Exhibit 10.2
EXECUTION VERSION
 
SECOND LIEN CREDIT AGREEMENT
Dated as of September 30, 2011
among
TRAVELPORT LLC,
as Borrower,
TRAVELPORT LIMITED,
as Holdings,
WALTONVILLE LIMITED,
as Intermediate Parent,
TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent,
and
THE LENDERS PARTY HERETO
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
Definitions and Accounting Terms
       
 
       
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Other Interpretive Provisions
    50  
SECTION 1.03. Accounting Terms
    51  
SECTION 1.04. Rounding
    51  
SECTION 1.05. References to Agreements, Laws, Etc
    51  
SECTION 1.06. Times of Day
    51  
SECTION 1.07. Timing of Payment or Performance
    51  
SECTION 1.08. Currency Equivalents Generally
    52  
 
       
ARTICLE II
       
 
       
The Loans
       
 
       
SECTION 2.01. The Loans
    52  
SECTION 2.02. Borrowings, Conversions and Continuations of Loans
    53  
SECTION 2.03. [Reserved]
    54  
SECTION 2.04. [Reserved]
    54  
SECTION 2.05. Prepayments
    54  
SECTION 2.06. [Reserved]
    58  
SECTION 2.07. Repayment of Loans
    58  
SECTION 2.08. Interest
    58  
SECTION 2.09. Fees
    59  
SECTION 2.10. Computation of Interest and Fees
    59  
SECTION 2.11. Evidence of Indebtedness
    59  
SECTION 2.12. Payments Generally
    60  
SECTION 2.13. Sharing of Payments
    62  
 
       
ARTICLE III
       
 
       
Taxes, Increased Costs Protection and Illegality
       
 
       
SECTION 3.01. Taxes
    63  
SECTION 3.02. Illegality
    66  
SECTION 3.03. Inability to Determine Rates
    66  
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans
    67  
SECTION 3.05. Funding Losses
    69  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.06. Matters Applicable to All Requests for Compensation
    69  
SECTION 3.07. Replacement of Lenders under Certain Circumstances
    70  
SECTION 3.08. Survival
    72  
 
       
ARTICLE IV
       
 
       
Conditions Precedent to Effectiveness
       
 
       
SECTION 4.01. Conditions to Effectiveness
    72  
 
       
ARTICLE V
       
 
       
Representations and Warranties
       
 
       
SECTION 5.01. Existence, Qualification and Power; Compliance with Laws
    75  
SECTION 5.02. Authorization; No Contravention
    75  
SECTION 5.03. Governmental Authorization; Other Consents
    75  
SECTION 5.04. Binding Effect
    76  
 
       
ARTICLE VI
       
 
       
Affirmative Covenants
       
 
       
SECTION 6.01. Financial Statements
    76  
SECTION 6.02. Certificates; Other Information
    77  
SECTION 6.03. Notices
    78  
SECTION 6.04. Payment of Obligations
    79  
SECTION 6.05. Preservation of Existence, Etc
    79  
SECTION 6.06. Maintenance of Properties
    79  
SECTION 6.07. Maintenance of Insurance
    80  
SECTION 6.08. Compliance with Laws
    80  
SECTION 6.09. Books and Records
    80  
SECTION 6.10. Inspection Rights
    80  
SECTION 6.11. Covenant to Guarantee Obligations and Give Security
    80  
SECTION 6.12. Compliance with Environmental Laws
    83  
SECTION 6.13. Further Assurances and Post-Closing Conditions
    83  
SECTION 6.14. Designation of Subsidiaries
    85  
SECTION 6.15. Flood Insurance
    85  
SECTION 6.16. Orbitz Indebtedness
    85  
SECTION 6.17. Post-Closing Matters
    85  
SECTION 6.18. Bond Conversion Offer
    86  

ii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VII
       
 
       
Negative Covenants
       
 
       
SECTION 7.01. Liens
    87  
SECTION 7.02. Investments
    91  
SECTION 7.03. Indebtedness
    95  
SECTION 7.04. Fundamental Changes
    99  
SECTION 7.05. Dispositions
    101  
SECTION 7.06. Restricted Payments
    104  
SECTION 7.07. Change in Nature of Business
    107  
SECTION 7.08. Transactions with Affiliates
    107  
SECTION 7.09. Burdensome Agreements
    108  
SECTION 7.10. Accounting Changes
    109  
SECTION 7.11. Prepayments, Etc. of Indebtedness
    109  
SECTION 7.12. Equity Interests of the Borrower and Restricted Subsidiaries
    110  
SECTION 7.13. Holding Company; Foreign Subsidiaries
    110  
 
       
ARTICLE VIII
       
 
       
Events of Default and Remedies
       
 
       
SECTION 8.01. Events of Default
    110  
SECTION 8.02. Remedies Upon Event of Default
    114  
SECTION 8.03. Exclusion of Immaterial Subsidiaries
    114  
SECTION 8.04. Application of Funds
    114  
 
       
ARTICLE IX
       
 
       
Administrative Agent and Other Agents
       
 
       
SECTION 9.01. Appointment and Authorization of Agents
    115  
SECTION 9.02. Delegation of Duties
    116  
SECTION 9.03. Liability of Agents
    116  
SECTION 9.04. Reliance by Agents
    117  
SECTION 9.05. Notice of Default
    118  
SECTION 9.06. Credit Decision; Disclosure of Information by Agents
    118  
SECTION 9.07. Indemnification of Agents
    118  
SECTION 9.08. Agents in their Individual Capacities
    119  
SECTION 9.09. Successor Agents
    119  
SECTION 9.10. Administrative Agent May File Proofs of Claim
    120  
SECTION 9.11. Collateral and Guaranty Matters
    121  
SECTION 9.12. [Reserved]
    122  
SECTION 9.13. Appointment of Supplemental Agents or Collateral Agents
    122  

iii



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE X
       
 
       
Miscellaneous
       
 
       
SECTION 10.01. Amendments, Etc
    124  
SECTION 10.02. Notices and Other Communications; Facsimile Copies
    126  
SECTION 10.03. No Waiver; Cumulative Remedies
    129  
SECTION 10.04. Attorney Costs, Expenses and Taxes
    129  
SECTION 10.05. Indemnification by the Borrower
    130  
SECTION 10.06. Payments Set Aside
    131  
SECTION 10.07. Successors and Assigns
    131  
SECTION 10.08. Confidentiality
    135  
SECTION 10.09. Setoff
    136  
SECTION 10.10. Interest Rate Limitation
    136  
SECTION 10.11. Counterparts
    137  
SECTION 10.12. Integration
    137  
SECTION 10.13. Survival of Representations and Warranties
    137  
SECTION 10.14. Severability
    137  
SECTION 10.15. Tax Forms
    137  
SECTION 10.16. GOVERNING LAW
    140  
SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY
    140  
SECTION 10.18. Binding Effect
    140  
SECTION 10.19. Judgment Currency
    141  
SECTION 10.20. Lender Action
    141  
SECTION 10.21. USA PATRIOT Act
    141  
SECTION 10.22. Intercreditor Agreement
    141  

          SCHEDULES       1.01 A  
Certain Security Interests and Guarantees
  1.01 B  
Unrestricted Subsidiaries
  1.01 C  
Excluded Subsidiaries
  2.01 (a)  
Initial Tranche A Term Lenders
  2.01 (b)  
Initial Tranche B Term Lenders
  7.01 (b)  
Existing Liens
  7.02 (f)  
Existing Investments
  7.03 (b)  
Existing Indebtedness
  7.04 (f)  
Permitted Subsidiary Fundamental Changes
  7.05 (k)  
Dispositions
  7.05 (m)  
Permitted Subsidiary Dispositions
  7.08    
Transactions with Affiliates
  7.09    
Existing Restrictions
  10.02    
Administrative Agent’s Office, Certain Addresses for Notices

iv



--------------------------------------------------------------------------------



 



EXHIBITS
Form of

     
A
  Committed Loan Notice
B
  Note
C
  Compliance Certificate
D
  Assignment and Assumption
E
  Guaranty
F
  Security Agreement
G
  Intellectual Property Security Agreement
H
  Intercreditor Agreement
I
  Tranche A Intercompany Note
J
  Tranche B Intercompany Note

v



--------------------------------------------------------------------------------



 



EXECUTION VERSION
     SECOND LIEN CREDIT AGREEMENT, dated as of September 30, 2011, among
TRAVELPORT LLC, a Delaware limited liability company (the “Borrower”),
TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), WALTONVILLE LIMITED, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.A.R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent, and each
Lender from time to time party hereto.
PRELIMINARY STATEMENTS
          WHEREAS, capitalized terms used in these Recitals shall have the
respective meanings set forth for such terms in Section 1.01 hereof;
          WHEREAS, the direct parent of Holdings, Travelport Holdings Limited
(“THL”), has issued indebtedness under Credit Agreement dated as of March 27,
2007 (the “Original Holdco Credit Agreement”) among THL, Credit Suisse, Cayman
Islands Branch, as the Administrative Agent, the lenders and other financial
institutions party thereto (“THL Lenders”);
          WHEREAS, the maturity of the indebtedness outstanding under the
Original Holdco Credit Agreement requires the restructuring of the indebtedness
of THL, Holdings and the Borrower;
          WHEREAS, the extension of the Tranche A Term Loans and the Tranche B
Term loans to the Borrower is necessary to induce the THL Lenders to agree to
reduce the principal amount of and to extend the maturity of the indebtedness
outstanding under the Original Holdco Credit Agreement;
          WHEREAS, the Borrower acknowledges that the reduction of the principal
amount and the extension of the maturity of the indebtedness outstanding under
the Original Holdco Credit Agreement represent substantial value to the Borrower
and such reduction and extension of maturity of the indebtedness outstanding
under the Original Holdco Credit Agreement, as well as the extension of the
Tranche A Term Loans and the Tranche B Term Loans, are in the best interests of
the Borrower;
          WHEREAS, the Lenders have agreed to extend certain loans to the
Borrower, on the terms and subject to the conditions set forth herein,
consisting of (a) $135,000,000 aggregate

 



--------------------------------------------------------------------------------



 



principal amount of Tranche A Term Loans and (b) $207,500,000 aggregate
principal amount of Tranche B Term Loans;
          WHEREAS, the Borrower and the Guarantors have agreed to satisfy, and
to cause their respective Subsidiaries to satisfy, the Collateral and Guarantee
Requirement, as applicable.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:
          “2016 Senior Notes” means $250,000,000 in aggregate principal amount
of the Borrower’s 9% senior dollar fixed rate notes due 2016.
          “2016 Senior Notes Indenture” means the Indenture for the 2016 Senior
Notes, dated as of August 18, 2010.
          “5% Shareholder” means any Person that, to the knowledge of the
Borrower (after due inquiry), together with its Affiliates, directly or
indirectly holds 5% or more of the outstanding Equity Interests of Holdings and
shall include the Affiliates of any such Person.
          “Acquired EBITDA” means, with respect to any Acquired Entity or
Business for any period, the amount for such period of Consolidated EBITDA of
such Acquired Entity or Business (determined as if references to Holdings,
Borrower and the Restricted Subsidiaries in the definition of Consolidated
EBITDA were references to such Acquired Entity or Business and its
Subsidiaries), all as determined on a consolidated basis for such Acquired
Entity or Business.
          “Acquired Entity or Business” has the meaning specified in the
definition of the term “Consolidated EBITDA”.
          “Act” has the meaning specified in Section 10.21.

2



--------------------------------------------------------------------------------



 



          “Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Rate
Borrowing for any Interest Period, an interest rate per annum equal to the LIBO
Rate in effect for such Interest Period multiplied by a fraction (expressed as a
decimal), the numerator of which is one (1.00) and the denominator of which is
one (1.00) minus the applicable Statutory Reserves for such Interest Period.
          “Administrative Agent” means Wells Fargo Bank, National Association,
in its capacity as administrative agent under the Loan Documents, or any
successor administrative agent.
          “Administrative Agent’s Office” means, with respect to any currency,
the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
          “Agent-Related Persons” means the Agents, together with their
respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
          “Agents” means, collectively, the Administrative Agent, the Collateral
Agent and the Supplemental Agents (if any).
          “Agreement” means this Second Lien Credit Agreement.
          “Agreement Currency” has the meaning specified in Section 10.19.
          “Applicable Rate” means a percentage per annum equal to the following
percentages per annum:

      Eurocurrency Rate for   Base Rate for Loans   Loans 6.00%   5.00%

3



--------------------------------------------------------------------------------



 



          “Appropriate Lender” means, at any time, with respect to Loans of any
Class, the Lenders of such Class.
          “Approved Bank” has the meaning specified in clause (c) of the
definition of “Cash Equivalents”.
          “Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
          “Assignees” has the meaning specified in Section 10.07(b).
          “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit D.
          “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
          “Attributable Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
          “Audited Financial Statements” means the audited combined balance
sheets of Holdings and its Subsidiaries as of each of December 31, 2010, 2009
and 2008, and the related audited consolidated statements of income,
stockholders’ equity and cash flows for Holdings and its Subsidiaries for the
fiscal years ended December 31, 2010, 2009 and 2008, respectively.
          “Base Rate” means, for any day, a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as announced to the Borrower from time to time
by Wells Fargo as its “prime rate.” The “prime rate” is a rate set by Wells
Fargo based upon various factors, including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the announcement of
such change.
          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.

4



--------------------------------------------------------------------------------



 



          “Bond Conversion Offer” means an offer by the Borrower to convert any
and all Loans into a like aggregate principal amount of debt securities of the
Borrower (the “Conversion Bonds”) that are identical in all material respects to
the Loans and guaranteed, to the extent applicable, on a secured basis by each
Guarantor of the Loans, except that (i) interest thereon shall accrue from the
last date on which accrued and outstanding interest was paid in full on the
Loans (including pursuant to Section 2.08(e)) or, if no such interest has been
paid, from the Closing Date and (ii) the Conversion Bonds shall be entitled to
the benefits of a trust indenture that is identical in all material respects to
this Agreement as in effect prior to the Consummation Date (other than such
changes to the trust indenture as are necessary to comply with the TIA with
respect to securities of this nature) (such indenture, the “Indenture”).
          “Borrower” has the meaning specified in the introductory paragraph to
this Agreement.
          “Borrower Materials” has the meaning specified in Section 10.02(a).
          “Borrowing” means a borrowing consisting of Loans of the same Class
and Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and, if such day
relates to any interest rate settings as to a Eurocurrency Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings in Dollars to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
any such day on which dealings in deposits in Dollars are conducted by and
between banks in the London interbank eurodollar market.
          “Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of
Holdings, the Borrower and the Restricted Subsidiaries, (b) all Capitalized
Software Expenditures for such period and (c) the value of all assets under
Capitalized Leases incurred by Holdings, the Borrower and the Restricted
Subsidiaries during such period; provided that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed with (x)
insurance proceeds paid on account of the loss of or damage to the assets being
replaced, restored or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment

5



--------------------------------------------------------------------------------



 



for the equipment being traded in at such time, (iii) the purchase of plant,
property or equipment or software to the extent financed with the proceeds of
Dispositions that are not required to be applied to prepay any First Lien Loans
pursuant to Section 2.05(b) of the First Lien Credit Agreement or Indebtedness
pursuant to Section 2.05(b) hereof, (iv) expenditures that constitute any part
of Consolidated Lease Expense, (v) expenditures that are accounted for as
capital expenditures by Holdings, the Borrower or any Restricted Subsidiary and
that actually are paid for by a Person other than Holdings, the Borrower or any
Restricted Subsidiary and for which none of Holdings, the Borrower or any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation to such Person or any other
Person (whether before, during or after such period), (vi) the book value of any
asset owned by Holdings, the Borrower or any Restricted Subsidiary prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of such Person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (x) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period in which such expenditure actually is made
and (y) such book value shall have been included in Capital Expenditures when
such asset was originally acquired, or (vii) expenditures that constitute
Permitted Acquisitions.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
          “Capitalized Software Expenditures” means, for any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities)
by the Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.
          “Cash Equivalents” means any of the following types of Investments, to
the extent owned by Holdings, the Borrower or any Restricted Subsidiary:
     (a) Dollars, Euros or, in the case of any Foreign Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;
     (b) readily marketable obligations issued or directly and fully guaranteed
or insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, in each case having
average maturities of not more than 12 months from the date of acquisition
thereof; provided that the full faith and credit of the United States or a
member nation of the European Union is pledged in support thereof;

6



--------------------------------------------------------------------------------



 



     (c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;
     (d) commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation rated A-2 (or the equivalent thereof)
or better by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in
each case with average maturities of not more than 12 months from the date of
acquisition thereof;
     (e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;
     (f) securities with average maturities of 12 months or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government having
an investment grade rating from either S&P or Moody’s (or the equivalent
thereof);
     (g) Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
     (h) instruments equivalent to those referred to in clauses (a) through
(g) above denominated in Euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction; and

7



--------------------------------------------------------------------------------



 



     (i) Investments, classified in accordance with GAAP as current assets of
Holdings, the Borrower or any Restricted Subsidiary, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (h) of this definition.
          “Casualty Event” means any event that gives rise to the receipt by
Holdings, the Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.
          “Change of Control” means the earliest to occur of:
     (a) the Permitted Holders ceasing to have the power, directly or
indirectly, to vote or direct the voting of securities having a majority of the
ordinary voting power for the election of directors of Holdings; provided that
the occurrence of the foregoing event shall not be deemed a Change of Control
if:
     (i) any time prior to the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) the Permitted Holders otherwise have the right, directly
or indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings at such time or (B) the Permitted Holders own a majority
of the outstanding voting Equity Interests of Holdings at such time, or
     (ii) at any time upon or after the consummation of a Qualifying IPO, and
for any reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of the then outstanding
voting stock of Holdings and (y) the percentage of the then outstanding voting
stock of Holdings owned, directly or indirectly, beneficially by the Permitted
Holders, and (B) during each period of twelve (12) consecutive months, the board
of directors of Holdings shall consist of a majority of the Continuing
Directors; or
     (b) any “Change of Control” (or any comparable term) in any document
pertaining to the First Lien Credit Agreement, the 2016 Senior Notes, the High
Yield

8



--------------------------------------------------------------------------------



 



Notes, any Junior Financing or any Permitted Refinancing Indebtedness with an
aggregate outstanding principal amount in excess of the Threshold Amount; or
     (c) at any time prior to a Qualifying IPO of the Borrower, the Borrower
ceasing to be a directly or indirectly wholly owned Subsidiary of Holdings.
          “Class” (a) when used with respect to Lenders, refers to whether such
Lenders are Tranche A Term Lenders or Tranche B Term Lenders and (b) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Tranche A Term Loans or Tranche B Term Loans.
          “Closing Date” means September 30, 2011.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time, and rules and regulations related thereto.
          “Collateral” means all of the “Collateral”, or terms of similar
import, as defined in any Collateral Document, including the Mortgaged
Properties.
          “Collateral Agent” means Wells Fargo Bank, National Association, in
its capacity as collateral agent under any of the Loan Documents, or any
successor collateral agent.
          “Collateral and Guarantee Requirement” means, at any time, the
requirement that:
     (a) the Administrative Agent shall have received each Collateral Document
required to be delivered pursuant to Section 6.11 at such time, duly executed by
each Loan Party thereto;
     (b) all Obligations shall have been unconditionally guaranteed on or prior
to the Closing Date by Holdings, TDS Intermediate Parent, any Intermediate
Holding Company that is not an Excluded Subsidiary and each Restricted
Subsidiary of Holdings that is a Domestic Subsidiary and not an Excluded
Subsidiary;
     (c) all guarantees issued or to be issued in respect of the Senior
Subordinated Notes (i) shall be subordinated to the Guaranties to the same
extent that the Senior Subordinated Notes are subordinated to the Obligations
and (ii) shall provide for their automatic release upon a release of the
corresponding Guaranty;

9



--------------------------------------------------------------------------------



 



     (d) the Obligations and the Guaranties delivered on or prior to the Closing
Date shall have been secured by a second-priority security interest in: (i) all
of the Equity Interests of the Borrower, (ii) all Equity Interests (other than
Equity Interests of Unrestricted Subsidiaries and any Equity Interest of any
Restricted Subsidiary pledged to secure Indebtedness permitted under
Section 7.03(g)) of each wholly owned direct Subsidiary of Holdings, TDS
Intermediate Parent, an Intermediate Holding Company, the Borrower or a Domestic
Subsidiary of Holdings that is a Guarantor on the Closing Date and (iii) 65% of
the issued and outstanding Equity Interests of each wholly owned Foreign
Subsidiary that is directly owned by Holdings, an Intermediate Holding Company,
the Borrower or any Domestic Subsidiary of Holdings that is a Guarantor on the
Closing Date;
     (e) except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guaranties shall have been secured
by a perfected security interest in, and mortgages on, substantially all
tangible and intangible assets of Holdings, the Borrower and each other Domestic
Guarantor (including accounts (other than deposit accounts or other bank or
securities accounts, which are the subject of clause (f) below), inventory,
equipment, investment property, contract rights, intellectual property, other
general intangibles, owned (but not leased) real property and proceeds of the
foregoing), in each case, with the priority required by the Collateral
Documents; provided that security interests in real property shall be limited to
the Mortgaged Properties;
     (f) subject to the Intercreditor Agreement and Section 6.11(c), with
respect to each domestic deposit account and other domestic bank and securities
accounts (other than Excluded Accounts (as defined in the Security Agreement)),
maintained by the Borrower or any Domestic Guarantor with any depositary bank or
securities intermediary, the Collateral Agent shall have received a counterpart,
duly executed and delivered by the Borrower or the applicable Domestic Guarantor
and such depositary bank or securities intermediary, as the case may be, of a
control agreement, as soon as practicable but in no event later than one hundred
twenty (120) days after the Discharge Date (or such longer period as the
Administrative Agent may agree in writing in its reasonable discretion);
     (g) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01;
     (h) subject to Section 6.17, the Collateral Agent shall have received
(i) counterparts of a second lien Mortgage with respect to (x) the owned real
property of the Loan Parties located at 5350 South Valentia Way, Greenwood
Village, Colorado delivered in accordance with Section 6.17 and (y) each owned
property required to be delivered pursuant to Section 6.11 (the “Mortgaged
Properties”) duly executed and delivered by the record owner of such property,
(ii) a policy or policies of title insurance issued by a nationally recognized
title insurance company insuring the Lien of each such

10



--------------------------------------------------------------------------------



 



Mortgage as a valid second-priority Lien on the property described therein, free
of any other Liens except as expressly permitted by Section 7.01, together with
such endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, and (iii) such existing surveys, existing abstracts,
existing appraisals, legal opinions and other existing available documents as
the Administrative Agent may reasonably request with respect to any such
Mortgaged Property;
     (i) subject to Section 6.17 and clause (k) below, Holdings and the Borrower
shall use commercially reasonable best efforts to ensure that, to the extent
permitted by Law and subject to no material adverse tax, regulatory or legal
consequences (as determined by Holdings in good faith after consultation with
the Administrative Agent), the Obligations shall be unconditionally guaranteed
in full by each Restricted Subsidiary of Holdings (other than an Excluded
Subsidiary) that is not required to provide a guarantee pursuant to clause
(b) above, and upon the actual execution and delivery of each such guarantee
pursuant to this Agreement, such guarantee will also be considered a Guaranty
and such guarantor will also be considered a Guarantor for all purposes of this
Agreement and the other Loan Documents;
     (j) subject to Section 6.17 and clause (k) below, Holdings and the Borrower
shall use commercially reasonable best efforts to ensure that, to the extent
permitted by Law and subject to no material adverse tax, regulatory or legal
consequences (as determined by Holdings in good faith after consultation with
the Administrative Agent), the Obligations and the Guaranties shall have been
secured by a second-priority security interest in: (i) 100% of the Equity
Interests of each direct wholly owned Foreign Subsidiary of Holdings (to the
extent not already subject to a 100% pledge pursuant to clause (d) above),
(ii) 100% of the issued and outstanding non-voting Equity Interests of each
direct wholly owned Foreign Subsidiary of a Guarantor (other than Holdings) or
of the Borrower (to the extent not already subject to a 100% pledge pursuant to
clause (d) above) and (iii) 65% of the issued and outstanding voting Equity
Interests of each direct wholly owned Foreign Subsidiary of a Guarantor (other
than Holdings) or of the Borrower (to the extent not already subject to a 65%
pledge pursuant to clause (d) above); provided that with respect to each direct
wholly owned Foreign Subsidiary of a Guarantor (other than Holdings) or of the
Borrower the non-voting Equity Interests of such Foreign Subsidiary pledged
pursuant to the foregoing clause (ii) and voting Equity Interests of such
Foreign Subsidiary pledged pursuant to the foregoing clause (iii) shall
collectively not exclude more than an immaterial portion of the economic value
of such Foreign Subsidiary; and
     (k) no Restricted Subsidiary shall be required to provide a guarantee
pursuant to clause (i) above (and any such Restricted Subsidiary shall be
automatically released from its obligations under a Guaranty) or have its Equity
Interests pledged pursuant to clause (j) above (and any such Equity Interest
pledged shall be automatically released) if it is determined by Holdings acting
in good faith that (i) the total assets of such Restricted Subsidiary on a
consolidated basis have a value of less than $2,500,000 as of the date of the
most recent financial information prepared for such Restricted Subsidiary (or,
if such

11



--------------------------------------------------------------------------------



 



financial information has not been prepared within the prior 12 months, as of a
reasonably recent date determined by such Restricted Subsidiary) or (ii) there
are holders of minority interests in such Restricted Subsidiary or pledges or
Liens on the assets of such Restricted Subsidiary or any other arrangement that
would prevent the economic value of such Restricted Subsidiary from being
available to the Secured Parties in an Insolvency Proceeding (as defined in the
Intercreditor Agreement) of Holdings.
          For purposes of clauses (i) and (j) above, commercially reasonable
best efforts shall include appropriate amendments to charters and/or the
interposition of intermediate holding companies in furtherance of the
requirements of this definition.
          The foregoing definition shall not require the creation or perfection
of pledges of or security interests in, or the obtaining of title insurance or
surveys with respect to, particular assets if and for so long as, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost of creating or perfecting such pledges or security
interests in such assets or obtaining title insurance or surveys in respect of
such assets shall be excessive in view of the benefits to be obtained by the
Lenders therefrom. The Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance with
respect to particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Loan Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.
          Notwithstanding the foregoing provisions of this definition or
anything in this Agreement or any other Loan Document to the contrary, (a) with
respect to leases of real property entered into by the Borrower or any other
Domestic Guarantor, the Borrower shall not be required to take any action with
respect to creation or perfection of security interests with respect to such
leases, (b) Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in the Collateral Documents as in effect on the Closing
Date and, to the extent appropriate in the applicable jurisdiction, as agreed
between the Administrative Agent and the Borrower and (c) Orbitz TopCo and its
Subsidiaries shall not be subject to the Collateral and Guarantee Requirements
other than pursuant to Section 6.16.
          Notwithstanding anything to the contrary herein or in any other Loan
Document, the Obligations and Guaranties shall not be secured by any Person’s
rights, title or interest in or to the Loans held by such Person.
          Notwithstanding the foregoing, no Liens shall be permitted to exist
directly or indirectly on the Tranche A Intercompany Note or the Tranche A Term
Loans until the Permitted Transfer Date.

12



--------------------------------------------------------------------------------



 



          “Collateral Documents” means, collectively, the Intercreditor
Agreement, the Security Agreement, the Intellectual Property Security Agreement,
the Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, security agreements, pledge agreements, control agreements or other
similar agreements delivered to the Collateral Agent for the benefit of the
Lenders pursuant to Section 6.11, Section 6.13 or Section 6.17, the Guaranty and
each of the other agreements, instruments or documents that creates or purports
to create a Lien or Guarantee in favor of the Administrative Agent or the
Collateral Agent, as the case may be, for the benefit of the Secured Parties.
          “Committed Loan Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
          “Communications” has the meaning specified in Section 10.02(a).
          “Compensation Period” has the meaning specified in
Section 2.12(c)(ii).
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C.
          “Consolidated EBITDA” means, for any period, the Consolidated Net
Income for such period, plus:
     (a) without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:
     (i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities;
     (ii) provision for taxes based on income, profits or capital of Holdings,
the Borrower and the Restricted Subsidiaries, including state, franchise and
similar taxes (such as the Pennsylvania capital tax) and foreign withholding
taxes paid or accrued during such period;
     (iii) depreciation and amortization including amortization of Capitalized
Software Expenditures;

13



--------------------------------------------------------------------------------



 



     (iv) Non-Cash Charges;
     (v) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans (other than any amounts that could be
added back to Consolidated EBITDA pursuant to clause (vi) or (ix) below, but for
the cap contained therein);
     (vi) restructuring charges or reserves (including restructuring costs
related to acquisitions after the Closing Date and to closure/consolidation of
facilities), which amount, when combined with the amounts added pursuant to
clause (ix) below, shall not exceed $35,000,000 for any period consisting of
four consecutive quarters;
     (vii) any deductions attributable to minority interests;
     (viii) the amount of management, monitoring, consulting and advisory fees
and related expenses paid to the Sponsor to the extent permitted hereunder;
     (ix) the amount of any restructuring charges, integration costs or other
business optimization expenses or reserves deducted (and not added back) in such
period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions after the Closing Date and costs
related to the closure and/or consolidation of facilities, the separation from
Cendant Corporation and the business-to-consumer platform, which amount, when
combined with the amounts added pursuant to clause (vi) above, shall not exceed
$35,000,000 for any period consisting of four consecutive fiscal quarters;
     (x) any costs or expenses incurred by Holdings, the Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of Holdings, the
Borrower or net cash proceeds of an issuance of Equity Interests of Holdings
(other than Disqualified Equity Interests); and
     (xi) on and after the Worldspan Closing Date, any payments with respect to
the FASA Credits; less
          (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

14



--------------------------------------------------------------------------------



 



     (i) extraordinary gains and unusual or non-recurring gains;
     (ii) non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period);
     (iii) gains on asset sales (other than asset sales in the ordinary course
of business);
     (iv) any net after-tax income from the early extinguishment of Indebtedness
or hedging obligations or other derivative instruments;
     (v) all gains from investments recorded using the equity method; provided
that Consolidated EBITDA shall be increased by the amount of dividends or
distributions or other payments from such investment to a Loan Party or the
Restricted Subsidiary which made the investment that are actually paid in cash
during such period (or to the extent converted into cash during such period);
and
     (vi) United EBITDA;
in each case, as determined on a consolidated basis for Holdings, the Borrower
and the Restricted Subsidiaries in accordance with GAAP; provided that, to the
extent included in Consolidated Net Income,
     (i) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses (after any offset) related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Contracts for currency exchange risk);
     (ii) there shall be excluded in determining Consolidated EBITDA for any
period any adjustments (after any offset) resulting from the application of
Statement of Financial Accounting Standards No. 133; and
     (iii) there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person, property,
business or asset acquired by Holdings, Intermediate Parent, TDS Intermediate
Parent, the Borrower or any Restricted Subsidiary during such period (but not
the Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired), to the extent not subsequently sold, transferred or
otherwise disposed by the Borrower or such Restricted Subsidiary during such
period (each

15



--------------------------------------------------------------------------------



 



such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition”, an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent and (C) for purposes of determining the Total Leverage
Ratio only, there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred or otherwise disposed of by Holdings, the Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”), based on the actual Disposed
EBITDA of such Sold Entity or Business for such period (including the portion
thereof occurring prior to such sale, transfer or disposition).
For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) non-cash losses on discontinued operations and asset sales, disposals
or abandonments (including, without limitation, the Travel 2 Travel 4 operations
being disposed), (b) any impairment charge or asset write-off including, without
limitation, those related to intangible assets, long-lived assets, and
investments in debt and equity securities, in each case, pursuant to GAAP,
(c) all losses from investments recorded using the equity method,
(d) stock-based awards compensation expense, and (e) other non-cash charges
including, without limitation, the amortization of up-front bonuses in
connection with the supplier services business (provided that if any non-cash
charges referred to in this clause (e) represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period).
     “Consolidated Lease Expense” means, for any period, all rental expenses of
Holdings, the Borrower and the Restricted Subsidiaries during such period under
operating leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and net of sublease
income, other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to a Permitted Acquisition to the extent such rental expenses
relate to operating leases in effect at the time of (and immediately prior to)
such acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.
          “Consolidated Net Income” means, for any period, the net income
(loss) of Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a

16



--------------------------------------------------------------------------------



 



consolidated basis in accordance with GAAP, excluding, without duplication,
(a) the net income of any Restricted Subsidiary of Holdings (other than any
Guarantors) during such period to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of that income
is not permitted by operation of the terms of its organizational documents or
any agreement, instrument or requirement of law or regulation applicable to that
Restricted Subsidiary during such period unless such restriction has been
legally waived, (b) extraordinary items for such period, (c) the cumulative
effect of a change in accounting principles during such period to the extent
included in Consolidated Net Income, (d) any fees and expenses incurred during
such period, or any amortization thereof for such period, in connection with any
acquisition, investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or integration or non-recurring
merger costs incurred during such period as a result of any such transaction
(including, without limitation, (i) bonuses paid in connection with the
Gullivers Travel Associates Acquisition and (ii) any adjustments to liabilities
owing to former owners of Orbitz under a tax sharing agreement), (e) any income
(loss) for such period attributable to the early extinguishment of Indebtedness
and (f) (i) accruals and reserves that are established within twelve months
after August 23, 2006 that are so required to be established as a result of the
First Lien Original Closing Date Transactions in accordance with GAAP and
(ii) accruals and reserves that are established within twelve months after the
Worldspan Closing Date that are so required to be established as a result of the
Worldspan Transactions in accordance with GAAP; provided that, for the avoidance
of doubt, any net income attributable to a Restricted Subsidiary shall only
constitute Consolidated Net Income after deducting for any minority interests in
such Restricted Subsidiary. There shall be excluded from Consolidated Net Income
for any period the purchase accounting effects of adjustments to property and
equipment, software and other intangible assets, deferred revenue and debt line
items in component amounts required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to Holdings, the Borrower and the Restricted Subsidiaries), as a result of
the First Lien Original Closing Date Transaction, any acquisition consummated
prior to the Closing Date, any Permitted Acquisitions, or the amortization or
write-off of any amounts thereof, net of taxes (other than the impact of
unfavorable contract liabilities and commission agreements under purchase
accounting). In addition, FASA Credits provided by Worldspan, L.P. to Northwest
or Delta shall reduce consolidated net income in the period in which such credit
was provided regardless of accounting treatment in accordance with GAAP, except
to the extent FASA Credits have been prepaid with the proceeds of debt issuances
by Worldspan Technologies Inc.
          “Consolidated Total Debt” means, as of any date of determination,
(a)(i) the aggregate principal amount of Indebtedness of Holdings, the Borrower
and the Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the First Lien Original Closing Date Transaction
or any Permitted Acquisition), consisting of Indebtedness for borrowed money,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments, plus (ii) the present value of all
remaining payments due under the FASA Credits at an assumed 11% discount rate
(unless remaining payments under the FASA Credits

17



--------------------------------------------------------------------------------



 



are classified as a liability on the consolidated balance sheet of Holdings, the
Borrower and the Restricted Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, in which case, the amount under this
clause (ii) shall be the amount of such liability), minus (b) without
duplication, the aggregate amount of cash and Cash Equivalents credited to the
First Lien Tranche S Collateral Account as of such date and the aggregate amount
of cash and Cash Equivalents (in each case, free and clear of all Liens, other
than nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(a), Section 7.01(l), Section 7.01(r), Section 7.01(s), clauses
(i) and (ii) of Section 7.01(u) and Section 7.01(aa)) included in the
consolidated balance sheet of Holdings, the Borrower and the Restricted
Subsidiaries as of such date; provided that Consolidated Total Debt shall not
include the First Lien Synthetic L/C Facilities or the First Lien Credit-Linked
Deposits, except to the extent of First Lien Unreimbursed Amounts thereunder and
outstanding First Lien Tranche S Term Loans and First Lien Non-Extended
Synthetic L/C Loans.
          “Consolidated Working Capital” means, at any date, the excess of
(a) the sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries at such date over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
Holdings, the Borrower and the Restricted Subsidiaries on such date, including
deferred revenue but excluding, without duplication, (i) the current portion of
any Funded Debt, (ii) all Indebtedness consisting of Loans, First Lien Loans and
L/C Obligations to the extent otherwise included therein, (iii) the current
portion of interest and (iv) the current portion of current and deferred income
taxes.
          “Consummation Date” has the meaning specified in Section 6.18.
          “Continuing Directors” means the directors of Holdings on the First
Lien Original Closing Date, as elected or appointed after giving effect to the
First Lien Original Closing Date Transaction and the other transactions
contemplated hereby, and each other director, if, in each case, such other
directors’ nomination for election to the board of directors of Holdings (or the
Borrower after a Qualifying IPO of the Borrower) is recommended by a majority of
the then Continuing Directors or such other director receives the vote of the
Permitted Holders in his or her election by the stockholders of Holdings (or the
Borrower after a Qualifying IPO of the Borrower).
          “Contract Consideration” has the meaning specified in the definition
of “Excess Cash Flow.”
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

18



--------------------------------------------------------------------------------



 



          “Control” has the meaning specified in the definition of “Affiliate.”
          “Conversion Bonds” has the meaning specified in the definition of
“Bond Conversion Offer.”
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per
annum; provided that with respect to a Eurocurrency Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2.0% per annum, in each case, to
the fullest extent permitted by applicable Laws.
          “Delta” means Delta Air Lines, Inc., a Delaware corporation.
          “Delta FASA” means the Delta Founder Airline Services Agreement, dated
as June 30, 2003, between Delta and the Borrower.
          “Designated Non-Cash Consideration” means the fair market value of
non-cash consideration received by Holdings, the Borrower or a Restricted
Subsidiary in connection with a Disposition pursuant to Section 7.05(j) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation (which amount
will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).
          “Discharge Date” has the meaning specified in Section 6.11(c).
          “Disposed EBITDA” means, with respect to any Sold Entity or Business
for any period, the amount for such period of Consolidated EBITDA of such Sold
Entity or Business (determined as if references to Holdings, the Borrower and
the Restricted Subsidiaries in the definition of Consolidated EBITDA were
references to such Sold Entity or Business and its Subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business.

19



--------------------------------------------------------------------------------



 



          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale of
Equity Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.
          “Disqualified Equity Interests” means any Equity Interest which, by
its terms (or by the terms of any security or other Equity Interests into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, event of loss or asset
disposition so long as any rights of the holders thereof upon the occurrence of
a change of control, event of loss or asset disposition event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Maturity Date.
          “Dollar” and “$” mean lawful money of the United States.
          “Domestic Guarantor” means any Guarantor that is organized under the
Laws of the United States, any state thereof or the District of Columbia.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
Laws of the United States, any state thereof or the District of Columbia.
          “ECF Percentage” has the meaning specified in Section 2.05(b).
          “Eligible Assignee” means any Assignee permitted by and consented to
in accordance with Section 10.07(b).
          “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency.
          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to

20



--------------------------------------------------------------------------------



 



Hazardous Materials, human health or to the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Interests” means, with respect to any Person, all of the
shares, interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is under common control with any Loan Party within the
meaning of Section 414 of the Code or Section 4001 of ERISA.
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any

21



--------------------------------------------------------------------------------



 



liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.
          “Escrow Agreement” has the meaning specified in the PIK Credit
Agreement.
          “Euro” and “EUR” means the lawful currency of the Participating Member
States introduced in accordance with EMU Legislation.
          “Eurocurrency Rate” means, when used in reference to any Loan or
Borrowing, a reference to whether such Loan, or the Loans comprising such
Borrowing, are bearing interest at a rate determined by reference to the
Adjusted LIBO Rate.
          “Eurocurrency Rate Loan” means a Loan that bears interest at a rate
based on the Eurocurrency Rate.
          “Event of Default” has the meaning specified in Section 8.01.
          “Excess Cash Flow” means, for any period, an amount equal to the
excess of:
          (a) the sum, without duplication, of:
     (i) Consolidated Net Income for such period,
     (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,
     (iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions (other than acquisitions of inventory in the ordinary course of
business) by Holdings, the Borrower and the Restricted Subsidiaries completed
during such period)), and
     (iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over
          (b) the sum, without duplication, of:

22



--------------------------------------------------------------------------------



 



     (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (f) of the definition of Consolidated Net Income,
     (ii) without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Capital Expenditures made in cash, except
to the extent that such Capital Expenditures were financed with the proceeds of
Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries,
     (iii) the aggregate amount of all principal payments of Indebtedness of
Holdings, the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases, (B) any
Mandatory Bond Prepayments and (C) the amount of any mandatory prepayment of
Indebtedness pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase, but excluding all other prepayments of
Loans) made during such period (other than in respect of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder), except to the extent financed with the proceeds of
other Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries,
     (iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
     (v) increases in Consolidated Working Capital and long-term account
receivables for such period (other than any such increases arising from
acquisitions by Holdings, the Borrower and the Restricted Subsidiaries during
such period),
     (vi) cash payments by Holdings, the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of Holdings,
the Borrower and the Restricted Subsidiaries other than Indebtedness,
     (vii) without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made during
such period pursuant to Section 7.02(b), (i) or (n) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of Holdings, the Borrower and the Restricted Subsidiaries,

23



--------------------------------------------------------------------------------



 



     (viii) [Reserved],
     (ix) the aggregate amount of expenditures actually made by Holdings, the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period,
     (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings, the Borrower and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness,
     (xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings,
the Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions or Capital Expenditures to be consummated or
made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, and
     (xii) the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.
          “Exchange Rate” means on any day with respect to any currency other
than Dollars, the rate at which such currency may be exchanged into Dollars, as
set forth at approximately 11:00 a.m. (London time) on such day on the Reuters
World Currency Page for such currency; in the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Borrower, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about

24



--------------------------------------------------------------------------------



 



10:00 a.m. (New York City time) on such date for the purchase of Dollars for
delivery two Business Days later.
          “Excluded Subsidiary” means (a) any Subsidiary that is not a wholly
owned Subsidiary of Holdings, (b) each Subsidiary listed on Schedule 1.01C
hereto, (c) any Subsidiary that is prohibited by applicable Law from
guaranteeing the Obligations, (d) any Domestic Subsidiary that is a Subsidiary
of (i) a Foreign Subsidiary of Borrower or (ii) a Foreign Subsidiary (other than
an Intermediate Holding Company or a Subsidiary of Borrower) of Holdings,
(e) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 7.03(g) and each
Restricted Subsidiary thereof that guarantees such Indebtedness, provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (e) if such secured Indebtedness is repaid or becomes unsecured or
if such Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable, and (f) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.
          “FASA Credits” means the Delta FASA Credits and the Northwest FASA
Credits, as defined in the Delta FASA and the Northwest FASA, respectively.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo on such
day on such transactions as determined by the Administrative Agent.
          “First Lien Credit-Linked Deposit” means “Credit-Linked Deposit” as
defined in the First Lien Credit Agreement.
          “First Lien Collateral Documents” has the meaning assigned to the term
“Collateral Documents” in the First Lien Credit Agreement.
          “First Lien Credit Agreement” means the Fourth Amended and Restated
Credit Agreement, dated as of August 23, 2006, as amended and restated on
September 30, 2011, among the Borrower, Holdings, the First Priority
Administrative Agent, the First Priority Collateral Agent, UBS AG, Stamford
Branch, as L/C issuer and as swing line lender, each lender

25



--------------------------------------------------------------------------------



 



from time to time party thereto and the other agents and arrangers named
therein, and as further amended, amended and restated, supplemented or otherwise
modified from time to time; provided that the term First Lien Credit Agreement
shall also include any renewal, extension, refunding, restructuring, replacement
or refinancing thereof (whether with the original lenders or with an
administrative agent or agents or other lenders, whether provided under the
original First Lien Credit Agreement or any other credit or other agreement or
indenture and whether entered into concurrently with or subsequent to the
termination of the prior First Lien Credit Agreement). Any reference to the
First Lien Credit Agreement herein shall be deemed a reference to any First Lien
Credit Agreement then in existence.
          “First Lien Credit Agreement Permitted Refinancing Indebtedness” means
“Permitted Refinancing Indebtedness” as defined in the First Lien Credit
Agreement as in effect on the date hereof.
          “First Lien Credit Agreement Permitted Refinancing Indebtedness
Documentation” means “Permitted Refinancing Indebtedness Documentation” as
defined in the First Lien Credit Agreement as in effect on the date hereof.
          “First Lien Debt Documents” means each First Lien Credit Agreement,
the First Lien Collateral Documents and the other “Loan Documents” as defined in
any First Lien Credit Agreement, including each mortgage and other security
documents, guaranties and the notes, if any, issued thereunder.
          “First Lien Loans” means the senior secured first lien loans under the
First Lien Credit Agreement (or any other Indebtedness under the First Lien
Credit Agreement that refinances such senior secured first lien loans).
          “First Lien Non-Extended Synthetic L/C Loans” means “Non-Extended
Synthetic L/C Loans” as defined in the First Lien Credit Agreement.
          “First Lien Original Closing Date” means August 23, 2006.
          “First Lien Original Closing Date Transactions” means “Transactions”
as defined in the First Lien Credit Agreement as in effect on the date hereof.
          “First Lien Secured Hedge Agreements” means “Secured Hedge Agreements”
as defined in the First Lien Credit Agreement.

26



--------------------------------------------------------------------------------



 



          “First Lien Secured Parties” means the First Priority Administrative
Agent, the First Priority Collateral Agent and each person that is a lender or
other secured party under the First Lien Credit Agreement.
          “First Lien Synthetic L/C Facilities” means “Synthetic L/C Facilities”
as defined in the First Lien Credit Agreement.
          “First Lien Tranche S Collateral Account” means “Tranche S Collateral
Account” as defined in the First Lien Credit Agreement.
          “First Lien Tranche S Term Loans” means “Tranche S Term Loans” as
defined in the First Lien Credit Agreement.
          “First Lien Unreimbursed Amount” means “Unreimbursed Amount” as
defined in the First Lien Credit Agreement.
          “First Priority Administrative Agent” has the meaning assigned to such
term in the Intercreditor Agreement.
          “First Priority Collateral Agent” has the meaning assigned to such
term in the Intercreditor Agreement.
          “Foreign Guarantor” means any Guarantor that is not a Domestic
Guarantor.
          “Foreign Holdco” means a direct wholly owned Subsidiary of Holdings
which shall hold all of Holdings’ interests in all of its other Foreign
Subsidiaries.
          “Foreign Lender” has the meaning specified in Section 10.15(a)(i).
          “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
any Loan Party or any Subsidiary with respect to employees employed outside the
United States.
          “Foreign Subsidiary” means any direct or indirect Restricted
Subsidiary of Holdings which is not a Domestic Subsidiary.

27



--------------------------------------------------------------------------------



 



          “Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.
          “Funded Debt” means all Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans and the
First Lien Loans.
          “GAAP” means generally accepted accounting principles in the United
States of America, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
          “Granting Lender” has the meaning specified in Section 10.07(h).
          “Guarantee” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or monetary other obligation of the
payment or performance of such Indebtedness or other monetary obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect

28



--------------------------------------------------------------------------------



 



such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or monetary
other obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
          “Guarantors” means each Person that is required to and has
unconditionally guaranteed all Obligations to the extent set forth in the
definition of “Collateral and Guarantee Requirement”.
          “Guaranty” means (a) the second lien guaranty made by Holdings and the
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit E and (b) each other
second lien guaranty and second lien guaranty supplement delivered pursuant to
Section 6.11.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
          “High Yield Notes” means the Senior Notes and Senior Subordinated
Notes.
          “High Yield Notes Documentation” means the High Yield Notes, and all
documents executed and delivered with respect to the High Yield Notes, including
the Senior Notes Indentures and the Senior Subordinated Notes Indenture.
          “Holdings” has the meaning specified in the introductory paragraph to
this Agreement.
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

29



--------------------------------------------------------------------------------



 



     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
     (f) all Attributable Indebtedness;
     (g) all obligations of such Person in respect of Disqualified Equity
Interests; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
          For all purposes hereof, the Indebtedness of any Person shall
(A) include the Indebtedness of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, except to the extent
such Person’s liability for such Indebtedness is otherwise limited and only to
the extent such Indebtedness would be included in the calculation of
Consolidated Total Debt and (B) in the case of Holdings and its Subsidiaries,
exclude all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and made in the ordinary of
business consistent with past practice. The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.

30



--------------------------------------------------------------------------------



 



          “Indemnified Liabilities” has the meaning specified in Section 10.05.
          “Indemnitees” has the meaning specified in Section 10.05.
          “Indenture” has the meaning specified in the definition of “Bond
Conversion Offer.”
          “Information” has the meaning specified in Section 10.08.
          “Intellectual Property Security Agreement” means the Second Lien
Intellectual Property Security Agreement, substantially in the form attached as
Exhibit G.
          “Intercreditor Agreement” means (i) the Intercreditor Agreement,
substantially in the form of Exhibit H, among the Administrative Agent, the
Collateral Agent, the First Priority Administrative Agent, the First Priority
Collateral Agent, the Borrower and the other Loan Parties or (ii) any other
intercreditor agreement among the Administrative Agent, the Collateral Agent,
the First Priority Administrative Agent (if then in effect), the First Priority
Collateral Agent (if then in effect), the Borrower and the other Loan Parties
and the other parties party thereto on terms that are no less favorable in any
material respect to the Secured Parties as those contained in the form attached
as Exhibit H, in each case, as amended, restated, supplemented or otherwise
modified from time to time (or replaced in connection with a Permitted
Refinancing).
          “Interest Payment Date” means (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided that if any Interest Period for a Eurocurrency Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.
          “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date three months
thereafter; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

31



--------------------------------------------------------------------------------



 



     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
          “Intermediate Holding Company” means any Subsidiary of Holdings that,
directly or indirectly, owns 100% of the issued and outstanding Equity Interests
of the Borrower.
          “Intermediate Parent” has the meaning specified in the introductory
paragraph to this Agreement.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests or debt or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
          “Investment Fund” means an Affiliate of Holdings that is primarily
engaged in, or advises funds or other investment vehicles that are engaged in,
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course and with respect to
which Holdings does not, directly or indirectly, actually direct or cause the
direction of the investment policies of such entity.
          “Investment Transaction” means, (a) the contribution of the Tranche A
Term Loans to Travelport Guarantor as a capital contribution, (b) the guaranty
by Travelport Guarantor of certain obligations under the PIK Credit Agreement
and the pledge of the Tranche A Term Loans to secure Travelport Guarantor’s
obligations under such guaranty, and the escrow arrangements related thereto,
(c) the consummation of any other transactions incidental to any of the
foregoing and (d) the payment of fees and expenses in connection with any of the
foregoing.

32



--------------------------------------------------------------------------------



 



          “IP Collateral” means all “Intellectual Property Collateral” referred
to in the Collateral Documents and all of the other IP Rights that are or are
required by the terms hereof or of the Collateral Documents to be subject to
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties.
          “IP Rights” has the meaning specified in Section 5.15.
          “IRS” means the United States Internal Revenue Service.
          “Judgment Currency” has the meaning specified in Section 10.19.
          “Junior Financing” has the meaning specified in Section 7.11(a).
          “Junior Financing Documentation” means any documentation governing any
Junior Financing.
          “L/C Obligations” has the meaning specified in the First Lien Credit
Agreement.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Lender” means a Tranche A Term Lender or a Tranche B Term Lender, as
the context may require, and their respective successors and assigns as
permitted hereunder.
          “Lending Office” means, as to any Lender, the office or offices of
such Lender, as a Lender may from time to time notify the Borrower and the
Administrative Agent.
          “LIBO Rate” means, with respect to any Eurocurrency Rate Borrowing for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying

33



--------------------------------------------------------------------------------



 



such rates) for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “LIBO Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
          “Loan” means an extension of credit made by a Lender to the Borrower
under Article II in the form of a Tranche A Term Loan or a Tranche B Term Loan,
as the context may require.
          “Loan Documents” means, collectively, (i) this Agreement, (ii) the
Notes, (iii) the Guaranty and (iv) the Collateral Documents.
          “Loan Parties” means, collectively, the Borrower and each Guarantor.
          “Management Stockholders” means the members of management of Holdings
or any of its Subsidiaries who are investors in Holdings or any direct or
indirect parent thereof.
          “Mandatory Bond Prepayments” has the meaning specified in the First
Lien Credit Agreement as in effect on the date hereof.
          “Master Agreement” has the meaning specified in the definition of
“Swap Contract.”
          “Material Adverse Effect” means (a) a material adverse effect on the
business, operations, assets, liabilities (actual or contingent) or financial
condition of Holdings and its Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.

34



--------------------------------------------------------------------------------



 



          “Maturity Date” means December 1, 2016.
          “Maximum Rate” has the meaning specified in Section 10.10.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgage” means a mortgage document in form and substance
substantially similar to the Mortgage (as defined in and delivered pursuant to
the First Lien Credit Agreement) secured on a second-priority basis.
          “Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).
          “Mortgaged Properties” has the meaning specified in paragraph (h) of
the definition of “Collateral and Guarantee Requirement”.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA
Affiliate makes or is obligated to make contributions or, during the preceding
five plan years, has made or been obligated to make contributions.
          “Net Cash Proceeds” means:
     (a) with respect to the Disposition of any asset by Holdings, the Borrower
or any Restricted Subsidiary or any Casualty Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the
Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents, the First Lien Debt Documents and Permitted
Refinancing Indebtedness), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by Holdings, the Borrower or such Restricted Subsidiary
in connection with such Disposition or Casualty Event, (C) taxes paid or
reasonably estimated to be actually payable in connection therewith, and (D) any
reserves

35



--------------------------------------------------------------------------------



 



for adjustment in respect of (x) the sale price of such assets or assets
established in accordance with GAAP, including working capital adjustments,
(y) any liabilities associated with such asset or assets and retained by
Holdings, the Borrower or any Restricted Subsidiary after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters, and (z) any
indemnification obligations associated with such asset or assets or such
transaction (provided that, solely with respect to the Permitted Disposition,
amounts deducted from Net Cash Proceeds pursuant to this subclause (D) shall not
exceed, individually or in the aggregate, $30,000,000), it being understood that
“Net Cash Proceeds” shall include any cash or Cash Equivalents (i) received upon
the Disposition of any non-cash consideration received by Holdings, the Borrower
or any Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of the preceding
sentence or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within three hundred and sixty-five (365) days after
such Disposition or Casualty Event, the amount of such reserve; provided that
(x) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed $7,250,000 and (y) no such
net cash proceeds shall constitute Net Cash Proceeds under this clause (a) in
any fiscal year until the aggregate amount of all such net cash proceeds in such
fiscal year shall exceed $21,750,000 (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Cash Proceeds under this clause (a));
and
     (b) with respect to the incurrence or issuance of any Indebtedness by
Holdings, the Borrower or any Restricted Subsidiary, the excess, if any, of
(i) the sum of the cash received in connection with such incurrence or issuance
over (ii) the investment banking fees, underwriting discounts, commissions,
costs and other out-of-pocket expenses and other customary expenses incurred by
Holdings, the Borrower or such Restricted Subsidiary in connection with such
incurrence or issuance.
          “Non-Cash Charges” has the meaning specified in the definition of the
term “Consolidated EBITDA”.
          “Non-Consenting Lender” has the meaning specified in Section 3.07(d).
          “Northwest” means Northwest Airlines, Inc., a Minnesota corporation.
          “Northwest FASA” means the Northwest Founder Airline Services
Agreement, dated as of June 30, 2003, between Northwest and the Borrower.

36



--------------------------------------------------------------------------------



 



          “Not Otherwise Applied” means, with reference to any amount of Net
Cash Proceeds of any transaction or event that is proposed to be applied to a
particular use or transaction, that such amount (a) was not required to be
applied to prepay the First Lien Loans or the Loans pursuant to Section 2.05(b),
and (b) was not previously applied, or is not simultaneously being applied, to
any Investment, Restricted Payment or prepayment, redemption, purchase,
defeasance or other payment in respect of a Junior Financing pursuant to
Section 7.02(n), 7.06(g)(i), 7.06(i) or 7.11(a).
          “Note” means any promissory note of the Borrower payable to a Lender
(or its registered assigns) evidencing the aggregate Indebtedness of the
Borrower to such Lender resulting from extensions of credit made by such Lender
hereunder, which shall be in substantially the form set forth in Exhibit B or in
such other form reasonably satisfactory to the Borrower, the Administrative
Agent and the applicable Lender.
          “Notice Date” has the meaning specified in Section 6.18.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party and its Subsidiaries
arising under any Loan Document or otherwise with respect to any Loan, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents (and of their Subsidiaries to the extent they have obligations under
the Loan Documents) include (i) the obligation (including guarantee obligations)
to pay principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party or its
Subsidiaries under any Loan Document and (ii) the obligation of any Loan Party
or any of its Subsidiaries to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party or such Subsidiary.
          “Opt-out Notice” has the meaning specified in Section 6.18.
          “Orbitz Business” means the Subsidiaries of Holdings whose assets and
operations comprise the Orbitz Worldwide Business division of Holdings (as such
division is currently comprised) and do not contain any portion (other than de
minimis portions) of any business, operations or assets of Holdings or any of
its Subsidiaries other than the Orbitz Worldwide Business (as such division is
currently comprised).
          “Orbitz IPO” means the initial public offering of common Equity
Interests of Orbitz Worldwide, Inc., completed on July 25, 2007.

37



--------------------------------------------------------------------------------



 



          “Orbitz TopCo” means a Subsidiary that is part of the Orbitz Business
that owns any and all of the other Subsidiaries of Holdings comprising the
Orbitz Business.
          “Organization Documents” means (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Original Holdco Credit Agreement” has the meaning specified in the
recitals to this Agreement.
          “Other Sponsor” shall mean another financial sponsor identified to the
Administrative Agent that is a purchaser of Equity Interests in Holdings on or
prior to December 4, 2008.
          “Other Taxes” has the meaning specified in Section 3.01(b).
          “Participant” has the meaning specified in Section 10.07(e).
          “Participating Member State” means each state so described in any EMU
Legislation.
          “Patriot Act” has the meaning specified in Section 4.01(h).
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

38



--------------------------------------------------------------------------------



 



          “Permitted Acquisition” has the meaning specified in Section 7.02(i).
          “Permitted Disposition” means the disposition of GTA Holdco Limited,
GTA Americas LLC, Columbus Technology Developments Limited and Octopus
Travel.com (USA) Ltd, in each case pursuant to the Permitted Disposition
Agreement.
          “Permitted Disposition Agreement” means the Share Purchase Agreement,
dated as of March 5, 2011 by and among Gullivers Services Limited, Travelport
(Bermuda) Ltd. and Travelport Inc., as the sellers, Travelport Limited, as the
Travelport guarantor, Kuoni Holdings Plc, Kuoni Holding Delaware, Inc. and KIT
Solution AG, as the purchasers, and Kuoni Reisen Holding AG, as the Kuoni
guarantor.
          “Permitted Equity Issuance” means any sale or issuance of any
Qualified Equity Interests of Holdings (and, after a Qualifying IPO, of the
Borrower or an Intermediate Holding Company) to the extent permitted hereunder.
          “Permitted Holders” means each of (i) the Sponsor, (ii) the Management
Stockholders and (iii) the Other Sponsor; provided that if the Management
Stockholders own beneficially or of record more than fifteen percent (15%) of
the outstanding voting stock of Holdings in the aggregate, they shall be treated
as Permitted Holders of only fifteen percent (15%) of the outstanding voting
stock of Holdings at such time; provided further that if the Other Sponsor owns
beneficially or of record more than fifteen percent (15%) of the outstanding
voting stock of Holdings in the aggregate, it shall be treated as a Permitted
Holder of only fifteen percent (15%) of the outstanding voting stock of Holdings
at such time.
          “Permitted Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such modification, refinancing, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e) or 7.03(v), such
modification, refinancing, refunding, renewal or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e) or 7.03(v), at the time
thereof, no Event of Default shall have occurred and be continuing, and (d) if
such Indebtedness being modified, refinanced, refunded, renewed or extended is
Indebtedness permitted pursuant to Section 7.03(b) or 7.03(t), (i) to the extent
such Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the

39



--------------------------------------------------------------------------------



 



Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees) and (iii) such
modification, refinancing, refunding, renewal or extension is incurred by the
Person who is the obligor of the Indebtedness being modified, refinanced,
refunded, renewed or extended.
          “Permitted Refinancing Indebtedness” means (a) Indebtedness of the
Borrower and any Guarantees thereof by the Guarantors incurred to refinance the
Loans; provided that (i) the stated final maturity of such Indebtedness is not
earlier than 91 days after the Maturity Date in effect on the date of incurrence
thereof, and such stated final maturity is not subject to any conditions that
could result in such stated final maturity occurring on a date that precedes
such 91st day (it being understood that acceleration or mandatory repayment,
prepayment, redemption or repurchase of such Indebtedness upon the occurrence of
an event of default, a change in control, an event of loss or an asset
disposition shall not be deemed to constitute a change in the stated final
maturity thereof), (ii) such Indebtedness is not required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, upon the occurrence of an event of default, a change in control,
an event of loss or an asset disposition) prior to the date that is 91 days
after the Maturity Date in effect on the date of incurrence thereof, provided
that, notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Indebtedness shall be permitted so long as the Weighted
Average Life to Maturity of such Indebtedness shall be longer than the remaining
Weighted Average Life to Maturity of each Class of the Loans outstanding as of
the date of incurrence thereof, (iii) such Indebtedness shall not be an
obligation (including pursuant to a Guarantee) of any Person other than the
Borrower and the Guarantors, (iv) 100% of the Net Cash Proceeds of such
Indebtedness shall be applied, on the date of the incurrence thereof to repay or
prepay all or any portion of the outstanding Loans, (v) such Indebtedness shall
not be secured by any Lien on any property or assets of Holdings or any
Subsidiary, provided that any such Indebtedness 100% of the Net Cash Proceeds of
which are applied in accordance with clause (iv) above may be secured on a
second priority basis by such property and assets of Holdings and the
Subsidiaries as secure the Obligations, and (vi) both immediately prior and
after giving effect thereto, no Default exists or would result therefrom and
(b) any Permitted Refinancing in respect of the Indebtedness referred to in
clause (a) above.

40



--------------------------------------------------------------------------------



 



          “Permitted Refinancing Indebtedness Documentation” means any
documentation governing any Permitted Refinancing Indebtedness.
          “Permitted Transfer Date” has the meaning specified in the PIK Credit
Agreement attached as Exhibit A to Exhibit F (Amendment Agreement) to the
Disclosure Statement, dated September 28, 2011, filed by Holdings with the
Securities and Exchange Commission.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “PIK Credit Agreement” means the Amended and Restated Credit
Agreement, among Travelport Holdings, Wells Fargo Bank, National Association, as
administrative agent, each lender from time to time party thereto and the other
agents and arrangers named therein, in substantially the form attached as
Exhibit A to Exhibit F (Amendment Agreement) to the Disclosure Statement, dated
September 28, 2011, filed by Holdings with the Securities and Exchange
Commission, as such Amended and Restated Credit Agreement may be amended,
amended and restated, supplemented or otherwise modified from time to time.
          “PIK Guarantee” means any Guarantee by Holdings, the Borrower or any
Restricted Subsidiary in respect of any obligations of Travelport Holdings under
the PIK Credit Agreement.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.
          “Platform” has the meaning specified in Section 10.02(a).
          “Post-Acquisition Period” means, with respect to the acquisition of an
Acquired Entity or Business, the period beginning on the date such acquisition
is consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such acquisition is consummated.
          “Pro Forma Adjustment” means, for any Test Period that includes all or
any part of a fiscal quarter included in any Post-Acquisition Period, with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
the Consolidated EBITDA of the Borrower, the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected
by the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-

41



--------------------------------------------------------------------------------



 



Acquisition Period, in each case in connection with the combination of the
operations of such Acquired Entity or Business with the operations of Holdings,
the Borrower and the Restricted Subsidiaries; provided that, so long as such
actions are taken during such Post-Acquisition Period or such costs are incurred
during such Post-Acquisition Period, as applicable, the cost savings related to
such actions or such additional costs, as applicable, it may be assumed, for
purposes of projecting such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, that such cost savings
will be realizable during the entirety of such Test Period, or such additional
costs, as applicable, will be incurred during the entirety of such Test Period;
provided further that any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such Test
Period.
          “Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean,
with respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of Holdings or any division, product
line, or facility used for operations of Holdings or any of its Subsidiaries,
shall be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed
by Holdings, the Borrower or any of the Restricted Subsidiaries in connection
therewith and if such Indebtedness has a floating or formula rate, shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
or covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on Holdings, the Borrower and the
Restricted Subsidiaries and (z) factually supportable or (ii) otherwise
consistent with the definition of Pro Forma Adjustment.
          “Pro Rata Share” means, with respect to each Lender at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of Loans outstanding of such Lender of the
applicable Class or Classes at such time and the denominator of which is the
amount of the aggregate principal amount of Loans outstanding of the applicable
Class or Classes at such time; provided that if all Loans have been repaid, then
the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such repayment; provided further that
the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender after giving effect to any subsequent assignments made
pursuant to the terms hereof.

42



--------------------------------------------------------------------------------



 



          “Public Lender” has the meaning specified in Section 10.02(a).
          “Purchase Agreement” means the Purchase Agreement by and among Cendant
Corporation, Travelport LLC and TDS Investor LLC dated as of June 30, 2006.
          “Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
          “Qualifying IPO” means the issuance by Holdings, any direct or
indirect parent of Holdings, any Intermediate Holding Company or the Borrower of
its common Equity Interests in an underwritten primary public offering (other
than an offering solely in respect of an employee stock purchase program) in the
United States, Canada, Switzerland or any member nation of the European Union.
          “Refinanced Loans” has the meaning specified in Section 10.01.
          “Register” has the meaning specified in Section 10.07(d).
          “Rejection Notice” has the meaning specified in Section 2.05(b)(vi).
          “Replacement Loans” has the meaning specified in Section 10.01.
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA or the regulations issued thereunder, other than events for
which the thirty (30) day notice period has been waived.
          “Request” has the meaning specified in Section 6.18.
          “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the Total Outstandings; provided that the portion of
Total Outstandings held or deemed held by Holdings or any Affiliate thereof
(other than an Investment Fund) shall be excluded for purposes of making a
determination of Required Lenders.
          “Responsible Officer” means the chief executive officer, president,
vice president, chief financial officer, treasurer or assistant treasurer or
other similar officer of a Loan Party. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate,

43



--------------------------------------------------------------------------------



 



partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest of
Holdings, the Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to Holdings or the Borrower’s stockholders,
partners or members (or the equivalent Persons thereof).
          “Restricted Subsidiary” means any Subsidiary of Holdings (including
any Intermediate Holding Company) other than an Unrestricted Subsidiary and
other than the Borrower.
          “Restructuring Transaction” means, collectively, (a) the amendment of
the First Lien Credit Agreement, (b) the formation of Travelport Guarantor,
(c) the execution, delivery and performance by the Loan Parties of the Loan
Documents to which they are a party on the Closing Date, (d) the incurrence by
the Borrower of the Loans made on the Closing Date, (e) the sale of the Loans to
Holdings on the Closing Date in exchange for the Tranche A Intercompany Note and
the Tranche B Intercompany Note, (f) a cash dividend in the amount of
$89,500,000 from the Borrower to its direct or indirect parent companies, the
proceeds of which shall be used by Holdings to make a $85,000,000 cash dividend
to Travelport Holdings on the Closing Date, (g) the dividend of the Tranche B
Term Loans by Holdings to Travelport Holdings on or after the Closing Date,
(h) the consummation of any other transactions incidental to any of the
foregoing and as disclosed to the Administrative Agent and the Lenders prior to
the Closing Date and (i) the payment of fees and expenses in connection with any
such other transaction or any of the foregoing.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Same Day Funds” means immediately available funds.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the Supplemental Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

44



--------------------------------------------------------------------------------



 



          “Security Agreement” means, collectively, the Second Lien Security
Agreement executed by the Loan Parties, substantially in the form of Exhibit F,
together with each other security agreement supplement executed and delivered
pursuant to Section 6.11.
          “Security Agreement Supplement” has the meaning specified in the
Security Agreement.
          “Senior Notes” means, collectively, (a) $450,000,000 in aggregate
principal amount of the Borrower’s 97/8% senior dollar fixed rate notes due
2014, (b) $150,000,000 in aggregate principal amount of the Borrower’s dollar
floating rate senior unsecured notes due 2014 and (c) €235,000,000 in aggregate
principal amount of the Borrower’s euro floating rate senior unsecured notes due
2014.
          “Senior Notes Indenture” means the Indenture for the Senior Notes,
dated as of August 23, 2006.
          “Senior Subordinated Notes” means, collectively, (a) $300,000,000 in
aggregate principal amount of the Borrower’s 117/8% senior subordinated notes
due 2016 and (b) €160,000,000 in aggregate principal amount of the Borrower’s
107/8% senior euro fixed rate notes due 2016.
          “Senior Subordinated Notes Indenture” means the Indenture for the
Senior Subordinated Notes, dated as of August 23, 2006.
          “Sold Entity or Business” has the meaning specified in the definition
of the term “Consolidated EBITDA”.
          “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
          “SPC” has the meaning specified in Section 10.07(h).

45



--------------------------------------------------------------------------------



 



          “Specified Transaction” means any Investment, Disposition, incurrence
or repayment of Indebtedness, Restricted Payment or Subsidiary designation that
by the terms of this Agreement requires “Pro Forma Compliance” with a test or
covenant hereunder or requires such test or covenant to be calculated on a “Pro
Forma Basis”.
          “Sponsor” means The Blackstone Group and its Affiliates, but not
including, however, any of its portfolio companies.
          “Sponsor Management Agreement” means the management agreement between
certain of the management companies associated with the Sponsor and the
Borrower.
          “Sponsor Termination Fees” means the one time payment under the
Sponsor Management Agreement of a termination fee to the Sponsor and its
Affiliates in the event of either a Change of Control or the completion of a
Qualifying IPO.
          “Statutory Reserves” means, for any Interest Period for any
Eurocurrency Rate Borrowing in Dollars, the average maximum rate at which
reserves (including any marginal, supplemental or emergency reserves) are
required to be maintained during such Interest Period under Regulation D by
member banks of the United States Federal Reserve System in New York City with
deposits exceeding one billion dollars against “Eurocurrency liabilities” (as
such term is used in Regulation D). Eurocurrency Rate Borrowings shall be deemed
to constitute Eurocurrency liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
          “Subsidiary Guarantor” means, collectively, the Subsidiaries of
Holdings that are Guarantors.
          “Successor Borrower” has the meaning specified in Section 7.04(d).
          “Supplemental Agent” has the meaning specified in Section 9.13, and
“Supplemental Agents” shall have the corresponding meaning.

46



--------------------------------------------------------------------------------



 



          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
          “Taxes” has the meaning specified in Section 3.01(a).
          “TDS Intermediate Parent” has the meaning specified in the
introductory paragraph to this Agreement.
          “Test Period” in effect at any time shall mean the most recent period
of four consecutive fiscal quarters of Holdings ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b). A Test Period may be designated by
reference to the last day thereof (i.e., the “March 31, 2012 Test Period” refers
to the period of four consecutive fiscal quarters of Holdings ended March 31,
2012), and a Test Period shall be deemed to end on the last day thereof.
          “THL” has the meaning specified in the recitals to this Agreement.
          “THL Lenders” has the meaning specified in the recitals to this
Agreement.

47



--------------------------------------------------------------------------------



 



          “Threshold Amount” means $47,125,000.
          “TIA” means the Trust Indenture Act of 1939, as amended (15 U.S.C §§
77aaa-777bbbb).
          “Total Assets” means the total assets of the Borrower, Holdings and
Holdings’ Restricted Subsidiaries on a consolidated basis, as shown on the most
recent balance sheet of Holdings delivered pursuant to Section 6.01(a) or
(b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Unaudited Financial Statements.
          “Total Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.
          “Total Outstandings” means, with respect to the Tranche A Term Loans
and Tranche B Term Loans, on any date, the principal amount outstanding thereof
after giving effect to any borrowings and prepayments or repayments of the
Tranche A Term Loans and Tranche B Term Loans, as the case may be, occurring on
such date.
          “Tranche A Intercompany Note” means that certain subordinated
promissory note, dated as of the Closing Date made by Holdings to the Borrower
in an amount equal to the initial aggregate principal amount of the Tranche A
Term Loans made on the Closing Date, which shall be substantially in the form of
Exhibit I.
          “Tranche B Intercompany Note” means that certain subordinated
promissory note, dated as of the Closing Date made by Holdings to the Borrower
in an amount equal to the initial aggregate principal amount of the Tranche B
Term Loans made on the Closing Date, which shall be substantially in the form of
Exhibit J.
          “Tranche A Term Lender” means, at any time, any Lender that has a
Tranche A Term Loan at such time.
          “Tranche B Term Lender” means, at any time, any Lender that has a
Tranche B Term Loan at such time.
          “Tranche A Term Loan” has the meaning specified in Section 2.01(a).
          “Tranche B Term Loan” has the meaning specified in Section 2.01(b).

48



--------------------------------------------------------------------------------



 



          “Travelport Holdings” means Travelport Holdings Limited, a Bermuda
company.
          “Travelport Guarantor” means Travelport Guarantor LLC, a Delaware
limited liability company, which is a direct wholly owned Subsidiary of
Holdings.
          “Type” means, with respect to a Loan denominated in Dollars, its
character as a Base Rate Loan or a Eurocurrency Rate Loan.
          “Unaudited Financial Statements” means the unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of Holdings and its Subsidiaries for each subsequent fiscal quarter ended
at least forty-five (45) days before the Closing Date, which financial
statements shall be prepared in accordance with GAAP.
          “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code,
as the same may from time to time be in effect in the State of New York, or the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.
          “United EBITDA” means (i) for each fiscal quarter ending on or prior
to March 31, 2012, $60,000,000, (ii) for the fiscal quarter ending June 30,
2012, $45,000,000, (iii) for the fiscal quarter ending September 30, 2012,
$30,000,000, (iv) for the fiscal quarter ending December 31, 2012, $15,000,000
and (v) for any subsequent fiscal quarter, $0.
          “United States” and “U.S.” mean the United States of America.
          “Unrestricted Subsidiary” means (a) each Subsidiary of Holdings listed
on Schedule 1.01B and (b) any Subsidiary of Holdings designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Closing Date, and any Subsidiary of such Subsidiary.
          “U.S. Lender” has the meaning specified in Section 10.15(b).
          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (b) the then outstanding principal
amount of such Indebtedness.

49



--------------------------------------------------------------------------------



 



          “Wells Fargo” means Wells Fargo Bank, National Association and its
successors.
          “wholly owned” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (a) directors’ qualifying shares and (b) shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.
          “Worldspan Closing Date” means “Worldspan Closing Date” as defined in
the First Lien Credit Agreement as in effect on the date hereof.
          “Worldspan Transactions” means “Worldspan Transactions” as defined in
the First Lien Credit Agreement as in effect on the date hereof.
          SECTION 1.02. Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
          (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
          In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

50



--------------------------------------------------------------------------------



 



          Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
          SECTION 1.03. Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.
     (b) Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Total Leverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.
          SECTION 1.04. Rounding. Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
          SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
          SECTION 1.06. Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
          SECTION 1.07. Timing of Payment or Performance. When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than

51



--------------------------------------------------------------------------------



 



as described in the definition of Interest Period) or performance shall extend
to the immediately succeeding Business Day.
          SECTION 1.08. Currency Equivalents Generally.
     (a) Any amount specified in this Agreement (other than in Articles II, IX
and X or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.08 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.
     (b) For purposes of determining compliance under Sections 7.02, 7.05 and
7.06, any amount in a currency other than Dollars will be converted to Dollars
based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating EBITDA for the applicable
period.
ARTICLE II
THE LOANS
     SECTION 2.01.The Loans.
     (a) The Tranche A Term Borrowings. On the Closing Date, upon satisfaction
of the applicable conditions set forth in Section 4.01, the Tranche A Lender
shall extend credit to the Borrower by delivering the Tranche A Intercompany

52



--------------------------------------------------------------------------------



 



Note to the Borrower, which extension of credit (i) shall be denominated in
Dollars, and (ii) shall be made in that aggregate principal amount set forth on
Schedule 2.01(a) hereto (each such extension of credit, a “Tranche A Term
Loan”). Tranche A Term Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.
          (b) The Tranche B Term Borrowings. On the Closing Date, upon
satisfaction of the applicable conditions set forth in Section 4.01, the Tranche
B Lender shall extend credit to the Borrower by delivering the Tranche B
Intercompany Note to the Borrower, which extension of credit (i) shall be
denominated in Dollars and (ii) shall be made in that aggregate principal amount
set forth on Schedule 2.01(b) hereto (each such extension of credit, a “Tranche
B Term Loan”). Tranche B Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.
     SECTION 2.02. Borrowings, Conversions and Continuations of Loans.
          (a) Each conversion of Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
12:00 p.m. (New York, New York time) (i) three (3) Business Days prior to the
requested date of any continuation of Eurocurrency Rate Loans denominated in
Dollars or any conversion of Base Rate Loans to Eurocurrency Rate Loans
denominated in Dollars and (ii) one (1) Business Day before the requested date
of any conversion to Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof. Each conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a conversion of
Tranche A Term Loans or Tranche B Term Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount and Class of Loans to be converted or continued and
(iv) the Type of Loans to which existing Loans are to be converted. If with
respect to Loans denominated in Dollars the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans.

53



--------------------------------------------------------------------------------



 



          (b) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable conversion or continuation of Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation described in Section 2.02(a).
          (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the Wells Fargo prime rate used in determining the Base
Rate promptly following the announcement of such change.
          (e) After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than eight (8) Interest Periods in effect.
     SECTION 2.03. [Reserved].
     SECTION 2.04. [Reserved].
     SECTION 2.05. Prepayments.
               (a) Optional.
          (i) Subject to Section 8.04, and so long as all amounts outstanding
under the First Lien Credit Agreement have been paid in full in Same Day Funds
and there are no commitments or letters of credit outstanding under the First
Lien Credit Agreement (unless fully cash collateralized), the Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Loans of any Class, in whole or in part, without premium or penalty;
provided that (A) such notice must be received by

54



--------------------------------------------------------------------------------



 



the Administrative Agent not later than 12:00 p.m. (New York, New York time)
(1) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment
of Eurocurrency Rate Loans shall be in a principal amount of $2,500,000 or a
whole multiple of $500,000 in excess thereof; and (C) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid
and shall be irrevocable, except as permitted under Section 2.05(b). The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05. Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares.
          (ii) Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) if such prepayment would have resulted from a refinancing of
all of the Loans, which refinancing shall not be consummated or shall otherwise
be delayed.
          (iii) Each voluntary prepayment of Loans of any Class pursuant to this
Section 2.05(a) shall be applied to repayments thereof required pursuant to
Section 2.07 as directed by the Borrower.
          (b) Mandatory. The provisions of this paragraph (b) shall be subject
to Section 2.05(d) below.
          (i) Subject to Section 8.04, and within five (5) Business Days after
financial statements have been delivered pursuant to Section 6.01(a) and the
related Compliance Certificate has been delivered pursuant to Section 6.02(b),
the Borrower shall cause to be prepaid an aggregate principal amount of the
Loans then outstanding equal to (A) 100% (such percentage as it may be reduced
as described below, the “ECF Percentage”) of Excess Cash Flow, if any, for the
fiscal year covered by such financial statements (commencing with the fiscal
year ended December 31, 2007) minus (B) the sum of (i) all voluntary prepayments
of Term Loans (as defined in the First Lien Credit Agreement) during such fiscal
year and (ii) all voluntary prepayments of Revolving Credit Loans (as defined in
the First Lien Credit Agreement) during such fiscal year to the extent the
Revolving Credit Commitments (as defined in the First Lien Credit Agreement) are
voluntarily permanently reduced by the amount of such payments, in the

55



--------------------------------------------------------------------------------



 



case of each of the immediately preceding clauses (i) and (ii), to the extent
such prepayments are not funded with the proceeds of Indebtedness.
          (ii) (A) If (x) Holdings, the Borrower or any Restricted Subsidiary
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 7.05(a), (b), (c), (d) (to the extent
constituting a Disposition by any Restricted Subsidiary to a Loan Party), (e),
(g) or (h)) or (y) any Casualty Event occurs, which in the aggregate results in
the realization or receipt by Holdings, the Borrower or such Restricted
Subsidiary of Net Cash Proceeds, the Borrower shall cause to be prepaid on or
prior to the date which is ten (10) Business Days (but in the case of a
Disposition effected pursuant to Section 7.05(o), five (5) Business Days) after
the date of the realization or receipt of such Net Cash Proceeds an aggregate
principal amount of the Loans then outstanding equal to 100% (or, in the case of
a Disposition made solely pursuant to Section 7.05(n), such lesser percentage of
Net Cash Proceeds as may be specified in Section 7.05(n) with respect to such
Disposition) of all Net Cash Proceeds realized or received; provided that, other
than in the case of a Disposition made pursuant to Section 7.05(o), no such
prepayment shall be required pursuant to this Section 2.05(b)(ii)(A) with
respect to such portion of such Net Cash Proceeds that the Borrower shall have,
on or prior to such date, given written notice to the Administrative Agent of
its intent to reinvest in accordance with Section 2.05(b)(ii)(B) (which notice
may only be provided if no Event of Default has occurred and is then
continuing).
          (B) With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than (I) any Disposition specifically excluded
from the application of Section 2.05(b)(ii)(A) or (II) any Disposition pursuant
to Section 7.05(o)) or any Casualty Event, at the option of the Borrower, the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for the business of Holdings and/or its Subsidiaries within (x) fifteen
(15) months following receipt of such Net Cash Proceeds or (y) if the Borrower
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within fifteen (15) months following receipt thereof, within one hundred and
eighty (180) days of the date of such legally binding commitment; provided that
(i) so long as an Event of Default shall have occurred and be continuing, the
Borrower shall not be permitted to make any such reinvestments (other than
pursuant to a legally binding commitment that the Borrower entered into at a
time when no Event of Default is continuing) and (ii) if any Net Cash Proceeds
are no longer intended to be or cannot be so reinvested at any time after
delivery of a notice of reinvestment election, an amount equal to any such Net
Cash Proceeds shall be applied within five (5) Business Days after the Borrower
reasonably determines that such Net Cash Proceeds are no longer intended to be
or cannot be so reinvested to the prepayment of the Loans as set forth in this
Section 2.05(b).
          (iii) If Holdings, the Borrower or any Restricted Subsidiary incurs or
issues any Indebtedness not expressly permitted to be incurred or issued
pursuant to Section 7.03, the Borrower shall cause to be prepaid an aggregate
principal amount of the

56



--------------------------------------------------------------------------------



 



Loans then outstanding equal to 100% of all Net Cash Proceeds received therefrom
on or prior to the date which is five (5) Business Days after the receipt of
such Net Cash Proceeds.
          (iv) [Reserved].
          (v) Each prepayment of Loans pursuant to this Section 2.05(b) shall be
allocated among the Classes of Loans on a ratable basis and, within each Class
of Loans, shall be applied in direct order of maturity to repayments thereof
required pursuant to Section 2.07; and each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares subject to clause
(vi) of this Section 2.05(b).
          (vi) The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment of
Loans required to be made pursuant to clauses (i) through (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York time)
one Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment; provided that any Rejection
Notice may be rejected by the Borrower by 5:00 p.m. (New York time) on the day
of its receipt and shall thereupon become ineffective. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
repayment of Loans to be rejected by such Lender. If a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Loans. In the event a Lender rejects all
or any portion of its Pro Rata Share of any mandatory prepayment of Loans
required pursuant to clauses (i) through (iii) of this Section 2.05(b), the
rejected portion of such Lender’s Pro Rata Share of such prepayment shall be
retained by the Borrower.
          (vii) Notwithstanding any of the other provisions of Section 2.05(b),
so long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05(b) other than on the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a cash collateral account (which
shall be under the sole dominion and control of the Administrative Agent and
otherwise reasonably satisfactory to the Administrative Agent)

57



--------------------------------------------------------------------------------



 



until the last day of such Interest Period, at which time the Administrative
Agent shall be authorized (without any further action by or notice to or from
the Borrower or any other Loan Party) to apply such amount to the prepayment of
such Loans in accordance with this Section 2.05(b). Upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent shall
also be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with this Section 2.05(b).
          (c) Interest, Funding Losses, Etc. All prepayments under this Section
2.05 shall be accompanied by all accrued interest thereon, together with, in the
case of any such prepayment of a Eurocurrency Rate Loan on a date other than the
last day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.
          (d) Repayment of First Lien Credit Agreement. Notwithstanding the
foregoing provisions of this Section 2.05, no prepayment of the Loans shall be
made pursuant to this Section 2.05 until all amounts outstanding under the First
Lien Credit Agreement and the other First Lien Debt Documents have been paid in
full in Same Day Funds and there are no commitments or letters of credit
outstanding under the First Lien Credit Agreement (unless fully cash
collateralized).
          SECTION 2.06. [Reserved].
          SECTION 2.07. Repayment of Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Maturity Date
for the Loans, the aggregate principal amount of all Loans outstanding on such
date.
          SECTION 2.08. Interest.
          (a) Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
Closing Date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
          (b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

58



--------------------------------------------------------------------------------



 



          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
          (d) Subject to Section 2.08(e), interest on each Loan shall be payable
in Dollars.
          (e) Accrued interest on the Loans shall be capitalized as of and added
to principal on each Interest Payment Date; provided that the Borrower shall, if
the First Lien Leverage Ratio (as defined in the First Lien Credit Agreement as
in effect on the date hereof) as of the end of the most recent Test Period is
below 3.00:1, pay any such accrued interest in cash to the extent permitted
under the First Lien Credit Agreement (as in effect on the Closing Date). The
Borrower shall notify the Administrative Agent (and a Responsible Officer of the
Borrower shall certify to the Administrative Agent that the First Lien Leverage
Ratio as of the most recent Test Period is below 3:00:1) of such cash payment no
later than two Business Days prior to making such payment.
          SECTION 2.09. Fees. The Borrower shall pay to the Agents such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).
          SECTION 2.10. Computation of Interest and Fees. All computations of
interest for Base Rate Loans when the Base Rate is determined by Wells Fargo’s
“prime rate” shall be made on the basis of a year of three hundred and
sixty-five/three hundred and sixty-six (365/366) days and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
three hundred and sixty (360) day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
          SECTION 2.11. Evidence of Indebtedness.
          (a) The Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in

59



--------------------------------------------------------------------------------



 



the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Loans made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
          (b) Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a), and by each Lender in its account or
accounts pursuant to Section 2.11(a), shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement and the other
Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
          SECTION 2.12. Payments Generally.
          (a) All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. (New York City time) may, in the
sole discretion of the Administrative Agent, be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
          (b) If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or

60



--------------------------------------------------------------------------------



 



principal of Eurocurrency Rate Loans to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.
          (c) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in Same Day Funds,
then:
          (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the Federal Funds Rate from time to time in effect; and
          (ii) if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. When such Lender makes payment to the Administrative Agent (together
with all accrued interest thereon), then such payment amount (excluding the
amount of any interest which may have accrued and been paid in respect of such
late payment) shall constitute such Lender’s Loan included in the applicable
Borrowing. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to make Loans pursuant to Section 2.01 or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

61



--------------------------------------------------------------------------------



 



          (d) Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Total Outstandings.
          SECTION 2.13. Sharing of Payments. If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them, as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

62



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
          SECTION 3.01. Taxes.
          (a) Except as provided in this Section 3.01, any and all payments by
the Borrower or any Guarantor to or for the account of any Agent or any Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto,
excluding, in the case of each Agent and each Lender, taxes imposed on or
measured by its net income (including branch profits), and franchise (and
similar) taxes imposed on it in lieu of net income taxes, by the jurisdiction
(or any political subdivision thereof) under the Laws of which such Agent or
such Lender, as the case may be, is organized or maintains a Lending Office, and
all liabilities (including additions to tax, penalties and interest) with
respect thereto (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
any Laws to deduct any Taxes or Other Taxes from or in respect of any sum
payable under any Loan Document to any Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.01), each of such Agent and such Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), the Borrower shall furnish to such Agent or Lender (as the
case may be) the original or a certified copy of a receipt evidencing payment
thereof to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent.
If the Borrower fails to pay any Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to any Agent or any Lender the
required receipts or other required documentary evidence, the Borrower shall
indemnify such Agent and such Lender for any incremental taxes, interest or
penalties that may become payable by such Agent or such Lender arising out of
such failure.
          (b) In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes or charges or similar levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance,

63



--------------------------------------------------------------------------------



 



enforcement or registration of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).
          (c) The Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent and such Lender and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that such Agent or Lender, as the case may be, provides the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. Payment under this Section 3.01(c) shall
be made within ten (10) days after the date such Lender or such Agent makes a
demand therefor.
          (d) Each Lender shall severally indemnify each Agent for any taxes
(including any taxes that are excluded from the definition of “Taxes” pursuant
to this Section 3.01, but, in the case of any Taxes, only to the extent that the
Borrower has not already indemnified such Agent for such Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by such Agent in connection with this Agreement and any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that such Agent provides the Lender with a written statement thereof setting
forth in reasonable detail the basis and calculation of such amounts. Payment
under this Section 3.01(d) shall be made within ten (10) days after the date
such Agent makes a demand therefor.
          (e) The Borrower shall not be required pursuant to this Section 3.01
to pay any additional amount to, or to indemnify, any Lender or Agent, as the
case may be, to the extent that such Lender or such Agent becomes subject to
Taxes subsequent to the Closing Date (or, if later, the date such Lender or
Agent becomes a party to this Agreement) as a result of a change in the place of
organization of such Lender or Agent or a change in the Lending Office of such
Lender, except to the extent that any such change is requested or required in
writing by the Borrower (provided that nothing in this clause (e) shall be
construed as relieving the Borrower from any obligation to make such payments or
indemnification in the event of a change in Lending Office or place of
organization that precedes a change in Law to the extent such Taxes result from
a change in Law).
          (f) Notwithstanding anything else herein to the contrary, if a Foreign
Lender or an Agent is subject to U.S. federal withholding tax at a rate in
excess of zero percent at the time such Lender or such Agent, as the case may
be, first becomes

64



--------------------------------------------------------------------------------



 



a party to this Agreement, U.S. federal withholding tax imposed by such
jurisdiction at such rate shall be considered excluded from Taxes unless and
until such Lender or Agent, as the case may be, provides the appropriate forms
certifying that a lesser rate applies, whereupon U.S. federal withholding tax at
such lesser rate only shall be considered excluded from Taxes for periods
governed by such forms; provided that, if at the date of the Assignment and
Assumption pursuant to which a Foreign Lender becomes a party to this Agreement,
the Lender assignor was entitled to payments under clause (a) of this
Section 3.01 in respect of U.S. federal withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to U.S. federal withholding taxes that may be imposed in the future or
other amounts otherwise includable in Taxes) U.S. federal withholding tax, if
any, applicable with respect to the Lender assignee on such date. A Lender that
is entitled to an exemption from or reduction of Bermuda withholding tax shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law and as reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of such Lender or be otherwise materially disadvantageous to such
Lender; provided further that the Borrower, shall reimburse such Lender for any
material out-of-pocket costs that are incurred by the Lender with respect to
providing any such documentation.
          (g) If any Lender or Agent determines, in its sole discretion, that it
has received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 3.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to the Borrower, net of all out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its

65



--------------------------------------------------------------------------------



 



ability to benefit from any other refunds, credits, reliefs, remissions or
repayments to which it may be entitled.
          (h) Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or (c) with respect to such Lender it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to such Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan
affected by such event; provided that such efforts are made on terms that, in
the sole judgment of such Lender, cause such Lender and its Lending Office(s) to
suffer no economic, legal or regulatory disadvantage; provided further that
nothing in this Section 3.01(h) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.01(a) or (c).
          (i) Each of the Borrower and the Lenders shall treat each of the
Tranche A Term Loans and the Tranche B Term Loans as debt for U.S. federal
income tax purposes and will not take any position on any federal, state or
local income or franchise tax return or take any other reporting position that
is inconsistent with the treatment of the Extended Tranche A Loan and the
Extended Tranche B Loan as debt for U.S. federal income tax purposes.
          SECTION 3.02. Illegality. If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurocurrency Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted and all
amounts due, if any, in connection with such prepayment or conversion under
Section 3.05. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
          SECTION 3.03. Inability to Determine Rates. If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan, or

66



--------------------------------------------------------------------------------



 



that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, or that Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and the Interest Period of such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a conversion to or continuation of Base Rate Loans in
the amount specified therein.
          SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurocurrency Rate Loans.
          (a) If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
Eurocurrency Rate Loans, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this Section 3.04(a) any such increased costs or reduction in amount resulting
from (i) Taxes or Other Taxes indemnifiable pursuant to Section 3.01,
(ii) changes in the basis of taxation of overall net income (including branch
profits), and franchise (and similar) taxes imposed in lieu of net income taxes,
by any jurisdiction or any political subdivision of either thereof under the
Laws of which such Lender is organized or maintains a Lending Office or
(iii) reserve requirements contemplated by Section 3.04(c)), then from time to
time within fifteen (15) days after demand by such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.
          (b) If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay

67



--------------------------------------------------------------------------------



 



to such Lender such additional amounts as will compensate such Lender for such
reduction within fifteen (15) days after receipt of such demand.
          (c) The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided that
the Borrower shall have received at least fifteen (15) days’ prior notice (with
a copy to the Administrative Agent) of such additional interest or cost from
such Lender. If a Lender fails to give notice fifteen (15) days prior to the
relevant Interest Payment Date, such additional interest or cost shall be due
and payable fifteen (15) days from receipt of such notice.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any
such increased cost or reduction incurred more than one hundred and eighty
(180) days prior to the date that such Lender demands, or notifies the Borrower
of its intention to demand, compensation therefor; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          (e) If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage; provided further that nothing in
this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.04(a), (b), (c) or
(d).

68



--------------------------------------------------------------------------------



 



          SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
          (a) any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan; or
          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
          For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
          SECTION 3.06. Matters Applicable to All Requests for Compensation.
          (a) Any Agent or any Lender claiming compensation under this
Article III shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.
          (b) With respect to any Lender’s claim for compensation under Section
3.01, 3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Borrower of the event that gives rise
to such claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate

69



--------------------------------------------------------------------------------



 



Loans into Eurocurrency Rate Loans, until the event or condition giving rise to
such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.
          (c) If the obligation of any Lender to continue from one Interest
Period to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:
          (i) to the extent that such Lender’s Eurocurrency Rate Loans have been
so converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and
          (ii) all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurocurrency Rate Loans shall be
made or continued instead as Base Rate Loans, and all Base Rate Loans of such
Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.
          (d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders are outstanding, such
Lender’s Base Rate Loans shall be automatically converted, on the first day(s)
of the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis and Interest Periods) in
accordance with their respective Pro Rata Share.
          SECTION 3.07. Replacement of Lenders under Certain Circumstances.
          (a) If at any time (i) the Borrower becomes obligated to pay
additional amounts or indemnity payments described in Section 3.01 or 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
Eurocurrency Rate

70



--------------------------------------------------------------------------------



 



Loans as a result of any condition described in Section 3.02 or Section 3.04 or
(ii) any Lender becomes a Non-Consenting Lender, then the Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.
     (b) Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
outstanding Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s outstanding Loans, (B) all obligations of the Borrower
owing to the assigning Lender relating to the Loans and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such assignment and assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.
     (c) Notwithstanding anything to the contrary contained above, any Lender
that acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.09.
     (d) In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

71



--------------------------------------------------------------------------------



 



          SECTION 3.08. Survival. All of the Borrower’s obligations under this
Article 3 shall survive repayment of all other Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS
          SECTION 4.01. Conditions to Effectiveness. The effectiveness of this
Agreement is subject to the satisfaction of the following conditions precedent:

  (a)   The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each in form and substance reasonably satisfactory to the Administrative
Agent and its legal counsel:

  (i)   executed counterparts of this Agreement, the Intercreditor Agreement and
each Guaranty;     (ii)   a Note executed by the Borrower in favor of each
Lender, upon the request of any Lender made through the Administrative Agent;  
  (iii)   each Collateral Document set forth on Schedule 1.01B, duly executed by
each Loan Party thereto, together with, evidence that all other actions,
recordings and filings that the Administrative Agent may deem reasonably
necessary to satisfy the Collateral and Guarantee Requirement shall have been
taken, completed or otherwise provided for in a manner reasonably satisfactory
to the Administrative Agent;     (iv)   a Perfection Certificate with respect to
the Loan Parties dated as of the Closing Date,     (v)   in respect of each Loan
Party, a certificate of such Loan Party attaching (i) a copy of its Organization
Documents and, to the extent applicable, certified as of the Closing Date or a
recent date prior thereto by the appropriate governmental authority;
(ii) signature and incumbency certificates of the officers of such Loan Party
executing the Loan Documents to which such Loan Party is a Party;
(iii) resolutions of the board of directors, board of managers or similar
governing body (and, if applicable, of the shareholders or members) of such Loan
Party approving and authorizing the execution, delivery and performance of the
Loan

72



--------------------------------------------------------------------------------



 



      Documents to which such Loan Party is a party or is to be a party on the
Closing Date, certified as of the Closing Date by its secretary, an assistant
secretary, director, counsel, attorney or other Responsible Officer as being in
full force and effect without modification or amendment; (iv) if applicable in
the jurisdiction of incorporation, organization or formation, as applicable, of
such Loan Party, a good standing, status or similar certificate from the
applicable governmental authority of such Loan Party’s jurisdiction of
incorporation, organization or formation, each dated the Closing Date or a
recent date prior thereto; and (v) other certificates of Responsible Officers of
such Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a party
on the Closing Date;

  (vi)   a certificate signed by a Responsible Officer of the Borrower
certifying that (x) since December 31, 2010 there has been no Material Adverse
Effect and (y) as of the Closing Date, after giving effect to the Loans made on
the Closing Date, no Default or Event of Default exists hereunder and no
“Default” or “Event of Default” exists under and as defined in the First Lien
Credit Agreement;     (vii)   a certificate attesting to the Solvency of the
Loan Parties (taken as a whole) on the Closing Date after giving effect to the
Restructuring Transaction, from the Chief Financial Officer of the Borrower;    
(viii)   evidence that all insurance (other than title insurance) required to be
maintained pursuant to the Loan Documents has been obtained and is in effect and
that, subject to the terms of the Intercreditor Agreement, the Collateral Agent
has been named as loss payee and additional insured under each insurance policy
with respect to such insurance as to which the Collateral Agent shall have
requested to be so named; and     (ix)   copies of recent Lien search results in
each jurisdiction reasonably requested by the Collateral Agent with respect to
the Loan Parties.

  (b)   All fees and expenses required to be paid hereunder and invoiced before
the Closing Date shall have been paid in full in cash.     (c)   The Borrower
and the Administrative Agent shall each have executed a fee letter between the
Borrower and the Administrative Agent and the Borrower shall have

73



--------------------------------------------------------------------------------



 



      paid to the Administrative Agent any fees required to be paid on or prior
to the Closing Date as provided therein.     (d)   The representations and
warranties of the Borrower and each other Loan Party contained in Article V or
any other Loan Document shall be true and correct in all material respects on
and as of the Closing Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.     (e)   No Default shall
exist or would result from the Loans made on the Closing Date.     (f)   The
Administrative Agent shall have received copies of opinions from (i) Skadden,
Arps, Slate, Meagher & Flom LLP, New York counsel to the Borrower, which shall,
in addition to the customary opinions addressed below, also include validity and
perfection of liens and (ii) Bermuda, Gibraltar and Luxembourg counsel to the
Borrower, each such opinion addressed to the Administrative Agent and each
Lender and addressing due authorization, execution and delivery and
enforceability of the Loan Documents.     (g)   The Administrative Agent shall
have received a form UCC-1 financing statement for each Loan Party, naming such
Loan Party as debtor and the Collateral Agent as secured party, in proper form
for filing in the applicable filing office.     (h)   Each Lender shall have
received all documentation and other information requested by each Lender at
least five (5) Business Days prior to the Closing Date and required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107 56 (signed into law October 26, 2001))
(the “Patriot Act”).

ARTICLE V
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Agents and the Lenders on
the Closing Date that:

74



--------------------------------------------------------------------------------



 



          SECTION 5.01. Existence, Qualification and Power; Compliance with
Laws. Each Loan Party and each of its Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
          SECTION 5.02. Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Restructuring Transaction, are within such
Loan Party’s corporate or other powers, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
          SECTION 5.03. Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Restructuring Transaction, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(iii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

75



--------------------------------------------------------------------------------



 



          SECTION 5.04. Binding Effect. This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto. This Agreement and each other Loan Document constitutes, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws, fraudulent transfer,
preference or similar laws and by general principles of equity.
ARTICLE VI
AFFIRMATIVE COVENANTS
          Until the Consummation Date, each of Holdings and the Borrower shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02
and 6.03) cause each Restricted Subsidiary to:
          SECTION 6.01. Financial Statements. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
          (a) as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Holdings, a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;
          (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of Holdings, a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

76



--------------------------------------------------------------------------------



 



          (c) simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings that holds all of the
Equity Interests of Holdings) or (B) Holdings’ (or any direct or indirect parent
thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of clauses (A) and (B), to the extent such
information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.
          SECTION 6.02. Certificates; Other Information. Deliver to the
Administrative Agent for prompt further distribution to each Lender:
          (a) no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
registered public accounting firm certifying such financial statements;
          (b) no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;
          (c) promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Holdings or the Borrower files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
          (d) promptly after the furnishing thereof, copies of any material
requests or material notices received by any Loan Party (other than in the
ordinary course of business) or material statements or material reports
furnished to any holder

77



--------------------------------------------------------------------------------



 



of debt securities of any Loan Party or of any of its Subsidiaries pursuant to
the terms of the First Lien Credit Agreement, High Yield Notes Documentation,
Junior Financing Documentation or Permitted Refinancing Indebtedness
Documentation in a principal amount greater than the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of this Section 6.02;
          (e) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(b),
(i) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Closing Date or the date of the last such report) (ii) a
description of each event, condition or circumstance during the last fiscal
quarter covered by such Compliance Certificate requiring a mandatory prepayment
under Section 2.05(b) and (iii) a list of each Subsidiary that identifies each
Subsidiary as a Restricted or an Unrestricted Subsidiary as of the date of
delivery of such Compliance Certificate; and
          (f) promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.
          Documents required to be delivered pursuant to Section 6.01(a) or
(b) or Section 6.02(c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Holdings or the Borrower posts such documents, or provides a link thereto on
Holdings’ or the Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on
Holdings’ or the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.
          SECTION 6.03. Notices. Promptly after obtaining knowledge thereof,
notify the Administrative Agent:

78



--------------------------------------------------------------------------------



 



          (a) of the occurrence of any Default;
          (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default or event of default under, a
Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event; and
          (c) of any amendments, restatements, supplements or other material
modifications to the First Lien Debt Documents.
          Each notice pursuant to this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.
          SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise
satisfy as the same shall become due and payable, all its obligations and
liabilities in respect of taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect.
          SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except (i) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.04 or
7.05.
          SECTION 6.06. Maintenance of Properties. Except if the failure to do
so could not reasonably be expected to have a Material Adverse Effect,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, and (b) make all necessary renewals, replacements, modifications,

79



--------------------------------------------------------------------------------



 



improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice.
          SECTION 6.07. Maintenance of Insurance. Maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as
Holdings, Borrower and the Restricted Subsidiaries) as are customarily carried
under similar circumstances by such other Persons.
          SECTION 6.08. Compliance with Laws. Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
          SECTION 6.09. Books and Records. Maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of Holdings or such Subsidiary, as the case may be.
          SECTION 6.10. Inspection Rights. Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with Holdings’ independent public accountants.
          SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At
the Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied at all

80



--------------------------------------------------------------------------------



 



times, including but in any such case subject to Section 6.17 and the terms of
the Intercreditor Agreement.
          (a) upon the formation or acquisition of any new direct or indirect
wholly owned Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party or the designation in
accordance with Section 6.14 of any existing direct or indirect wholly owned
Domestic Subsidiary (other than an Excluded Subsidiary) as a Restricted
Subsidiary:
          (i) within thirty (30) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
discretion:
               (A) cause each such Restricted Subsidiary that is or is required
to be a Domestic Guarantor under the Collateral and Guarantee Requirement to
furnish to the Administrative Agent a description of the real properties owned
by such Restricted Subsidiary that have a book value in excess of $7,250,000 in
detail reasonably satisfactory to the Administrative Agent;
               (B) cause (x) each such Restricted Subsidiary that is or is
required to be a Domestic Guarantor pursuant to the Collateral and Guarantee
Requirement to duly execute and deliver to the Administrative Agent or the
Collateral Agent (as appropriate) Mortgages, Security Agreement Supplements,
Intellectual Property Security Agreements and other security agreements and
documents (including, with respect to Mortgages, the documents listed in
Section 6.13(b)), as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Mortgages, Security Agreement, Intellectual Property Security Agreements and
other Collateral Documents in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement and (y) each direct
or indirect parent of each such Restricted Subsidiary that is or is required to
be a Domestic Guarantor pursuant to the Collateral and Guarantee Requirement to
duly execute and deliver to the Administrative Agent such Security Agreement
Supplements and other security agreements as reasonably requested by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Security Agreements in effect on the Closing Date), in each case
granting Liens required by the Collateral and Guarantee Requirement;
               (C) (x) cause each such Restricted Subsidiary that is required to
become a Domestic Guarantor pursuant to the Collateral and Guarantee Requirement
to deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral

81



--------------------------------------------------------------------------------



 



Documents, indorsed in blank to the Collateral Agent and (y) cause each direct
or indirect parent of such Restricted Subsidiary that is required to be a
Domestic Guarantor pursuant to the Collateral and Guarantee Requirement to
deliver any and all certificates representing the outstanding Equity Interests
(to the extent certificated) of such Restricted Subsidiary that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the intercompany Indebtedness issued by such
Restricted Subsidiary and required to be pledged in accordance with the
Collateral Documents, indorsed in blank to the Collateral Agent; and
               (D) take, and cause such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary that is or is required to be a
Domestic Guarantor pursuant to the Collateral and Guarantee Requirement to take,
whatever action (including the recording of Mortgages, the filing of Uniform
Commercial Code financing statements and delivery of stock and membership
interest certificates) may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid Liens
required by the Collateral and Guarantee Requirement, enforceable against all
third parties in accordance with their terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity;
          (ii) within thirty (30) days after the request therefor by the
Administrative Agent, deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(a) as the Administrative Agent
may reasonably request; and
          (iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of real property that is owned by such Restricted Subsidiary that is or
is required to be a Domestic Guarantor pursuant to the Collateral and Guarantee
Requirement and has a book value in excess of $7,250,000 any existing title
reports, surveys or environmental assessment reports.
     (b) (i) [Reserved].
          (ii) after the Closing Date, promptly after (x) the acquisition of any
material personal property by the Borrower or any Domestic Guarantor or (y) the
acquisition of any owned real property by the Borrower or any Domestic Guarantor
with a book value in excess of $7,250,000, and if such personal property or
owned real property shall not already be subject to a perfected Lien pursuant to
the Collateral and Guarantee Requirement, the Borrower shall give notice thereof
to the Administrative Agent and promptly thereafter shall cause such assets to
be subjected to a Lien to the

82



--------------------------------------------------------------------------------



 



extent required by the Collateral and Guarantee Requirement and will take, or
cause the Borrower or relevant Domestic Guarantor to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien, including, as applicable, the actions referred to
in Section 6.13(b) with respect to real property.
          (c) with respect to each domestic deposit account and other domestic
bank and securities accounts (other than Excluded Accounts (as defined in the
Security Agreement)), maintained by the Borrower or any Domestic Guarantor with
any depositary bank or securities intermediary, subject to the Intercreditor
Agreement and upon receipt of a written notice from the First Priority
Administrative Agent to the applicable depositary bank or securities
intermediary, with a copy to the Borrower or any Domestic Guarantor, as
applicable, that a Discharge of First Priority Claims (as defined in the
Intercreditor Agreement) has occurred (such date, the “Discharge Date”), the
Borrower and each applicable Domestic Guarantor, shall enter into a control
agreement with such depositary bank or securities intermediary as soon as
practicable but in no event later than one hundred and twenty (120) days of the
Discharge Date (or such longer period as the Administrative Agent may agree in
writing in its reasonable discretion).
          SECTION 6.12. Compliance with Environmental Laws. Except, in each
case, to the extent that the failure to do so could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, comply,
and take all reasonable actions to cause all lessees and other Persons operating
or occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.
          SECTION 6.13. Further Assurances and Post-Closing Conditions.
          (a) Promptly upon reasonable request by the Administrative Agent or
the Required Lenders (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent or the Required
Lenders may reasonably request from time to time in order to carry out more
effectively the purposes of the Collateral Documents.

83



--------------------------------------------------------------------------------



 



          (b) In the case of any real property referred to in Section 6.11(b),
provide the Administrative Agent with Mortgages with respect to such owned real
property within thirty (30) days of the acquisition of, or, if requested by the
Administrative Agent, entry into, or renewal of, a ground lease in respect of,
such real property in each case together with:
          (i) evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;
          (ii) fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or the equivalent or other form available in
each applicable jurisdiction (the “Mortgage Policies”) in form and substance,
with endorsements and in amount, reasonably acceptable to the Administrative
Agent, (not to exceed the value of the real properties covered thereby), issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid subsisting second
priority Liens on the property described therein, free and clear of all defects
and encumbrances, subject to Liens permitted by Section 7.01, and providing for
such other affirmative insurance (including endorsements for future advances
under the Loan Documents) and such coinsurance and direct access reinsurance as
the Administrative Agent may reasonably request;
          (iii) opinions of local counsel for the Loan Parties in states in
which the real properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent;
          (iv) evidence that each such space lease contains a provision
reasonably acceptable to the Administrative Agent permitting a collateral
assignment with respect to such provisions; provided that the Administrative
Agent shall be permitted to waive this requirement if it is reasonably satisfied
that the Borrower has used its commercially reasonable efforts to comply with
this requirement; and
          (v) such other evidence that all other actions that the Administrative
Agent may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

84



--------------------------------------------------------------------------------



 



          SECTION 6.14. Designation of Subsidiaries. The board of directors of
Holdings may at any time on or prior to the Closing Date designate any
Restricted Subsidiary as an Unrestricted Subsidiary or at any time designate any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(i) immediately before and after such designation, no Default shall have
occurred and be continuing and (ii) no Subsidiary (other than Orbitz TopCo and
its Subsidiaries) may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the First Lien Credit Agreement or
any Junior Financing, as applicable. Orbitz TopCo and its Subsidiaries shall
continue to be Unrestricted Subsidiaries unless and until designated as a
Restricted Subsidiary in accordance with the other provisions of the Loan
Documents, and of the First Lien Debt Documents, applicable to designating
Unrestricted Subsidiaries as Restricted Subsidiaries, and Travelport Guarantor
shall continue to be an Unrestricted Subsidiary until the Settlement Date (as
defined in the PIK Credit Agreement). The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by Holdings therein at
the date of designation in an amount equal to the net book value of Holdings’
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.
          SECTION 6.15. Flood Insurance. With respect to each Mortgaged
Property, obtain flood insurance in such total amount as the Administrative
Agent or the Required Lenders may from time to time reasonably require, if at
any time the area in which any improvements are located on any Mortgaged
Property is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.
          SECTION 6.16. Orbitz Indebtedness. If Orbitz Topco, any of its
Subsidiaries or any other Person whose primary assets or operations comprise a
portion of the Orbitz Business and that is not then a Loan Party Guarantees or
otherwise becomes liable for any Indebtedness of Holdings and its Subsidiaries
(other than Orbitz Topco, any of its Subsidiaries or any other Person whose
primary assets or operations comprise a portion of the Orbitz Business), such
Person shall become subject to the Collateral and Guarantee Requirement
hereunder as if such Person were a Restricted Subsidiary (it being understood
that in such case such Person shall, other than for purposes of granting
guarantees and collateral pursuant to the Collateral and Guarantee Requirement,
not be considered a Restricted Subsidiary hereunder).
          SECTION 6.17. Post-Closing Matters.
          (a) To the extent such items have not been delivered as of the Closing
Date, within one hundred and twenty (120) days after the Closing Date, unless
waived or extended by the Collateral Agent in its sole discretion, the Borrower
and the applicable Domestic Guarantor shall deliver to the Collateral Agent:
(i) counterparts of a second lien Mortgage with respect to (x) the owned real
property of the Loan

85



--------------------------------------------------------------------------------



 



Parties located at 5350 South Valentia Way, Greenwood Village, Colorado and
(y) the Mortgaged Properties duly executed and delivered by the record owner of
such property, (ii) a policy or policies of title insurance issued by a
nationally recognized title insurance company insuring the Lien of each such
Mortgage as a valid second priority Lien on the property described therein, free
and clear of all other Liens except as expressly permitted by Section 7.01,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably require, (iii) such existing surveys,
existing abstracts, existing appraisals, legal opinions and other existing
documents as the Administrative Agent may reasonably request with respect to any
such Mortgaged Property, and (iv) evidence that all other actions, recordings
and filings in connection with the Mortgage that the Administrative Agent may
deem reasonably necessary shall have been taken, completed or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent; provided
that the applicable Loan Party shall not be required to deliver the foregoing
items if such Mortgaged Property shall have been sold, transferred or otherwise
disposed of pursuant to a Disposition permitted by Section 7.05 within 120 days
after the Closing Date.
          (b) Within two hundred and seventy (270) days after the Closing Date,
or such longer period that is reasonably acceptable to the Administrative Agent,
Holdings shall use commercially reasonable efforts to ensure that the
requirements set forth in clauses (i) and (j) of the Collateral and Guarantee
Requirement are satisfied.
          SECTION 6.18. Bond Conversion Offer. No earlier than thirty
(30) calendar days after the Closing Date and no later than sixty (60) calendar
days after the Closing Date, Lenders holding more than 50% of the Total
Outstandings with respect to the Tranche B Term Loans may deliver an irrevocable
written request (the “Request”) to the Borrower to commence a Bond Conversion
Offer. As soon as practicable (and in any event within twenty (20) calendar
days) after receipt of the Request (the “Notice Date”, the Borrower shall
provide notice of the Bond Conversion Offer (specifying the Consummation Date)
to each Tranche B Term Lender and the Loans held by each Tranche B Term Lender
shall be converted to Conversion Bonds on the Consummation Date, unless such
Tranche B Lender notifies the Borrower in writing (which notice shall be
irrevocable) within three (3) Business Days of the Notice Date of its intent to
not participate in the Bond Conversion Offer (the “Opt-out Notice”). No later
than five (5) Business Days after the Notice Date (the “Consummation Date”), the
Bond Conversion Offer shall be consummated and the Borrower shall (or shall be
deemed to) (i) convert all Tranche B Loans that were not the subject of an
Opt-out Notice and all Tranche A Loans into Conversion Bonds, (ii) cause the
trustee under the Indenture to authenticate and deliver Conversion Bonds in
global form with customary legends for private bonds with a principal amount
equal to the principal amount of the Loans converted on the Consummation Date
and (iii) execute and deliver the Indenture and any other documents and
instruments contemplated thereby or hereby. The Borrower agrees that the
Consummation Date shall occur no later than thirty (30) calendar days after
delivery of the Request. It is understood and agreed that on and after the
Consummation Date (x) any Loans that have not been converted pursuant to the
Bond Conversion Offer shall no longer be secured by the Collateral Documents,
and the Liens and security interests provided for

86



--------------------------------------------------------------------------------



 



in the Collateral Documents shall secure the Conversion Bonds, (y) neither
Holdings or its Subsidiaries shall be bound by any of the affirmative and
negative covenants set forth in Article VI and Article VII, respectively, and
(z) none of the Events of Default (other than Sections 8.01(a), (f) and (g))
shall be applicable.
ARTICLE VII
NEGATIVE COVENANTS
          Until the Consummation Date, Holdings and the Borrower shall not, nor
shall they permit any of their Restricted Subsidiaries to, directly or
indirectly:
          SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
          (a) Liens pursuant to any Loan Document;
          (b) Liens existing on the First Lien Original Closing Date and listed
on Schedule 7.01(b) and any modifications, replacements, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03;
          (c) Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
          (d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or, if more than thirty (30) days overdue, are
unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect

87



--------------------------------------------------------------------------------



 



thereto are maintained on the books of the applicable Person in accordance with
GAAP;
          (e) (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;
          (f) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;
          (g) easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of Holdings, the Borrower or any material
Subsidiary;
          (h) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
          (i) Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens attach concurrently with or within two hundred and
seventy (270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions to
such assets) other than the assets subject to such Capitalized Leases; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;
          (j) leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of Holdings, the Borrower or any material Subsidiary
or (ii) secure any Indebtedness;

88



--------------------------------------------------------------------------------



 



          (k) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
          (l) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection, and (ii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) and which are within the general parameters
customary in the banking industry;
          (m) Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 7.02(i) or to be
applied against the purchase price for such Investment, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) consisting of an agreement to Dispose
of any property in a Disposition permitted under Section 7.05, in each case,
solely to the extent such Investment or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien;
          (n) Liens on property (i) of any Foreign Subsidiary that is not a Loan
Party as of the Closing Date and (ii) that does not constitute Collateral, which
Liens secure Indebtedness of the applicable Foreign Subsidiary permitted under
Section 7.03;
          (o) Liens in favor of Holdings, the Borrower or a Restricted
Subsidiary securing Indebtedness permitted under Section 7.03(d);
          (p) Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14), in each case after the Closing Date (other than Liens
on the Equity Interests of any Person that becomes a Restricted Subsidiary) and
the replacement, extension or renewal of any Lien permitted by this clause (p)
upon or in the same property previously subject thereto in connection with the
replacement, extension or renewal (without increase in the amount or any change
in any direct or contingent obligor) of the amount or value secured thereby;
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (ii) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property to which such

89



--------------------------------------------------------------------------------



 



requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e), (g) or (k);
          (q) any interest or title of a lessor under leases entered into by
Holdings, the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;
          (r) Liens (pari passu with the Liens securing the Obligations) on all
or a portion of the Collateral to secure Permitted Refinancing Indebtedness and
First Lien Credit Agreement Permitted Refinancing Indebtedness;
          (s) Liens encumbering out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by Holdings,
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;
          (t) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
          (u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings,
the Borrower or any Restricted Subsidiary in the ordinary course of business;
          (v) Liens solely on any cash earnest money deposits made by Holdings,
the Borrower or any of the Restricted Subsidiaries in connection with any letter
of intent or purchase agreement permitted hereunder;
          (w) (i) Liens placed upon the Equity Interests of any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition to secure Indebtedness
incurred pursuant to Section 7.03(g) in connection with such Permitted
Acquisition and (ii) Liens placed upon the assets of such Restricted Subsidiary
and any of its Subsidiaries to secure a Guarantee by such Restricted Subsidiary
and its Subsidiaries of any such Indebtedness incurred pursuant to
Section 7.03(g);

90



--------------------------------------------------------------------------------



 



          (x) ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;
          (y) Liens arising from precautionary Uniform Commercial Code financing
statement filings;
          (z) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
          (aa) Liens securing Indebtedness and other obligations under the First
Lien Credit Agreement and the First Lien Debt Documents (including Liens
securing any First Lien Credit Agreement Permitted Refinancing Indebtedness);
and
          (bb) other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $94,250,000.
Notwithstanding the foregoing, no Liens on any IP Collateral shall be permitted
at any time, other than pursuant to Section 7.01(a), (b), (c), (h), (j), (m),
(o), (p), (r), (u)(iii), (w) or (aa), and no Liens (other than those referred to
in Section 7.01(a), (r) or (aa)) shall be permitted on the Collateral consisting
of the Equity Interests of the Borrower or the Foreign Holdco.
Notwithstanding the foregoing, no Liens shall be permitted to exist directly or
indirectly on any Mortgaged Property other than pursuant to clauses (a), (b),
(c), (d), (g), (h), (j), (p), (q), (r), (x) and (aa) of this Section 7.01 (to
the extent, with reference to clause (j) of this Section 7.01, the Borrower and
the applicable Loan Party shall use commercially reasonable efforts to cause
such leases, licenses, subleases or sublicenses to be subordinate to the lien of
any Mortgage).
          SECTION 7.02. Investments. Make or hold any Investments, except:
          (a) Investments by Holdings, the Borrower or a Restricted Subsidiary
in assets that were Cash Equivalents when such Investment was made;
          (b) loans or advances to officers, directors and employees of
Holdings, the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of Holdings (or any direct or indirect parent thereof or after
a Qualifying IPO, the Borrower or any Intermediate Holding Company) (provided
that the amount of such loans and advances shall be contributed to the Borrower
in cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$9,425,000;

91



--------------------------------------------------------------------------------



 



          (c) Investments (i) by Holdings, the Borrower or any Restricted
Subsidiary in any Loan Party (excluding any new Restricted Subsidiary which
becomes a Loan Party and excluding any Foreign Subsidiary), (ii) by any
Restricted Subsidiary that is not a Loan Party in any other such Restricted
Subsidiary that is also not a Loan Party and (iii) by the Borrower or any
Restricted Subsidiary (A) in any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate amount of such Investments in Persons that are not
Loan Parties (together with, but without duplication of, (a) the aggregate
consideration paid in respect of Permitted Acquisitions of Persons that do not
become Loan Parties pursuant to Section 7.02(i)(B), (b) the aggregate
consideration paid on or prior to the Closing Date in respect of Permitted
Acquisitions of Persons that did not become Loan Parties pursuant to
Section 7.02(i)(B) of the First Lien Credit Agreement, and (c) any amounts
invested in Foreign Subsidiaries that are not Loan Parties on or prior to the
Closing Date pursuant to Section 7.02(c)(iii)(A) of the First Lien Credit
Agreement , but in each case after giving effect to any Investment permitted by
Section 7.02(q)(including any amounts invested on or prior to the Closing Date
pursuant to Section 7.02(q) of the First Lien Credit Agreement)) shall not
exceed $471,250,000 (net of any return representing a return of capital in
respect of any such Investment) or (B) in any Foreign Subsidiary that is a Loan
Party, consisting of the contribution of Equity Interests of any other Foreign
Subsidiary held directly by the Borrower or such Restricted Subsidiary in
exchange for Indebtedness, Equity Interests or a combination thereof of the
Foreign Subsidiary to which such contribution is made, (C) in any Foreign
Subsidiary, constituting an exchange of Equity Interests of such Foreign
Subsidiary for Indebtedness of such Foreign Subsidiary or (D) constituting
Guarantees of Indebtedness or other monetary obligations of Foreign Subsidiaries
owing to any Loan Party, to the extent such Guarantees are permitted under
Section 7.03 and (iv) by any Foreign Subsidiary that is a Loan Party in any
other Foreign Subsidiary that is a Loan Party (other than any new Restricted
Subsidiary that becomes a Loan Party);
          (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
          (e) Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 7.01,
7.03, 7.04, 7.05 and 7.06, respectively;
          (f) Investments (i) existing or contemplated on the Closing Date and
set forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Closing Date by
Holdings, the Borrower or any Restricted Subsidiary in the Borrower or any other
Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the

92



--------------------------------------------------------------------------------



 



amount of any Investment permitted pursuant to this Section 7.02(f) is not
materially increased from the amount of such Investment on the Closing Date via
the transfer of assets from any of Holdings or any Subsidiary thereof to such
Investment;
          (g) Investments in Swap Contracts permitted under Section 7.03;
          (h) promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05;
          (i) the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person that, upon
the consummation thereof, will be a wholly owned Subsidiary of Holdings
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):
               (A) subject to clause (B) below, a majority of all property,
assets and businesses acquired in such purchase or other acquisition shall
constitute Collateral and each applicable Loan Party and any such newly created
or acquired Subsidiary (and, to the extent required under the Collateral and
Guarantee Requirement, the Subsidiaries of such created or acquired Subsidiary)
shall be Guarantors and shall have complied with the requirements of
Section 6.11, within the times specified therein (for the avoidance of doubt,
this clause (A) shall not override any provisions of the Collateral and
Guarantee Requirement);
               (B) the aggregate amount of consideration paid in respect of
acquisitions of Persons that do not become Loan Parties (together with, but
without duplication of, (a) the aggregate amount of all Investments in Foreign
Subsidiaries that are not Loan Parties pursuant to Section 7.02(c)(iii)(A),
(b) the aggregate amount of Investments in Foreign Subsidiaries that are not
Loan Parties made on or prior to the Closing Date pursuant to
Section 7.02(c)(iii)(A) of the First Lien Credit Agreement, and (c) any amounts
paid on or prior to the Closing Date pursuant to Section 7.02(i)(B) of the First
Lien Credit Agreement, but in each case after giving effect to any Investments
permitted under Section 7.02(q) (including any amounts invested on or prior to
the Closing Date pursuant to Section 7.02(q) of the First Lien Credit
Agreement)) shall not exceed $471,250,000 (net of any return representing a
return of capital in respect of any such Investment);
               (C) the acquired property, assets, business or Person is in the
same line of business as Holdings and the Subsidiaries, taken as a whole;

93



--------------------------------------------------------------------------------



 



               (D) the board of directors (or similar governing body) of the
Person to be so purchased or acquired shall not have indicated publicly its
opposition to the consummation of such purchase or acquisition (which opposition
has not been publicly withdrawn);
               (E) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing; and
               (F) the Borrower shall have delivered to the Administrative
Agent, on behalf of the Lenders, no later than five (5) Business Days after the
date on which any such purchase or other acquisition is consummated, a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
          (j) the First Lien Original Closing Date Transaction, the
Restructuring Transaction and the Investment Transaction;
          (k) Investments in the ordinary course of business consisting of
Article 3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
          (l) Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
          (m) loans and advances to Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings (or such parent) in
accordance with Section 7.06(h), (i) or (j);
          (n) so long as immediately after giving effect to any such Investment,
no Default has occurred and is continuing, other Investments that do not exceed
$26,000,000 in the aggregate, net of any return representing return of capital
in respect of any such investment and valued at the time of the making thereof;
provided that, such amount shall be increased by the Net Cash Proceeds of
Permitted Equity

94



--------------------------------------------------------------------------------



 



Issuances (other than Permitted Equity Issuances made pursuant to Section 8.05
of the First Lien Credit Agreement) that are Not Otherwise Applied;
          (o) advances of payroll payments to employees in the ordinary course
of business;
          (p) Investments to the extent that payment for such Investments is
made solely with Qualified Equity Interests of Holdings (or the Borrower or an
Intermediate Holding Company after a Qualifying IPO of Holdings, the Borrower or
such Intermediate Holding Company);
          (q) Investments held by a Restricted Subsidiary (acquired after the
Closing Date or of a corporation merged into the Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Closing Date), to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;
          (r) Guarantees by Holdings, the Borrower or any Restricted Subsidiary
of leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
          (s) [Reserved]; and
          (t) any Investments in Orbitz TopCo, so long as the amount actually
invested in Orbitz TopCo by Holdings or a Restricted Subsidiary does not
increase upon and following the Orbitz IPO (it being understood that increases
in the value of Orbitz TopCo upon and following the Orbitz IPO that do not
result from Investments by Holdings or a Restricted Subsidiary in Orbitz TopCo
shall be permitted by this clause (t));
provided that (x) the only Investment in Travelport Guarantor that shall be
permitted to be made under this Section 7.02 shall be pursuant to the Investment
Transaction and (y) no Investment in an Unrestricted Subsidiary that would
otherwise be permitted under this Section 7.02 shall be permitted hereunder to
the extent that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings.
          SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness, except:

95



--------------------------------------------------------------------------------



 



          (a) Indebtedness of Holdings, the Borrower and any of its Subsidiaries
under the Loan Documents;
          (b) Indebtedness (i) outstanding on the First Lien Original Closing
Date and listed on Schedule 7.03(b) and, other than in respect of any letter of
credit or any surety bond listed thereon or any drawing upon any such letter of
credit or surety bond, any Permitted Refinancing thereof; and (ii) intercompany
Indebtedness outstanding on the First Lien Original Closing Date;
          (c) Guarantees by Holdings, the Borrower or any Restricted Subsidiary
in respect of Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary otherwise permitted hereunder (except that a Restricted Subsidiary
that is not a Loan Party may not, by virtue of this Section 7.03(c), Guarantee
Indebtedness that such Restricted Subsidiary could not otherwise incur under
this Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary
of any Indebtedness, the First Lien Credit Agreement, any High Yield Note,
Junior Financing, Permitted Refinancing Indebtedness or First Lien Credit
Agreement Permitted Refinancing Indebtedness shall be permitted unless such
Restricted Subsidiary shall have also provided a Guarantee of the Obligations
substantially on the terms set forth in the Guaranty and (B) if the Indebtedness
being Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;
          (d) Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary owing to Holdings, the Borrower or any other Restricted Subsidiary to
the extent constituting an Investment permitted by Section 7.02; provided that,
all such Indebtedness of any Loan Party owed to any Person that is not a Loan
Party shall be subject to the subordination terms set forth in Section 5.03 of
the Security Agreement;
          (e) (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets, other than software; provided that
such Indebtedness is incurred concurrently with or within two hundred and
seventy (270) days after the applicable acquisition, construction, repair,
replacement or improvement, (ii) Attributable Indebtedness arising out of
sale-leaseback transactions permitted by Section 7.05(f) and (iii) any Permitted
Refinancing of any Indebtedness set forth in the immediately preceding clauses
(i) and (ii); provided that the aggregate principal amount of Indebtedness
outstanding at any one time pursuant to this Section 7.03(e) shall not exceed
5.0% of Total Assets at such time;

96



--------------------------------------------------------------------------------



 



          (f) Indebtedness in respect of Swap Contracts designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks
incurred in the ordinary course of business and not for speculative purposes;
          (g) Indebtedness of the Borrower, any Foreign Subsidiary or any
Guarantor (i) assumed in connection with any Permitted Acquisition or
(ii) incurred to finance a Permitted Acquisition, in each case, that is secured
only by the assets or business acquired in the applicable Permitted Acquisition
(including any acquired Equity Interests) and so long as both immediately prior
and after giving effect thereto, (A) no Default shall exist or result therefrom
and (B) the aggregate principal amount of such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof at any time outstanding
pursuant to this clause (g) does not exceed $145,000,000; provided that the
aggregate amount of Indebtedness outstanding at Persons that are not Loan
Parties pursuant to this clause (g) and clause (n) below shall not exceed
$100,000,000 at any one time;
          (h) (i) Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary (A) assumed in connection with any Permitted Acquisition; provided
that such Indebtedness is not incurred in contemplation of such Permitted
Acquisition, or (B) incurred to finance a Permitted Acquisition and (ii) any
Permitted Refinancing of the foregoing; provided that, in each case, such
Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof (v) is unsecured, (w) both immediately prior and after giving effect
thereto, no Default shall exist or result therefrom, (x) matures after, and does
not require any scheduled amortization or other scheduled payments of principal
prior to, the Maturity Date (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemptions provisions satisfying the
requirement of clause (y) hereof), (y) has terms and conditions (other than
interest rate, redemption premiums and subordination terms), taken as a whole,
that are not materially less favorable to the Borrower as the terms and
conditions of the High Yield Notes as of the Closing Date; provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees), and (z) with respect to such Indebtedness described in the
immediately preceding clause (B) or any Permitted Refinancing thereof, is
incurred by the Borrower or a Guarantor; provided further that notwithstanding
anything contained in the Loan Documents to the contrary, (a) the maximum
principal amount of all Indebtedness described in clause (A) of this paragraph
(together with any Permitted Refinancing of Indebtedness in respect thereof)
with respect to which a Restricted Subsidiary that is not a Guarantor may become

97



--------------------------------------------------------------------------------



 



liable shall be $145,000,000 and (b) the only obligors with respect to any
Indebtedness incurred pursuant to clause (A) of this paragraph or any Permitted
Refinancing of Indebtedness in respect thereof shall be of those Persons who
were obligors of such Indebtedness immediately prior to such Permitted
Acquisition;
          (i) Indebtedness representing deferred compensation to employees of
the Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;
          (j) Indebtedness to current or former officers, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of Holdings permitted by
Section 7.06;
          (k) Indebtedness incurred by Holdings, the Borrower or any Restricted
Subsidiary in a Permitted Acquisition, any other Investment expressly permitted
hereunder or any Disposition to the extent constituting indemnification
obligations or obligations in respect of purchase price or other similar
adjustments;
          (l) Indebtedness consisting of obligations of Holdings, the Borrower
or any Restricted Subsidiary under deferred compensation or other similar
arrangements incurred by such Person in connection with the First Lien Original
Closing Date Transaction and Permitted Acquisitions or any other Investment
expressly permitted hereunder;
          (m) Indebtedness in respect of netting services, overdraft protections
and similar arrangements in each case in connection with deposit accounts;
          (n) Indebtedness in an aggregate principal amount not to exceed
$362,500,000, at any time outstanding; provided that a maximum of $145,000,000
in aggregate principal amount of such Indebtedness (less the aggregate principal
amount of Indebtedness of Foreign Subsidiaries that are not Guarantors
outstanding at any time under Section 7.03(g)) may be incurred by Foreign
Subsidiaries that are not Guarantors;
          (o) Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;
          (p) Indebtedness incurred by Holdings, the Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business,

98



--------------------------------------------------------------------------------



 



including in respect of workers’ compensation claims, health, disability or
other employee benefits or property, casualty or liability insurance or
self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers’ compensation claims; provided that any
reimbursement obligations in respect thereof are reimbursed within 30 days
following the incurrence thereof;
          (q) obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by Holdings, the Borrower or any of the Restricted Subsidiaries or obligations
in respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;
          (r) [Reserved];
          (s) Indebtedness supported by a letter of credit, in a principal
amount not to exceed the face amount of such letter of credit, so long as such
letter of credit is otherwise permitted under this Section 7.03;
          (t) Indebtedness in respect of the High Yield Notes and any Permitted
Refinancing thereof;
          (u) Permitted Refinancing Indebtedness and First Lien Credit Agreement
Permitted Refinancing Indebtedness;
          (v) Indebtedness under the First Lien Credit Agreement and the First
Lien Debt Documents; and
          (w) all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (v) above;
provided that no Indebtedness that would otherwise be permitted under this
Section 7.03 shall be permitted hereunder to the extent such Indebtedness
constitutes a PIK Guarantee.
          SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

99



--------------------------------------------------------------------------------



 



          (a) any Restricted Subsidiary may merge with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;
          (b) (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary (other than the Borrower) may liquidate or dissolve or
change its legal form if Holdings determines in good faith that such action is
in the best interests of Holdings and its Subsidiaries and if not materially
disadvantageous to the Lenders;
          (c) any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor or a Borrower, then (i) the transferee must either be
the Borrower or a Guarantor or (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in or Indebtedness of a
Restricted Subsidiary which is not a Loan Party in accordance with Sections 7.02
and 7.03, respectively;
          (d) so long as no Default exists or would result therefrom, the
Borrower may merge with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee shall apply to the Successor Borrower’s obligations under
this Agreement, (D) each Guarantor, unless it is the other party to such merger
or consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation

100



--------------------------------------------------------------------------------



 



and such supplement to this Agreement or any Collateral Document comply with
this Agreement; provided further that if the foregoing are satisfied, the
Successor Borrower will succeed to, and be substituted for, the Borrower under
this Agreement;
          (e) so long as no Default exists or would result therefrom, any
Restricted Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
its Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;
          (f) so long as no Default exists or would result therefrom and no
material assets have been transferred to such Subsidiaries from Holdings or any
Subsidiary thereof from the Closing Date to the date of such dissolution or
liquidation, the Subsidiaries listed on Schedule 7.04(f) may be dissolved or
liquidated; and
          (g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
          SECTION 7.05. Dispositions. Make any Disposition, except:
          (a) Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;
          (b) Dispositions of inventory and immaterial assets in the ordinary
course of business;
          (c) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
          (d) Dispositions of property to the Borrower or to a Restricted
Subsidiary; provided that if the transferor of such property is a Guarantor or a
Borrower (i) the transferee thereof must either be a Borrower or a Guarantor or
(ii) to the extent such transaction constitutes an Investment, such transaction
is permitted under Section 7.02;

101



--------------------------------------------------------------------------------



 



          (e) Dispositions permitted by Sections 7.04 and 7.06 and Liens
permitted by Section 7.01 and Investments permitted by Section 7.02;
          (f) Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by Holdings, the Borrower or any Restricted Subsidiary on the Closing
Date, the fair market value of all property so Disposed of after the Closing
Date (taken together with the aggregate book value of all property Disposed of
pursuant to Section 7.05(j)) shall not exceed 6.5% of Total Assets per year and
(ii) with respect to such property acquired by Holdings, the Borrower or any
Restricted Subsidiary after the Closing Date, the applicable sale-leaseback
transaction occurs within two hundred and seventy (270) days after the
acquisition or construction (as applicable) of such property;
          (g) Dispositions in the ordinary course of business of Cash
Equivalents;
          (h) leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of Holdings, the Borrower and the Restricted Subsidiaries;
          (i) transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;
          (j) Dispositions of property not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (j) (taken together with the aggregate fair market value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed 6.5%
of Total Assets per year and (iii) with respect to any Disposition pursuant to
this clause (j) for a purchase price in excess of $18,850,000, Holdings, the
Borrower or a Restricted Subsidiary shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(s) and clauses
(i) and (ii) of Section 7.01(u)); provided, however, that for the purposes of
this clause (iii), (A) any liabilities (as shown on Holdings’, the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto) of Holdings, the Borrower or such Restricted Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which Holdings, the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by Holdings, the Borrower

102



--------------------------------------------------------------------------------



 



or such Restricted Subsidiary from such transferee that are converted by
Holdings, the Borrower or such Restricted Subsidiary into cash (to the extent of
the cash received) within 180 days following the closing of the applicable
Disposition and (C) any Designated Non-Cash Consideration received by Holdings,
the Borrower or such Restricted Subsidiary in respect of such Disposition having
an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of 2.5% of Total Assets (as such term is defined in
each of the Senior Notes Indentures as of the Closing Date) at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash;
          (k) any Disposition of any Subsidiary listed on Schedule 7.05(k), so
long as no material assets are transferred to any such Subsidiary from Holdings
or any Subsidiary thereof from the Closing Date to the date of such Disposition;
          (l) Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;
          (m) any Disposition of any Subsidiary listed on Schedule 7.05(m) to
any wholly owned Subsidiary that is not a Loan Party so long as no material
assets are transferred to any such Subsidiary from Holdings or any Subsidiary
thereof from the Closing Date to the date of such Disposition;
          (n) any Disposition of Equity Interests of Orbitz TopCo; provided that
if the obligations under the First Lien Credit Agreement have been paid in full
in Same Day Funds and there are no commitments or letters of credit outstanding
under the First Lien Credit Agreement (unless fully collateralized), then Net
Cash Proceeds of such Disposition shall be subject to Section 2.05(b) hereof;
          (o) entry into the Permitted Disposition Agreement and consummation of
the Permitted Disposition; provided that (i) the Permitted Disposition shall not
be consummated unless at least $655,000,000 of Net Cash Proceeds will be
received by the Borrower and/or its Subsidiaries (other than an Unrestricted
Subsidiary) upon consummation thereof, (ii) such Net Cash Proceeds shall have
been applied to prepay First Lien Loans pursuant to Section 2.05(b)(ii) of the
First Lien Credit Agreement; (iii) notwithstanding any provision to the contrary
contained in the Loan Documents, the Permitted Disposition shall only be made
pursuant to and in accordance with this Section 7.05(o) and not pursuant to any
other provision of this Agreement, and (iv) the Borrower shall give prompt
written notice to the Administrative Agent of the

103



--------------------------------------------------------------------------------



 



earlier to occur of (A) the termination or expiration of the Permitted
Disposition Agreement and (B) the consummation of the Permitted Disposition;
          (p) any Disposition consisting of a substantially concurrent
cancellation of the Tranche A Intercompany Note and Tranche A Term Loans in the
event that the Permitted Transfer Date fails to occur on or prior to
September 30, 2012; and
          (q) the Disposition of the Tranche A Term Loans to Travelport
Guarantor pursuant to the Investment Transaction;
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (m) and (q) and except for Dispositions
from a Loan Party to another Loan Party), shall be for no less than the fair
market value of such property at the time of such Disposition. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than Holdings, the Borrower or any Restricted Subsidiary, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and, if requested by the Administrative Agent, upon the certification
by the Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.
          SECTION 7.06. Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, except:
          (a) the Borrower and each Restricted Subsidiary may make Restricted
Payments to Holdings, the Borrower and to other Restricted Subsidiaries (and, in
the case of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to
Holdings, the Borrower and any other Restricted Subsidiary and to each other
owner of Equity Interests of such Restricted Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests);
          (b) Holdings, the Borrower and each Restricted Subsidiary may declare
and make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;
          (c) [Reserved];

104



--------------------------------------------------------------------------------



 



          (d) Restricted Payments made on August 23, 2006 to consummate the
Original Closing Date Transactions (as defined in the First Lien Credit
Agreement as in effect on the date hereof);
          (e) to the extent constituting Restricted Payments, Holdings, the
Borrower and the Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Section 7.04 or 7.08 other
than Section 7.08(f);
          (f) repurchases of Equity Interests in Holdings, the Borrower or any
Restricted Subsidiary deemed to occur upon exercise of stock options or warrants
if such Equity Interests represent a portion of the exercise price of such
options or warrants;
          (g) Holdings (or the Borrower or any Intermediate Holding Company
after a Qualifying IPO of Holdings, the Borrower or such Intermediate Holding
Company, as the case may be) may pay (or make Restricted Payments to allow any
direct or indirect parent thereof to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of Holdings (or of
any such parent of Holdings or of the Borrower or any Intermediate Holding
Company after a Qualifying IPO of Holdings, the Borrower or such Intermediate
Holding Company, as the case may be) by any future, present or former employee
or director of Holdings (or any direct or indirect parent of Holdings) or any of
its Subsidiaries pursuant to any employee or director equity plan, employee or
director stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee or director of Holdings or any of its Subsidiaries; provided that the
aggregate amount of Restricted Payments made pursuant to this clause (g) shall
not exceed $37,700,000, in any calendar year (which shall increase to
$47,125,000 subsequent to the consummation of a Qualifying IPO of Holdings, the
Borrower or such Intermediate Holding Company, as the case may be) (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum (without giving effect to the following proviso) of
$47,125,000 in any calendar year (which shall increase to $94,250,000,
subsequent to the consummation of a Qualifying IPO of Holdings, the Borrower or
such Intermediate Holding Company, as the case may be)); provided further that
such amount in any calendar year may be increased by an amount not to exceed:
          (i) the Net Cash Proceeds from the sale of Equity Interests (other
than Disqualified Equity Interests) of Holdings and, to the extent contributed
to Holdings, Equity Interests of any of Holdings’ direct or indirect parent
companies, in each case to members of management, directors or consultants of
Holdings, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Closing Date, to the extent the Net Cash
Proceeds from the sale of such Equity Interests have been Not

105



--------------------------------------------------------------------------------



 



Otherwise Applied to the payment of Restricted Payments by virtue of
Section 7.06(i); plus
          (ii) the Net Cash Proceeds of key man life insurance policies received
by Holdings or its Restricted Subsidiaries; less
          (iii) the amount of any Restricted Payments previously made with the
cash proceeds described in clauses (i) and (ii) of this Section 7.06(g);
provided further that any cancellation of Indebtedness owing to Holdings from
members of management of Holdings, any of Holdings’ direct or indirect parent
companies or any of Holdings’ Restricted Subsidiaries in connection with a
repurchase of Equity Interests of Holdings or any of its direct or indirect
parent companies will be deemed not to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement;
          (h) the Borrower and its Restricted Subsidiaries may make Restricted
Payments to Holdings:
          (i) the proceeds of which will be used to pay (or to make Restricted
Payments to allow any direct or indirect parent of Holdings to pay) the tax
liability to each relevant jurisdiction in respect of consolidated, combined,
unitary or affiliated returns for the relevant jurisdiction of Holdings (or such
parent) attributable to Holdings, the Borrower or its Subsidiaries determined as
if the Borrower and its Subsidiaries filed separately;
          (ii) the proceeds of which shall be used by Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent of Holdings to
pay) its operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $5,655,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of the Borrower
and its Subsidiaries;
          (iii) the proceeds of which shall be used by Holdings to pay franchise
taxes and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;
          (iv) the proceeds of which shall be used by Holdings to make
Restricted Payments permitted by Section 7.06(g);

106



--------------------------------------------------------------------------------



 



          (v) to finance any Investment permitted to be made pursuant to
Section 7.02; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) Holdings
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or its Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition, in
each case, in accordance with the requirements of Section 6.11; and
          (vi) the proceeds of which shall be used by Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent thereof to pay)
customary fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering permitted by this Agreement;
          (i) in addition to the foregoing Restricted Payments and so long as no
Default shall have occurred and be continuing or would result therefrom, the
Borrower may make additional Restricted Payments to Holdings the proceeds of
which may be utilized by Holdings to make additional Restricted Payments, in an
aggregate amount, together with the aggregate amount of (A) prepayments,
redemptions, purchases, defeasance and other payments in respect of Junior
Financings made pursuant to Section 7.11(a)(ii)(D) and (B) loans and advances to
Holdings made pursuant to Section 7.02(m) in lieu of Restricted Payments
permitted by this clause (i), not to exceed the aggregate amount of Net Cash
Proceeds of Permitted Equity Issuances (other than Permitted Equity Issuances
made pursuant to Section 8.05 of the First Lien Credit Agreement) that are Not
Otherwise Applied;
          (j) [Reserved]; and
          (k) Restricted Payments made on or after the Closing Date to
consummate the Restructuring Transaction in an aggregate amount not to exceed
$297,000,000.
          SECTION 7.07. Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and the Restricted Subsidiaries on the Closing Date or any
business reasonably related or ancillary thereto.
          SECTION 7.08. Transactions with Affiliates. Enter into any transaction
of any kind with any Affiliate of Holdings whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to Holdings, the
Borrower or such Restricted Subsidiary as would be obtainable by Holdings, the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the payment of fees and
expenses related to the First Lien

107



--------------------------------------------------------------------------------



 



Original Closing Date Transaction, the Investment Transaction or the
Restructuring Transaction, (d) the issuance of Equity Interests to the
management of Holdings or any of its Subsidiaries in connection with the First
Lien Original Closing Date Transaction, (e) the payment of management and
monitoring fees to the Sponsor in an aggregate amount in any fiscal year not to
exceed the amount permitted to be paid pursuant to the Sponsor Management
Agreement as in effect on the First Lien Original Closing Date and any Sponsor
Termination Fees not to exceed the amount set forth in the Sponsor Management
Agreement as in effect on the First Lien Original Closing Date and related
indemnities and reasonable expenses, (f) equity issuances, repurchases,
retirements or other acquisitions or retirements of Equity Interests by Holdings
permitted under Section 7.06, (g) loans and other transactions by Holdings, the
Borrower and the Restricted Subsidiaries to the extent permitted under this
Article VII, (h) employment and severance arrangements between Holdings, the
Borrower and the Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business, (i) payments by Holdings (and any
direct or indirect parent thereof), the Borrower and the Restricted Subsidiaries
pursuant to the tax sharing agreements among Holdings (and any such parent
thereof), the Borrower and the Restricted Subsidiaries on customary terms to the
extent attributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries, (j) the payment of customary fees and reasonable
out-of-pocket costs to, and indemnities provided on behalf of, directors,
officers and employees of Holdings, the Borrower and the Restricted Subsidiaries
in the ordinary course of business to the extent attributable to the ownership
or operation of Holdings, the Borrower and the Restricted Subsidiaries,
(k) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect,
(l) dividends, redemptions and repurchases permitted under Section 7.06,
(m) customary payments by Holdings, the Borrower and any Restricted Subsidiaries
to the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of Holdings in good
faith, and (n) the consummation of the Investment Transaction and the
Restructuring Transaction.
          SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Guarantor
to make Restricted Payments to the Borrower or any Guarantor or (b) the Borrower
or any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations which (i) (x) exist on the First Lien
Original Closing Date and (to the extent not otherwise permitted by this
Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary; provided further that this clause
(ii) shall not apply to Contractual Obligations that are binding on a Person
that becomes a

108



--------------------------------------------------------------------------------



 



Restricted Subsidiary pursuant to Section 6.14, (iii) represent Indebtedness of
a Restricted Subsidiary which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (viii) comprise restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(e) or 7.03(g) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness or, in the case of
Indebtedness incurred pursuant to Section 7.03(g) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business or (xii) are restrictions set forth in the First Lien Debt Documents,
any Permitted Refinancing Indebtedness Documentation or First Lien Credit
Agreement Permitted Refinancing Indebtedness Documentation.
          SECTION 7.10. Accounting Changes. Make any change in fiscal year;
provided, however, that Holdings may, upon written notice to the Administrative
Agent, change its fiscal year to any other fiscal year reasonably acceptable to
the Administrative Agent, in which case, the Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year.
          SECTION 7.11. Prepayments, Etc. of Indebtedness
          (a) (i) Prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner or make any payment of interest
in respect of, the Senior Subordinated Notes, any subordinated Indebtedness
incurred under Section 7.03(h) or any other Indebtedness that is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents
(collectively, “Junior Financing”) or (ii) make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (A) the
refinancing thereof with the Net Cash Proceeds of any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing and, if applicable,
is permitted pursuant to Section 7.03(h)), to the extent not required to prepay
any Indebtedness pursuant to Section 2.05(b), or of any Indebtedness of
Holdings, (B) the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (C) the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary to the extent

109



--------------------------------------------------------------------------------



 



expressly permitted by the Collateral Documents, (D) the payment of regularly
scheduled interest in respect of Junior Financings, and (E) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount, together
with the aggregate amount of (1) Restricted Payments made pursuant to
Section 7.06(i) and (2) loans and advances to Holdings made pursuant to
Section 7.02(m), not to exceed the amount of Net Cash Proceeds of Permitted
Equity Issuances (other than Permitted Equity Issuances made pursuant to
Section 8.05 of the First Lien Credit Agreement that are Not Otherwise Applied).
          (b) Amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation without the consent of the Administrative Agent.
          SECTION 7.12. Equity Interests of the Borrower and Restricted
Subsidiaries. Permit any Domestic Subsidiary that is a Restricted Subsidiary to
become a non-wholly owned Subsidiary, except to the extent such Restricted
Subsidiary continues to be a Guarantor or in connection with a sale of all of
such Restricted Subsidiary or the designation of an Unrestricted Subsidiary
pursuant to Section 6.14.
          SECTION 7.13. Holding Company; Foreign Subsidiaries. In the case of
Holdings, Intermediate Parent and TDS Intermediate Parent, conduct, transact or
otherwise engage in any business or operations other than those incidental to
(i) its ownership of the Equity Interests of the Borrower and the Foreign Holdco
or other Foreign Subsidiaries, (ii) the maintenance of its legal existence,
(iii) the performance of the Loan Documents, the Purchase Agreement and the
other agreements contemplated by the Purchase Agreement, (iv) the performance of
the First Lien Debt Documents to which it is a party, (v) any public offering of
its common stock or any other issuance of its Equity Interests not prohibited by
this Article VII or (vi) any transaction that Holdings, Intermediate Parent or
TDS Intermediate Parent is permitted to enter into or consummate under this
Article VII.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
          SECTION 8.01. Events of Default. Any of the following events referred
to in any of clauses (a) through (n) inclusive of this Section 8.01 shall
constitute an “Event of Default” prior to the Consummation Date; provided that
only any of the events referred to in clauses (a), (f) and (g) of this
Section 8.01 shall constitute an “Event of Default” after the Consummation Date:
          (a) Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or

110



--------------------------------------------------------------------------------



 



          (b) Specific Covenants. Holdings or the Borrower fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.03(a) or
6.05(a) (solely with respect to Holdings and the Borrower) or Article VII; or
          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after notice thereof by the
Administrative Agent to the Borrower; or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or
          (e) Cross-Default. Any Loan Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), in respect of any Indebtedness (other than
Indebtedness hereunder and the Indebtedness under the First Lien Debt Documents
and First Lien Credit Agreement Permitted Refinancing Indebtedness) having an
aggregate principal amount of not less than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness (other than Indebtedness hereunder and the Indebtedness under the
First Lien Debt Documents and First Lien Credit Agreement Permitted Refinancing
Indebtedness), or any other event occurs (other than, with respect to
Indebtedness consisting of First Lien Secured Hedge Agreements, termination
events or equivalent events pursuant to the terms of such First Lien Secured
Hedge Agreements), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or
          (f) Insolvency Proceedings, Etc. Any Loan Party or any of the
Restricted Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator,

111



--------------------------------------------------------------------------------



 



liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or
          (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts in excess of the Threshold Amount as they become due,
or (ii) any writ or warrant of attachment or execution or similar process is
issued or levied against all or any material part of the property of the Loan
Parties, taken as a whole, and is not released, vacated or fully bonded within
sixty (60) days after its issue or levy; or
          (h) Judgments. There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied or failed to acknowledge coverage
thereof) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect, or (iii) a termination, withdrawal or noncompliance
with applicable law or plan terms or termination, withdrawal or other event
similar to an ERISA Event occurs with respect to a Foreign Plan that could
reasonably be expected to result in a Material Adverse Effect; or
          (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the

112



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender or the satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document;
or any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations), or purports in writing to revoke or rescind any Loan
Document; or
          (k) Change of Control. There occurs any Change of Control; or
          (l) Collateral Documents. (i) Any Collateral Document after delivery
thereof pursuant to the terms of this Agreement shall for any reason (other than
pursuant to the terms hereof or thereof, including as a result of a transaction
permitted under Section 7.04 or 7.05) cease to create a valid and perfected
lien, with the priority required by the Collateral Documents (or other security
purported to be created on the applicable Collateral), on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied or failed to acknowledge coverage, (ii) any of the Equity Interests of
the Borrower ceasing to be pledged pursuant to the Security Agreement free of
Liens other than Liens created by the Security Agreement, Liens created by the
First Lien Collateral Documents, Liens created by the collateral documents
governing any Permitted Refinancing Indebtedness, or any nonconsensual Liens
arising solely by operation of Law or (iii) the Intercreditor Agreement is not
or ceases to be binding on or enforceable against any party thereto (or against
any person on whose behalf any such party makes any covenant or agreements
therein), or shall otherwise not be effective to create the rights and
obligations purported to be created thereunder; or
          (m) Junior Financing Documentation. (i) Any of the Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.
          (n) Default under First Lien Debt Documents. (i) Any Loan Party or any
Restricted Subsidiary fails to make any payment beyond the applicable grace
period with respect thereto, if any (whether by scheduled maturity, required

113



--------------------------------------------------------------------------------



 



prepayment, acceleration, demand, or otherwise) in respect of the First Lien
Debt Documents or First Lien Credit Agreement Permitted Refinancing
Indebtedness, or (ii) the maturity of the Indebtedness under the First Lien Debt
Documents or First Lien Credit Agreement Permitted Refinancing Indebtedness
shall have been accelerated.
          SECTION 8.02. Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent may and, at the request of
the Required Lenders, shall take any or all of the following actions:
          (a) declare the commitment of each Lender to make Loans or otherwise
extend credit to the Borrower hereunder to be terminated, whereupon such
commitments and obligation shall be terminated;
          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
          (c) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans or otherwise extend credit
to the Borrower hereunder shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.
          SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the
purpose of determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of Holdings, have
assets with a value in excess of 5% of the consolidated total assets of
Holdings, Borrower and the Restricted Subsidiaries and did not, as of the four
quarter period ending on the last day of such fiscal quarter, have revenues
exceeding 5% of the total revenues of Holdings, the Borrower and the Restricted
Subsidiaries (it being agreed that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).
          SECTION 8.04. Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable

114



--------------------------------------------------------------------------------



 



as set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall be applied by the Administrative Agent in the following
order:
          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (other than principal and
interest, but including Attorney Costs payable under Section 10.04 and amounts
payable under Article 3) payable to the Administrative Agent in its capacity as
such;
          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;
          Third, to payment of the Obligations ratably among the Tranche B
Lenders due and unpaid on the Tranche B Term Loans for principal and interest,
if any;
          Fourth, to payment of the Obligations ratably among the Tranche A
Lenders due and unpaid on the Tranche A Term Loans for principal and interest,
if any;
          Fifth, to the payment of all other Obligations of the Loan Parties
that are due and payable to the Administrative Agent and the other Secured
Parties on such date, ratably based upon the respective aggregate amounts of all
such Obligations owing to the Administrative Agent and the other Secured Parties
on such date; and
          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS
          SECTION 9.01. Appointment and Authorization of Agents.
          (a) Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent

115



--------------------------------------------------------------------------------



 



and the Collateral Agent shall have no duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent or the Collateral
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent or the Collateral
Agent, as applicable. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
          (b) [Reserved].
          (c) Each of the Lenders hereby irrevocably appoints and authorizes the
Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent(and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent or the Collateral Agent
pursuant to Section 9.02 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Collateral Agent), shall be entitled to the benefits of all provisions of this
Article 9 (including Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
          SECTION 9.02. Delegation of Duties. The Administrative Agent or the
Collateral Agent may execute any of its duties under this Agreement or any other
Loan Document (including, in the case of the Collateral Agent, for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent and the Collateral
Agent shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct (as determined in the final judgment of a court of
competent jurisdiction).
          SECTION 9.03. Liability of Agents. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of

116



--------------------------------------------------------------------------------



 



competent jurisdiction, in connection with its duties expressly set forth
herein), or (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent or the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.
          SECTION 9.04. Reliance by Agents.
          (a) Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent. Each Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. Each Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders (or
such greater number of Lenders as may be expressly required hereby in any
instance) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.
          (b) For purposes of determining compliance with the conditions
specified in Section 4.01 or any corresponding Section of any amendment
agreement with respect to this Agreement, each Lender that has signed this
Agreement or any such amendment agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document (including the
Intercreditor Agreement) or other matter required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed date of effectiveness of this Agreement or any such amendment agreement
specifying its objection thereto.

117



--------------------------------------------------------------------------------



 



          SECTION 9.05. Notice of Default. The Administrative Agent or the
Collateral Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent or
the Collateral Agent for the account of the Lenders, unless the Administrative
Agent or the Collateral Agent shall have received written notice from a Lender
or the Borrower referring to this Agreement, describing such Default and stating
that such notice is a “notice of default.” The Administrative Agent or the
Collateral Agent will notify the Lenders of its receipt of any such notice. The
Administrative Agent or the Collateral Agent shall take such action with respect
to any Event of Default as may be directed by the Required Lenders in accordance
with Article VIII; provided that unless and until the Administrative Agent or
the Collateral Agent has received any such direction, the Administrative Agent
or the Collateral Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.
          SECTION 9.06. Credit Decision; Disclosure of Information by Agents.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.
          SECTION 9.07. Indemnification of Agents. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s own gross negligence or

118



--------------------------------------------------------------------------------



 



willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent or the Collateral Agent, as applicable, upon demand for its ratable share
of any costs or out-of-pocket expenses (including Attorney Costs) incurred by
the Administrative Agent or the Collateral Agent, as applicable, in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent or the
Collateral Agent is not reimbursed for such expenses by or on behalf of the
Borrower, provided that such reimbursement by the Lenders shall not affect the
Borrower’s continuing reimbursement obligations with respect thereto. The
undertaking in this Section 9.07 shall survive termination of the payment of all
other Obligations and the resignation of the Administrative Agent or the
Collateral Agent.
          SECTION 9.08. Agents in their Individual Capacities. Wells Fargo and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire Equity Interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
each of the Loan Parties and their respective Affiliates as though Wells Fargo
was not the Administrative Agent or Collateral Agent hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, Wells Fargo or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Administrative Agent or the Collateral Agent shall be under
no obligation to provide such information to them. With respect to its Loans, if
any, Wells Fargo shall have the same rights and powers under this Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent or Collateral Agent, as applicable, and the terms
“Lender” and “Lenders” include Wells Fargo in their respective individual
capacities.
          SECTION 9.09. Successor Agents. The Administrative Agent or the
Collateral Agent may resign as the Administrative Agent or the Collateral Agent,
as applicable, upon thirty (30) days’ notice to the Lenders and the Borrower. If
the Administrative Agent or the Collateral Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default under
Section 8.01(f) or (g) (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent or the Collateral Agent, the
Administrative Agent or the Collateral Agent, as applicable, may appoint, after
consulting with the Lenders and the Borrower, a successor agent from among the
Lenders. Upon the acceptance of its appointment as successor agent hereunder,
the Person acting as such successor agent shall succeed to all the rights,
powers and duties of the retiring

119



--------------------------------------------------------------------------------



 



Administrative Agent or the Collateral Agent and the term “Administrative Agent”
or “Collateral Agent”, as applicable, shall mean such successor administrative
agent, collateral agent and/or supplemental agent, as the case may be, and the
retiring Administrative Agent’s or Collateral Agent’s appointment, powers and
duties as the Administrative Agent or Collateral Agent shall be terminated.
After the retiring Administrative Agent’s or Collateral Agent’s resignation
hereunder as the Administrative Agent or the Collateral Agent, as applicable,
the provisions of this Article IX and Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent or Collateral Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent or
Collateral Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent or the Collateral Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.
Upon the acceptance of any appointment as the Administrative Agent or the
Collateral Agent hereunder by a successor and upon the execution and filing or
recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
the Collateral and Guarantee Requirement is satisfied, the Administrative Agent
or the Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent or Collateral Agent, as applicable, and the retiring
Administrative Agent or Collateral Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder as the Administrative Agent or the
Collateral Agent, as applicable, the provisions of this Article 9 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Administrative Agent or the Collateral Agent.
          SECTION 9.10. Administrative Agent May File Proofs of Claim. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.09 and 10.04) allowed in such judicial
proceeding; and

120



--------------------------------------------------------------------------------



 



          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Collateral Agent, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Agents and their respective agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the Collateral Agent any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or the Collateral Agent or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
          SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably
agree that:
          (a) any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon payment in full of all Obligations (other than contingent
indemnification obligations not yet accrued and payable), (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Borrower or any of its Domestic
Subsidiaries that are Restricted Subsidiaries, (iii) if such Lien was required
solely as a result of the application of clause (i) or (j) of the definition of
Collateral and Guarantee Requirement and such Lien is no longer required to be
provided pursuant to clause (k) of the definition of Collateral and Guarantee
Requirement, (iv) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (v) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below
or (vi) upon consummation of the Bond Conversion Offer (except as continued
under the Collateral Documents to secure the Conversion Bonds);
          (b) to release or subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 7.01(i);
and
          (c) any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a

121



--------------------------------------------------------------------------------



 



transaction or designation permitted hereunder or if such Guarantor was required
to provide a Guaranty solely as a result of the application of clause (i) or
(j) of the definition of Collateral and Guarantee Requirement and is no longer
required to provide a Guaranty pursuant to clause (k) of the definition of
Collateral and Guarantee Requirement; provided that no such release shall occur
if such Guarantor continues to be a guarantor in respect of the First Lien
Credit Agreement, High Yield Notes or any Junior Financing.
          Upon request by the Administrative Agent or the Collateral Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s or the Collateral Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.11. In each
case as specified in this Section 9.11, the Administrative Agent or the
Collateral Agent will (and each Lender irrevocably authorizes the Administrative
Agent or the Collateral Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 9.11.
          In addition, each Lender acknowledges that obligations of the Borrower
and the Guarantors under the First Lien Debt Documents and Indebtedness
thereunder, any Permitted Refinancing Indebtedness or First Lien Credit
Agreement Permitted Refinancing Indebtedness, and certain obligations related
thereto, may be secured by Liens on assets of the Borrower and the Guarantors
that constitute Collateral to the extent permitted hereby. Each Lender hereby
irrevocably (i) authorizes the Administrative Agent and/or the Collateral Agent
to execute and deliver the Intercreditor Agreement, the intercreditor agreement
and any documents relating thereto (including any amendments to the Collateral
Documents) as the Administrative Agent shall determine to be appropriate,
subject to the requirements set forth herein with respect to such Indebtedness,
in each case without any further consent, authorization or other action by any
Lender, (ii) agrees that, upon the execution and delivery of such Intercreditor
Agreement, such intercreditor agreement or any such document, each Lender will
be bound by the provisions thereof as if it were a signatory thereto and will
take no actions contrary to the provisions thereof and (iii) agrees that none of
the Lenders or any other Secured Party shall have any right of action whatsoever
against the Administrative Agent or the Collateral Agent as a result of any
action taken by such Agent pursuant to this paragraph or in accordance with the
terms of the Intercreditor Agreement, such intercreditor agreement or any such
document.
          SECTION 9.12. [Reserved].
          SECTION 9.13. Appointment of Supplemental Agents or Collateral Agents.
          (a) It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting

122



--------------------------------------------------------------------------------



 



the right of banking corporations or associations to transact business as agent
or trustee in such jurisdiction. It is recognized that in case of litigation
under this Agreement or any of the other Loan Documents, and in particular in
case of the enforcement of any of the Loan Documents, or in case the
Administrative Agent or the Collateral Agent deems that by reason of any present
or future Law of any jurisdiction it may not exercise any of the rights, powers
or remedies granted herein or in any of the other Loan Documents or take any
other action which may be desirable or necessary in connection therewith, the
Administrative Agent or the Collateral Agent is hereby authorized to appoint an
additional individual or institution selected by the Administrative Agent or the
Collateral Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Agent” and collectively as
“Supplemental Agents”).
          (b) In the event that the Administrative Agent or the Collateral Agent
appoints a Supplemental Agent with respect to any Collateral, (i) each and every
right, power, privilege or duty expressed or intended by this Agreement or any
of the other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent or the Collateral Agent with respect to such Collateral
shall be exercisable by and vest in such Supplemental Agent to the extent, and
only to the extent, necessary to enable such Supplemental Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Agent shall run to and be enforceable by either the
Administrative Agent or such Supplemental Agent, and (ii) the provisions of this
Article 9 and of Sections 10.04 and 10.05 that refer to the Administrative Agent
or the Collateral Agent shall inure to the benefit of such Supplemental Agent
and all references therein to the Administrative Agent or the Collateral Agent
shall be deemed to be references to the Administrative Agent, the Collateral
Agent and/or such Supplemental Agent, as the context may require.
          (c) Should any instrument in writing from the Borrower, Holdings or
any other Loan Party be required by any Supplemental Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower or Holdings,
as applicable, shall, or shall cause such Loan Party to, execute, acknowledge
and deliver any and all such instruments promptly upon request by the
Administrative Agent or the Collateral Agent. In case any Supplemental Agent, or
a successor thereto, shall die, become incapable of acting, resign or be
removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent or the Collateral Agent until the appointment of a new
Supplemental Agent.

123



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this
Agreement and the Intercreditor Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Borrower or any other Loan Party therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
applicable Loan Party, as the case may be, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided that, no such amendment, waiver or consent shall:
          (a) extend or increase the commitment of any Lender to make Loans
hereunder without the written consent of each Lender directly affected thereby
(it being understood that a waiver of any condition precedent set forth in
Section 4.01 or the waiver of any Default, mandatory prepayment or mandatory
reduction of the commitment to make Loans hereunder shall not constitute an
extension or increase of any commitment of any Lender to make Loans hereunder);
          (b) postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Loans
shall not constitute a postponement of any date scheduled for the payment of
principal or interest;
          (c) reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (i) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;
          (d) change any provision of this Section 10.01, the definition of
“Required Lenders” or “Pro Rata Share” or Section 8.04 or 2.13 without the
written consent of each Lender affected thereby;
          (e) other than in a transaction permitted under Section 6.18 or
Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

124



--------------------------------------------------------------------------------



 



          (f) other than in a transaction permitted under Section 6.18, 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender; or
          (g) change the currency in which any Loan is denominated of any Loan
without the written consent of the Lender holding such Loans;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 10.07(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) the consent of Lenders holding more than 50% of any
Class of Loans shall be required with respect to any amendment that by its terms
adversely affects the rights of such Class in a manner different than such
amendment affects other Classes (provided, that the portion of Total
Outstandings held or deemed held by Holdings or any Affiliate thereof (other
than an Investment Fund) shall be excluded for purposes of making a
determination of such Lenders holding more than 50% of such Class).
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Loans (as defined below) to
permit the refinancing of all outstanding Loans of any Class (“Refinanced
Loans”) with a replacement term loan tranche (“Replacement Loans”) hereunder and
the Administrative Agent may effect such amendments to the Intercreditor
Agreement (or enter into a replacement thereof, which such replacement shall
continue to apply to the Liens securing the obligations under the First Lien
Debt Documents then outstanding) and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect such Replacement Loans; provided that (a) the
aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Refinanced Loans, (b) the Applicable Rate for
such Replacement Loans (or similar interest rate spread applicable to such
Replacement Loans) shall not be higher than the Applicable Rate for such
Refinanced Loans (or similar interest rate spread applicable to such Refinanced
Loans) immediately prior to such refinancing, (c) the

125



--------------------------------------------------------------------------------



 



Weighted Average Life to Maturity of such Replacement Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Loans at the time
of such refinancing (except to the extent of nominal amortization for periods
where amortization has been eliminated as a result of prepayment of the
applicable Loans) and (d) all other terms applicable to such Replacement Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Loans than, those applicable to such Refinanced Loans, except
to the extent necessary to provide for covenants and other terms applicable to
any period after the latest final maturity of the Loans in effect immediately
prior to such refinancing.
          Notwithstanding the foregoing, no consent of the Borrower or any Loan
Party shall be required for amendments or waivers to the Intercreditor Agreement
except to the extent expressly set forth in the Intercreditor Agreement.
          Notwithstanding anything to the contrary contained in Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.
          SECTION 10.02. Notices and Other Communications; Facsimile Copies.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:
          (i) if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and
          (ii) if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified to the Administrative
Agent on the Closing Date or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the Borrower and the Administrative Agent.

126



--------------------------------------------------------------------------------



 



All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.
          The Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Borrower, that it will, or
will cause its Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article VI, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (a) is or relates to a notice pursuant to Section 2.02,
(b) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (c) provides notice of any
Default or Event of Default under this Agreement or any other Loan Document or
(d) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Loans or other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium that is properly identified in a format acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent. In addition, the Borrower agrees, and agrees to cause its
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in the Loan
Documents but only to the extent requested by the Administrative Agent.
          The Borrower hereby acknowledges that (a) the Administrative Agent
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on Intralinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that (i) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor;” and (iv) the Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not marked as
“Public Investor.” Notwithstanding the

127



--------------------------------------------------------------------------------



 



foregoing, the following Borrower Materials shall be marked “PUBLIC”, unless the
Borrower notifies the Administrative Agent promptly that any such document
contains material non-public information: (A) the Loan Documents and
(B) notification of changes in the terms of the Loan Documents.
          Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR
ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT
LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT.
          The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its provided e-mail address shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

128



--------------------------------------------------------------------------------



 



          Nothing herein shall prejudice the right of the Administrative Agent
or any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
          (b) Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Agents and the Lenders.
          (c) Reliance by Agents and Lenders. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence or willful misconduct. All
telephonic notices to the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
          SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.
          SECTION 10.04. Attorney Costs, Expenses and Taxes. The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of
local and foreign counsel, and (b) to pay or reimburse the Administrative Agent
and each Lender for all out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights or remedies under this Agreement or the other
Loan Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent). The foregoing costs
and expenses shall include all reasonable search, filing, recording and title
insurance charges and fees and taxes

129



--------------------------------------------------------------------------------



 



related thereto, and other (reasonable, in the case of Section 10.04(a))
out-of-pocket expenses incurred by any Agent. The agreements in this
Section 10.04 shall survive the repayment of all other Obligations. All amounts
due under this Section 10.04 shall be paid within ten (10) Business Days of
receipt by the Borrower of an invoice relating thereto setting forth such
expenses in reasonable detail. If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any other Loan
Document, such amount may, but is not required to, be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion.
          SECTION 10.05. Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, trustees,
investment advisors and attorneys-in-fact (collectively, the “Indemnitees”) from
and against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Loan, (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence or willful misconduct of such
Indemnitee or of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated. All amounts due under this Section 10.05 shall be paid within ten
(10) Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or

130



--------------------------------------------------------------------------------



 



contribution rights with respect to such payment pursuant to the express terms
of this Section 10.05; provided, further, that the Administrative Agent is
authorized to deduct and retain sufficient amounts from any payment received
from the Borrower to reimburse the Administrative Agent for any such costs and
expenses and any amounts owing to the Administrative Agent in accordance with
Section 2.09 prior to the distribution of any amounts to Lenders.
. The agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the repayment, satisfaction
or discharge of all the other Obligations.
          SECTION 10.06. Payments Set Aside. To the extent that any payment by
or on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
          SECTION 10.07. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee or
pursuant to Section 10.07(b)(iii), (ii) by way of participation in accordance
with the provisions of Section 10.07(e), (iii) by way of pledge or assignment of
a security interest subject to the restrictions of Section 10.07(g) or (iv) to
an SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(e) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below
and the exceptions and limitations set forth in paragraph (b)(iii) below, any
Lender

131



--------------------------------------------------------------------------------



 



may assign to one or more assignees (“Assignees”) all or a portion of its rights
and obligations under this Agreement (including all or a portion of its Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
               (A) the Borrower; provided that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 8.01(a), (f) or (g) has occurred
and is continuing, any Assignee; and
               (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Loan to another Lender, an Affiliate of a Lender or an Approved Fund.
          (ii) Assignments shall be subject to the following additional
conditions:
               (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Loans of any Class, the amount of the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consents, provided
that (1) no such consent of the Borrower shall be required (x) during the
primary syndication of the Loans to the Persons identified to the Borrower by
the Administrative Agent prior to the Closing Date or (y) if an Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any; provided, further, that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof;
               (B) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that only one such fee shall
be payable in the event of simultaneous assignments from any Lender or its
Approved Funds to one or more other Approved Funds of such Lender; and
               (C) the Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent any applicable tax form and any other information
reasonably requested by the Administrative Agent.

132



--------------------------------------------------------------------------------



 



          (iii) Notwithstanding anything herein to the contrary, (x)
(A) Holdings may assign the Tranche A Term Loans to Travelport Guarantor in
order to consummate the Investment Transaction, (B) Travelport Guarantor may
assign the Tranche A Term Loans pursuant to the terms of the Escrow Agreement
and (C) Holdings may assign the Tranche B Term Loans to Travelport Holdings in
order to consummate the Exchange (as defined in the PIK Credit Agreement), in
each case, without the consent of any Person party hereto and (y) prior to the
Settlement Date (as defined in the PIK Credit Agreement) Travelport Guarantor
shall not assign the Tranche A Term Loans other than in accordance with the
Escrow Agreement.
          This paragraph (b) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Classes of Loans on a
non-pro rata basis.
          (c) Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).
          (d) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amounts (and
related interest amounts) of the Loans owing to each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

133



--------------------------------------------------------------------------------



 



          (e) Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Loans; provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 10.15),
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.07(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting

134



--------------------------------------------------------------------------------



 



Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the commitment
of the Granting Lender to make Loans hereunder to the same extent, and as if,
such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.
          (i) Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
          SECTION 10.08. Confidentiality. Each of the Agents and the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
directors, officers, employees, trustees, numbering, administrative and
settlement service providers, investment advisors and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and shall agree to keep such Information
confidential); (b) to the extent requested by any Governmental Authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) subject to
an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly

135



--------------------------------------------------------------------------------



 



available other than as a result of a breach of this Section 10.08; (h) to any
Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; (i) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents and the Loans. For
the purposes of this Section 10.08, “Information” means all information received
from any Loan Party relating to any Loan Party or its business, other than any
such information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, in the case of information received from a Loan
Party after the Closing Date, such information is (i) clearly identified at the
time of delivery as confidential or (ii) is delivered pursuant to Section 6.01,
6.02 or 6.03 hereof.
          SECTION 10.09. Setoff. Subject to the terms of the Intercreditor
Agreement, in addition to any rights and remedies of the Lenders provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower (on its own behalf and on behalf of each Loan Party
and its Subsidiaries) to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates, as the case may be, to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such setoff and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent, each Lender under this Section 10.09 are
in addition to other rights and remedies (including other rights of setoff) that
the Administrative Agent and such Lender may have.
          SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is

136



--------------------------------------------------------------------------------



 



not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
          SECTION 10.11. Counterparts. This Agreement and each other Loan
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic image transmission (e.g.
“PDF” or “TIF” via electronic mail) of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
          SECTION 10.12. Integration. This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
          SECTION 10.13. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Loan was made, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied.
          SECTION 10.14. Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
          SECTION 10.15. Tax Forms.
          (a) (i) Each Lender and Agent that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”)

137



--------------------------------------------------------------------------------



 



shall, to the extent it may lawfully do so, deliver to the Borrower and the
Administrative Agent, on or prior to the date which is ten (10) Business Days
after the Closing Date (or, in the case of any Lender becoming a Lender
hereunder after the Closing Date, upon accepting an assignment of an interest
herein), two duly signed, properly completed copies of either IRS Form W-8BEN or
any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Foreign Lender by the Borrower or any other Loan Party
pursuant to this Agreement or any other Loan Document) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
the Borrower or any other Loan Party pursuant to this Agreement or any other
Loan Document) or such other evidence reasonably satisfactory to the Borrower
and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, United States federal withholding tax,
including any exemption pursuant to Section 871(h) or 881(c) of the Code, and in
the case of a Foreign Lender claiming such an exemption under Section 881(c) of
the Code, a certificate that establishes in writing to the Borrower and the
Administrative Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower with the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall, to the
extent it may lawfully do so, (A) promptly submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
more of such forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is reasonably satisfactory to the
Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States federal withholding taxes in respect of all payments
to be made to such Foreign Lender by the Borrower or other Loan Party pursuant
to this Agreement, or any other Loan Document, in each case, (1) on or before
the date that any such form, certificate or other evidence expires or becomes
obsolete, (2) after the occurrence of a change in the Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (B) promptly notify the Borrower and the Administrative Agent of any
change in the Lender’s circumstances which would modify or render invalid any
claimed exemption or reduction.
          (ii) Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Foreign Lender under any of the Loan Documents (for example, in the case
of a typical participation by such Foreign Lender), shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its

138



--------------------------------------------------------------------------------



 



discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
the portion of any such sums paid or payable with respect to which such Foreign
Lender acts for its own account that is not subject to United States federal
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Foreign Lender
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Code, to establish that such Foreign Lender is not
acting for its own account with respect to a portion of any such sums payable to
such Foreign Lender.
          (iii) The Borrower shall not be required to pay any additional amount
or any indemnity payment under Section 3.01 to (A) any Foreign Lender if such
Foreign Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this Section 10.15(a) or
Section 10.15(b), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate and (ii) nothing in this Section 10.15(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that the requirements of 10.15(a)(ii) have not been satisfied if the
Borrower is entitled, under applicable Law, to rely on any applicable forms and
statements required to be provided under this Section 10.15 by the Foreign
Lender that does not act or has ceased to act for its own account under any of
the Loan Documents, including in the case of a typical participation.
          (iv) The Administrative Agent may deduct and withhold any taxes
required by any Laws to be deducted and withheld from any payment under any of
the Loan Documents.
          (b) Each Lender and Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver
to the Administrative Agent and the Borrower two duly signed, properly completed
copies of IRS Form W-9 on or prior to the Closing Date (or, in the case of any
Lender becoming a Lender hereunder after the Closing Date, upon accepting an
assignment of an interest herein), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or any successor
form. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any

139



--------------------------------------------------------------------------------



 



payment to such U.S. Lender an amount equivalent to the applicable backup
withholding tax imposed by the Code.
          SECTION 10.16. GOVERNING LAW.
          (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT
AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
          SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
          SECTION 10.18. Binding Effect. This Agreement shall become effective
as provided herein on the Closing Date, and thereafter shall be binding upon and
inure to the benefit

140



--------------------------------------------------------------------------------



 



of the Borrower, each Agent and each Lender and their respective successors and
assigns, except that no Borrower shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.
          SECTION 10.19. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).
          SECTION 10.20. Lender Action. Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents (including the exercise of any right of setoff, rights on account
of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent. The
provisions of this Section 10.20 are for the sole benefit of the Lenders and
shall not afford any right to, or constitute a defense available to, any Loan
Party.
          SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
          SECTION 10.22. Intercreditor Agreement.
          (a) Each Lender hereby (a) consents to the subordination of the Liens
and security interest securing the Obligations on the terms set forth in the
Intercreditor Agreement, (b) agrees that this Agreement and the other Loan
Documents, and the

141



--------------------------------------------------------------------------------



 



exercise of rights and remedies of the Agents and the Lenders hereunder and
thereunder, are subject to the terms of the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (d) hereby authorizes and instructs each of the
Administrative Agent and the Collateral Agent to enter into the Intercreditor
Agreement and to subject the Liens and security interest securing the
Obligations to the provisions thereof. The foregoing provisions are intended as
an inducement to the First Lien Secured Parties (as such term is defined in the
Intercreditor Agreement) to extend credit to the Borrower, and such First Lien
Secured Parties are intended third party beneficiaries of such provisions and
the provisions of the Intercreditor Agreement.
          (b) Notwithstanding anything herein to the contrary, the lien and
security interest granted to secure the Obligations and the exercise of any
right or remedy by any Secured Party hereunder or under any Loan Document are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement or
any other Loan Document, the terms of the Intercreditor Agreement shall govern
and control.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

142



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                  TRAVELPORT LLC, as the Borrower    
 
           
 
  By:   /s/ Rochelle J. Boas
 
   
 
  Name:   Rochelle J. Boas    
 
  Title:   Authorized Person    
 
                TRAVELPORT LIMITED, as Holdings    
 
           
 
  By:   /s/ Rochelle J. Boas
 
   
 
  Name:
Title:   Rochelle J. Boas
Senior Vice President and Assistant Secretary    
 
                WALTONVILLE LIMITED, as Intermediate Parent    
 
           
 
  By:   /s/ Rochelle J. Boas
 
   
 
  Name: Title:   Rochelle J. Boas
Director    
 
                TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent    
 
           
 
  By:   /s/ John Sutherland
 
   
 
  Name:   John Sutherland    
 
  Title:   Manager    

 



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent  
 
 
           
 
  By:   /s/ Julius R. Zamora
 
   
 
  Name:
Title:   Julius R. Zamora
Vice President    
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent    
 
           
 
  By:
Name:
Title:   /s/ Julius R. Zamora
 
Julius R. Zamora
Vice President    

 



--------------------------------------------------------------------------------



 



                  TRAVELPORT LIMITED, as Initial Lender    
 
           
 
  By:
Name:   /s/ Julia Kou
 
Julia Kou    
 
  Title:   Group Vice President and Assistant Secretary    

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01(A) — INITIAL TRANCHE A TERM LENDERS
Travelport Limited

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01(B) — INITIAL TRANCHE B TERM LENDERS
Travelport Limited

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02(F) — EXISTING INVESTMENTS
Contemplated Investments
None.
Investments in existence as of the Closing Date:
Letters of Credit issued on behalf of Orbitz Worldwide, Inc. from time to time
in an aggregate amount not exceeding $75 million.

              Name of Subsidiary   Percentage of Ownership   Type of Ownership
Orbitz Worldwide, Inc.
  approximately 48%   Stock Ownership
Uniglobe.com Inc.
  833,333 shares   Stock ownership
I:FAO Internet Travel Solutions
  82,641 shares   Stock ownership
Passkey.com, Inc.
  303,030 shares   Stock ownership
Travelprice.com, Inc.
  526,778 shares   Stock ownership
SITA, Inc.
  3,845,120 shares   Stock Ownership
ET-China Holdings Limited
  2,105,489 shares   Stock Ownership
Bay Area Travel, Inc.
  140,000 shares   Stock Ownership
Digital Travel.com, Inc.
  31,152 Series A Convertible Preferred stock   Stock Ownership
IJet Travel Intelligence, Inc.
  7,622 common stock
152,439 Series BP   Stock Ownership
Passkey.com, Inc.
  143,939 Series D Convertible stock   Stock Ownership
The Storemaker.com Inc.
  5,883 Preferred Stock
233,500 Series B Preferred stock
134,295 Series C Preferred stock   Stock Ownership
The Galileo Company
  99%     Stock Ownership
eNett International (Jersey) Limited
  60%     Stock Ownership; By Contract
Bastion Surety Limited
  90%     Stock Ownership
10Best.com, Inc.
  50,000 shares   Stock Ownership

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02 — ADMINISTRATIVE AGENT’S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
Administrative Agent
Wells Fargo Bank, National Association
45 Broadway, 14th Floor
New York, New York 10006
Attn: Julius R. Zamora
Tel: (212) 515-1570
Fax: (866) 297-2015
The Borrower
Travelport LLC
c/o The Blackstone Group
345 Park Avenue
Floor 31
New York, NY 10154
Attn: Paul C. Schorr, IV
Fax: (212) 583-5842
And
Travelport LLC
7 Sylvan Way
Parsippany, New Jersey 07054
Attn: Eric J. Bock, Esq.
Fax: (212) 413-1922

 



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF]
COMMITTED LOAN NOTICE

To:   Wells Fargo Bank, National Association
45 Broadway, 14th Floor
New York, NY 10006

[Date]
Ladies and Gentlemen:
          Reference is made to the Second Lien Credit Agreement dated as of
September 30, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement,” capitalized terms used herein but not otherwise
defined herein being used herein as therein defined), among Travelport LLC (the
“Borrower”), Holdings, Intermediate Parent, TDS Intermediate Parent, Wells Fargo
Bank, National Association, as Administrative Agent, and Collateral Agent, and
each Lender from time to time party hereto.
The Borrower hereby requests (select one):

      o A conversion of Loans         o A continuation of Loans

to be made on the terms set forth below:

         
(A) Class of Borrowing:1
 
 
   
 
        (B) Date of conversion or continuation (which is a Business Day):      
 
 
 
   
 
       
(C) Principal amount:
       
 
 
 
   
 
       
(D) Type of Loan:2
 
 
   

 

1   Specify whether conversion of Tranche A Term Loans or Tranche B Term Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans.   2  
Type of Loans to which existing Loans are to be converted

 



--------------------------------------------------------------------------------



 



         
(E) Interest Period:3
 
 
   

     The above request has been made to the Administrative Agent by telephone at
[                    ].
[Remainder of page internally left blank]
 

3   Applicable for Eurocurrency Rate Loans only.

2



--------------------------------------------------------------------------------



 



                      TRAVELPORT LLC, as Borrower    
 
               
 
      by        
 
         
 
Name:    
 
          Title:    

3



--------------------------------------------------------------------------------



 



EXHIBIT B
LENDER:[•]
PRINCIPALAMOUNT: $ [•]
[FORM OF]
[TRANCHE A TERM LOAN][TRANCHE B TERM LOAN]
NOTE
New York, New York
[Date]
     FOR VALUE RECEIVED, the undersigned, TRAVELPORT LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to the lender set
forth above (the “Lender”) or its registered assigns, in lawful money of the
United States of America in immediately available funds at the Administrative
Agent’s Office (such term, and each other capitalized term used but not defined
herein, having the meaning assigned to it in the Second Lien Credit Agreement
dated as of September 30, 2011 (as the same may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the lenders from time to time party thereto (the “Lenders”), Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) and, as collateral agent (in such capacity, the
“Collateral Agent”), (i) on the date set forth in the Credit Agreement, the
principal amounts set forth in the Credit Agreement (including increases in
principal amount as a result of accrued interest pursuant to the Credit
Agreement) with respect to the Loans made by the Lender to the Borrower pursuant
to the Credit Agreement and (ii) to the extent the Borrower elects to pay
interest in cash pursuant to the Credit Agreement, on each applicable Interest
Payment Date, interest at the rate or rates per annum as provided in the Credit
Agreement on the unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to the Credit Agreement.
     The Borrower promises to pay interest, on demand, on any overdue principal
and, to the extent permitted by law, overdue interest from their due dates at
the rate or rates provided in the Credit Agreement.
     The Borrower hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever. The nonexercise by the holder hereof of any of
its rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.
     All borrowings evidenced by this note and all payments and prepayments of
the principal hereof and interest hereon and the respective dates thereof shall
be endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.
     This note is one of the Notes referred to in the Credit Agreement that,
among other things, contains provisions for the acceleration of the maturity
hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



                      TRAVELPORT LLC, as the Borrower    
 
               
 
      By:        
 
         
 
Name: Rochelle J. Boas    
 
          Title: Authorized Person    

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS

                                                                             
Payments of             Name of                               Principal/Interest
    Principal     Person               Amount of             or Additional    
Balance of     Making the   Date   Type of Loan     Loan     Maturity Date    
Principal     Note     Notation  
 
                                               

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[FORM OF]
COMPLIANCE CERTIFICATE
     Reference is made to the Second Lien Credit Agreement dated as of
September 30, 2011 (as amended, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among Travelport LLC (the “Borrower”),
Travelport Limited (“Holdings”), Waltonville Limited, TDS Investor (Luxembourg)
S.à.r.l. (“TDS Intermediate Parent”) the lenders from time to time party thereto
(the “Lenders”), Wells Fargo Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”). Capitalized terms used herein have the
meanings attributed thereto in the Credit Agreement unless otherwise defined
herein. Pursuant to Section 6.02(b) of the Credit Agreement, the undersigned, in
his/her capacity as a Responsible Officer of the Borrower, certifies as follows:

  1.   [Attached hereto as Exhibit [A] is the audited consolidated balance sheet
of Holdings and its Subsidiaries as of December 31, 20[ ] and related
consolidated statements of income or operations, stockholders’ equity and cash
flows for the fiscal year then ended, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of [Deloitte & Touche LLP] [or any other independent registered public
accounting firm of nationally recognized standing], prepared in accordance with
generally accepted auditing standards in the United States and not subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit.]     2.   [Attached hereto as Exhibit
[B] is the consolidated balance sheet of Holdings and its Subsidiaries as of [ ]
and the related (i) consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail. These present
fairly in all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of Holdings and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.]     3.   To my knowledge, except as otherwise disclosed
to the Administrative Agent in writing pursuant to the Credit Agreement, at no
time during the period between [ ] and [ ] (the “Certificate Period”) did a
Default or an Event of Default exist. [If unable to provide the foregoing
certification, fully describe the reasons therefor and circumstances thereof and
any action taken or proposed to be taken with respect thereto on Annex A
attached hereto.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this certificate to be delivered this ____ day of
_____________.

            TRAVELPORT LLC, as the Borrower
      By:           Name:           Title:        

-2-



--------------------------------------------------------------------------------



 



EXHIBIT D
[FORM OF]
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Second Lien Credit Agreement dated as of
September 30, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Second Lien Credit Agreement”), among Travelport LLC (the
“Borrower”), Travelport Limited, Waltonville Limited, the lenders from time to
time party thereto (the “Lenders”), Wells Fargo Bank National Association, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity the “Collateral Agent”) and the other parties
thereto, receipt of a copy of which is hereby acknowledged by the Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Second Lien Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Second
Lien Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
below of all of such outstanding rights and obligations of the Assignor under
the facility identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Second Lien Credit Agreement,
any other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

         
1. Assignor (the “Assignor”):
   
 
   
 
       
2. Assignee (the “Assignee”):
   
 
   

 



--------------------------------------------------------------------------------



 



         
(a) Assignee is an Affiliate of:
  [Name of Lender]
 
   
 
       
(b) Assignee is an Approved Fund of:
  [Name of Lender]
 
   

3.   Borrower: Travelport LLC   4.   Administrative Agent: Wells Fargo Bank,
National Association   5.   Assigned Interest:

                  Aggregate Amount       Percentage     of Loans of all   Amount
of Loans   Assigned of Facility   Lenders   Assigned   Loans1 Tranche A Term
Loan   $   $   % Tranche B Term Loan   $   $   %

         
6. Effective Date:
   
 
   

 

1   Set forth, to at least 8 decimals, as a percentage of the Loans of all
Lenders thereunder.

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            [NAME OF ASSIGNOR], as Assignor,
           by           Name:           Title:           For any Person
requiring a second signature block:
           by           Name:           Title:           [NAME OF ASSIGNEE], as
Assignee,
           by           Name:           Title:           For any Person
requiring a second signature block:
           by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



[Consented to and]2 Accepted:

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
           by           Name:           Title:        

 

2   No consent of the Administrative Agent shall be required for an assignment
of all or any portion of a Loan to another Lender, an Affiliate of a Lender or
an Approved Fund.

 



--------------------------------------------------------------------------------



 



[Consented to:]3

            TRAVELPORT LLC, as Borrower,
           by           Name:           Title:        

 

3   No Consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 8.01(a), (f), or (g) of the Second Lien Credit Agreement has occurred
and is continuing, any Assignee.

 



--------------------------------------------------------------------------------



 



Annex I
SECOND LIEN CREDIT AGREEMENT4
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Second Lien Credit Agreement, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Second Lien Credit
Agreement, (iii) the financial condition of Holdings, the Borrower, or any of
their Subsidiaries or Affiliates or any other Person obligated in respect of the
Second Lien Credit Agreement or (iv) the performance or observance by Holdings,
the Borrower, or any of their Subsidiaries or Affiliates or any other Person of
any of their obligations under the Second Lien Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Second Lien Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Second Lien Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Second Lien Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Second
Lien Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which
 

4   Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Second Lien Credit Agreement
dated as of September 30, 2011 (as amended, supplemented or otherwise modified
from time to time, the “Second Lien Credit Agreement”), among Travelport LLC
(the “Borrower”), Travelport Limited, Waltonville Limited, the lenders from time
to time party thereto (the “Lenders”), Wells Fargo Bank, National Association,
as administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) and the other
parties thereto.

 



--------------------------------------------------------------------------------



 



it has made such analysis and decision independently and without reliance on any
Agent or any other Lender, and (v) if it is a Foreign Lender, attached to this
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 10.15 of the Second Lien Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Assignor, any Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Second Lien Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Second Lien Credit
Agreement are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including, without
limitation, all payments of principal, interest, fees and other amounts) to the
Assignee. Assignor and Assignee shall make all appropriate adjustments in
respect of payments of the Assigned Interest for periods prior the Effective
Date directly between such parties.
for amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. THIS
ASSIGNMENT AND ASSUMPTION SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Second Lien Guaranty
See attached.

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
 
SECOND LIEN GUARANTY,
Dated as of
September 30, 2011,
among
TRAVELPORT LIMITED,
as Holdings,
WALTONVILLE LIMITED,
as Intermediate Parent,
TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent,
CERTAIN SUBSIDIARIES OF HOLDINGS
IDENTIFIED HEREIN
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I

 
        Definitions

 
       
SECTION 1.01. Credit Agreement
    1  
SECTION 1.02. Other Defined Terms
    1  
 
        ARTICLE II

 
        Guaranty

 
       
SECTION 2.01. Guaranty
    3  
SECTION 2.02. Guaranty of Payment
    3  
SECTION 2.03. No Limitations
    3  
SECTION 2.04. Reinstatement
    4  
SECTION 2.05. Agreement To Pay; Subrogation
    4  
SECTION 2.06. Information
    4  
 
        ARTICLE III

 
        Indemnity, Subrogation and Subordination

 
       
SECTION 3.01. Indemnity and Subrogation
    5  
SECTION 3.02. Contribution and Subrogation
    5  
SECTION 3.03. Subordination
    5  
 
        ARTICLE IV

 
        Miscellaneous

 
       
SECTION 4.01. Notices
    5  
SECTION 4.02. Waivers; Amendment
    6  
SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification
    6  
SECTION 4.04. Successors and Assigns
    7  
SECTION 4.05. Survival of Agreement
    7  
SECTION 4.06. Counterparts; Effectiveness; Several Agreement
    7  
SECTION 4.07. Severability
    8  
SECTION 4.08. Right of Set-Off
    8  
SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process
    8  
SECTION 4.10. WAIVER OF JURY TRIAL
    9  
SECTION 4.11. Headings
    9  

-i-



--------------------------------------------------------------------------------



 



              Page
SECTION 4.12. Obligations Absolute
    9  
SECTION 4.13. Termination or Release
    10  
SECTION 4.14. Additional Restricted Subsidiaries
    10  
SECTION 4.15. Intercreditor Agreement
    10  
SECTION 4.16. Bond Conversion Offer
    11  
 
       
SCHEDULES
       
 
       
Schedule I Subsidiary Parties
       
 
       
EXHIBITS
       
 
       
Exhibit I Form of Guaranty Supplement
       

-ii-



--------------------------------------------------------------------------------



 



     SECOND LIEN GUARANTY, dated as of September 30, 2011, among TRAVELPORT
LIMITED, a company incorporated under the laws of Bermuda (“Holdings”),
WALTONVILLE LIMITED, a company incorporated under the laws of Gibraltar
(“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.A.R.L., a société à
responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the other Subsidiaries of Holdings from time to time
party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(as defined below).
     Reference is made to the Second Lien Credit Agreement, dated as of
September 30, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Travelport LLC, a
Delaware limited liability company (the “Borrower”), Holdings, Intermediate
Parent, TDS Intermediate Parent, Wells Fargo Bank, National Association, as
“Administrative Agent” (under and as defined therein), Wells Fargo Bank,
National Association, as “Collateral Agent” (under and as defined therein), and
each Lender from time to time party thereto. The Lenders have agreed to extend
credit to the Borrower subject to the terms and conditions set forth in the
Credit Agreement. The obligations of the Lenders to extend such credit are
conditioned upon, among other things, the execution and delivery of this
Agreement. Holdings and the Subsidiary Parties are affiliates of the Borrower,
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit. Accordingly, the
parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Credit Agreement.
     (a) Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement (or, on and after the
Consummation Date, the meaning specified for the comparable term in the
Indenture).
     (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
     SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “Administrative Agent” means Wells Fargo Bank, National Association,
together with its successors and permitted assigns, acting as “Administrative
Agent” under and as defined in the Credit Agreement, or, on and after the
Consummation Date, Wells Fargo Bank, National Association, acting as trustee
under the Indenture, or such other Person who shall act as trustee under the
Indenture, together with such Person’s (Wells Fargo Bank, National Association
or otherwise) successors and permitted assigns in such capacity.
     “Agreement” means this Second Lien Guaranty.

 



--------------------------------------------------------------------------------



 



     “Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.
     “Claiming Party” has the meaning assigned to such term in Section 3.02.
     “Collateral Agent” means Wells Fargo Bank, National Association, together
with its successors and permitted assigns, acting as “Collateral Agent” (under
and as defined in the Credit Agreement) for the Secured Parties, or, on and
after the Consummation Date, Wells Fargo Bank, National Association, acting as
“Collateral Agent” (under and as defined in the Indenture) for the Secured
Parties, or such other Person who shall act as “Collateral Agent” (under and as
defined in the Indenture) for the Secured Parties, together with such Person’s
(Wells Fargo Bank, National Association or otherwise) successors and permitted
assigns in such capacity.
     “Contributing Party” has the meaning assigned to such term in Section 3.02.
     “Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
     “Guaranty Supplement” means an instrument in the form of Exhibit I hereto.
     “Guarantor” means each of Holdings and each Subsidiary Party.
     “Holdings” has the meaning assigned to such term in the preliminary
statement of this Agreement.
     “Intercreditor Agreement” means the Intercreditor Agreement, dated as of
September 30, 2011, among UBS AG, Stamford Branch, in its capacity as First
Priority Collateral Agent (as defined therein), UBS AG, Stamford Branch, in its
capacity as First Priority Administrative Agent (as defined therein), Wells
Fargo Bank, National Association, in its capacity as Second Priority Collateral
Agent (as defined therein), Wells Fargo Bank, National Association, in its
capacity as Second Priority Administrative Agent (as defined therein) and the
other parties thereto, as amended, restated, amended and restated, supplemented
or otherwise modified from time to time.
     “Intermediate Parent” has the meaning assigned to such term in the
preliminary statement of this Agreement.
     “Obligations” means all “Obligations” as defined in the Credit Agreement,
and on and after the Consummation Date, all “Obligations” as defined in the
Indenture.
     “Secured Parties” means “Secured Parties” as defined in the Credit
Agreement, and on and after the Consummation Date, “Secured Parties” as defined
in the Indenture.
     “Subsidiary Parties” means (a) the entities identified on Schedule I and
(b) each other Restricted Subsidiary that becomes a party to this Agreement as a
Subsidiary Party after the Closing Date.

-2-



--------------------------------------------------------------------------------



 



     “TDS Intermediate Parent” has the meaning assigned to such term in the
preliminary statement of this Agreement.
ARTICLE II
Guaranty
     SECTION 2.01. Guaranty. Each Guarantor unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, to the Administrative Agent, for the benefit of the Secured Parties,
the due and punctual payment and performance of the Obligations. Each of the
Guarantors further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation. Each of the Guarantors waives presentment to, demand of payment from
and protest to the Borrower or any other Loan Party of any of the Obligations,
and also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
     SECTION 2.02. Guaranty of Payment. Each of the Guarantors further agrees
that its guarantee hereunder constitutes a guarantee of payment when due and not
of collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations, or to any balance of any deposit account or credit
on the books of the Administrative Agent or any other Secured Party in favor of
the Borrower or any other Person.
     SECTION 2.03. No Limitations.
     (a) Except for termination of a Guarantor’s obligations hereunder as
expressly provided in Section 4.13, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Administrative Agent or any other Secured Party to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of any security held by the Collateral Agent or any other
Secured Party for the Obligations; (iv) any default, failure or delay, willful
or otherwise, in the performance of the Obligations; or (v) any other act or
omission that may or might in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a discharge of any Guarantor as a matter of
law or equity (other than the indefeasible payment in full in cash of all the
Obligations). Each Guarantor expressly authorizes the Secured Parties to take
and hold security for the payment and performance of the Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or

-3-



--------------------------------------------------------------------------------



 



substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.
     (b) Except for termination of a Guarantor’s obligations hereunder as
expressly permitted in Section 4.13, to the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or any other Loan Party or the unenforceability of the
Obligations, or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Loan Party, other than the
indefeasible payment in full in cash of all the Obligations. The Administrative
Agent and the other Secured Parties may in accordance with the terms of the
Collateral Documents, at their election, foreclose on any security held by one
or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with the Borrower or any
other Loan Party or exercise any other right or remedy available to them against
the Borrower or any other Loan Party, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Obligations
have been fully and indefeasibly paid in full in cash. To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower or any other Loan
Party, as the case may be, or any security.
     SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation, is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of the Borrower, any other
Loan Party or otherwise.
     SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the
foregoing and not in limitation of any other right that the Administrative Agent
or any other Secured Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower or any other Loan Party to pay
any Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided above, all rights of such Guarantor against the Borrower or
any other Loan Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.
     SECTION 2.06. Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Secured Parties will have any duty to
advise such Guarantor of information known to it or any of them regarding such
circumstances or risks.

-4-



--------------------------------------------------------------------------------



 



ARTICLE III
Indemnity, Subrogation and Subordination
     SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 3.03), the Borrower agrees that in the event a payment of an
Obligation shall be made by any Guarantor under this Agreement, the Borrower
shall indemnify such Guarantor for the full amount of such payment and such
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.
     SECTION 3.02. Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 3.03) that, in the event a
payment shall be made by any other Subsidiary Party hereunder in respect of any
Obligation and such other Subsidiary Party (the “Claiming Party”) shall not have
been fully indemnified by the Borrower as provided in Section 3.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
amount of such payment, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Contributing
Parties together with the net worth of the Claiming Party on the date hereof
(or, in the case of any Guarantor becoming a party hereto pursuant to
Section 4.14, the date of the Guaranty Supplement hereto executed and delivered
by such Guarantor). Any Contributing Party making any payment to a Claiming
Party pursuant to this Section 3.02 shall be subrogated to the rights of such
Claiming Party to the extent of such payment.
     SECTION 3.03. Subordination.
     (a) Notwithstanding any provision of this Agreement to the contrary, all
rights of the Guarantors under Sections 3.01 and 3.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Borrower or any Guarantor to make the
payments required by Sections 3.01 and 3.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Guarantor with respect to its obligations hereunder, and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder.
     (b) Each Guarantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.
ARTICLE IV
Miscellaneous
     SECTION 4.01. Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement (or, on and after the
Consummation Date, the comparable

-5-



--------------------------------------------------------------------------------



 



provision in the Indenture). All communications and notices hereunder to any
Subsidiary Party shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement (or, on and after the Consummation Date,
the comparable provision in the Indenture).
     SECTION 4.02. Waivers; Amendment.
     (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 4.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time. No notice
or demand on any Loan Party in any case shall entitle any Loan Party to any
other or further notice or demand in similar or other circumstances.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Loan Party or Loan Parties with respect
to which such waiver, amendment or modification is to apply, subject to any
consent required in accordance with Section 10.01 of the Credit Agreement (or,
on and after the Consummation Date, the comparable provision in the Indenture).
     SECTION 4.03. Administrative Agent’s Fees and Expenses; Indemnification.
     (a) The parties hereto agree that the Administrative Agent shall be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 10.04 of the Credit Agreement (or, on and after the Consummation Date,
with respect to expenses of the Administrative Agent incurred hereunder on and
after the Consummation Date, the comparable provision in the Indenture).
     (b) Without limitation of its indemnification obligations under the other
Loan Documents, the Borrower agrees to indemnify the Administrative Agent and
each other Secured Party and their respective Affiliates, directors, officers,
employees, counsel, agents, trustees, investment advisors and attorneys-in-fact
(collectively, the “Indemnitees”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating to
any of the foregoing agreements or instruments contemplated hereby, whether or
not any Indemnitee is a party thereto; provided that such indemnity shall not,

-6-



--------------------------------------------------------------------------------



 



as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or of any Affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee.
     (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 4.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 4.03 shall be payable within 10 days of written demand
therefor.
     SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
     SECTION 4.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended under the Credit Agreement, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any fee or any other amount payable under any Loan Document is outstanding
and unpaid.
     SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image transmission (e.g. “PDF” or “TIF” via
electronic mail) shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Loan Party when a counterpart hereof executed on behalf of such Loan Party shall
have been delivered to the Administrative Agent and a counterpart hereof shall
have been executed on behalf of the Administrative Agent, and thereafter shall
be binding upon such Loan Party and the Administrative Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
such Loan Party, the Administrative Agent and the other Secured Parties and
their respective successors and assigns, except that no Loan Party shall have
the right to assign or transfer its rights or obligations hereunder or any
interest herein (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended,

-7-



--------------------------------------------------------------------------------



 



strued as a separate agreement with respect to each Loan Party and may be
amended, modified, supplemented, waived or released with respect to any Loan
Party without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.
     SECTION 4.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
uneforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
     SECTION 4.08. Right of Set-Off. Subject to the terms of the Intercreditor
Agreement, in addition to any rights and remedies of the Lenders provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates is authorized at any time and from time to time,
without prior notice to the Borrower or any other Loan Party, any such notice
being waived by the Borrower and each Loan Party to the fullest extent permitted
by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender and its Affiliates hereunder, now or hereafter
existing, irrespective of whether or not such Lender or Affiliate shall have
made demand under this Agreement and although such Obligations may be contingent
or unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set off and application made by such
Lender; provided, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section 4.08 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have.
     SECTION 4.09. Governing Law; Jurisdiction; Consent to Service of Process.
     (a) This Agreement shall be governed by and construed in accordance with
the law of the State of New York.
     (b) Each of the Loan Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York City and of the
United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the

-8-



--------------------------------------------------------------------------------



 



Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Guarantor, or its properties in the courts of any jurisdiction.
     (c) Each of the Loan Parties hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section 4.09. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
     SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.10.
     SECTION 4.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 4.12. Obligations Absolute. All rights of the Administrative Agent
hereunder and all obligations of each Guarantor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, any other Loan Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document, any other agreement or instrument, (c) any release or amendment or
waiver of or consent under or departure from any guarantee guaranteeing all or
any of the Obligations or (d) subject to the terms of Section 4.13, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Guarantor in respect of the Obligations or this Agreement.

-9-



--------------------------------------------------------------------------------



 



     SECTION 4.13. Termination or Release.
     (a) This Agreement and the Guaranties made herein shall terminate with
respect to all Obligations when all the outstanding Obligations have been
indefeasibly paid in full and the Lenders have no further commitment to lend
under the Credit Agreement.
     (b) Any Guarantor shall be automatically released from its obligations
under this Agreement if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted under the Credit Agreement or,
if such Guarantor was required to provide a Guaranty solely as a result of the
application of clause (i) or (j) of the definition of Collateral and Guarantee
Requirement (as defined in the Credit Agreement) and is no longer required to
provide a Guaranty pursuant to clause (k) of the definition of Collateral and
Guarantee Requirement (as defined in the Credit Agreement);
     (c) A Subsidiary Party shall automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Subsidiary Party ceases to be a Subsidiary
or is designated as an Unrestricted Subsidiary; provided that the Required
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise;
provided further that no such release shall occur if such Guarantor continues to
be a guarantor in respect of the First Lien Credit Agreement, High Yield Notes
or any Junior Financing.
     (d) In connection with any termination or release pursuant to paragraph
(a) or (b), the Administrative Agent shall execute and deliver to any Guarantor,
at such Guarantor’s expense, all documents that such Guarantor shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section 4.13 shall be without recourse to or warranty
by the Administrative Agent.
     SECTION 4.14. Additional Restricted Subsidiaries. Pursuant to Section 6.11
of the Credit Agreement (or, on and after the Consummation Date, the comparable
provision in the Indenture), certain Restricted Subsidiaries of the Loan Parties
that were not in existence or not Restricted Subsidiaries on the date of the
Credit Agreement are required to enter in this Agreement as Subsidiary Parties
upon becoming a Restricted Subsidiaries. Upon execution and delivery by the
Administrative Agent and a Restricted Subsidiary of a Guaranty Supplement, such
Restricted Subsidiary shall become a Subsidiary Party hereunder with the same
force and effect as if originally named as a Subsidiary Party herein. The
execution and delivery of any such instrument shall not require the consent of
any other Loan Party hereunder. The rights and obligations of each Loan Party
hereunder shall remain in full force and effect notwithstanding the addition of
any new Loan Party as a party to this Agreement.
     SECTION 4.15. Intercreditor Agreement. Notwithstanding anything herein to
the contrary, the exercise of any right or remedy by the Administrative Agent
hereunder is subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

-10-



--------------------------------------------------------------------------------



 



     SECTION 4.16. Bond Conversion Offer. Notwithstanding anything to the
contrary set forth herein or in any other Loan Document, on and after the
Consummation Date, (i) any references to the Credit Agreement shall be
automatically deemed replaced by the Indenture entered into by the Borrower on
the Consummation Date, and references to the Administrative Agent shall be
deemed to be references to the trustee under the Indenture, and (ii) this
Agreement shall be automatically deemed amended mutatis mutandis to reflect that
the guarantee provided hereunder to the Administrative Agent (for the benefit of
the Secured Parties) shall be a guarantee of the payment and performance of the
“Obligations” as defined in the Indenture so as to constitute a guarantee
provided hereunder to the trustee under the Indenture, who shall on and after
the Consummation Date be the Administrative Agent for all purposes hereof (for
the benefit of the “Secured Parties” as defined in the Indenture), to guarantee
the payment and performance of the “Obligations” (as defined in the Indenture).
On and after the Consummation Date, the “Obligations” as defined in the Credit
Agreement shall automatically and without further action cease to be
“Obligations” guaranteed by the guarantee provided under this Agreement, and on
and after the Consummation Date, all “Obligations” as defined in the Indenture
shall automatically and without further action constitute “Obligations”
guaranteed by the guarantee provided under this Agreement.

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            TRAVELPORT LIMITED
      By:   /s/ Rochelle J. Boas       Name:   Rochelle J. Boas     
Title:  Senior Vice President and Assistant Secretary        WALTONVILLE LIMITED
      By:   /s/ Rochelle J. Boas       Name: Rochelle J. Boas      
Title:  Director        TDS INVESTOR (LUXEMBOURG) S.À.R.L.
      By:   /s/ John Sutherland       Name:   John Sutherland       Title:  
Manager     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            TRAVELPORT LIMITED
      By:   /s/ Rochelle J. Boas       Name:  Rochelle J. Boas       Title:  
Senior Vice President and Assistant Secretary        WALTONVILLE LIMITED
      By:   /s/ Rochelle J. Boas       Name:   Rochelle J. Boas      Title:
Director        TDS INVESTOR (LUXEMBOURG) S.À.R.L.
      By:   /s/ John Sutherland       Name:   John Sutherland      Title:  
Manager     

 



--------------------------------------------------------------------------------



 



     
 
  TRAVELPORT INC.
 
  GALILEO TECHNOLOGIES LLC
 
  GTA NORTH AMERICA, INC.
 
  OWW2, LLC
 
  TRAVEL INDUSTRIES, INC.
 
  TRAVELPORT HOLDINGS, INC.
 
  TRAVELPORT HOLDINGS, LLC
 
  TRAVELPORT INTERNATIONAL SERVICES, INC.
 
  TRAVELPORT OPERATIONS, INC.
 
  WORLDSPAN LLC
 
  WORLDSPAN BBN HOLDINGS, LLC
 
  WORLDSPAN DIGITAL HOLDINGS, LLC
 
  WORLDSPAN IJET HOLDINGS, LLC
 
  WORLDSPAN OPENTABLE HOLDINGS, LLC
 
  WORLDSPAN S.A. HOLDINGS II, L.L.C.
 
  WORLDSPAN SOUTH AMERICAN HOLDINGS LLC
 
  WORLDSPAN STOREMAKER HOLDINGS, LLC
 
  WORLDSPAN TECHNOLOGIES INC.
 
  WORLDSPAN VIATOR HOLDINGS, LLC
 
  WORLDSPAN XOL LLC
 
  WS FINANCING CORP.

                  By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas   
    Title:   Senior Vice President and Secretary        TRAVELPORT, LP

BY: TRAVELPORT HOLDINGS, LLC, as General Partner
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Senior Vice President and Secretary
of Travelport Holdings, LLC, as
General Partner     

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:   /s/ Julius R. Zamora       Name:   Julius R. Zamora       Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, for the purposes of Section 3.01 and 4.03 only, the
undersigned has executed this Agreement as of the date first written above.

            TRAVELPORT LLC, as the Borrower
      By:   /s/ Rochelle J. Boas       Name:   Rochelle J. Boas      Title:  
Authorized Person     

 



--------------------------------------------------------------------------------



 



Schedule I to the Second Lien Guaranty
SUBSIDIARY PARTIES

          Jurisdiction of Name of Subsidiary Party   Formation
Galileo Technologies LLC
  Delaware
Gta North America, Inc.
  Delaware
OWW2, LLC
  Delaware
TDS Investor (Luxembourg) S.à.r.l.
  Luxembourg
Travel Industries, Inc.
  Delaware
Travelport Holdings, Inc.
  Delaware
Travelport Holdings, LLC
  Delaware
Travelport Inc.
  Delaware
Travelport International Services, Inc.
  Delaware
Travelport Operations, Inc.
  Delaware
Travelport, LP
  Delaware
Waltonville Limited
  Gibraltar
WORLDSPAN BBN Holdings, LLC
  California
WORLDSPAN Digital Holdings, LLC
  Delaware
WORLDSPAN IJET HOLDINGS, LLC
  Delaware
Worldspan LLC
  Delaware
WORLDSPAN OPENTABLE HOLDINGS, LLC
  Georgia
WORLDSPAN S.A. HOLDINGS II, L.L.C.
  Georgia
WORLDSPAN South American Holdings, LLC
  Georgia
Worldspan StoreMaker Holdings, LLC
  Delaware
Worldspan Technologies Inc.
  Delaware
Worldspan Viator Holdings, LLC
  Delaware
WORLDSPAN XOL LLC
  Georgia
WS Financing Corp.
  Delaware

 



--------------------------------------------------------------------------------



 



Exhibit I to the Second Lien Guaranty
     SUPPLEMENT NO.__, dated as of [•] (this “Supplement”), to the Second Lien
Guaranty, dated as of September 30, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Guaranty”), among
TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), WALTONVILLE LIMITED, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.A.R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the other Subsidiaries of Holdings from time to time
party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (as used herein, as defined in the Guaranty referred to below).
     A. Reference is made to the Second Lien Credit Agreement, dated as of
September 30, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Travelport LLC, a
Delaware limited liability company (the “Borrower”), Holdings, Intermediate
Parent, TDS Intermediate Parent, Wells Fargo Bank, National Association, as
“Administrative Agent” (under and as defined therein), Wells Fargo Bank,
National Association, as “Collateral Agent” (under and as defined therein), and
each Lender from time to time party thereto.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Guaranty.
     C. The Guarantors have entered into the Guaranty in order to induce the
Lenders to make Loans. Section 4.14 of the Guaranty provides that additional
Restricted Subsidiaries of the Borrower may become Subsidiary Parties under the
Guaranty by execution and delivery of an instrument in the form of this
Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Party under the Guaranty and as consideration
for Loans previously made.

    Accordingly, the Administrative Agent and the New Subsidiary agree as
follows:

     SECTION 1. In accordance with Section 4.14 of the Guaranty, the New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Guarantor under the Guaranty with the same force and effect as if
originally named therein as a Subsidiary Party and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Guaranty applicable to it as a
Subsidiary Party and Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof. Each reference to a “Guarantor” in the
Security Agreement shall be deemed to include the New Subsidiary. The Guaranty
is hereby incorporated herein by reference.
     SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in

 



--------------------------------------------------------------------------------



 



accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws, fraudulent transfer, preference or similar laws and by
general principles of equity.
     SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic image transmission (e.g. “PDF” or
“TIF” via electronic mail) shall be as effective as delivery of a manually
signed counterpart of this Supplement.
     SECTION 4. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.
     SECTION 8. The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Administrative Agent.
     SECTION 9. Notwithstanding anything herein to the contrary, the exercise of
any right or remedy by the Administrative Agent hereunder is subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have
duly executed this Supplement to the Guaranty as of the day and year first above
written.

            [NAME OF NEW SUBSIDIARY]
      By:         Name:         Title:        

-3-



--------------------------------------------------------------------------------



 



Exhibit I to the Second Lien Guaranty

            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
      By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Second Lien Security Agreement
Delivered under separate cover.

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
 
SECOND LIEN SECURITY AGREEMENT,
Dated as of
September 30, 2011,
among
TRAVELPORT LLC,
as the Borrower,
TRAVELPORT LIMITED,
as Holdings,
WALTONVILLE LIMITED,
as Intermediate Parent,
TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent,
CERTAIN SUBSIDIARIES OF HOLDINGS
IDENTIFIED HEREIN
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Collateral Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
 
       
Definitions
 
       
SECTION 1.01 Credit Agreement
    1  
SECTION 1.02 Other Defined Terms
    1  
 
       
ARTICLE II
 
       
Pledge of Securities
 
       
SECTION 2.01 Pledge
    5  
SECTION 2.02 Delivery of the Pledged Collateral
    6  
SECTION 2.03 Representations, Warranties and Covenants
    7  
SECTION 2.04 Certification of Limited Liability Company and Limited Partnership
Interests
    8  
SECTION 2.05 Registration in Nominee Name; Denominations
    8  
SECTION 2.06 Voting Rights; Dividends and Interest
    8  
 
       
ARTICLE III
 
       
Security Interests in Personal Property
 
       
SECTION 3.01 Security Interest
    10  
SECTION 3.02 Representations and Warranties
    13  
SECTION 3.03 Covenants
    15  
SECTION 3.04 Other Actions
    16  
 
       
ARTICLE IV
 
       
Remedies
 
       
SECTION 4.01 Remedies Upon Default
    19  
SECTION 4.02 Application of Proceeds
    21  
 
       
ARTICLE V
 
       
Indemnity, Subrogation and Subordination
 
       
SECTION 5.01 Indemnity
    21  

-i-



--------------------------------------------------------------------------------



 



              Page  
SECTION 5.02 Contribution and Subrogation
    21  
SECTION 5.03 Subordination
    22  
 
       
ARTICLE VI
 
       
Miscellaneous
 
       
SECTION 6.01 Notices
    22  
SECTION 6.02 Waivers; Amendment
    22  
SECTION 6.03 Collateral Agent’s Fees and Expenses;
    23  
SECTION 6.04 Successors and Assigns
    24  
SECTION 6.05 Survival of Agreement
    24  
SECTION 6.06 Counterparts; Effectiveness; Several Agreement
    24  
SECTION 6.07 Severability
    24  
SECTION 6.08 Right of Set-Off
    25  
SECTION 6.09 Governing Law; Jurisdiction; Consent to Service of Process
    25  
SECTION 6.10 WAIVER OF JURY TRIAL
    26  
SECTION 6.11 Headings
    26  
SECTION 6.12 Security Interest Absolute
    26  
SECTION 6.13 Termination or Release
    26  
SECTION 6.14 Additional Restricted Subsidiaries
    27  
SECTION 6.15 Collateral Agent Appointed Attorney-in-Fact
    28  
SECTION 6.16 General Authority of the Collateral Agent
    28  
 
       
ARTICLE VII
 
       
Intercreditor Agreement
 
       
SECTION 7.01 Intercreditor Agreement Controls
    29  
SECTION 7.02 Possession or Control of Collateral
    29  
 
       
ARTICLE VIII
 
       
Bond Conversion Offer
 
       
SECTION 8.01 Consummation Date
    29  
 
       
SCHEDULES
       
 
       
Schedule I Subsidiary Parties
       
Schedule II Pledged Equity; Pledged Debt
       
Schedule III Commercial Tort Claims
       
Schedule IV Permitted Subsidiary Dispositions and Liquidations
       
Schedule V 100% Pledged Foreign Subsidiaries
       
Schedule VI Deposit Accounts, Securities Accounts
       

-ii-



--------------------------------------------------------------------------------



 



         
Schedule VII Domestic Grantors
         
EXHIBITS
         
Exhibit I Form of Security Agreement Supplement
       
Exhibit II Form of Perfection Certificate
       

-iii-



--------------------------------------------------------------------------------



 



          SECOND LIEN SECURITY AGREEMENT, dated as of September 30, 2011, among
TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), TRAVELPORT LLC, a Delaware corporation (the “Borrower”),
WALTONVILLE LIMITED, a company incorporated under the laws of Gibraltar
(“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.A.R.L., a société à
responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the other Subsidiaries of Holdings from time to time
party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent (as
defined below) for the Secured Parties (as defined below).
          Reference is made to the Second Lien Credit Agreement, dated as of
September 30, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
Holdings, Intermediate Parent, TDS Intermediate Parent, Wells Fargo Bank,
National Association, as the “Administrative Agent” (under and as defined
therein), Wells Fargo Bank, National Association, as “Collateral Agent” (under
and as defined therein), and each Lender from time to time party thereto. The
Lenders have agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. Holdings and the Subsidiary Parties are affiliates
of the Borrower, will derive substantial benefits from the extension of credit
to the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
        SECTION 1.01 Credit Agreement.
     (a) Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement (or, on and after the
Consummation Date, the meaning specified for the comparable term in the
Indenture). All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
     (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
        SECTION 1.02 Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Account Debtor” means any Person who is or who may become obligated
to any Grantor under, with respect to or on account of an Account.
          “Accounts” has the meaning specified in Article 9 of the New York UCC.

1



--------------------------------------------------------------------------------



 



          “Administrative Agent” means Wells Fargo Bank, National Association,
together with its successors and permitted assigns, acting as administrative
agent under the Credit Agreement, or, on and after the Consummation Date, Wells
Fargo Bank, National Association, acting as trustee under the Indenture, or such
other Person who shall act as trustee under the Indenture, together with such
Person’s (Wells Fargo Bank, National Association or otherwise) successors and
permitted assigns in such capacity.
          “Agreement” means this Second Lien Security Agreement.
          “Article 9 Collateral” has the meaning assigned to such term in
Section 3.01(a).
          “Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.
          “Claiming Party” has the meaning assigned to such term in
Section 5.02.
          “Collateral” means the Article 9 Collateral and the Pledged
Collateral.
          “Collateral Agent” means Wells Fargo Bank, National Association,
together with its successors and permitted assigns, acting as “Collateral Agent”
(under and as defined in the Credit Agreement) for the Secured Parties. On and
after the Consummation Date, “Collateral Agent” shall mean Wells Fargo Bank,
National Association, acting as “Collateral Agent” (under and as defined in the
Indenture) for the Secured Parties, or such other Person who shall act as
“Collateral Agent” (under and as defined in the Indenture) for the Secured
Parties, together with such Person’s (Wells Fargo Bank, National Association or
otherwise) successors and permitted assigns in such capacity.
          “Contributing Party” has the meaning assigned to such term in
Section 5.02.
          “Control” shall mean in the case of each Deposit Account, “control,”
as such term is defined in Section 9-104 of the UCC.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Deposit Account Control Agreement” means a control agreement, in form
and substance reasonably satisfactory to the Collateral Agent, executed and
delivered by one or more Grantors, the Collateral Agent, the applicable bank
(with respect to a Deposit Account) and, if applicable, the Second Priority
Collateral Agent (as defined in the Intercreditor Agreement).
          “Deposit Accounts” means, collectively, with respect to each Grantor,
all “deposit accounts” (as such term is defined in the UCC) located in the
United States or any of its States or territories.
          “Discharge of First Priority Claims” has the meaning assigned to such
term in the Intercreditor Agreement.

2



--------------------------------------------------------------------------------



 



          “Domestic Grantors” means, collectively, Holdings, the Borrower and
each Grantor identified on Schedule VII hereto.
          “Excluded Accounts” means (i) each Deposit Account the funds in which
are specially and exclusively used for payroll, payroll taxes and other employee
wage benefit payments to or for the benefit of any Loan Party’s employees,
(ii) each Deposit Account that holds funds not owned by any Loan Party,
(iii) Deposit Accounts or Securities Accounts not located in the United States
or any of its States or territories, (iv) tax withholding accounts (to the
extent maintained by the Borrower and its Subsidiaries exclusively for the
purpose of maintaining or holding tax withholding amounts payable to applicable
Governmental Authorities), in each case, entered into in the ordinary course of
business and consistent with prudent business conduct, (v) segregated Deposit
Accounts constituting zero balance accounts, in each case to the extent such
zero balance accounts are swept on a daily basis to a Deposit Account that is
subject to a Deposit Account Control Agreement, (vi) the Tranche S Collateral
Account and (vii) any Deposit Accounts or Securities Accounts, the average daily
balance of which has not, for any period of twenty (20) consecutive Business
Days after the Fourth Amendment Restatement Effective Date, exceeded $5,000,000
for any such account.
          “First Priority Collateral Agent” has the meaning assigned to such
term in the Intercreditor Agreement.
          “First Priority Documents” has the meaning assigned to such term in
the Intercreditor Agreement.
          “Foreign Collateral Agreement” means any Collateral Document that is
not governed by the Laws of the United States, any state thereof or the District
of Columbia and that creates or purports to create a Lien or other security
interest over any Grantor’s right, title and interest in, to and under any
assets or property.
          “Foreign Grantor” means any Grantor other than a Domestic Grantor.
          “General Intangibles” has the meaning specified in Article 9 of the
New York UCC and includes corporate or other business records, indemnification
claims, contract rights (including rights under leases, whether entered into as
lessor or lessee, Swap Contracts and other agreements), goodwill, registrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor, as the
case may be, to secure payment by an Account Debtor of any of the Accounts,
provided that General Intangibles shall not include any intellectual property
and related assets subject to the Intellectual Property Security Agreement.
          “Grantor” means each of Holdings, the Borrower and each Subsidiary
Party.
          “Holdings” has the meaning assigned to such term in the preliminary
statement of this Agreement.
          “Intercreditor Agreement” means the Intercreditor Agreement, dated as
of September 30, 2011, among UBS AG, Stamford Branch, in its capacity as First
Priority Collateral

3



--------------------------------------------------------------------------------



 



Agent (as defined therein), UBS AG, Stamford Branch, in its capacity as First
Priority Administrative Agent (as defined therein), Wells Fargo Bank, National
Association, in its capacity as Second Priority Collateral Agent (as defined
therein), Wells Fargo Bank, National Association, in its capacity as Second
Priority Administrative Agent (as defined therein) and the other parties
thereto, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
          “Intermediate Parent” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “New York UCC” means the Uniform Commercial Code as from time to time
in effect in the State of New York.
          “Obligations” means all “Obligations” as defined in the Credit
Agreement, and on and after the Consummation Date, all “Obligations” as defined
in the Indenture.
          “Perfection Certificate” means, with respect to any Grantor, a
certificate substantially in the form of Exhibit II or in such other form
reasonably satisfactory to the Collateral Agent, completed and supplemented with
the schedules and attachments contemplated thereby in a manner reasonably
satisfactory to the Collateral Agent, and signed by an officer of such Grantor.
          “Pledged Collateral” has the meaning assigned to such term in
Section 2.01.
          “Pledged Debt” has the meaning assigned to such term in Section 2.01.
          “Pledged Equity” has the meaning assigned to such term in
Section 2.01.
          “Pledged Securities” means any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.
          “Secured Parties” means “Secured Parties” as defined in the Credit
Agreement, and on and after the Consummation Date, “Secured Parties” as defined
in the Indenture.
          “Security Agreement Supplement” means an instrument in the form of
Exhibit I hereto.
          “Securities Account Control Agreement” means a control agreement, in
form and substance reasonably satisfactory to the Collateral Agent, executed and
delivered by one or more Grantors, the Collateral Agent, the applicable
securities intermediary (with respect to a Securities Account) and, if
applicable, the Second Priority Collateral Agent (as defined in the
Intercreditor Agreement).
          “Securities Accounts” means, collectively, with respect to each
Grantor, all “securities accounts” (as such term is defined in the UCC) located
in the United States or any of its States or territories.

4



--------------------------------------------------------------------------------



 



          “Security Interest” has the meaning assigned to such term in
Section 3.01(a).
          “Subsidiary Parties” means (a) the entities identified on Schedule I
and (b) each other Restricted Subsidiary that becomes a party to this Agreement
as a Subsidiary Party after the Closing Date.
          “TDS Intermediate Parent” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Tranche S Collateral Account Agreement” means the Tranche S
Collateral Account Agreement dated as of October 22, 2010.
ARTICLE II
Pledge of Securities
       SECTION 2.01 Pledge. As security for the payment or performance, as the
case may be, in full of the Obligations, including the Guaranties, each Grantor
hereby assigns and pledges to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, and hereby grants to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in, all of such Grantor’s right, title and interest in, to and
under:
          (i) all Equity Interests held by it and listed on Schedule II and any
other Equity Interests obtained in the future by such Grantor and the
certificates representing all such Equity Interests (the “Pledged Equity”);
provided that the Pledged Equity shall not include (A) more than 65% of the
issued and outstanding voting Equity Interests of any Foreign Subsidiary of
Holdings (other than the Foreign Subsidiaries listed on Schedule V which shall
have 100% of their issued and outstanding voting Equity Interests pledged in
accordance with clause (d) of the definition of Collateral and Guarantee
Requirement and any Foreign Subsidiary which shall have its Equity Interests
pledged in accordance with clause (j) of the definition of Collateral and
Guarantee Requirement), (B) Equity Interests of Unrestricted Subsidiaries,
(C) Equity Interests of any Subsidiary of a Foreign Subsidiary, (D) Equity
Interests of any Subsidiary acquired pursuant to a Permitted Acquisition
financed with Indebtedness incurred pursuant to Section 7.03(g) of the Credit
Agreement (or, on and after the Consummation Date, the comparable provision in
the Indenture) if such Equity Interests serve as security for such Indebtedness
or if the terms of such Indebtedness prohibit the creation of any other lien on
such Equity Interests, (E) Equity Interests of any Person that is not a direct
or indirect, wholly owned Subsidiary of Holdings, (F) Equity Interests of any
Subsidiary with respect to which the Administrative Agent has confirmed in
writing to the Borrower its determination that the costs or other consequences
(including adverse tax consequences) of providing a pledge of its Equity
Interests is excessive in view of the benefits to be obtained by the Lenders;
and (G) Equity Interests of the Subsidiaries listed on Schedule IV;
          (ii) other than in the case of each Foreign Grantor, (A) the debt
securities owned by it and listed opposite the name of such Grantor on
Schedule II, (B) any debt securities obtained in the future by such Grantor and
(C) the promissory notes and any other instruments

5



--------------------------------------------------------------------------------



 



evidencing such debt securities (collectively, the “Pledged Debt”); provided
that the Pledged Debt shall not include (X) the Loans held by any Grantor,
(Y) the First Lien Tranche S Collateral Account or any assets of any Grantor
credited to the First Lien Tranche S Collateral Account or (Z) the Tranche A
Subordinated Intercompany Note until the Permitted Transfer Date;
          (iii) all other property that may be delivered to and held by the
Collateral Agent pursuant to the terms of this Section 2.01;
          (iv) subject to Section 2.06, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (i) and (ii) above;
          (v) subject to Section 2.06, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (i),
(ii), (iii) and (iv) above; and
          (vi) all Proceeds of any of the foregoing (the items referred to in
clauses (i) through (vi) above being collectively referred to as the “Pledged
Collateral”); provided that Pledged Collateral shall not include any asset with
respect to which a Lien or other security interest has been granted pursuant to
a Foreign Collateral Agreement to the extent that a Lien and security interest
hereunder is not permitted under the law governing such Foreign Collateral
Agreement;
          provided, further, notwithstanding any of the foregoing, the Pledged
Equity, in any event, shall include all equity interests described on
Schedule II hereto.
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.
        SECTION 2.02 Delivery of the Pledged Collateral.
     (a) To the extent permitted by, and subject to the terms of, the
Intercreditor Agreement, each Grantor agrees promptly to deliver or cause to be
delivered to the Collateral Agent, for the benefit of the Secured Parties, any
and all Pledged Securities (other than any uncertificated securities, but only
for so long as such securities remain uncertificated) to the extent such Pledged
Securities, in the case of promissory notes or other instruments evidencing
Indebtedness, are required to be delivered pursuant to paragraph (b) of this
Section 2.02.
     (b) To the extent permitted by, and subject to the terms of, the
Intercreditor Agreement, each Grantor will cause any Indebtedness for borrowed
money having an aggregate principal amount in excess of $5,000,000 owed to such
Grantor by any Person to be evidenced by a duly executed promissory note that is
pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the terms hereof.

6



--------------------------------------------------------------------------------



 



          (c) Upon delivery to the Collateral Agent, (i) any Pledged Securities
shall be accompanied by stock powers duly executed in blank or other instruments
of transfer reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Grantor and such other instruments or documents as the Collateral Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the securities, which schedule shall be attached hereto as
Schedule II and made a part hereof; provided that failure to attach any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Securities. Each schedule so delivered shall supplement any prior schedules so
delivered.
        SECTION 2.03 Representations, Warranties and Covenants. Holdings and the
Borrower jointly and severally represent, warrant and covenant, as to themselves
and the other Grantors, to and with the Collateral Agent, for the benefit of the
Secured Parties, that:
     (a) Schedule II correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Equity and includes all Equity Interests, debt
securities and promissory notes required to be pledged hereunder in order to
satisfy the Collateral and Guaranty Requirement;
     (b) the Pledged Equity and Pledged Debt (solely with respect to Pledged
Debt issued by a Person other than Holdings or a subsidiary of Holdings, to the
best of Holdings’ and the Borrower’s knowledge) have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Equity, are fully paid and nonassessable and (ii) in the case of Pledged Debt
(solely with respect to Pledged Debt issued by a Person other than Holdings or a
subsidiary of Holdings, to the best of Holdings’ and the Borrower’s knowledge),
are legal, valid and binding obligations of the issuers thereof;
     (c) except for the security interests granted hereunder, each of the
Grantors (i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Grantors,
(ii) holds the same free and clear of all Liens, other than (A) Liens created by
the Collateral Documents and (B) Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement (or, on and after the Consummation Date,
the comparable provision in the Indenture), (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than (A) Liens
created by the Collateral Documents and (B) Liens expressly permitted pursuant
to Section 7.01 of the Credit Agreement (or, on and after the Consummation Date,
the comparable provision in the Indenture) and transfers or other transactions
permitted under the Credit Agreement and transfers or other transactions
permitted under the Credit Agreement, and (iv) will defend its title or interest
thereto or therein against any and all Liens (other than the Liens permitted
pursuant to this Section 2.03(c)), however arising, of all Persons whomsoever;

7



--------------------------------------------------------------------------------



 



          (d) except for restrictions and limitations imposed by the Loan
Documents or securities laws generally and except as described on Schedule II
hereto or in the Perfection Certificate, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect in any
manner material and adverse to the Secured Parties the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;
          (e) each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;
          (f) no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);
          (g) by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Securities are, subject to Article VII, delivered to
the Collateral Agent in accordance with this Agreement, the Collateral Agent
will obtain a legal, valid and perfected lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations; and
          (h) the pledge effected hereby is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties, the rights of the Collateral
Agent in the Pledged Collateral as set forth herein.
          SECTION 2.04 Certification of Limited Liability Company and Limited
Partnership Interests. To the extent permitted by, and subject to the terms of,
the Intercreditor Agreement, each certificate representing an interest in any
limited liability company or limited partnership controlled by any Grantor and
pledged under Section 2.01 shall be delivered to the Collateral Agent.
          SECTION 2.05 Registration in Nominee Name; Denominations. Subject to
the terms of the Intercreditor Agreement, if an Event of Default shall occur and
be continuing and the Collateral Agent shall give the Borrower notice of its
intent to exercise such rights, (a) the Collateral Agent, on behalf of the
Secured Parties, shall have the right (in its sole and absolute discretion) to
hold the Pledged Securities in its own name as pledgee, the name of its nominee
(as pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent, and each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Grantor and (b) the Collateral Agent shall have the right to
exchange the certificates representing Pledged Securities for certificates of
smaller or larger denominations for any purpose consistent with this Agreement.
          SECTION 2.06 Voting Rights; Dividends and Interest.

8



--------------------------------------------------------------------------------



 



          (a) Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified the Borrower that the
rights of the Grantors under this Section 2.06 are being suspended:
          (i) Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided that such
rights and powers shall not be exercised in any manner that could materially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of any of the Collateral Agent or the other Secured Parties
under this Agreement, the Credit Agreement or any other Loan Document or the
ability of the Secured Parties to exercise the same.
          (ii) The Collateral Agent shall execute and deliver to each Grantor,
or cause to be executed and delivered to each Grantor, all such proxies, powers
of attorney and other instruments as each Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.
          (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any noncash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the outstanding Equity Interests
of the issuer of any Pledged Securities or received in exchange for Pledged
Securities or any part thereof, or in redemption thereof, or as a result of any
merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise, shall be and become part of the Pledged
Collateral, and, if received by any Grantor, shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent
and the Secured Parties and shall be, subject to the terms of the Intercreditor
Agreement, forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement reasonably requested by the Collateral
Agent).
          (b) Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Borrower of the
suspension of the rights of the Grantors under paragraph (a)(iii) of this
Section 2.06, then all rights of any Grantor to dividends, interest, principal
or other distributions that such Grantor is authorized to receive pursuant to
paragraph (a)(iii) of this Section 2.06 shall cease, and all such rights shall
thereupon, subject to the terms of the Intercreditor Agreement, become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to receive

9



--------------------------------------------------------------------------------



 



and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 2.06 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Grantor and shall be, subject to the terms of the Intercreditor
Agreement, forthwith delivered to the Collateral Agent upon demand in the same
form as so received (with any necessary endorsement reasonably requested by the
Collateral Agent). Any and all money and other property paid over to or received
by the Collateral Agent pursuant to the provisions of this paragraph (b) shall
be retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02. After all Events of
Default have been cured or waived, the Collateral Agent shall promptly repay to
each Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.06 and that remain in such
account.
          (c) Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Borrower of the
suspension of the rights of the Grantors under paragraph (a)(i) of this
Section 2.06, then all rights of any Grantor to exercise the voting and
consensual rights and powers it is entitled to exercise pursuant to paragraph
(a)(i) of this Section 2.06, and the obligations of the Collateral Agent under
paragraph (a)(ii) of this Section 2.06, shall cease, and all such rights shall
thereupon, subject to the terms of the Intercreditor Agreement, become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights. After all
Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the voting and/or consensual rights and powers that
such Grantor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) of this Section 2.06.
          (d) Any notice given by the Collateral Agent to the Borrower
suspending the rights of the Grantors under paragraph (a) of this Section 2.06
(i) shall be given in writing, (ii) may be given with respect to one or more of
the Grantors at the same or different times and (iii) may suspend the rights of
the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06
in part without suspending all such rights (as specified by the Collateral Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.
ARTICLE III
Security Interests in Personal Property
          SECTION 3.01 Security Interest.

10



--------------------------------------------------------------------------------



 



          (a) As security for the payment or performance, as the case may be, in
full of the Obligations, including the Guaranties, each Domestic Grantor hereby
assigns and pledges to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Interest”) in all right, title or interest in or to any
and all of the following assets and properties now owned or at any time
hereafter acquired by such Domestic Grantor or in which such Domestic Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):
          (i) all Property;
          (ii) all Accounts;
          (iii) all Chattel Paper;
          (iv) all Commercial Tort Claims listed on Schedule III hereto;
          (v) all Deposit Accounts;
          (vi) all Documents;
          (vii) all Equipment;
          (viii) all General Intangibles;
          (ix) all Instruments;
          (x) all Inventory;
          (xi) all Investment Property;
          (xii) all books and records pertaining to the Article 9 Collateral;
and
          (xiii) to the extent not otherwise included, all Proceeds and products
of any and all of the foregoing and all supporting obligations, collateral
security and guarantees given by any Person with respect to any of the
foregoing;
provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in (A) motor
vehicles the perfection of a security interest in which is excluded from the
Uniform Commercial Code in the relevant jurisdiction, (B) any Equity Interests
in any Unrestricted Subsidiary or any Equity Interests of any Subsidiary
acquired pursuant to a Permitted Acquisition financed with Indebtedness incurred
pursuant to Section 7.03(g) of the Credit Agreement (or, on and after the
Consummation Date, the comparable provision in the Indenture) if such Equity
Interests serve as security for such Indebtedness or if the terms of such
Indebtedness prohibit the creation of any other lien on such Equity Interests,
(C) more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary of Holdings (other than the Foreign Subsidiaries listed on
Schedule V which shall have 100%

11



--------------------------------------------------------------------------------



 



of their issued and outstanding voting Equity Interests pledged in accordance
with clause (d) of the definition of Collateral and Guarantee Requirement and
any Foreign Subsidiary which shall have its Equity Interests pledged in
accordance with clause (j) of the definition of Collateral and Guarantee
Requirement), (D) any asset with respect to which the Administrative Agent has
confirmed in writing to the Borrower its determination that the costs or other
consequences (including adverse tax consequences) of providing a security
interest in such asset is excessive in view of the benefits to be obtained by
the Lenders, (E) any General Intangible, Investment Property or other rights of
a Grantor arising under any contract, lease, instrument, license or other
document if (but only to the extent that) the grant of a security interest
therein would (x) constitute a violation of a valid and enforceable restriction
in respect of such General Intangible, Investment Property or other such rights
in favor of a third party or under any law, regulation, permit, order or decree
of any Governmental Authority, unless and until all required consents shall have
been obtained (for the avoidance of doubt, the restrictions described herein
shall not include negative pledges or similar undertakings in favor of a lender
or other financial counterparty) or (y) expressly give any other party in
respect of any such contract, lease, instrument, license or other document, the
right to terminate its obligations thereunder, provided, however, that the
limitation set forth in clause (E) above shall not affect, limit, restrict or
impair the grant by a Grantor of a security interest pursuant to this Agreement
in any such Collateral to the extent that an otherwise applicable prohibition or
restriction on such grant is rendered ineffective by any applicable law,
including the Uniform Commercial Code; (F) Equity Interests of any Subsidiary of
a Foreign Subsidiary, (G) Equity Interests of any Person that is not a direct or
indirect, wholly owned Subsidiary of the Borrower, (H) Equity Interests of the
Subsidiaries listed on Schedule IV, (I) the First Lien Tranche S Collateral
Account or any assets of any Grantor credited to the First Lien Tranche S
Collateral Account, (J) the Loans held by any Grantor, (K) the Tranche A
Subordinated Intercompany Note until the Permitted Transfer Date or (L) any
asset with respect to which a Lien or other security interest has been granted
pursuant to a Foreign Collateral Agreement to the extent that a Lien and
security interest hereunder is not permitted under the law governing such
Foreign Collateral Agreement. Each Domestic Grantor shall, if requested to do so
by the Administrative Agent, use commercially reasonable efforts to obtain any
such required consent that is reasonably obtainable with respect to Collateral
which the Administrative Agent reasonably determines to be material.
          (b) Each Domestic Grantor hereby irrevocably authorizes the Collateral
Agent for the benefit of the Secured Parties at any time and from time to time
to file in any relevant jurisdiction any initial financing statements (including
fixture filings) with respect to the Article 9 Collateral or any part thereof
and amendments thereto or continuation statements without the signature of the
Domestic Grantor in respect thereof that (i) indicate the Collateral as “all
assets whether now owned or hereafter acquired” of such Domestic Grantor or
words of similar effect as being of an equal or lesser scope or with greater
detail, and (ii) contain the information required by Article 9 of the Uniform
Commercial Code or the analogous legislation of each applicable jurisdiction for
the filing of any financing statement or amendment, including (A) whether such
Domestic Grantor is an organization, the type of organization and any
organizational identification number issued to such Domestic Grantor and (B) in
the case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such

12



--------------------------------------------------------------------------------



 



Article 9 Collateral relates. Each Domestic Grantor agrees to provide such
information to the Collateral Agent promptly upon request.
          (c) The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Article 9 Collateral.
          SECTION 3.02 Representations and Warranties. Holdings and the Borrower
jointly and severally represent and warrant, as to themselves and the other
Grantors, to the Collateral Agent and the Secured Parties that:
          (a) Each Domestic Grantor has good and valid rights in and title to
the Article 9 Collateral with respect to which it has purported to grant a
Security Interest hereunder and has full power and authority to grant to the
Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained.
          (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete in all material respects as of the
Closing Date. The UCC financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations prepared
by the Collateral Agent based upon the information provided to the Collateral
Agent in the Perfection Certificate for filing in each governmental, municipal
or other office specified in Schedule 2 to the Perfection Certificate (or
specified by notice from the Borrower to the Collateral Agent after the Closing
Date in the case of filings, recordings or registrations required by
Section 6.11 of the Credit Agreement (or, on and after the Consummation Date,
the comparable provision in the Indenture), are all the filings, recordings and
registrations that are necessary to establish a legal, valid and perfected
security interest in favor of the Collateral Agent (for the benefit of the
Secured Parties) in respect of all Article 9 Collateral in which the Security
Interest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code in the relevant jurisdiction
or by filing with the United States Patent and Trademark Office or the United
States Copyright Office, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.
          (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Obligations and (ii) subject to the filings described in Section 3.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the relevant jurisdiction. The Security Interest (to the
extent such Security Interest can be perfected by making the filings and
recordations described in the

13



--------------------------------------------------------------------------------



 



immediately preceding sentence) is and shall be prior to any other Lien on any
of the Article 9 Collateral, other than (i) any nonconsensual Lien that is
expressly permitted pursuant to Section 7.01 of the Credit Agreement (or, on and
after the Consummation Date, the comparable provision in the Indenture) and has
priority as a matter of law and (ii) Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement (or, on and after the Consummation Date,
the comparable provision in the Indenture).
          (d) The Article 9 Collateral is owned by the Domestic Grantors free
and clear of any Lien, except for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement (or, on and after the Consummation Date,
the comparable provision in the Indenture). None of the Domestic Grantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable laws covering any
Article 9 Collateral or (ii) any assignment in which any Domestic Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement (or, on and after the Consummation Date, the comparable provision in
the Indenture).
          (e) With respect to any Collateral consisting of a Deposit Account
(other than any Excluded Accounts), upon execution and delivery by the
applicable Domestic Grantor or Domestic Grantors, the applicable bank and the
Collateral Agent of a Deposit Account Control Agreement with respect to such
Collateral, the Collateral Agent shall have a perfected security interest in
such Collateral. Each Domestic Grantor hereby represents and warrants that as of
the Closing Date, such Domestic Grantor has neither opened nor maintains any
Deposit Accounts other than the Excluded Accounts and the accounts listed on
Schedule VI. As of the date hereof and until the termination of this Agreement
pursuant to Section 6.13, no Domestic Grantor has granted or shall grant Control
of any Deposit Account to any person other than the Collateral Agent or the
First Priority Collateral Agent or pursuant to the First Lien Debt Documents or
any Permitted Refinancing Documentation evidencing a Permitted Refinancing of
the First Lien Loans.
          (f) With respect to any Collateral consisting of a Securities Account
(other than any Excluded Accounts), upon execution and delivery by the
applicable Domestic Grantor or Domestic Grantors, the applicable Securities
Intermediary and the Collateral Agent of a Securities Account Control Agreement
with respect to such Collateral, the Collateral Agent shall have a perfected
security interest in such Collateral. Each Domestic Grantor hereby represents
and warrants that as of the Closing Date, such Domestic Grantor has neither
opened nor maintains any Securities Accounts other than the Excluded Accounts
and the accounts listed on Schedule VI. As of the date hereof and until the
termination of this Agreement pursuant to Section 6.13, no Domestic Grantor has
granted or shall grant Control of any Securities Account to any Person other
than the Collateral Agent or the First Priority Collateral Agent or pursuant to
the First Lien Debt Documents or any Permitted Refinancing Documentation
evidencing a Permitted Refinancing of the First Lien Loans.

14



--------------------------------------------------------------------------------



 



          (g) Schedule III sets forth Commercial Tort Claims held by any Grantor
with a value in excess of $5,000,000.
          SECTION 3.03 Covenants.
          (a) The Borrower agrees promptly to notify the Collateral Agent in
writing of any change (i) in legal name of any Grantor, (ii) in the identity or
type of organization or corporate structure of any Grantor, or (iii) in the
jurisdiction of organization of any Grantor.
          (b) Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to the Article 9
Collateral against all Persons and to defend the Security Interest of the
Collateral Agent in the Article 9 Collateral and the priority thereof against
any Lien not expressly permitted pursuant to Section 7.01 of the Credit
Agreement (or, on and after the Consummation Date, the comparable provision in
the Indenture).
          (c) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement (or, after the Consummation Date, the comparable provision in the
Indenture), the Borrower shall deliver to the Collateral Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Borrower setting forth the information required pursuant to Schedules 1(a),
1(c), 1(e), 1(f), 2(b), 8(a) and 8(b) of the Perfection Certificate or
confirming that there has been no change in such information since the date of
such certificate or the date of the most recent certificate delivered pursuant
to this Section 3.03(c) and certifying that all UCC financing statements and
other appropriate filings, recordings or registrations have been filed of record
in each governmental, municipal or other appropriate office in each jurisdiction
necessary to protect and perfect the Security Interests and Liens under this
Agreement (in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code in the relevant jurisdiction) and the
Intellectual Property Security Agreement (to the extent required thereby) for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period).
          (d) The Borrower agrees, on its own behalf and on behalf of each other
Grantor, at its own expense, to execute, acknowledge, deliver and cause to be
duly filed all such further instruments and documents and take all such actions
as the Collateral Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Article 9 Collateral that
is in excess of $5,000,000 shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be promptly pledged and,
subject to the terms of the

15



--------------------------------------------------------------------------------



 



Intercreditor Agreement, delivered to the Collateral Agent, for the benefit of
the Secured Parties, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.
          (e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not permitted pursuant
to Section 7.01 of the Credit Agreement (or, on and after the Consummation Date,
the comparable provision in the Indenture), and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has requested that it do so, and each
Grantor jointly and severally agrees, subject to the terms of the Intercreditor
Agreement, to reimburse the Collateral Agent within 10 days after demand for any
payment made or any reasonable expense incurred by the Collateral Agent pursuant
to the foregoing authorization. Nothing in this paragraph shall be interpreted
as excusing any Grantor from the performance of, or imposing any obligation on
the Collateral Agent or any Secured Party to cure or perform, any covenants or
other promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.
          (f) If at any time any Grantor shall take a security interest in any
property of an Account Debtor or any other Person, the value of which is in
excess of $5,000,000, to secure payment and performance of an Account, such
Grantor shall promptly assign such security interest to the Collateral Agent for
the benefit of the Secured Parties. Such assignment need not be filed of public
record unless necessary to continue the perfected status of the security
interest against creditors of and transferees from the Account Debtor or other
Person granting the security interest.
          (g) Each Grantor (rather than the Collateral Agent or any Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Article 9 Collateral, all in accordance with the terms and conditions thereof,
and each Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.
          (h) If any Grantor shall at any time hold or acquire a Commercial Tort
Claim with a value in excess of $5,000,000, such Grantor shall promptly notify
the Collateral Agent in writing signed by such Grantor of the brief details
thereof and grant to the Collateral Agent a security interest therein and in the
Proceeds thereof, all upon the terms of this Agreement pursuant to a document in
form and substance reasonably satisfactory to the Collateral Agent.
          SECTION 3.04 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

16



--------------------------------------------------------------------------------



 



          (a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$5,000,000, such Grantor shall, to the extent permitted by, and subject to the
terms of, the Intercreditor Agreement, forthwith endorse, assign and deliver the
same to the Collateral Agent for the benefit of the Secured Parties, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.
          (b) Investment Property. Except to the extent otherwise provided in
Article II, if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall, to the extent permitted by, and subject to the
terms of, the Intercreditor Agreement, forthwith endorse, assign and deliver the
same to the Collateral Agent for the benefit of the Secured Parties, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request. If any securities now
or hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the issuer thereof, upon the Collateral
Agent’s request and following the occurrence of an Event of Default such Grantor
shall promptly notify the Collateral Agent thereof and, at the Collateral
Agent’s reasonable request, to the extent permitted by, and subject to the terms
of, the Intercreditor Agreement, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent, either (i) cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee or
(ii) arrange for the Collateral Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property are held by any Grantor or its nominee through a securities
intermediary or commodity intermediary, upon the Collateral Agent’s request and
following the occurrence of an Event of Default, such Grantor shall immediately
notify the Collateral Agent thereof and at the Collateral Agent’s request and
option, to the extent permitted by, and subject to the terms of, the
Intercreditor Agreement, pursuant to an agreement in form and substance
reasonably satisfactory to the Collateral Agent shall either (i) cause such
securities intermediary or (as the case may be) commodity intermediary to agree
to comply with entitlement orders or other instructions from the Collateral
Agent to such securities intermediary as to such security entitlements, or (as
the case may be) to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Grantor or such nominee, or (ii) in the
case of financial assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become the entitlement holder
with respect to such Investment Property, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw or
otherwise deal with such Investment Property. The Collateral Agent agrees with
each of the Grantors that the Collateral Agent shall not give any such
entitlement orders or instructions or directions to any such issuer, securities
intermediary or commodity intermediary, and shall not withhold its consent to
the exercise of any withdrawal or dealing rights by any Grantor, unless an Event
of Default has occurred and is continuing. The provisions of this paragraph
shall not apply to any financial assets credited to a securities account for
which the Collateral Agent is the securities intermediary.

17



--------------------------------------------------------------------------------



 



(c) Control Agreements
          (i) Subject to the terms of the Intercreditor Agreement and upon
receipt of a written notice from the First Priority Administrative Agent (as
defined in the Intercreditor Agreement) to the applicable bank, with a copy to
the applicable Grantor, that a Discharge of First Priority Claims (as defined in
the Intercreditor Agreement) has occurred (such date, the “Discharge Date”),
each applicable Domestic Grantor (other than Holdings) shall enter into, a
Deposit Account Control Agreement with respect to each of the Deposit Accounts
(other than Excluded Accounts) listed on Schedule VI or such Domestic Grantors
shall have closed such accounts, within one hundred and twenty (120) days of the
Discharge Date (or such longer period as the Administrative Agent may agree in
writing in its reasonable discretion).
          (ii) Subject to the terms of the Intercreditor Agreement and upon
receipt of a written notice from the First Priority Administrative Agent (as
defined in the Intercreditor Agreement) to the applicable Securities
Intermediary, with a copy to the applicable Grantor, that the Discharge Date has
occurred, each applicable Domestic Grantor (other than Holdings) shall use
commercially reasonable efforts to enter into, and shall use commercially
reasonable efforts to cause the relevant Securities Intermediary or Securities
Intermediaries to enter into, a Securities Account Control Agreement with
respect to each of the Securities Accounts (other than Excluded Accounts) listed
on Schedule VI or such Domestic Grantors shall have closed such accounts, within
one hundred and twenty (120) days of the Discharge Date (or such longer period
as the Administrative Agent may agree in writing in its reasonable discretion).
     SECTION 3.05 Tranche S Collateral Account. Each Lender hereby acknowledges
that (A) pursuant to the Tranche S Collateral Account Agreement the Borrower has
granted to the Synthetic L/C Issuer (as defined in the First Lien Credit
Agreement) a first priority perfected Lien on the First Lien Tranche S
Collateral Account, the funds credited thereto and the proceeds thereof to
secure the Borrower’s obligations in respect of the Synthetic L/C Letters of
Credit (as defined in the First Lien Credit Agreement), which Lien inures to the
sole benefit of the Synthetic L/C Issuer (as defined in the First Lien Credit
Agreement) in its capacity as the Synthetic L/C Issuer (as defined in the First
Lien Credit Agreement, and not in its capacities as the administrative agent or
the collateral agent), (B) no Lien created under the Collateral Documents on the
First Lien Tranche S Collateral Account, the funds credited thereto or the
proceeds thereof will be perfected as a result of the Tranche S Collateral
Account Agreement or any agreements of the Borrower set forth therein and
(C) any Liens created under the Collateral Documents on the First Lien Tranche S
Collateral Account, the funds credited thereto or the proceeds thereof that are
unperfected are effectively subordinated to the Lien thereon for the benefit of
the Synthetic L/C Issuer (as defined in the First Lien Credit Agreement) created
under the Tranche S Collateral Account Agreement to the extent such Lien is
perfected.

18



--------------------------------------------------------------------------------



 



ARTICLE IV
Remedies
               SECTION 4.01 Remedies Upon Default. Upon the occurrence and
during the continuance of an Event of Default, it is agreed, subject to the
terms of the Intercreditor Agreement, that the Collateral Agent shall have the
right to exercise any and all rights afforded to a secured party with respect to
the Obligations under the Uniform Commercial Code or other applicable law and
also may, to the extent permitted by, and subject to the terms of, the
Intercreditor Agreement, (i) require each Grantor to, and each Grantor agrees
that it will at its expense and upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place and time to be designated
by the Collateral Agent that is reasonably convenient to both parties;
(ii) occupy any premises owned or, to the extent lawful and permitted, leased by
any of the Grantors where the Collateral or any part thereof is assembled or
located for a reasonable period in order to effectuate its rights and remedies
hereunder or under law, without obligation to such Grantor in respect of such
occupation; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly after such occupancy;
(iii) exercise any and all rights and remedies of any of the Grantors under or
in connection with the Collateral, or otherwise in respect of the Collateral;
provided that the Collateral Agent shall provide the applicable Grantor with
notice thereof prior to or promptly after such exercise; and (iv) subject to the
mandatory requirements of applicable law and the notice requirements described
below, sell or otherwise dispose of all or any part of the Collateral securing
the Obligations at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. To the extent permitted by, and subject
to the terms of, the Intercreditor Agreement, the Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold, to the extent permitted by, and subject to the terms of, the
Intercreditor Agreement. Each such purchaser at any sale of Collateral shall
hold the property sold absolutely, free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.
          The Collateral Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the

19



--------------------------------------------------------------------------------



 



Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. Subject
to the terms of the Intercreditor Agreement, at any public (or, to the extent
permitted by law, private) sale made pursuant to this Agreement, any Secured
Party may bid for or purchase, free (to the extent permitted by law) from any
right of redemption, stay, valuation or appraisal on the part of any Grantor
(all said rights being also hereby waived and released to the extent permitted
by law), the Collateral or any part thereof offered for sale and, after the
Discharge of First Priority Claims, may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, to the
extent permitted by, and subject to the terms of the Intercreditor Agreement,
the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver. Any sale
pursuant to the provisions of this Section 4.01 shall be deemed to conform to
the commercially reasonable standards as provided in Section 9-610(b) of the New
York UCC or its equivalent in other jurisdictions.
          Each Grantor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Grantor’s true and lawful agent (and attorney-in-fact)
during the continuance of an Event of Default and after notice to the Borrower
of its intent to exercise such rights, for the purpose of (i) making, settling
and adjusting claims in respect of Article 9 Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance,
(ii) making all determinations and decisions with respect thereto and (iii)
obtaining or maintaining the policies of insurance required by Section 6.07 of
the Credit Agreement (or, on and after the Consummation Date, the comparable
provision in the Indenture) or paying any premium in whole or in part relating
thereto. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable attorneys’ fees, court costs,

20



--------------------------------------------------------------------------------



 



expenses and other charges relating thereto, shall be payable, within 10 days of
demand, by the Grantors to the Collateral Agent and shall be additional
Obligations secured hereby.
               SECTION 4.02 Application of Proceeds.
          (a) To the extent permitted by, and subject to the terms of, the
Intercreditor Agreement, the Collateral Agent shall apply the proceeds of any
collection or sale of Collateral, including any Collateral consisting of cash,
in accordance with Section 8.04 of the Credit Agreement (or, on and after the
Consummation Date, the comparable provision in the Indenture) as of the Closing
Date.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
          (b) In making the determinations and allocations required by this
Section 4.02, the Collateral Agent may conclusively rely upon information
supplied by the Administrative Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to the Obligations, and the
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied. All distributions made by the
Collateral Agent pursuant to this Section 4.02 shall be (subject to any decree
of any court of competent jurisdiction) final (absent manifest error), and the
Collateral Agent shall have no duty to inquire as to the application by the
Administrative Agent of any amounts distributed to it.
ARTICLE V
Indemnity, Subrogation and Subordination
               SECTION 5.01 Indemnity. In addition to all such rights of
indemnity and subrogation as the Grantors may have under applicable law (but
subject to Section 5.03), the Borrower agrees that, in the event any assets of
any Grantor shall be sold pursuant to this Agreement or any other Collateral
Document to satisfy in whole or in part an Obligation owed to any Secured Party,
the Borrower shall indemnify such Grantor in an amount equal to the greater of
the book value or the fair market value of the assets so sold.
               SECTION 5.02 Contribution and Subrogation. Each Subsidiary Party
(a “Contributing Party”) agrees (subject to Section 5.03) that, in the event
assets of any other Subsidiary Party shall be sold pursuant to any Collateral
Document to satisfy any Obligation owed to any Secured Party, and such other
Subsidiary Party (the “Claiming Party”) shall

21



--------------------------------------------------------------------------------



 



not have been fully indemnified by the Borrower as provided in Section 5.01, the
Contributing Party shall indemnify the Claiming Party in an amount equal to the
greater of the book value or the fair market value of such assets, in each case
multiplied by a fraction of which the numerator shall be the net worth of the
Contributing Party on the date hereof and the denominator shall be the aggregate
net worth of all the Contributing Parties together with the net worth of the
Claiming Party on the date hereof (or, in the case of any Grantor becoming a
party hereto pursuant to Section 6.14, the date of the Security Agreement
Supplement hereto executed and delivered by such Grantor). Any Contributing
Party making any payment to a Claiming Party pursuant to this Section 5.02 shall
be subrogated to the rights of such Claiming Party to the extent of such
payment.
               SECTION 5.03 Subordination.
          (a) Notwithstanding any provision of this Agreement to the contrary,
all rights of the Grantors under Sections 5.01 and 5.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Borrower or any Grantor to make the
payments required by Sections 5.01 and 5.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Grantor with respect to its obligations hereunder, and
each Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.
          (b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.
ARTICLE VI
Miscellaneous
               SECTION 6.01 Notices. All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
as provided in Section 10.02 of the Credit Agreement (or, on and after the
Consummation Date, the comparable provision in the Indenture). All
communications and notices hereunder to any Subsidiary Party shall be given to
it in care of the Borrower as provided in Section 10.02 of the Credit Agreement
(or, on and after the Consummation Date, the comparable provision in the
Indenture).
               SECTION 6.02 Waivers; Amendment.
          (a) No failure or delay by the Collateral Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Collateral
Agent and the Lenders hereunder and under the other Loan

22



--------------------------------------------------------------------------------



 



Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 6.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent or any Lender
may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement
(or, on and after the Consummation Date, the comparable provision in the
Indenture).
               SECTION 6.03 Collateral Agent’s Fees and Expenses;
Indemnification.
          (a) The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 10.04 of the Credit Agreement (or, on and after the Consummation Date,
with respect to expenses of the Collateral Agent incurred hereunder on and after
the Consummation Date, the comparable provision in the Indenture).Without
limitation of its indemnification obligations under the other Loan Documents,
the Borrower agrees to indemnify the Collateral Agent and each other Secured
Party and their respective Affiliates, directors, officers, employees, counsel,
agents, trustees, investment advisors and attorneys-in-fact (collectively, the
“Indemnitees”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, the execution, delivery or performance of this
Agreement or any claim, litigation, investigation or proceeding relating to any
of the foregoing agreement or instrument contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence or willful misconduct of such Indemnitee or of any Affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or

23



--------------------------------------------------------------------------------



 



unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party. All amounts due under this Section 6.03 shall be
payable within 10 days of written demand therefor.
               SECTION 6.04 Successors and Assigns. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Grantor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective successors and assigns.
               SECTION 6.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Collateral Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid.
               SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image transmission (e.g. “PDF” or “TIF” via
electronic mail) shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Loan Party when a counterpart hereof executed on behalf of such Loan Party shall
have been delivered to the Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified, supplemented, waived or released with respect to any
Loan Party without the approval of any other Loan Party and without affecting
the obligations of any other Loan Party hereunder.
               SECTION 6.07 Severability. Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other

24



--------------------------------------------------------------------------------



 



jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
                    SECTION 6.08 Right of Set-Off. Subject to the terms of the
Intercreditor Agreement, in addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 6.08 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.
                    SECTION 6.09 Governing Law; Jurisdiction; Consent to Service
of Process.
          (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each of the Loan Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York City and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Grantor or its properties in the courts of any
jurisdiction.
          (c) Each of the Loan Parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now

25



--------------------------------------------------------------------------------



 



or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section 6.09. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 6.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 6.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.10.
          SECTION 6.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          SECTION 6.12 Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) subject
to the terms of Section 6.13, any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Grantor in respect of
the Obligations or this Agreement.
          SECTION 6.13 Termination or Release.

26



--------------------------------------------------------------------------------



 



          (a) This Agreement, the Security Interest and all other security
interests granted hereby shall terminate with respect to all Obligations (other
than contingent indemnification obligations not yet accrued and payable) when
all the outstanding Obligations have been indefeasibly paid in full and the
Lenders have no further commitment to lend under the Credit Agreement.
          (b) A Subsidiary Party shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Party shall be automatically released (i) upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Party ceases to be a Subsidiary or is designated as an Unrestricted
Subsidiary; provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise; provided further that no such release
shall occur if such Grantor continues to be a guarantor in respect of the First
Lien Credit Agreement, High Yield Notes, 2016 Senior Notes or any Junior
Financing and (ii) if such Security Interest was required solely as a result of
the application of clause (i) or (j) of the definition of Collateral and
Guarantee Requirement (as defined in the Credit Agreement) and such Security
Interest is no longer required to be provided pursuant to clause (k) of the
definition of Collateral and Guarantee Requirement (as defined in the Credit
Agreement).
          (c) Upon any sale or other transfer by any Grantor of any Collateral
(other than any transfer to another Grantor) that is permitted under the Credit
Agreement, or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 10.01
of the Credit Agreement (or, on and after the Consummation Date, the comparable
provision in the Indenture), the security interest in such Collateral shall be
automatically released.
          (d) Any Subsidiary Party shall be automatically released from its
obligations under this Agreement if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted under the
Credit Agreement or, if such Subsidiary Party was required to provide a Guaranty
solely as a result of the application of clause (i) or (j) of the definition of
Collateral and Guarantee Requirement (as defined in the Credit Agreement) and is
no longer required to provide a Guaranty pursuant to clause (k) of the
definition of Collateral and Guarantee Requirement (as defined in the Credit
Agreement);
          (e) In connection with any termination or release pursuant to
paragraph (a), (b), (c) or (d) of this Section 6.13, the Collateral Agent shall
execute and deliver to any Grantor, at such Grantor’s expense, all documents
that such Grantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 6.13
shall be without recourse to or warranty by the Collateral Agent.
          SECTION 6.14 Additional Restricted Subsidiaries. Pursuant to
Section 6.11 of the Credit Agreement (or, on and after the Consummation Date,
the comparable provision in the Indenture), certain Restricted Subsidiaries of
the Loan Parties that were not in existence or not Restricted Subsidiaries on
the date of the Credit Agreement are required to enter in this

27



--------------------------------------------------------------------------------



 



Agreement as Subsidiary Parties upon becoming Restricted Subsidiaries. Upon
execution and delivery by the Collateral Agent and a Restricted Subsidiary of a
Security Agreement Supplement, such Restricted Subsidiary shall become a
Subsidiary Party hereunder with the same force and effect as if originally named
as a Subsidiary Party herein. The execution and delivery of any such instrument
shall not require the consent of any other Loan Party hereunder. The rights and
obligations of each Loan Party hereunder shall remain in full force and effect
notwithstanding the addition of any new Loan Party as a party to this Agreement.
          SECTION 6.15 Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor, to the
extent permitted by, and subject to the terms of, the Intercreditor Agreement,
(a) to receive, endorse, assign and/or deliver any and all notes, acceptances,
checks, drafts, money orders or other evidences of payment relating to the
Collateral or any part thereof; (b) to demand, collect, receive payment of, give
receipt for and give discharges and releases of all or any of the Collateral;
(c) to sign the name of any Grantor on any invoice or bill of lading relating to
any of the Collateral; (d) to send verifications of Accounts Receivable to any
Account Debtor; (e) to commence and prosecute any and all suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (f) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (g) to notify, or to require any Grantor to notify, Account Debtors
to make payment directly to the Collateral Agent; and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct or that of any of their Affiliates, directors,
officers, employees, counsel, agents or attorneys-in-fact.
          SECTION 6.16 General Authority of the Collateral Agent. By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Collateral Agent as its agent hereunder
and under such other Collateral Documents, (b) to

28



--------------------------------------------------------------------------------



 



confirm that the Collateral Agent shall have the authority to act as the
exclusive agent of such Secured Party for the enforcement of any provisions of
this Agreement and such other Collateral Documents against any Grantor, the
exercise of remedies hereunder or thereunder and the giving or withholding of
any consent or approval hereunder or thereunder relating to any Collateral or
any Grantor’s obligations with respect thereto, (c) to agree that it shall not
take any action to enforce any provisions of this Agreement or any other
Collateral Document against any Grantor, to exercise any remedy hereunder or
thereunder or to give any consents or approvals hereunder or thereunder except
as expressly provided in this Agreement or any other Collateral Document and (d)
to agree to be bound by the terms of this Agreement and any other Collateral
Documents.
ARTICLE VII
Intercreditor Agreement
          SECTION 7.01 Intercreditor Agreement Controls. Notwithstanding
anything herein to the contrary, the lien and security interest granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.
          SECTION 7.02 Possession or Control of Collateral. Notwithstanding
anything herein to the contrary, for so long as the Discharge of First Priority
Claims shall not have occurred and the First Lien Documents shall require the
delivery of possession or control to the First Priority Collateral Agent of
Collateral, any covenant hereunder requiring (or any representation or warranty
hereunder to the extent that it would have the effect of requiring) the delivery
of possession or control to the Collateral Agent of Collateral shall be deemed
to have been satisfied (or, in the case of any representation and warranty,
shall be deemed to be true) if, prior to the Discharge of First Priority Claims,
such possession or control shall have been delivered to the First Priority
Collateral Agent, as provided in the Intercreditor Agreement.
ARTICLE VIII
Bond Conversion Offer
          SECTION 8.01 Consummation Date. Notwithstanding anything to the
contrary set forth herein or in any other Loan Document, on and after the
Consummation Date, (i) any references to the Credit Agreement shall be
automatically deemed replaced by the Indenture entered into by the Borrower on
the Consummation Date, and references to the Collateral Agent shall be deemed to
be references to the “Collateral Agent” under and as defined in the Indenture,
and (ii) this Agreement shall be automatically deemed amended mutatis mutandis
to reflect that the Liens and security interests granted hereunder to the
Collateral Agent (for the benefit of the Secured Parties) shall secure the
“Obligations” as defined in the Indenture so as to constitute Liens and security
interests granted hereunder to the “Collateral Agent” under and as defined in
the Indenture, who shall on and after the Consummation Date be the Collateral
Agent for all purposes hereof (for the benefit of the “Secured Parties” as
defined in the Indenture), to secure the “Obligations” (as defined in the
Indenture). On and after the Consummation Date, the “Obligations” as defined in
the Credit Agreement shall automatically

29



--------------------------------------------------------------------------------



 



tions” as defined in the Credit Agreement shall automatically and without
further action cease to be “Obligations” secured by the Liens and security
interests granted under this Agreement, and on and after the Consummation Date,
all “Obligations” as defined in the Indenture shall automatically and without
further action constitute “Obligations” secured by the Liens and security
interests granted under this Agreement. In the event that the “Collateral Agent”
under the Credit Agreement on the Consummation Date is a different entity from
the “Collateral Agent” under the Indenture, the “Collateral Agent” under the
Credit Agreement shall (i) continue to act as bailee and agent for perfection
for the “Collateral Agent” under and as defined in the Indenture in respect of
any possessory Collateral and any other Collateral until such actions have been
taken to comply with applicable law to ensure the continuing validity and
perfection of the Liens and security interests granted hereunder in favor of the
“Collateral Agent” under and as defined in the Indenture, for the benefit of the
“Secured Parties” as defined in the Indenture, and (ii) promptly upon the
request of the “Collateral Agent” under and as defined in the Indenture, deliver
to the “Collateral Agent” under and as defined in the Indenture any Collateral
in the possession of the “Collateral Agent” under and as defined in the Credit
Agreement (together with any applicable endorsements and instruments of
transfer), and take such other action, and execute and deliver such assignment
agreements or other instruments and documents, as the “Collateral Agent” under
and as defined in the Indenture may reasonably request, to ensure the continuing
validity and perfection of the Liens and security interests granted hereunder in
favor of the “Collateral Agent” under and as defined in the Indenture, for the
benefit of the “Secured Parties” as defined in the Indenture, and to assign the
rights of the “Collateral Agent” under and as defined in the Credit Agreement
with respect thereto to the “Collateral Agent” under and as defined in the
Indenture.

30



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            TRAVELPORT LLC, as the Borrower
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Authorized Person        TRAVELPORT LIMITED, as Holdings
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Senior Vice President and Assistant Secretary        WALTONVILLE
LIMITED,
as Intermediate Parent
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Director        TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent
      By:   /s/ John Sutherland         Name:   John Sutherland        Title:  
Manager     

 



--------------------------------------------------------------------------------



 



            TRAVELPORT INC.
GALILEO TECHNOLOGIES LLC
GTA NORTH AMERICA, INC.
OWW2, LLC
TRAVEL INDUSTRIES, INC.
TRAVELPORT HOLDINGS, INC.
TRAVELPORT HOLDINGS, LLC
TRAVELPORT INTERNATIONAL
SERVICES, INC.
TRAVELPORT OPERATIONS, INC.
WORLDSPAN LLC
WORLDSPAN BBN HOLDINGS, LLC
WORLDSPAN DIGITAL HOLDINGS, LLC
WORLDSPAN IJET HOLDINGS, LLC
WORLDSPAN OPENTABLE HOLDINGS, LLC
WORLDSPAN S.A. HOLDINGS II, L.L.C.
WORLDSPAN SOUTH AMERICAN
HOLDINGS LLC
WORLDSPAN STOREMAKER HOLDINGS, LLC
WORLDSPAN TECHNOLOGIES INC.
WORLDSPAN VIATOR HOLDINGS, LLC
WORLDSPAN XOL LLC
WS FINANCING CORP.
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Senior Vice President and Secretary        TRAVELPORT, LP


BY: TRAVELPORT HOLDINGS, LLC,
as General Partner         By:   /s/ Rochelle J. Boas         Name:   Rochelle
J. Boas        Title:   Senior Vice President and Secretary
of Travelport Holdings, LLC, as
General Partner     

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent
      By:   /s/ Julius R. Zamora         Name:   Julius R. Zamora       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



Schedule I to the
Second Lien Security Agreement
SUBSIDIARY PARTIES

      Name of Subsidiary Party    
Galileo Technologies LLC
   
Gta North America, Inc.
   
OWW2, LLC
   
TDS Investor (Luxembourg) S.a.r.l.
   
Travel Industries, Inc.
   
Travelport Holdings, Inc.
   
Travelport Holdings, LLC
   
Travelport Inc.
   
Travelport International Services, Inc.
   
Travelport Operations, Inc.
   
Travelport, LP
   
Waltonville Limited
   
WORLDSPAN BBN Holdings, LLC
   
WORLDSPAN Digital Holdings, LLC
   
WORLDSPAN IJET HOLDINGS, LLC
   
Worldspan LLC
   
WORLDSPAN OPENTABLE HOLDINGS, LLC
   
WORLDSPAN S.A. HOLDINGS II, L.L.C.
   
WORLDSPAN South American Holdings LLC
   
Worldspan StoreMaker Holdings, LLC
   
Worldspan Technologies Inc.
   
Worldspan Viator Holdings, LLC
   
Worldspan XOL LLC
   
WS Financing Corp.
   

Schedule I-1

 



--------------------------------------------------------------------------------



 



Schedule II to the
Second Lien Security Agreement
EQUITY INTERESTS

                              Number of   Registered   Number and Class  
Percentage of Entity   Certificate   Owner(s)   Equity Interests   Equity
Interests
Bastion Surety Limited
          Travelport Inc.   Auth: 900     65 %
 
              Issued: 900        
 
                       
Covia Canada Partnership Corp.
    11     Travelport Inc.   100     65 %
 
                       
Galileo International B.V.
          Travelport Limited   Auth: 900     100 %
 
              Issued: 182          
Galileo Technologies LLC
    5     Travelport Inc.   Auth: 1,000     100 %
 
              Issued: 100          
GI Worldwide Holdings C.V.
          Galileo Technologies LLC — 10%, Travelport Inc. — 90%   N/A     65 %  
Gta North America, Inc.
    4     Travelport Inc.   Auth: 3,000     100 %
 
              Issued: 100          
Gullivers Jersey 1 Limited
    3     Travelport Inc.   Auth: 100,000     65 %
 
              Issued: 353          
OWW2, LLC
    6     TDS Investor   100%     100 %
 
          (Luxembourg) S.a.r.l.              
TDS Investor (Luxembourg) S.a.r.1
          Waltonville Limited   Class A-F Total Auth: 1,139,184 or 189,864 each
Class A-F Total Issued 1,139,184 or 189,864 each     100 %
 
                       
Travel Industries, Inc.
    2     Travelport Inc.   1,000     100 %
 
                       
Travelport (Bermuda) Ltd.
    2     Travelport Limited   12,000     100 %
 
                       
Travelport (Cayman) Ltd.
          Travelport Limited   1     100 %
 
                       
Travelport Argentina S.R.L.
          Travelport, LP — 1%, Worldspan South American Holdings LLC — 99%  
Auth: 1,000
Issued: 1,000     65 %
 
                       
Travelport Guarantor LLC
          Travelport Limited   N/A     100 %
 
                       
Travelport Gulf LLC
          Travelport International Services, Inc.; Worldspan Technologies, Inc.
  Auth: 150,000
Issued: 150,000     65 %
 
                       
Travelport Holdings, Inc.
    1     Travelport LLC   Auth: 1,000     100 %

Schedule II-1

 



--------------------------------------------------------------------------------



 



                              Number of   Registered   Number and Class  
Percentage of Entity   Certificate   Owner(s)   Equity Interests   Equity
Interests
 
              Issued: 100        
 
                       
Travelport Holdings, LLC
          Worldspan Technologies, Inc.   Auth: 100
Issued: 100     100 %
 
                       
Travelport Inc.
    4     Travelport LLC   Auth: 1,000     100 %
 
              Issued: 100          
Travelport International Services, Inc.
    2     Travelport Inc.   5,000     100 %
 
                       
Travelport LLC
    4     TDS Investor (Luxembourg) S.a.r.l.   Auth: 1,000
Issued: 100     100 %
 
                       
Travelport Mexico S.A. de C.V.
          Travelport, LP; Outside Counsel   A: 50,000
B: 133,296,938     65 %
 
                       
Travelport Operations, Inc.
    4     Travelport Inc.   Auth: 1,000     100 %
 
              Issued: 100        
 
                       
Travelport Peru S.R.L.
          Worldspan S.A. Holdings II LLC; Worldspan South American Holdings LLC
  Auth: 2,636,510
Issued: 2,636,510     65 %
 
                       
Travelport Services Limited
          Travelport, LP   Auth: 1,000     65 %
 
              Issued: 2          
Travelport, LP
  5 — Travelport
Holdings, LLC

6 — Worldspan
LLC   99.996% —
Travelport Holdings,
LLC, .004% —
Worldspan LLC   N/A     100 %
 
                       
Waltonville Limited
    2     Travelport Limited   Auth: 2,100     100 %
 
              Issued: 2,100          
WORLDSPAN BBN
Holdings, LLC
          Travelport, LP   Auth: 100
Issued: 100     100 %
 
                       
WORLDSPAN Digital
Holdings, LLC
          Travelport, LP   Auth: 100
Issued: 100     100 %
 
                       
WORLDSPAN IJET
HOLDINGS, LLC
          Travelport, LP   Auth: 100
Issued: 100     100 %  
Worldspan LLC
    2     Travelport   NA.     100 %
 
          Holdings, LLC              
WORLDSPAN
OPENTABLE
HOLDINGS, LLC
          Travelport, LP   N/A     100 %
 
                       
WORLDSPAN S.A.
HOLDINGS II, L.L.C.
          Travelport, LP   N/A     100 %
 
                       
Worldspan Services Chile
Limitada
          Worldspan South American Holdings LLC;   5,494,000 units belonging to
WASAH     65 %  
 
          Travelport, LP            
 
              5,500 units        

Schedule II-2

 



--------------------------------------------------------------------------------



 



                              Number of   Registered   Number and Class  
Percentage of Entity   Certificate   Owner(s)   Equity Interests   Equity
Interests
 
              belonging to Travelport, LP          
Worldspan Services Costa
Rica, SRL
    1     Worldspan South
American Holdings
LLC   10     65 %
 
                         
WORLDSPAN South
American Holdings LLC
          Travelport, LP   N/A     100 %
 
                       
Worldspan StoreMaker
Holdings, LLC
          Travelport, LP   N/A     100 %
 
                       
Worldspan Technologies Inc.
    1     Travelport Inc.   100 shares     100 %
 
                       
Worldspan Viator
Holdings, LLC
          Travelport, LP   N/A     100 %
 
                       
WORLDSPAN XOL LLC
          Travelport, LP   N/A     100 %
 
                       
WS Financing Corp.
    1     Travelport, LP   100     100 %

DEBT SECURITIES

                  Issuer   Principal Amount   Date of Note   Maturity Date
Travelport Inc.
  $ 60,000,000     September 10, 2009   March 10, 2020
 
               
Travelport (Bermuda) Ltd.
  $ 2,051,415,455     August 23, 2006   N/A
 
               
Travelport Investor (Luxembourg) Partnership S.E.C.S.
    9,479,663€     March 27, 2009   March 31, 2039
 
               
Travelport Inc. (f/k/a B2B Newco, Inc.)
  $ 725,211,331     January 29, 2007   7.5 years from August
23, 2006
 
               
Travelport (Luxembourg) S.a.r.l.
  $ 22,493,281     August 23, 2006   N/A
 
               
Travelport Limited
  $ 207,500,000     September 30, 2011   December 1, 2016

Schedule II-3

 



--------------------------------------------------------------------------------



 



Schedule III to the
Second Lien Security Agreement
COMMERCIAL TORT CLAIMS
A claim was brought against the Air Transport Association in ICC arbitration
proceedings for unauthorized use of our ticketing data in its “PaxIS” product.
The claim is based on breach of contract and breach of Dutch and European law in
respect of database rights, claiming approximately $19.5 million in lost
revenues. This action is brought in ICC Netherlands where the ICC arbitration
tribunal will hear the matter between July 2, 2012 through July 6, 2012.
Schedule III-1

 



--------------------------------------------------------------------------------



 



Schedule IV to
the Second Lien Security Agreement
PERMITTED SUBSIDIARY DISPOSITIONS AND LIQUIDATIONS
4Oceans Limited
Quantitude United Kingdom Limited
Travelport Procurement Limited
GTA (Hong Kong) Online Sales Limited
Worldspan Services Hong Kong Limited
Worldspan Hungary Kft.
Schedule IV-1

 



--------------------------------------------------------------------------------



 



Schedule V to
the Second Lien Security Agreement
100% PLEDGED FOREIGN SUBSIDIARIES
Waltonville Limited
TDS Investor (Luxembourg) S.a.r.l.
Galileo International BV
Travelport (Bermuda) Ltd.
Travelport (Cayman) Ltd.
Schedule V-1

 



--------------------------------------------------------------------------------



 



Schedule VI to
the Second Lien Security Agreement
DEPOSIT ACCOUNTS

                  Owner   Type Of Account   Bank   Account Number
Travelport Inc
  Demand Deposit Acct   Bank of America     4426474711  
Travelport LLC
  Demand Deposit Acct   Citibank, NY     30717635  

SECURITIES ACCOUNTS
NONE.
Schedule VI-1

 



--------------------------------------------------------------------------------



 



Schedule VII to
the Second Lien Security Agreement
DOMESTIC GRANTORS

          Name of Domestic Grantor        
Galileo Technologies LLC
Gta North America, Inc.
OWW2, LLC
Travel Industries, Inc.
Travelport Holdings, Inc.
Travelport Holdings, LLC
Travelport Inc.
Travelport International Services, Inc.
Travelport LLC
Travelport Operations, Inc.
Travelport, LP
WORLDSPAN BBN Holdings, LLC
WORLDSPAN Digital Holdings, LLC
WORLDSPAN IJET HOLDINGS, LLC
Worldspan LLC
WORLDSPAN OPENTABLE HOLDINGS, LLC
WORLDSPAN S.A. HOLDINGS II, L.L.C.
WORLDSPAN South American Holdings LLC
Worldspan StoreMaker Holdings, LLC
Worldspan Technologies Inc.
Worldspan Viator Holdings, LLC
Worldspan XOL LLC
WS Financing Corp.

Schedule VII-1

 



--------------------------------------------------------------------------------



 



Exhibit I to the
Second Lien Security Agreement
          SUPPLEMENT NO. __, dated as of [•] (this “ Supplement”), to the Second
Lien Security Agreement, dated as of September 30, 2011 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), among TRAVELPORT LIMITED, a company incorporated under the laws of
Bermuda (“Holdings”), TRAVELPORT LLC, a Delaware corporation (the “Borrower”),
WALTONVILLE LIMITED, a company incorporated under the laws of Gibraltar
(“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.A.R.L., a société à
responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the other Subsidiaries of Holdings from time to time
party thereto and Wells Fargo Bank, National Association, as Collateral Agent
(as used herein, as defined in the Security Agreement referred to below).
          A. Reference is made to the Second Lien Credit Agreement, dated as of
September 30, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
Holdings, Intermediate Parent, TDS Intermediate Parent, Wells Fargo Bank,
National Association, as the “Administrative Agent” (under and as defined
therein), Wells Fargo Bank, National Association, as the “Collateral Agent”
(under and as defined therein), and each Lender from time to time party thereto.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement.
          C. The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans. Section 6.14 of the Security Agreement
provides that additional Restricted Subsidiaries of the Borrower may become
Subsidiary Parties under the Security Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Restricted Subsidiary
(the “New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Party under the
Security Agreement and as consideration for Loans previously made.
          Accordingly, the Collateral Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 6.14 of the Security Agreement,
the New Subsidiary by its signature below becomes a Subsidiary Party (and
accordingly, becomes a Grantor) and Grantor under the Security Agreement with
the same force and effect as if originally named therein as a Subsidiary Party
and the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Subsidiary Party and Grantor thereunder
and (b) represents and warrants that the representations and warranties made by
it
Exhibit I-1

 



--------------------------------------------------------------------------------



 



as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Obligations does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Security Agreement) of the New Subsidiary. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include the New
Subsidiary and each reference to a “Domestic Grantor” in the Security Agreement
shall be deemed to include any New Subsidiary that is a Domestic Guarantor. The
Security Agreement is hereby incorporated herein by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws, fraudulent
transfer, preference or similar laws and by general principles of equity.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary, and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic image transmission (e.g. “PDF” or
“TIF” via electronic mail) shall be as effective as delivery of a manually
signed counterpart of this Supplement.
          SECTION 4. The New Subsidiary hereby represents and warrants that
(a) set forth on Schedule I attached hereto is a true and correct schedule of
the location of any and all Collateral of the New Subsidiary and (b) set forth
under its signature hereto is the true and correct legal name of the New
Subsidiary, its jurisdiction of formation and the location of its chief
executive office.
          SECTION 5. Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic ef-
Exhibit I-2

 



--------------------------------------------------------------------------------



 



fect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 6.01 of the Security Agreement.
          SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.
          SECTION 9. Notwithstanding anything herein to the contrary, the lien
and security interest granted to Collateral Agent pursuant to this Supplement
and the exercise of any right or remedy by Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Supplement,
the terms of the Intercreditor Agreement shall govern and control.
Exhibit I-3

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have
duly executed this Supplement to the Security Agreement as of the day and year
first above written.

            [NAME OF NEW SUBSIDIARY]
      By:           Name:           Title:           Jurisdiction of Formation:
Address of Chief Executive Office:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent
      By:           Name:           Title:        

Exhibit I-4

 



--------------------------------------------------------------------------------



 



Schedule I
to the Supplement No __ to the
Second Lien Security Agreement
LOCATION OF COLLATERAL

      Description   Location
 
   

EQUITY INTERESTS

                              Number and         Number of   Registered   Class
of   Percentage Issuer   Certificate   Owner   Equity Interests   of Equity
Interests
 
               

DEBT SECURITIES

                  Principal         Issuer   Amount   Date of Note   Maturity
Date
 
           

Exhibit I - 5

 



--------------------------------------------------------------------------------



 



Exhibit II to the
Second Lien Security Agreement
FORM OF
PERFECTION CERTIFICATE
[•], 2011
     Reference is made to the Second Lien Credit Agreement, dated as of
September 30, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used but
not defined herein have the meanings assigned therein), among Travelport
Limited, a company incorporated under the laws of Bermuda (“Holdings”),
Travelport LLC, a Delaware corporation (the “Borrower”), Waltonville Limited, a
company incorporated under the laws of Gibraltar
(“Intermediate Parent”), TDS Investor (Luxembourg) S.A.R.L., a société à
responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), Wells Fargo Bank, National Association, as the
Administrative Agent, Wells Fargo Bank, National Association, as the Collateral
Agent, and each Lender from time to time party thereto.
          The undersigned, the Chief Financial Officer and the Chief Legal
Officer, respectively, of the Borrower, hereby certify to the Administrative
Agent and each other Secured Party as of the date hereof as follows:
1. Names. (a) The exact legal name of each Loan Party, as such name appears in
its respective certificate of incorporation or formation, is as follows:
(b) Set forth in Schedule 1 is each other legal name, to our knowledge, each
Loan Party has had in the past year, together with the date of the relevant
change:
(c) Except as set forth in Schedule 1 hereto, to our knowledge, no Loan Party
has changed its identity or corporate structure in any way within the past year.
Changes in identity or corporate structure would include mergers, consolidations
and acquisitions, as well as any change in the form, nature or jurisdiction of
organization. If any such change has occurred, include in Schedule 1 the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation to the extent such information
is available to the Borrower.
(d) To our knowledge, Schedule 1 sets forth a list of all other names (including
trade names or similar appellations) used by each Loan Party or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past year:
(e) Set forth below is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Loan Party that is a registered
organization:
Exhibit II - 1

 



--------------------------------------------------------------------------------



 



(f) Set forth below is the Federal Taxpayer Identification Number of each Loan
Party:
2. Current Locations. (a) The chief executive office of each Loan Party is
located at the address set forth opposite its name below:
(b) The jurisdiction of formation of each Loan Party that is a registered
organization is set forth opposite its name below:
(c) [Reserved].
(d) Set forth below is a list of all real property owned by each Loan Party that
has a book value in excess of $7,250,000 and the name of the Loan Party that
owns such real property:
(e) [Reserved].
3. [Reserved].
4. Schedule of Filings. Attached hereto as Schedule 4 is a schedule setting
forth the proper Uniform Commercial Code filing office in the jurisdiction in
which each Loan Party is located and, to the extent any of the Collateral is
comprised of fixtures, in the proper local jurisdiction, in each case as set
forth with respect to such Loan Party in Section 2 hereof.
5. Stock Ownership and other Equity Interests. Attached hereto as Schedule 5 is
a true and correct list of all the issued and outstanding Equity Interests of
the Borrower and each Subsidiary and the record and beneficial owners of such
Equity Interests, to the extent required to be pledged under the Security
Agreement. Also set forth on Schedule 5 is each Investment of Holdings, the
Borrower or any Subsidiary that represents 50% or less of the Equity Interests
of the Person in which such Investment was made, to the extent required to be
pledged under the Security Agreement.
6. Debt Instruments. Attached hereto as Schedule 6 is a true and correct list of
all promissory notes and other evidence of Indebtedness for borrowed money held
by Holdings, the Borrower and each other Loan Party having a principal amount in
excess of $5,000,000 that are required to be pledged under the Security
Agreement.
7. Mortgage Filings. Attached hereto as Schedule 7 is a schedule setting forth,
with respect to each Mortgaged Property, (a) the exact name of the Person that
owns such property as such name appears in its certificate of incorporation or
other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current mortgagor/grantor of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.
Exhibit II - 2

 



--------------------------------------------------------------------------------



 



8. Intellectual Property. (a) Attached hereto as Schedule 8(A) in proper form
for filing with the United States Patent and Trademark Office is a schedule
setting forth all of each Loan Party’s: (i) Patents and Patent Applications
(such terms, as used herein, as defined in the Intellectual Property Security
Agreement), including the name of the registered owner, type, and registration
or application number of each Patent and Patent Application owned by any Loan
Party; and (ii) Trademarks and Trademark Applications (such terms, as used
herein, as defined in the Intellectual Property Security Agreement), including
the name of the registered owner, and the registration or application number of
each Trademark and Trademark application owned by any Loan Party.
(b) Attached hereto as Schedule 8(B) in proper form for filing with the United
States Copyright Office is a schedule setting forth all of each Loan Party’s
Copyrights (as used herein, as defined in the Intellectual Property Security
Agreement), including the name of the registered owner, title, and the
registration number of each Copyright owned by any Loan Party.
Exhibit II - 3

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first set above.

            TRAVELPORT LLC,
      by:           Name:           Title:                 by:           Name:  
        Title:      

Perfection Certificate

 



--------------------------------------------------------------------------------



 



Schedule 1

                      Changes in Identity or             Corporate Structure in
Past             Year (including Mergers,         Each Legal Name  
Consolidations and         in Past Year   Acquisitions, and any change in   List
of all other Names     (with date of relevant   form, nature or   (including
Trade Names) Loan Party   change   jurisdiction)   in Past Year
 
           

Exhibit II - 5

 



--------------------------------------------------------------------------------



 



Schedule 4

      Loan Parties   Filing Location
 
   

Exhibit II - 6

 



--------------------------------------------------------------------------------



 



Schedule 5

                      Issued and         Jurisdiction of   Outstanding        
Incorporation   Equity     Entity   or Formation   Interests   Owner(s)
 
           

      Investment of 50% or Less   Percentage of Ownership
 
   

Exhibit II - 7

 



--------------------------------------------------------------------------------



 



Schedule 6

                  Lender   Issuer   Principal Amount   Date of Note   Maturity
Date
 
               

Exhibit II - 8

 



--------------------------------------------------------------------------------



 



Schedule 7

          Owner   Mortgagor   Filing Office
 
       

Exhibit II - 9

 



--------------------------------------------------------------------------------



 



Schedule 8(A)(i)
Trademarks and Trademark Applications

                          Jurisdiction   Trademark:   Owner Name:   App. No.  
App. Date   Reg. No.   Reg. Date
 
                       

Exhibit II - 10

 



--------------------------------------------------------------------------------



 



Schedule 8(A)(ii)
Patents and Published Pending Patent Applications

                              Jurisdiction   Title   Inventor(s)   Owner Name:  
App. No.   App. Date   Patent No.   Issue Date
 
                           

Exhibit II - 11

 



--------------------------------------------------------------------------------



 



Schedule 8(B)
Registered Copyrights

                  Jurisdiction   Copyright   Owner Name:   Reg. No.   Reg. Date
 
               

Exhibit II - 12

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Second Lien Intellectual Property Security Agreement
See attached.

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
 
SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT
Dated as of

September 30, 2011,
among
TRAVELPORT LLC,
as the Borrower,
TRAVELPORT LIMITED,
as Holdings,
WALTONVILLE LIMITED,
as Intermediate Parent,
TDS INVESTOR (LUXEMBOURG) S.A.R.L,
as TDS Intermediate Parent,
CERTAIN SUBSIDIARIES OF HOLDINGS
IDENTIFIED HEREIN
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS
    1  
Section 1.01 Credit Agreement
    1  
Section 1.02 Other Defined Terms
    1  
 
       
ARTICLE II SECURITY INTERESTS
    4  
Section 2.01 Security Interest
    5  
Section 2.02 Representations and Warranties
    6  
Section 2.03 Covenants
    7  
Section 2.04 As to Intellectual Property Collateral
    9  
 
       
ARTICLE III REMEDIES
    10  
Section 3.01 Remedies Upon Default
    10  
Section 3.02 Application of Proceeds
    12  
Section 3.03 Grant of License to Use Intellectual Property
    12  
 
       
ARTICLE IV INDEMNITY, SUBROGATION AND SUBORDINATION
    12  
Section 4.01 Indemnity
    13  
Section 4.02 Contribution and Subrogation
    13  
Section 4.03 Subordination
    13  
 
       
ARTICLE V MISCELLANEOUS
    13  
Section 5.01 Notices
    13  
Section 5.02 Waivers; Amendment
    14  
Section 5.03 Collateral Agent’s Fees and Expenses; Indemnification
    14  
Section 5.04 Successors and Assigns
    15  
Section 5.05 Survival of Agreement
    15  
Section 5.06 Counterparts; Effectiveness; Several Agreement
    15  
Section 5.07 Severability
    16  
Section 5.08 Right of Set-Off
    16  
Section 5.09 Governing Law; Jurisdiction; Consent to Service of Process
    16  
Section 5.10 WAIVER OF JURY TRIAL
    17  
Section 5.11 Headings
    17  
Section 5.12 Security Interest Absolute
    17  
Section 5.13 Termination or Release
    18  
Section 5.14 Additional Restricted Subsidiaries
    18  
Section 5.15 General Authority of the Collateral Agent
    19  
Section 5.16 Collateral Agent Appointed Attorney-in-Fact
    19  
 
       
ARTICLE VI INTERCREDITOR AGREEMENT
    20  
Section 6.01 Intercreditor Agreement Controls
    20  
 
       
ARTICLE VII BOND CONVERSION OFFER
    20  
Section 7.01 Consummation Date
    20  

 



--------------------------------------------------------------------------------



 



Schedules

     
Schedule I
  Subsidiary Parties
Schedule II
  Intellectual Property
 
   
Exhibits
   
 
   
Exhibit I
  Form of Supplement
Exhibit II
  Form of Copyright Security Agreement
Exhibit III
  Form of Trademark Security Agreement
Exhibit IV
  Form of Patent Security Agreement

 



--------------------------------------------------------------------------------



 



          SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT dated as of
September 30, 2011 among TRAVELPORT LIMITED, a company incorporated under the
laws of Bermuda (“Holdings”), TRAVELPORT LLC, a Delaware corporation (the
“Borrower”), WALTONVILLE LIMITED, a company incorporated under the laws of
Gibraltar (“Intermediate Parent”), TDS INVESTOR (LUXEMBOURG) S.A.R.L., a société
à responsabilité limitée incorporated under the laws of Luxembourg (“TDS
Intermediate Parent”), the other Subsidiaries of Holdings from time to time
party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent (as
defined below) for the Secured Parties (as defined below).
          Reference is made to the Second Lien Credit Agreement dated as of
September 30, 2011 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
Holdings, Intermediate Parent, TDS Intermediate Parent, Wells Fargo Bank,
National Association, as the “Administrative Agent” (under and as defined
therein), Wells Fargo Bank, National Association, as “Collateral Agent” (under
and as defined therein), and each Lender from time to time party thereto. The
Lenders have agreed to extend credit to the Borrower subject to the terms and
conditions set forth in the Credit Agreement. The obligations of the Lenders to
extend such credit are conditioned upon, among other things, the execution and
delivery of this Agreement. Holdings and the Subsidiary Parties are affiliates
of the Borrower, will derive substantial benefits from the extension of credit
to the Borrower pursuant to the Credit Agreement and are willing to execute and
deliver this Agreement in order to induce the Lenders to extend such credit.
Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Credit Agreement.
          (a) Capitalized terms used in this Agreement and not otherwise defined
herein have the meanings specified in the Credit Agreement (or, on and after the
Consummation Date, the meaning specified for the comparable term in the
Indenture). All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
          (b) The rules of construction specified in Article I of the Credit
Agreement also apply to this Agreement.
          Section 1.02 Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Administrative Agent” means Wells Fargo Bank, National Association,
together with its successors and permitted assigns, acting as administrative
agent under the Credit Agreement, or, on and after the Consummation Date, Wells
Fargo Bank, National Association,

 



--------------------------------------------------------------------------------



 



acting as trustee under the Indenture, or such other Person who shall act as
trustee under the Indenture, together with such Person’s (Wells Fargo Bank,
National Association, or otherwise) successors and permitted assigns in such
capacity.
          “Agreement” means this Second Lien Intellectual Property Security
Agreement.
          “Borrower” has the meaning assigned to such term in the preliminary
statement of this Agreement.
          “Claiming Party” has the meaning assigned to such term in
Section 4.02.
          “Collateral” has the meaning assigned to such term in Section 2.01.
          “Collateral Agent” means Wells Fargo Bank, National Association,
together with its successors and permitted assigns, acting as “Collateral Agent”
(under and as defined in the Credit Agreement) for the Secured Parties, or, on
and after the Consummation Date, Wells Fargo Bank, National Association, acting
as “Collateral Agent” (under and as defined in the Indenture) for the Secured
Parties, or such other Person who shall act as “Collateral Agent” (under and as
defined in the Indenture) for the Secured Parties, together with such Person’s
(Wells Fargo Bank, National Association, or otherwise) successors and permitted
assigns in such capacity.
          “Contributing Party” has the meaning assigned to such term in
Section 4.02.
          “Copyright License” means any written agreement, now or hereafter in
effect, granting any right to any third party under any Copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any Copyright now or
hereafter owned by any third party, and all rights of such Grantor under any
such agreement.
          “Copyrights” means all of the following now owned or hereafter
acquired by any Grantor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, and (b) all registrations and applications
for registration of any such copyright in the United States or any other
country, including registrations, recordings, supplemental registrations and
pending applications for registration in the United States Copyright Office,
including those listed on Schedule II.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Discharge of First Priority Claims” has the meaning assigned to such
term in the Intercreditor Agreement.
          “First Priority Collateral Agent” has the meaning assigned to such
term in the Intercreditor Agreement.
          “First Priority Documents” has the meaning assigned to such term in
the Inter-creditor Agreement.

2



--------------------------------------------------------------------------------



 



          “Grantor” means each of Holdings, the Borrower and each Subsidiary
Party.
          “Holdings” has the meaning assigned to such term in the preliminary
statement of this Agreement.
          “Intellectual Property” means all intellectual and similar property of
every kind and nature now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know-how,
show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.
          “Intellectual Property Collateral” means Collateral consisting of
Intellectual Property.
          “Intellectual Property Security Agreement Supplement” means an
instrument in the form of Exhibit I hereto.
          “Intermediate Parent” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Intercreditor Agreement” means the Intercreditor Agreement, dated as
of [•], 2011, among UBS AG, Stamford Branch, in its capacity as First Priority
Collateral Agent (as defined therein), UBS AG, Stamford Branch, in its capacity
as First Priority Administrative Agent (as defined therein), Wells Fargo Bank,
National Association, in its capacity as Second Priority Collateral Agent (as
defined therein), Wells Fargo Bank, National Association, in its capacity as
Second Priority Administrative Agent (as defined therein) and the other parties
thereto, as amended, restated, amended and re-stated, supplemented or otherwise
modified from time to time.
          “License” means any Patent License, Trademark License, Copyright
License or other Intellectual Property license or sublicense agreement to which
any Grantor is a party, including those listed on Schedule II.
          “New York UCC” means the Uniform Commercial Code as from time to time
in effect in the State of New York.
          “Obligations” means all “Obligations” as defined in the Credit
Agreement, and on and after the Consummation Date, all “Obligations” as defined
in the Indenture.
          “Patent License” means any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a Patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a Patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

3



--------------------------------------------------------------------------------



 



          “Patents” means all of the following now owned or hereafter acquired
by any Grantor: (a) all letters patent of the United States or the equivalent
thereof in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office or any similar
offices in any other country, including those listed on Schedule II, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
          “Perfection Certificate” has the meaning specified in the Security
Agreement.
          “Proceeds” has the meaning specified in Section 9-102 of the New York
UCC.
          “Secured Parties” means “Secured Parties” as defined in the Credit
Agreement, and on and after the Consummation Date, “Secured Parties” as defined
in the Indenture.
          “Security Interest” has the meaning assigned to such term in
Section 2.01(a).
          “Subsidiary Parties” means (a) the Restricted Subsidiaries identified
on Schedule I and (b) each other Restricted Subsidiary that becomes a party to
this Agreement as a Subsidiary Party after the Closing Date.
          “TDS Intermediate Parent” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Trademark License” means any written agreement, now or hereafter in
effect, granting to any third party any right to use any Trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.
          “Trademarks” means all of the following now owned or hereafter
acquired by any Grantor: (a) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all registration and
recording applications filed in connection therewith, including registrations
and registration applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule II, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.
ARTICLE II
SECURITY INTERESTS

4



--------------------------------------------------------------------------------



 



          Section 2.01 Security Interest. (a) As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, each Grantor hereby collaterally assigns and pledges to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title or interest in or to any and all of the following
assets and properties now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Collateral”):
     (i) all Copyrights;
     (ii) all Patents;
     (iii) all Trademarks; provided, however, that the grant of Security
Interest shall not include any intent-to-use application for a Trademark that
may be deemed invalidated, cancelled or abandoned due to the grant and/or
enforcement of such Security Interest unless and until such time that the
acceptable evidence of use of such Trademark is filed with the United States
Patent and Trademark Office and grant and/or enforcement of the Security
Interest will not affect the status or validity of such application for such
Trademark or the resulting registration;
     (iv) all Licenses;
     (v) all other Intellectual Property; and
     (vi) all Proceeds and products of any and all of the foregoing and all
collateral security and guarantees given by any Person with respect to any of
the foregoing.
          (b) Each Grantor hereby irrevocably authorizes the Collateral Agent
for the benefit of the Secured Parties at any time and from time to time to file
in any relevant jurisdiction any initial financing statements with respect to
the Collateral or any part thereof and amendments thereto or continuation
statements without the signature of the Grantor in respect thereof that
(i) indicate the Collateral as “all assets whether now owned or hereafter
acquired” of such Grantor or words of similar effect as being of an equal or
lesser scope or with greater detail, and (ii) contain the information required
by Article 9 of the Uniform Commercial Code or the analogous legislation of each
applicable jurisdiction for the filing of any financing statement or amendment,
including whether such Grantor is an organization, the type of organization and
any organizational identification number issued to such Grantor. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.
          The Collateral Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country or state) such
documents as may be necessary or advisable for the purpose of perfecting,
confirming, continuing, enforcing or protecting the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Collateral Agent as secured party.

5



--------------------------------------------------------------------------------



 



          (c) The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.
          Section 2.02 Representations and Warranties. Holdings, the
Intermediate Parent and the Borrower jointly and severally represent and
warrant, as to themselves and the other Grantors, to the Collateral Agent and
the other Secured Parties that:
     (a) Each Grantor has good and valid rights in and title to the Collateral
with respect to which it has purported to grant a Security Interest hereunder
and has full power and authority to grant to the Collateral Agent the Security
Interest in such Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.
     (b) The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete in all material respects as of the
Closing Date. The Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations prepared by the Collateral Agent based upon the information
provided to the Collateral Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Schedule 2 to the
Perfection Certificate (or specified by notice from the Borrower to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by Section 6.11 of the Credit Agreement (or, on and after
the Consummation Date, the comparable provision in the Indenture)), are all the
filings, recordings and registrations (other than filings required to be made in
the United States Patent and Trademark Office and the United States Copyright
Office in order to perfect the Security Interest in Collateral consisting of
United States Patents, Trademarks and Copyrights) that are necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements. Each Grantor represents and warrants that a fully
executed agreement in the form hereof and containing a description of all
Collateral consisting of Intellectual Property with respect to United States
Patents and United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights have been delivered to the Collateral Agent for recording by the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral consisting of Patents, Trademarks and Copyrights in which a security
interest may be perfected by filing, recording or registration in the

6



--------------------------------------------------------------------------------



 



United States (or any political subdivision thereof) and its territories and
possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Collateral consisting of Patents, Trademarks and Copyrights (or registration or
application for registration thereof) acquired or developed after the date
hereof).
     (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Collateral securing the payment and performance of the
Obligations, including the Guarantees, (ii) subject to the filings described in
Section 2.02(b), a perfected security interest in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code and (iii) a security interest that shall be perfected in all
Collateral in the United States in which a security interest may be perfected
upon the receipt and recording of this Agreement with the United States Patent
and Trademark Office and the United States Copyright Office, as applicable,
within the three-month period (commencing as of the date hereof) pursuant to 35
U.S.C. § 261 or 15 U.S.C. § 1060 or the one month period (commencing as of the
date hereof) pursuant to 17 U.S.C. § 205 and otherwise as may be required
pursuant to the laws of any other necessary jurisdiction. The Security Interest
(to the extent such Security Interest can be perfected by making the filings and
recordations described in the immediately preceding sentence) is and shall be
prior to any other Lien on any of the Collateral, other than (i) any
nonconsensual Lien that is expressly permitted pursuant to Section 7.01 of the
Credit Agreement (or, on and after the Consummation Date, the comparable
provision in the Indenture) and has priority as a matter of law and (ii) Liens
expressly permitted pursuant to Section 7.01 of the Credit Agreement (or, on and
after the Consummation Date, the comparable provision in the Indenture).
     (d) The Collateral is owned by the Grantors free and clear of any Lien,
except for Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement (or, on and after the Consummation Date, the comparable provision in
the Indenture). None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Collateral, (ii) any assignment
in which any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with the United States Patent and Trademark
Office or the United States Copyright Office or (iii) any assignment in which
any Grantor assigns any Collateral or any security agreement or similar
instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Liens expressly permitted pursuant to Section 7.01 of the Credit
Agreement (or, on and after the Consummation Date, the comparable provision in
the Indenture).
          Section 2.03 Covenants.

7



--------------------------------------------------------------------------------



 



          (a) The Borrower agrees promptly to notify the Collateral Agent in
writing of any change (i) in legal name of any Grantor, (ii) in the identity or
type of organization or corporate structure of any Grantor, or (iii) in the
jurisdiction of organization of any Grantor.
          (b) Each Grantor shall, at its own expense, take any and all
commercially reasonable actions necessary to defend title to the Collateral
against all Persons and to defend the Security Interest of the Collateral Agent
in the Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement (or, on and after the
Consummation Date, the comparable provision in the Indenture).
          (c) Each year, at the time of delivery of annual financial statements
with respect to the preceding fiscal year pursuant to Section 6.01 of the Credit
Agreement (or, on and after the Consummation Date, the comparable provision in
the Indenture), the Borrower shall deliver to the Collateral Agent a certificate
executed by the chief financial officer and the chief legal officer of the
Borrower setting forth the information required pursuant to Schedules 1(a),
1(c), 1(e), 1(f) and 2(b) of the Perfection Certificate or confirming that there
has been no change in such information since the date of such certificate or the
date of the most recent certificate delivered pursuant to this Section 2.03(c).
          (d) The Borrower agrees, on its own behalf and on behalf of each other
Grantor, at its own expense, to execute, acknowledge, deliver and cause to be
duly filed all such further instruments and documents and take all such actions
as the Collateral Agent may from time to time reasonably request to better
assure, preserve, protect and perfect the Security Interest and the rights and
remedies created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith. If any amount payable under or in
connection with any of the Collateral that is in excess of $5,000,000 shall be
or become evidenced by any promissory note or other instrument, such note or
instrument shall be promptly pledged and delivered to the Collateral Agent, for
the benefit of the Secured Parties, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent.
          Without limiting the generality of the foregoing, each Grantor hereby
authorizes the Collateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule II or adding additional
schedules hereto to specifically identify any asset or item that may constitute
Copyrights, Licenses, Patents or Trademarks; provided that any Grantor shall
have the right, exercisable within 10 days after it has been notified by the
Collateral Agent of the specific identification of such Collateral, to advise
the Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Grantor hereunder with respect to such Collateral. Each
Grantor agrees that it will use its best efforts to take such action as shall be
necessary in order that all representations and warranties hereunder shall be
true and correct with respect to such Collateral within 30 days after the date
it has been notified by the Collateral Agent of the specific identification of
such Collateral.
          (e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 7.01 of the Credit Agreement (or, on and

8



--------------------------------------------------------------------------------



 



after the Consummation Date, the comparable provision in the Indenture), and may
pay for the maintenance and preservation of the Collateral to the extent any
Grantor fails to do so as required by the Credit Agreement or this Agreement and
within a reasonable period of time after the Collateral Agent has requested that
it do so, and each Grantor jointly and severally agrees, subject to the terms of
the Intercreditor Agreement, to reimburse the Collateral Agent within 10 days
after demand for any payment made or any reasonable expense incurred by the
Collateral Agent pursuant to the foregoing authorization. Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.
          (f) Each Grantor (rather than the Collateral Agent or any Secured
Party) shall remain liable (as between itself and any relevant counterparty) to
observe and perform all the conditions and obligations to be observed and
performed by it under each contract, agreement or instrument relating to the
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the other Secured Parties from and against any and all
liability for such performance.
          Section 2.04 As to Intellectual Property Collateral.
          (a) In order to facilitate filings with United States Patent and
Trademark Office and the United States Copyright Office, each Grantor, if
applicable, shall execute and deliver to Collateral Agent one or more Copyright
Security Agreements, Trademark Security Agreements or Patent Security
Agreements, or supplements thereto, in the forms of Exhibits II, III and IV, to
further evidence Collateral Agent’s Security Interest in such Grantor’s
Intellectual Property Collateral relating thereto or represented thereby.
          (b) Except to the extent failure to act could not reasonably be
expected to have a Material Adverse Effect, with respect to registration or
pending application of each item of its Intellectual Property Collateral for
which such Grantor has standing to do so, each Grantor agrees to take, at its
expense, all steps, including, without limitation, in the U.S. Patent and
Trademark Office, the U.S. Copyright Office and any other governmental authority
located in the United States, to (i) maintain the validity and enforceability of
any registered Intellectual Property Collateral (or applications therefor) and
maintain such Intellectual Property Collateral in full force and effect, and
(ii) pursue the registration and maintenance of each Patent, Trademark, or
Copyright registration or application, now or hereafter included in such
Intellectual Property Collateral of such Grantor, including, without limitation,
the payment of required fees and taxes, the filing of responses to office
actions issued by the U.S. Patent and Trademark Office, the U.S. Copyright
Office or other governmental authorities, the filing of applications for renewal
or extension, the filing of affidavits under Sections 8 and 15 or the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings.
          (c) Except as could not reasonably be expected to have a Material
Adverse Effect, no Grantor shall do or permit any act or knowingly omit to do
any act whereby any of its

9



--------------------------------------------------------------------------------



 



Intellectual Property Collateral may lapse, be terminated, or become invalid or
unenforceable or placed in the public domain (or in case of a trade secret, lose
its competitive value).
          (d) Except where failure to do so could not reasonably be expected to
have a Material Adverse Effect, each Grantor shall take all steps to preserve
and protect each item of its Intellectual Property Collateral, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of the Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.
          (e) Each Grantor agrees that, should it obtain an ownership or other
interest in any Intellectual Property after the Closing Date (“After-Acquired
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, and (ii) any such After-Acquired Intellectual Property and, in
the case of Trademarks, the goodwill symbolized thereby, shall automatically
become part of the Intellectual Property Collateral subject to the terms and
conditions of this Agreement and the Intercreditor Agreement with respect
thereto.
          (f) Once every fiscal quarter of the Borrower, with respect to issued
or registered Patents (or published applications therefor) or Trademarks (or
applications therefor), and once every month, with respect to registered
Copyrights, each Grantor shall sign and deliver to the Collateral Agent an
appropriate Intellectual Property Security Agreement with respect to all
applicable Intellectual Property owned or exclusively licensed by it as of the
last day of such period, to the extent that such Intellectual Property is not
covered by any previous Intellectual Property Security Agreement so signed and
delivered by it. In each case, it will promptly cooperate as reasonably
necessary to enable the Collateral Agent to make any necessary or reasonably
desirable recordations with the U.S. Copyright Office or the U.S. Patent and
Trademark Office, as appropriate.
          (g) Nothing in this Agreement prevents any Grantor from discontinuing
the use or maintenance of any or its Intellectual Property Collateral to the
extent permitted by the Credit Agreement and the Intercreditor Agreement if such
Grantor determines in its reasonable business judgment that such discontinuance
is desirable in the conduct of its business.
ARTICLE III
REMEDIES
          Section 3.01 Remedies Upon Default. Upon the occurrence and during the
continuance of an Event of Default, subject to the terms of the Intercreditor
Agreement, each Grantor agrees to deliver each item of Collateral to the
Collateral Agent on demand, and it is agreed that the Collateral Agent shall
have the right, to the extent permitted by, and subject to the terms of, the
Intercreditor Agreement, at such time or after, with respect to any Collateral
consisting of Intellectual Property, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Collateral Agent, or to license or
sublicense, whether general, special or otherwise, and whether on an

10



--------------------------------------------------------------------------------



 



exclusive or nonexclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and, generally, to the extent
permitted by, and subject to the terms of, the Intercreditor Agreement, to
exercise any and all rights afforded to a secured party with respect to the
Obligations under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees, to the extent
permitted by, and subject to the terms of, the Intercreditor Agreement, that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law and the notice requirements described below, to sell or otherwise
dispose of all or any part of the Collateral securing the Obligations at a
public or private sale, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. Each such purchaser at any sale of
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.
          The Collateral Agent shall give the applicable Grantors 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor. For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into

11



--------------------------------------------------------------------------------



 



such an agreement all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, to the extent permitted by, and subject to the terms
of the Intercreditor Agreement, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 3.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.
          Section 3.02 Application of Proceeds. To the extent permitted by, and
subject to the terms of, the Intercreditor Agreement, the Collateral Agent shall
apply the proceeds of any collection or sale of Collateral, including any
Collateral consisting of cash, in accordance with Section 8.04 of the Credit
Agreement (or, on and after the Consummation Date, the comparable provision in
the Indenture) as of the Closing Date.
          The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
          Section 3.03 Grant of License to Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, to the extent permitted by, and subject to
the terms of, the Intercreditor Agreement, each Grantor shall, upon request by
the Collateral Agent at any time after and during the continuance of an Event of
Default, grant to the Collateral Agent an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to the Grantors)
to use, license or sublicense any of the Collateral consisting of Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof. To the
extent permitted by, and subject to the terms of the Intercreditor Agreement,
the use of such license by the Collateral Agent may be exercised, at the option
of the Collateral Agent, during the continuation of an Event of Default;
provided that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.
ARTICLE IV
INDEMNITY, SUBROGATION AND SUBORDINATION

12



--------------------------------------------------------------------------------



 



          Section 4.01 Indemnity. In addition to all such rights of indemnity
and subrogation as the Grantors may have under applicable law (but subject to
Section 4.03), the Borrower agrees that in the event any assets of any Grantor
shall be sold pursuant to this Agreement or any other Collateral Document to
satisfy in whole or in part an Obligation owed to any Secured Party, the
Borrower shall indemnify such Grantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
          Section 4.02 Contribution and Subrogation. Each Subsidiary Party (a
“Contributing Party”) agrees (subject to Section 4.03) that, in the event assets
of any other Subsidiary Party shall be sold pursuant to any Collateral Document
to satisfy any Obligation owed to any Secured Party and such other Subsidiary
Party (the “Claiming Party”) shall not have been fully indemnified by the
Borrower as provided in Section 4.01, the Contributing Party shall indemnify the
Claiming Party in an amount equal to the greater of the book value or the fair
market value of such assets, in each case multiplied by a fraction of which the
numerator shall be the net worth of the Contributing Party on the date hereof
and the denominator shall be the aggregate net worth of all the Grantors on the
date hereof (or, in the case of any Grantor becoming a party hereto pursuant to
Section 5.14, the date of the Intellectual Property Security Agreement
Supplement executed and delivered by such Grantor). Any Contributing Party
making any payment to a Claiming Party pursuant to this Section 4.02 shall be
subrogated to the rights of such Claiming Party to the extent of such payment.
          Section 4.03 Subordination.
          (a) Notwithstanding any provision of this Agreement to the contrary,
all rights of the Grantors under Sections 4.01 and 4.02 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Borrower or any Grantor to make the
payments required by Sections 4.01 and 4.02 (or any other payments required
under applicable law or otherwise) shall in any respect limit the obligations
and liabilities of any Grantor with respect to its obligations hereunder, and
each Grantor shall remain liable for the full amount of the obligations of such
Grantor hereunder.
          (b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.
ARTICLE V
Miscellaneous
          Section 5.01 Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.02 of the Credit Agreement (or, on and after the
Consummation Date, the comparable provision in the Indenture). All
communications and notices hereunder to any Subsidiary Party shall be given to

13



--------------------------------------------------------------------------------



 



          it in care of the Borrower as provided in Section 10.02 of the Credit
Agreement (or, on and after the Consummation Date, the comparable provision in
the Indenture).
          Section 5.02 Waivers; Amendment.
          (a) No failure or delay by the Collateral Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the Collateral
Agent and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Collateral Agent or any Lender may have had notice or knowledge
of such Default at the time. No notice or demand on any Loan Party in any case
shall entitle any Loan Party to any other or further notice or demand in similar
or other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 10.01 of the Credit Agreement
(or, on and after the Consummation Date, the comparable provision in the
Indenture).
          Section 5.03 Collateral Agent’s Fees and Expenses; Indemnification.
          (a) The parties hereto agree that the Collateral Agent shall be
entitled to reimbursement of its expenses incurred hereunder as provided in
Section 10.04 of the Credit Agreement (or, on and after the Consummation Date,
with respect to expenses of the Collateral Agent incurred hereunder on and after
the Consummation Date, the comparable provision in the Indenture).
          (b) Without limitation of its indemnification obligations under the
other Loan Documents, the Borrower agrees to indemnify the Collateral Agent and
each other Secured Party and their respective Affiliates, directors, officers,
employees, counsel, agent, trustees, investment advisors and attorneys-in-fact
(collectively, the “Indemnitees”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating to
any of the foregoing agreement or instrument contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages,

14



--------------------------------------------------------------------------------



 



liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or any Affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnitee.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 5.03 shall be payable within 10 days of written demand therefor.
          Section 5.04 Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
          Section 5.05 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any Lender or on its behalf and
notwithstanding that the Collateral Agent or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under any Loan Document is outstanding and
unpaid.
          Section 5.06 Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts, each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image transmission (e.g. “PDF” or “TIF” via
electronic mail) shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Loan Party when a counterpart hereof executed on behalf of such Loan Party shall
have been delivered to the Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such Loan Party and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Loan Party, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Loan Party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each Loan Party and
may be amended, modified,

15



--------------------------------------------------------------------------------



 



supplemented, waived or released with respect to any Loan Party without the
approval of any other Loan Party and without affecting the obligations of any
other Loan Party hereunder.
          Section 5.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
          Section 5.08 Right of Set-Off. Subject to the terms of the
Intercreditor Agreement, in addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its behalf and on behalf of each Loan
Party and its Subsidiaries) to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Loan Parties and their Subsidiaries against any and all
Obligations owing to such Lender and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
under any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that, in the case of any such deposits or
other Indebtedness for the credit or the account of any Foreign Subsidiary, such
set off may only be against any obligations of Foreign Subsidiaries. Each Lender
agrees promptly to notify the Borrower and the Collateral Agent after any such
set off and application made by such Lender; provided, that the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender under this Section 6.08 are in addition to other rights
and remedies (including other rights of setoff) that the Collateral Agent and
such Lender may have.
          Section 5.09 Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each of the Loan Parties hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York City and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and

16



--------------------------------------------------------------------------------



 



may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Collateral Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against any Grantor or its properties in the courts of any
jurisdiction.
          (c) Each of the Loan Parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 5.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 5.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          Section 5.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.
          Section 5.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          Section 5.12 Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or

17



--------------------------------------------------------------------------------



 



guaranteeing all or any of the Obligations or (d) subject to the terms of
Section 5.13, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Grantor in respect of the Obligations or
this Agreement.
          Section 5.13 Termination or Release.
          (a) This Agreement, the Security Interest and all other security
interests granted hereby shall terminate with respect to all Obligations (other
than contingent indemnification obligations not yet accrued and payable) when
all the outstanding Obligations have been indefeasibly paid in full and the
Lenders have no further commitment to lend under the Credit Agreement.
          (b) A Subsidiary Party shall automatically be released from its
obligations hereunder and the Security Interest in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Subsidiary Party ceases to be a Subsidiary or is designated as an Unrestricted
Subsidiary; provided that the Required Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise; provided, further, that no such release
shall occur if such Grantor continues to be a guarantor in respect of the First
Lien Credit Agreement, any First Lien Permitted Refinancing Documents, High
Yield Notes or any Junior Financing.
          (c) Upon any sale or other transfer by any Grantor of any Collateral
(other than any transfer to another Grantor) that is permitted under the Credit
Agreement, or upon the effectiveness of any written consent to the release of
the security interest granted hereby in any Collateral pursuant to Section 9.11
of the Credit Agreement (or, on and after the Consummation Date, the comparable
provision in the Indenture), the security interest in such Collateral shall be
automatically released.
          (d) In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 5.13, the Collateral Agent shall
execute and deliver to any Grantor, at such Grantor’s expense, all documents
that such Grantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 5.13
shall be without recourse to or warranty by the Collateral Agent.
          Section 5.14 Additional Restricted Subsidiaries. Pursuant to
Section 6.11 of the Credit Agreement (or, on and after the Consummation Date,
the comparable provision in the Indenture), certain Restricted Subsidiaries of
the Loan Parties that were not in existence or not Restricted Subsidiaries on
the date of the Credit Agreement are required to enter in this Agreement as
Subsidiary Parties upon becoming Restricted Subsidiaries. Upon execution and
delivery by the Collateral Agent and a Restricted Subsidiary of an Intellectual
Property Security Agreement Supplement, such Restricted Subsidiary shall become
a Subsidiary Party hereunder with the same force and effect as if originally
named as a Subsidiary Party herein. The execution and delivery of any such
instrument shall not require the consent of any other Loan Party hereunder. The
rights and obligations of each Loan Party hereunder shall remain in full force
and effect notwithstanding the addition of any new Loan Party as a party to this
Agreement.

18



--------------------------------------------------------------------------------



 



          Section 5.15 General Authority of the Collateral Agent. By acceptance
of the benefits of this Agreement and any other Collateral Documents, each
Secured Party (whether or not a signatory hereto) shall be deemed irrevocably
(a) to consent to the appointment of the Collateral Agent as its agent hereunder
and under such other Collateral Documents, (b) to confirm that the Collateral
Agent shall have the authority to act as the exclusive agent of such Secured
Party for the enforcement of any provisions of this Agreement and such other
Collateral Documents against any Grantor, the exercise of remedies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Collateral or any Grantor’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals hereunder or thereunder except as expressly provided in this
Agreement or any other Collateral Document and (d) to agree to be bound by the
terms of this Agreement and any other Collateral Documents.
          Section 5.16 Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default and notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor, to the
extent permitted by, and subject to the terms of the Intercreditor Agreement,
(a) to receive, endorse, assign and/or deliver any and all notes, acceptances,
checks, drafts, money orders or other evidences of payment relating to the
Collateral or any part thereof; (b) to demand, collect, receive payment of, give
receipt for and give discharges and releases of all or any of the Collateral;
(c) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral; (d) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Collateral; and
(e) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or wilful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

19



--------------------------------------------------------------------------------



 



ARTICLE VI
Intercreditor Agreement
          Section 6.01 Intercreditor Agreement Controls. Notwithstanding
anything herein to the contrary, the lien and security interest granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.
ARTICLE VII
Bond Conversion Offer
          Section 7.01 Consummation Date. Notwithstanding anything to the
contrary set forth herein or in any other Loan Document, on and after the
Consummation Date, (i) any references to the Credit Agreement shall be
automatically deemed replaced by references to the Indenture entered into by the
Borrower on the Consummation Date, and references to the Collateral Agent shall
be deemed to be references to the “Collateral Agent” under and as defined in the
Indenture, and (ii) this Agreement shall be automatically deemed amended mutatis
mutandis to reflect that the Liens and security interests granted hereunder to
the Collateral Agent (for the benefit of the Secured Parties) shall secure the
“Obligations” as defined in the Indenture so as to constitute Liens and security
interests granted hereunder to the “Collateral Agent” under and as defined in
the Indenture, who shall on and after the Consummation Date be the Collateral
Agent for all purposes hereof (for the benefit of the “Secured Parties” as
defined in the Indenture), to secure the “Obligations” (as defined in the
Indenture). On and after the Consummation Date, the “Obligations” as defined in
the Credit Agreement shall automatically and without further action cease to be
“Obligations” secured by the Liens and security interests granted under this
Agreement, and on and after the Consummation Date, all “Obligations” as defined
in the Indenture shall automatically and without further action constitute
“Obligations” secured by the Liens and security interests granted under this
Agreement. In the event that the “Collateral Agent” under the Credit Agreement
on the Consummation Date is a different entity from the “Collateral Agent” under
the Indenture, the “Collateral Agent” under the Credit Agreement shall
(i) continue to act as bailee and agent for perfection for the “Collateral
Agent” under and as defined in the Indenture in respect of any possessory
Collateral and any other Collateral until such actions have been taken to comply
with applicable law to ensure the continuing validity and perfection of the
Liens and security interests granted hereunder in favor of the “Collateral
Agent” under and as defined in the Indenture, for the benefit of the “Secured
Parties” as defined in the Indenture, and (ii) promptly upon the request of the
“Collateral Agent” under and as defined in the Indenture, deliver to the
“Collateral Agent” under and as defined in the Indenture any Collateral in the
possession of the “Collateral Agent” under and as defined in the Credit
Agreement (together with any applicable endorsements and instruments of
transfer), and take such other action, and execute and deliver such assignment
agreements or other instruments and documents, as the “Collateral Agent” under
and as defined in the Indenture may reasonably request, to ensure the continuing
validity and perfection of the Liens and security interests granted hereunder in
favor of the “Collateral Agent” under and as defined in the Indenture, for the
benefit of the

20



--------------------------------------------------------------------------------



 



“Secured Parties” as defined in the Indenture, and to assign the rights of the
“Collateral Agent” under and as defined in the Credit Agreement with respect
thereto to the “Collateral Agent” under and as defined in the Indenture.
[Remainder of page intentionally left blank]

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            TRAVELPORT LIMITED, as Holdings
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Senior Vice President and Assistant Secretary        WALTONVILLE
LIMITED, as Intermediate Parent
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas        
Title:   Director        TRAVELPORT LLC, as the Borrower
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Authorized Person        TDS INVESTOR (LUXEMBOURG) S.A.R.L., as TDS
Intermediate Parent
      By:   /s/ John Sutherland         Name:   John Sutherland         Title:  
Manager     

 



--------------------------------------------------------------------------------



 



            TRAVELPORT INC.
GALILEO TECHNOLOGIES LLC
GTA NORTH AMERICA, INC.
OWW2, LLC
TRAVEL INDUSTRIES, INC.
TRAVELPORT HOLDINGS, INC.
TRAVELPORT HOLDINGS, LLC
TRAVELPORT INTERNATIONAL SERVICES, INC.
TRAVELPORT OPERATIONS, INC.
WORLDSPAN LLC
WORLDSPAN BBN HOLDINGS, LLC
WORLDSPAN DIGITAL HOLDINGS, LLC
WORLDSPAN IJET HOLDINGS, LLC
WORLDSPAN OPENTABLE HOLDINGS, LLC
WORLDSPAN S.A. HOLDINGS II, L.L.C.
WORLDSPAN SOUTH AMERICAN HOLDINGS LLC
WORLDSPAN STOREMAKER HOLDINGS, LLC
WORLDSPAN TECHNOLOGIES INC.
WORLDSPAN VIATOR HOLDINGS, LLC
WORLDSPAN XOL LLC
WS FINANCING CORP.
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Senior Vice President and Secretary        TRAVELPORT, LP

BY: TRAVELPORT HOLDINGS, LLC, as General Partner
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Senior Vice President and Secretary
of Travelport Holdings, LLC,
as General Partner     

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Collateral Agent
      By:   /s/ Julius R. Zamora         Name:   Julius R. Zamora       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



Schedule I to the
Second Lien Intellectual Property
Security Agreement
SUBSIDIARY PARTIES

          Jurisdiction of Name of Subsidiary Party   Formation
Galileo Technologies LLC
  Delaware
Gta North America, Inc.
  Delaware
OWW2, LLC
  Delaware
TDS Investor (Luxembourg) S.a.r.l.
  Luxembourg
Travel Industries, Inc.
  Delaware
Travelport Holdings, Inc.
  Delaware
Travelport Holdings, LLC
  Delaware
Travelport Inc.
  Delaware
Travelport International Services, Inc.
  Delaware
Travelport Operations, Inc.
  Delaware
Travelport, LP
  Delaware
Waltonville Limited
  Gibraltar
WORLDSPAN BBN Holdings, LLC
  California
WORLDSPAN Digital Holdings, LLC
  Delaware
WORLDSPAN IJET HOLDINGS, LLC
  Delaware
Worldspan LLC
  Delaware
WORLDSPAN OPENTABLE HOLDINGS, LLC
  Georgia
WORLDSPAN S.A. HOLDINGS II, L.L.C.
  Georgia
WORLDSPAN South American Holdings, LLC
  Georgia
Worldspan StoreMaker Holdings, LLC
  Delaware
Worldspan Technologies Inc.
  Delaware
Worldspan Viator Holdings, LLC
  Delaware
Worldspan XOL LLC
  Georgia
WS Financing Corp.
  Delaware

[* Indicates that the entity executed this Agreement under an individual
signature block]

 



--------------------------------------------------------------------------------



 



Schedule II to the
Second Lien Intellectual Property
Security Agreement
U.S. COPYRIGHTS OWNED BY TRAVELPORT, LP

              Title   Jurisdiction   Reg. No.   Record Owner
Worldspan AVS database
  USA   TX0005589147   Worldspan, L.P.*
Worldspan computer interface program
  USA   TX0005586920   Worldspan, L.P.*
Worldspan echo availability data-base
  USA   TX0005589168   Worldspan, L.P.*
Worldspan/Kinetics computer interface program
  USA   TX0005589163   Worldspan, L.P.*
Worldspan disk drive utility computer
program
  USA   TXu000688224   Worldspan, L.P.*

 

*   - Worldspan, L.P. changed its name to Travelport, LP.

PATENTS AND PATENT APPLICATIONS OWNED BY TRAVELPORT
OPERATIONS, INC.

                      Patent No./           Record         Application No.  
Country   Title   Owner   App. Date   Date Issued
2,338,274
  Canada   Apparatus and Method for On-line Price Competitor’s Goods and/or
Services over a Computer Network   Travelport Operations, Inc.   03 June 1999  
 
2000-561573
  Japan   Apparatus and Method for On-line Price Competitor’s Goods and/or
Services over a Computer Network   Travelport Operations, Inc.   7/16/2002
Publication Date    
712,016
  Korea   Apparatus and Method for On-line Price Competitor’s Goods and/or
Services over a Computer Network   Travelport Operations, Inc.   03 June 1999  
20 April 2007
814,895
  Korea   Computer-Implemented System and Method for Booking Airline Travel
Itineraries   Travelport Operations, Inc.   17 September 2001   12 March 2008

1



--------------------------------------------------------------------------------



 



                      Patent No./           Record         Application No.  
Country   Title   Owner   App. Date   Date Issued
6,035,288
  US   Interactive Computer-Implemented System and Method for Negotiating Sale
of Goods and/or Services   Travelport Operations, Inc.   29 June 1998   07 March
2000
10/940979
  US   Interactive Computer-Implemented System and Method for Negotiating Sale
of Goods and/or Services   Travelport Operations, Inc.   15 September 2004    
6,076,070
  US   Apparatus and Method for On-line Price Comparison of Competitor’s Goods
and/or Services over a Computer Network   Travelport Operations, Inc.   23 July
1998   13 June 2000
6,304,850
  US   Computer-Implemented System and Method for Booking Airline Travel
Itineraries   Travelport Operations, Inc.   17 March 1999   16 October 2001
12/738350
  US   Systems and Methods for Programmatic Generation of Database Statements  
Travelport Operations, Inc.   16 April 2010    

PATENTS AND PATENT APPLICATIONS OWNED BY TRAVELPORT, LP

                      Patent No./           Record         Application No.  
Country   Title   Owner   App. Date   Date Issued
7,062,480
  US   System and method for caching and utilizing flight availability  
Travelport, LP   01 April 2002   13 June 2006
7,853,575

7,693,894
  US

US   System and method for caching and utilizing flight availability data
System and method for caching and utilizing flight availability data  
Travelport, LP

Travelport, LP   10 February 2006

10 February 2006   14 December 2010

06 April 2010
7,603,281
  US   Method, computer program and system for pushing flight information to
passengers.   Travelport, LP   12 October 2000   13 October 2009
7,694,012
  US   System and Method for Routing Data   Travelport, LP   28 February 2007  
06 April 2010
11/778444
  US   Automated repricing of revised itineraries for ticket changes requested
after issuance   Travelport, LP   16 July 2007    
12/650227
  US   Computer-based systems and methods for collaborative travel planning  
Travelport, LP   30 December 2009    
12/027792
  US   Method and system for airline fare verification auditing   Travelport, LP
  07 February 2008    
12/721920
  US   System and Method of Travel Itinerary Creation   Travelport, LP   11
March 2010    
2008311781
  Australia   Method and system for airline fare verification auditing  
Worldspan, LP*   20 October 2008    

2



--------------------------------------------------------------------------------



 



                      Patent No./           Record         Application No.  
Country   Title   Owner   App. Date   Date Issued
07 810 740.6
  European Patent Office   Automatic repricing of alternative itineraries for
ticket changes requested after issuance   Worldspan, LP*   24 February 2009    
201002554-2
  Singapore   Method and system for airline fare verification auditing  
Worldspan, LP*   20 October 2008    

 

*   - Worldspan, L.P. changed its name to Travelport, LP.

PATENTS AND PATENT APPLICATIONS OWNED BY TRAVELPORT INC.

                      Patent No./           Record         Application No.  
Country   Title   Owner   App. Date   Date Issued
6,360,205
  US   Obtaining and Utilizing Commercial In- formation   Trip.com, Inc.*   05
March 1999   19 March 2002

 

*   - Trip.com, Inc. merged into Travelport Inc.

TRADEMARK REGISTRATIONS AND APPLICATIONS OWNED BY TRAVELPORT, LP

                                                                      App.  
Reg.     Trademark     App. No.     Reg. No.   Status   Country   Date   Date  
Record Owner
WORLDSPAN
    11796       11796     Registered   Andorra   26-Nov-1998   26-Nov-1998  
Worldspan*
GALILEO
            2116     Registered   Anguilla   27-Nov-1987   27-Nov-1987   Galileo
International LLC***
GALILEO
            2941     Registered   Antigua and Barbuda   02-Dec-1987  
02-Dec-1987   Galileo International LLC***
GLOBE DESIGN
            2972     Registered   Antigua and Barbuda   30-Mar-1988  
30-Mar-1988   Galileo International LLC***
QUANTITUDE
                  Registered   Argentina   1992866   9/24/2004   Galileo
International LLC***
QUANTITUDE
                  Registered   Argentina   1988991   25-Aug-2004   Galileo
International LLC***
WORLDSPAN
    2288429       2007582     Registered   Argentina   26-May-2000   26-Jan-2005
  Worldspan*
WORLDSPAN TRIP MANAGER
    2288430       2007583     Registered   Argentina   26-May-2000   26-Jan-2005
  Worldspan*
WORLDSPAN WIRED
    2288431       2007584     Registered   Argentina   26-May-2000   26-Jan-2005
  Worldspan*
WORLDSPAN
    IM-0001-6.12       20336     Registered   Aruba   06-Jan-2000   08-Feb-2000
  Travelport, LP
TOUR SOURCE
    609458       A609458     Registered   Australia   18-Aug-1993   18-Aug-1993
  Travelport, LP
WORLDSPAN
    758766       758766     Registered   Australia   02-Apr-1998   02-Apr-1998  
Worldspan*
WORLDSPAN WIRED
    741501       741501     Registered   Australia   15-Aug-1997   15-Aug-1997  
Worldspan*

3



--------------------------------------------------------------------------------



 



                                                              App.   Reg.    
Trademark     App. No.     Reg. No.   Status   Country   Date   Date   Record
Owner
GALILEO
            119566     Registered   Austria       11-May- 1988   Galileo
International LLC***
GALILEO
    12626       12626     Registered   Bahamas   28-Sep-1987   28-Sep-1987  
Galileo International LLC***
GLOBE DESIGN
    12800       12800     Registered   Bahamas   04-Mar-1988   04-Mar-1988  
Galileo International LLC***
WORLDSPAN
    21268       21268     Registered   Bahamas   30-Dec-1998   28-Jan-2000  
Worldspan*
WORLDSPAN
    370/99             Pending   Bahrain   06-Mar-1999       Worldspan*
WORLDSPAN
    58273/98             Pending   Bangladesh   14-Dec-1998       Worldspan*
GALILEO
            81/6866     Registered   Barbados   15-Dec-1987   08-Mar-1998  
Galileo International LLC***
GALILEO
    81/21022       81/21022     Registered   Barbados   30-Sep-2005  
15-May-2007   Galileo International LLC***
GALILEO
    81/21021       81/21021     Registered   Barbados   30-Sep-2005  
15-May-2007   Galileo International LLC***
GLOBE DESIGN
            81/4806     Registered   Barbados   17-Mar-1988   27-Mar-1996  
Galileo International LLC***
GALILEO
            11032     Registered   Bermuda   02-Nov-1987   02-Nov-1987  
Travelport International LLC***
WORLDSPAN
    30345       30345     Registered   Bermuda   11-Dec-1998   11-Dec-1998  
Worldspan*
DISEÑO
    0920-2000             Pending   Bolivia   08-Mar-2000       Worldspan*
WORLDSPAN
    0922-2000             Pending   Bolivia   08-Mar-2000       Worldspan*
WORLDSPAN TRIP MANAGER
    2827       89673     Registered   Bolivia   08-Mar-2000   07-Apr-2003  
Worldspan*
WORLDSPAN WIRED
    0919-2000             Pending   Bolivia   08-Mar-2000       Worldspan*
WORLDSPAN
    BAZ983282A       BAZ298282A     Registered   Bosnia and Herzegovina  
02-Dec-1998   23-Dec-2003   Worldspan*
WORLDSPAN
    822463440       822463440     Registered   Brazil   17-Feb-2000  
27-Dec-2005   Worldspan*
WORLDSPAN TRIP MANAGER
    822463474       822463474     Registered   Brazil   17-Feb-2000  
27-Dec-2005   Worldspan*
WORLDSPAN WIRED
    822463482       822463482     Registered   Brazil   17-Feb-2000  
27-Dec-2005   Worldspan*
APOLLO
    631468       421758     Registered   Canada   08-May-1989   07-Jan-1994  
Galileo International LLC***
CAR SELECT
    753058       481626     Registered   Canada   25-Apr-1994   26-Aug-1997  
Worldspan*
CARMASTER
    631470       376482     Registered   Canada   08-May-1989   30-Nov-1990  
Galileo International LLC***
FOCALPOINT (stylized)
    631411       381141     Registered   Canada   08-May-1989   08-Mar-1991  
Galileo International LLC***
GALILEO
    592411       530315     Registered   Canada   25-Sep-1987   21-Jul-2000  
Galileo International LLC***
GALILEO
    1020871       554351     Registered   Canada   30-Jun-1999   22-Nov-2001  
Galileo International LLC***
GALILEO INTERNATIONAL & Design
    1020872       558280     Registered   Canada   30-Jun-1999   21-Feb-2002  
Galileo International LLC***

4



--------------------------------------------------------------------------------



 



                                                              App.   Reg.    
Trademark     App. No.     Reg. No.   Status   Country   Date   Date   Record
Owner
GALILEO VACATIONS
    1298094       TMA776641     Registered   Canada   18-Apr-2006   09-Sep-2010
  Galileo International LLC***
GLOBE DESIGN
    1020870       553383     Registered   Canada   30-Jun-1999   05-Nov-2001  
Galileo International LLC***
GLOBE DESIGN
    602230       563598     Registered   Canada   08-Mar-1988   18-Jun-2002  
Galileo International LLC***
INSIDE AVAILABILITY
            TMA460,207     Registered   Canada       19-Jul-2006   Galileo
International LLC***
INSIDE LINK
    631467       404739     Registered   Canada   08-May-1989   13-Nov-1992  
Galileo International LLC***
POWER SHOPPER
    1214592       636413     Registered   Canada   26-Apr-2004   30-Mar-2005  
Worldspan*
ROOMMASTER
    639525       438914     Registered   Canada   29-Aug-1989   10-Feb-1995  
Galileo International LLC***
TRAVELPORT ROOMS AND MORE
    1538402             Pending   Canada   28-Jul-2011       Worldspan*
TRAVELSCREEN
    631469       376154     Registered   Canada   08-May-1989   23-Nov-1990  
Galileo International LLC***
WORLDSPAN
    650372       392001     Registered   Canada   08-Feb-1990   20-Dec-1991  
Worldspan*
WORLDSPAN (Stylized w/ maple leaf)
    1173618       634859     Registered   Canada   02-Apr-2003   10-Mar-2005  
Worldspan*
WORLDSPAN GO!
    885993       535505     Registered   Canada   30-Jul-1998   24-Oct-2000  
Worldspan*
WORLDSPAN TRIP MANAGER
    1007352       TMA564491     Registered   Canada   04-Mar-1999   09-Jul-2002
  Worldspan*
WORLDSPAN WIRED
    857440       TMA526262     Registered   Canada   30-Sep-1997   31-Mar-2000  
Worldspan*
WORLDSPAN
    493478       623859     Registered   Chile   14-Jul-2000   05-Mar-2002  
Worldspan*
WORLDSPAN
    9800078039       1339820     Registered   China (People’s Republic)  
13-Jul-1998   27-Nov-1999   Travelport, LP
WORLDSPAN
    1019765       264473     Registered   Colombia   12-Mar-2001   16-Apr-2002  
Worldspan*
WORLDSPAN TRIP MANAGER
    1019767       243929     Registered   Colombia   12-Mar-2001   01-Nov-2001  
Worldspan*
WORLDSPAN WIRED
    1019769       243930     Registered   Colombia   12-Mar-2001   01-Nov-2001  
Worldspan*
WORLDSPAN
    2001-8442       133619     Registered   Costa Rica   08-Nov-2001  
17-May-2002   Worldspan*
WORLDSPAN TRIP MANAGER
    2001-8444       133620     Registered   Costa Rica   08-Nov-2001  
17-May-2002   Worldspan*
WORLDSPAN WIRED
    2001/8443       133618     Registered   Costa Rica   08-Nov-2001  
17-May-2002   Worldspan*
WORLDSPAN
    137905       223382     Registered   Czech Republic   23-Nov-1998  
23-Mar-2000   Worldspan*
GALILEO
            123/08/RADM     Registered   Djibouti       22-Oct-1987   Galileo
International LLC***
GALILEO
            23/88     Registered   Dominica   17-May-1988   17-May-1988  
Galileo International LLC***
GLOBE DESIGN
            35/88     Registered   Dominica   07-Jul-1988   07-Jul-1988  
Galileo International LLC***
WORLDSPAN
    102882       102882     Registered   Dominican Republic   20-Jan-1999  
15-Mar-1999   Worldspan*

5



--------------------------------------------------------------------------------



 



                                                              App.   Reg.    
Trademark     App. No.     Reg. No.   Status   Country   Date   Date   Record
Owner
WORLDSPAN
    101047-99       I-8972-2003   Registered   Ecuador   23-Dec-1999  
27-Feb-2002   Worldspan*
WORLDSPAN
    76440       76440     Registered   Egypt   13-Feb-1990   13-Feb-1990  
Travelport, LP
WORLDSPAN
    E-4155-0       E-4155-00     Registered   El Salvador   08-Jun-2000  
30-Aug-2001   Travelport, LP
WORLDSPAN TRIP MANAGER
    E-4157-00       21 Book 137   Registered   El Salvador   08-Jun-2000  
17-Aug-2001   Worldspan*
WORLDSPAN
    98-02745       31455     Registered   Estonia   20-Nov-1998   29-Jun-2000  
Travelport, LP
WORLDSPAN
    751107       751107     Registered   European Community   10-Feb-1998  
13-Jul-1999   Worldspan*
WORLDSPAN COMMERCIAL WORLD
            674630     Registered   European Community       27-Sep-1999  
Worldspan*
WORLDSPAN CRUISE LINE SOURCE
            674598     Registered   European Community       18-May-1999  
Worldspan*
WORLDSPAN POWER PRICING
    674648       674648     Registered   European Community   31-Oct-1997  
10-May-1999   Worldspan*
WORLDSPAN SECURATE
    674515       674515     Registered   European Community   31-Oct-1997  
18-May-1999   Worldspan*
WORLDSPAN TRIP MANAGER
    674770       674770     Registered   European Community   31-Oct-1997  
18-May-1999   Worldspan*
WORLDSPAN WIRED
    619403       619403     Registered   European Community   21-Aug-1997  
16-Apr-1999   Worldspan*
WORLDSPAN WORLD STP
    674663       674663     Registered   European Community   31-Oct-1997  
18-May-1999   Worldspan*
WORLDSPAN WORLDGROUP
    674739       674739     Registered   European Community   31-Oct-1997  
18-May-1999   Worldspan*
WORLDSPAN
    1894-99       106819     Registered   Guatemala   10-Mar-1999   27-Sep-2000
  Travelport, LP
WORLDSPAN
    9324/2000             Pending   Honduras   28-Jun-2000       Worldspan*
WORLDSPAN TRIP MANAGER
    2000-9323             Pending   Honduras   28-Jun-2000       Worldspan*
WORLDSPAN
    9805000       199913288     Registered   Hong Kong   20-Apr-1998  
29-Oct-1999   Worldspan*
WORLDSPAN
    M9403103       144567     Registered   Hungary   16-Aug-1994   14-May-1997  
Worldspan*
WORLDSPAN
    849455       849455     Registered   India   05-Apr-1999   18-Jan-2007  
Worldspan*
WORLDSPAN
    764/90       138503     Registered   Ireland   09-Feb-1990   09-Feb-1990  
Worldspan*
WORLDSPAN
    75331       T/75331     Registered   Israel   12-Feb-1990   11-Aug-1993  
Travelport, LP
WORLDSPAN TRIP MANAGER
    125746       125746     Registered   Israel   14-Feb-1999   06-Apr-2000  
Travelport, LP
WORLDSPAN WIRED
    125745       125745     Registered   Israel   14-Feb-1999   07-Feb-2000  
Travelport, LP
GALILEO
    9/1077       22338     Registered   Jamaica   01-Oct-1987   01-Oct-1987  
Galileo International LLC***
APOLLO
    44374/90             Pending   Japan   19-Apr-1990       Galileo
International LLC***
WORLDSPAN
    041543/98       4290403     Registered   Japan   20-May-1998   02-Jul-1999  
Worldspan*

6



--------------------------------------------------------------------------------



 



                                                              App.   Reg.    
Trademark     App. No.     Reg. No.   Status   Country   Date   Date   Record
Owner
WORLDSPAN TRIP MANAGER
    037994/99       4542545     Registered   Japan   30-Apr-1999   08-Feb-2002  
Worldspan*
WORLDSPAN WIRED
    037993/99       4414965     Registered   Japan   30-Apr-1999   08-Sep-2000  
Travelport, LP
WORLDSPAN
    041543/98       50544     Registered   Jordan   26-Jul-1998   26-Jul-1999  
Worldspan*
WORLDSPAN
    SMA/1721       SMA/1721     Registered   Kenya   07-Jun-1999   09-Apr-2002  
Worldspan*
WORLDSPAN TRIP MANAGER
    SMA/1725       SMA/1725     Registered   Kenya   07-Jun-1999   09-Apr-2002  
Worldspan*
WORLDSPAN WIRED
    SMA/1726       SMA/1726     Registered   Kenya   07-Jun-1999   09-Apr-2002  
Worldspan*
WORLDSPAN
    98-3667       55409     Registered   Korea, Republic of   11-May-1998  
28-Jun-1999   Travelport, LP
WORLDSPAN TRIP MANAGER
    99/1605       59168     Registered   Korea, Republic of   18-Feb-1999  
24-Jan-2000   Travelport, LP
WORLDSPAN WIRED
    99-1604       59167     Registered   Korea, Republic of   18-Feb-1999  
24-Jan-2000   Travelport, LP
WORLDSPAN
    42584       39017     Registered   Kuwait   08-Mar-1999   17-Aug-2004  
Worldspan*
SWISH Design
            78733     Registered   Lebanon   01-Jan-1999   02-Feb-1999  
Worldspan*
WORLDSPAN
            76838     Registered   Lebanon   24-Aug-1998   24-Aug-1998  
Worldspan*
WORLDSPAN
    119856       119856     Registered   Lebanon   18-Dec-2008   22-Dec-2008  
Worldspan*
WORLDSPAN GLOBE
    76839       76839     Registered   Lebanon   24-Aug-1998   24-Aug-1998  
Worldspan*
Design only
            11037     Registered   Liechtenstein       20-Jan-1999   Worldspan*
Design only
            11039     Registered   Liechtenstein       20-Jan-1999   Worldspan*
WORLDSPAN
    23615       23615     Registered   Malta   26-Sep-1994   22-Nov-1994  
Worldspan*
APOLLO
    85091       400626     Registered   Mexico   09-Apr-1990   09-Apr-1990  
Galileo International Partnership****
COMMERCIAL WORLD
            478505     Registered   Mexico   03-Nov-1994       Worldspan*
CORPORATE APOLLO
    85086       381173     Registered   Mexico   09-Apr-1990   09-Apr-1990  
Galileo International Partnership****
FOCALPOINT
    85089       381268     Registered   Mexico   09-Apr-1990   09-Apr-1990  
Galileo International Partnership****
GALILEO
    242267       505353     Registered   Mexico   31-Aug-1995   31-Aug-1995  
Galileo International LLC***
GALILEO
    242265       505352     Registered   Mexico   31-Aug-1995   31-Aug-1995  
Galileo International LLC***
GALILEO
    242266       906627     Registered   Mexico   31-Aug-1995   31-Oct-2005  
Galileo International LLC***
GLOBE DESIGN
            356540     Registered   Mexico   14-Mar-1988   14-Mar-1988   Galileo
Distribution Systems****
GLOBE DESIGN
            355596     Registered   Mexico   14-Mar-1988   14-Mar-1988   Galileo
International LLC***
GLOBE DESIGN
            365583     Registered   Mexico   14-Mar-1988   14-Mar-1988   Galileo
International LLC***
GLOBE DESIGN
            358386     Registered   Mexico   14-Mar-1988   14-Mar-1988   Galileo
International LLC***

7



--------------------------------------------------------------------------------



 



                                                              App.   Reg.    
Trademark     App. No.     Reg. No.   Status   Country   Date   Date   Record
Owner
GLOBE DESIGN
            355595     Registered   Mexico   14-Mar-1988   14-Mar-1988   Galileo
International LLC***
HIGHWIRE
    554405       755406     Registered   Mexico   01-Jul-2002   23-Jul-2002  
Galileo International LLC***
HIGHWIRE
    554404       755405     Registered   Mexico   01-Jul-2002   23-Jul-2002  
Galileo International LLC***
LEISURESHOPPER
    85088       381267     Registered   Mexico   09-Apr-1990   17-Aug-1995  
Galileo International Partnership****
POWER PRICING
    355226       599816     Registered   Mexico   24-Nov-1998   29-Jan-1999  
Worldspan*
POWER SHOPPER
    355225       599815     Registered   Mexico   24-Nov-1998   29-Jan-1999  
Worldspan*
QUANTITUDE
            708514     Registered   Mexico       30-Jul-2001   Galileo
International LLC***
ROOMMASTER
    85081       381170     Registered   Mexico   09-Apr-1990   09-Apr-1990  
Galileo International Partnership****
WORLDSPAN
    81500       389828     Registered   Mexico   08-Feb-1990   31-Jan-1991  
Worldspan*
WORLDSPAN GO!
    346680       595148     Registered   Mexico   09-Sep-1998   30-Nov-1998  
Worldspan*
WORLDSPAN TRIP MANAGER
    355220       601714     Registered   Mexico   24-Nov-1998   25-Feb-1999  
Worldspan*
WORLDSPAN WIRED
    218145       571542     Registered   Mexico   18-Dec-1997   27-Feb-1998  
Worldspan*
GALILEO
    1375       1375     Registered   Montserrat   25-Jan-1988   25-Jan-1988  
Galileo International LLC***
GLOBE DESIGN
    1382       1382     Registered   Montserrat   22-Apr-1988   22-Apr-1988  
Galileo International LLC***
GLOBE DESIGN
            15114     Registered   Netherlands Antilles   29-Mar-1988  
29-Mar-1988   Galileo International LLC***
TOUR SOURCE
    229384       229384     Registered   New Zealand   16-Aug-1993   03-Oct-1996
  Worldspan*
WORLDSPAN
    303116       303116     Registered   New Zealand   21-Dec-1998   12-Jul-1999
  Worldspan*
WORLDSPAN
    2000-003084       2010091875 CC     Registered   Nicaragua   28-Jun-2000  
17-Nov-2010   Worldspan*
WORLDSPAN
    TP-38954       64319     Registered   Nigeria   25-Jan-1999   03-Sep-2003  
Worldspan*
WORLDSPAN
    90.0745       148332     Registered   Norway   09-Feb-1990   02-Jan-1992  
Worldspan*
WORLDSPAN TRIP MANAGER
    199901513       205971     Registered   Norway   15-Feb-1999   08-Dec-2000  
Travelport, LP
WORLDSPAN
    157319       157319     Registered   Pakistan   25-Aug-1999   01-Oct-2005  
Worldspan*
WORLDSPAN
    107382       107382     Registered   Panama   22-May-2000   16-Apr-2001  
Worldspan, L.P.
WORLDSPAN
    5426-1999       222011     Registered   Paraguay   23-Mar-1999   19-Jan-2000
  Travelport, LP
POWER PRICING
    20891       20891     Registered   Peru   23-Dec-1999   23-Mar-2000  
Worldspan, L.P.
POWER SHOPPER
    20808       20808     Registered   Peru   23-Dec-1999   27-Mar-2000  
Worldspan, L.P.
SECURATE AIR
    20807       20807     Registered   Peru   23-Dec-1997   27-Mar-2000  
Worldspan, L.P.
WORLDSPAN
            25612     Registered   Peru       13-Mar-2001   Worldspan+

8



--------------------------------------------------------------------------------



 



                                                              App.   Reg.    
Trademark     App. No.     Reg. No.   Status   Country   Date   Date   Record
Owner
WORLDSPAN
            24366     Registered   Peru       30-Nov- 2000   Worldspan+
WORLDSPAN
    96788       24945     Registered   Peru   14-Dec-1999   30-Nov-2000  
Worldspan, L.P.**
WORLDSPAN
    97202       25612     Registered   Peru   14-Dec-1999   13-Mar-2001  
Worldspan, L.P.**
WORLDSPAN
            24366     Registered   Peru       30-Nov-2000   Worldspan, L.P.**
WORLDSPAN NET
    96790       24947     Registered   Peru   14-Dec-1999   30-Nov-2000  
Worldspan, L.P.**
WORLDSPAN TRIP MANAGER
    96786       24944     Registered   Peru   14-Dec-1999   30-Nov-2000  
Worldspan, L.P.**
WORLDSPAN WIRED
    96789       24946     Registered   Peru   14-Dec-1999   30-Nov-2000  
Worldspan, L.P.**
WORLDSPAN
    137173       92718     Registered   Poland   18-Aug-1994   11-Jun-1996  
Worldspan*
WORLDSPAN
    261881       261881     Registered   Portugal   09-Feb-1990   20-Aug-1992  
Worldspan*
WORLDSPAN
            47,671     Registered   Puerto Rico       31-Jan-2001   Worldspan*
WORLDSPAN
    20073       20073     Registered   Qatar   22-Feb-1999   22-May-2005  
Worldspan*
WORLDSPAN
    39986       47417     Registered   Romania   26-Jun-1996   23-May-2003  
Worldspan*
WORLDSPAN
    94033977       137328     Registered   Russian Federation   26-Sep-1994  
25-Jan-1996   Worldspan*
WORLDSPAN
    34144       407/4     Registered   Saudi Arabia   22-May-1996   22-May-1996
  Worldspan*
WORLDSPAN TRIP MANAGER
    48253       504/65     Registered   Saudi Arabia   15-Mar-1999   15-Mar-1999
  Worldspan*
WORLDSPAN WIRED
    48252       555/54     Registered   Saudi Arabia   14-Mar-1999   14-Mar-1999
  Worldspan*
WORLDSPAN
            T98/12799B     Registered   Singapore   23-Dec-1998   23-Dec-1998  
Worldspan*
WORLDSPAN
    2977-98       192269     Registered   Slovakia   24-Nov-1998   25-Sep-2000  
Worldspan*
WORLDSPAN
    98/23079       98/23079     Registered   South Africa   21-Dec-1998  
05-Nov-2002   Worldspan*
WORLDSPAN
    91081       91081     Registered   Sri Lanka   14-Jan-1999   22-Jun-2004  
Travelport, LP
GLOBE DESIGN
            3317     Registered   St. Kitts and Nevis   10-Oct-1988  
10-Oct-1988   Galileo International LLC***
GALILEO
    112/87       112/87     Registered   St. Lucia   03-Nov-1987   03-Nov-1987  
Galileo International LLC***
GLOBE DESIGN
            58/1988     Registered   St. Lucia   13-Jun-1988   13-Jun-1988  
Galileo International LLC***
WORLDSPAN
    90-01358       230060     Registered   Sweden   12-Feb-1990   07-Feb-1992  
Worldspan*
Design only
            388777     Registered   Switzerland       6-Jan-1992   Worldspan*
WORLDSPAN
    1113-1990.3       P-382487     Registered   Switzerland   09-Feb-1990  
18-Apr-1991   Travelport, LP
WORLDSPAN
    06600/2000       P-478891     Registered   Switzerland   02-Jun-2000  
24-Nov-2000   Travelport, LP
WORLDSPAN
                  Pending   Syria           Worldspan*
WORLDSPAN
    88004124       120842     Registered   Taiwan   30-Jan-1999   01-Feb-2000  
Worldspan, L.P.**

9



--------------------------------------------------------------------------------



 



                                                              App.   Reg.    
Trademark     App. No.     Reg. No.   Status   Country   Date   Date   Record
Owner
WORLDSPAN GlOBE DESIGN
            120843     Registered   Taiwan       1-Feb-2000   Worldspan*
WORLDSPAN
    TO/T/00/00309       809     Registered   Tonga   01-Feb-2000   01-Feb-2000  
Travelport, LP
WORLDSPAN
    1222/90       117679     Registered   Turkey   16-Feb-1990   16-Feb-1990  
Travelport, LP
GALILEO
    10456       10456     Registered   Turks and Caicos Islands   16-Nov-1987  
16-Nov-1987   Galileo International LLC***
GLOBE DESIGN
            10479     Registered   Turks and Caicos Islands   02-Jun-1988  
03-Jun-1988   Galileo International LLC***
GALILEO
    200811242             Pending   Ukraine   28-May-2008       Galileo
International LLC***
WORLDSPAN
    28647       33687     Registered   United Arab Emirates   20-Oct-1998  
09-Oct-2002   Worldspan*
WORLDSPAN
    1414155       B1414155     Registered   United Kingdom   10-Feb-1990  
10-Jan-1992   Worldspan*
APOLLO
    73/283681       1268761     Registered   United States of America  
28-Oct-1980   28-Feb-1984   Travelport, LP
APOLLO
    75/982339       2770579     Registered   United States of America  
30-Apr-1999   07-Oct-2003   Travelport, LP
APOLLO
    75/694975       3555633     Registered   United States of America  
30-Apr-1999   06-Jan-2009   Travelport, LP
CAR SELECT
    74/516307       1990503     Registered   United States of America  
25-Apr-1994   30-Jul-1996   Travelport, LP
COMMUNICATIONS INTEGRATOR
    74/191414       1754967     Registered   United States of America  
05-Aug-1991   02-Mar-1993   Travelport, LP
FASTCLIP
    74/556498       1924274     Registered   United States of America  
02-Aug-1994   03-Oct-1995   Travelport, LP
FASTMAIL
    74/556493       1924272     Registered   United States of America  
02-Aug-1994   03-Oct-1995   Travelport, LP
FOCALPOINT
    73/704318       1508532     Registered   United States of America  
06-Jan-1988   11-Oct-1988   Travelport, LP
FOCALPOINT
    73/821591       1599827     Registered   United States of America  
25-Aug-1989   05-Jun-1990   Travelport, LP
FOCALPOINT
(stylized)
    74/009155       1617443     Registered   United States of America  
08-Dec-1989   16-Oct-1990   Travelport, LP
GALILEO
    75/645802       2572524     Registered   United States of America  
22-Feb-1999   28-May-2002   Travelport, LP
GALILEO
    73/700927       1647908     Registered   United States of America  
16-Dec-1987   18-Jun-1991   Travelport, LP
GALILEO VIEWTRIP
    78/761872       3192513     Registered   United States of America  
28-Nov-2005   02-Jan-2007   Travelport, LP
GLOBE DESIGN
    73/716956       1739496     Registered   United States of America  
11-Mar-1988   15-Dec-1992   Travelport, LP
LEISURESHOPPER (Stylized)
    74/030113       1750832     Registered   United States of America  
20-Feb-1990   02-Feb-1993   Travelport, LP
MONEYSAVER
(stylized)
    73/486393       1399066     Registered   United States of America  
21-Jun-1984   24-Jun-1986   Travelport, LP
POWER PRICING
    74/583593       1962894     Registered   United States of America  
07-Oct-1994   19-Mar-1996   Travelport, LP
POWER SHOPPER
    75/130183       2115536     Registered   United States of America  
05-Jul-1996   25-Nov-1997   Travelport, LP

10



--------------------------------------------------------------------------------



 



                                                                      App.      
    Reg.         Trademark     App. No.     Reg. No.   Status   Country   Date  
Date   Record Owner
ROOMMASTER (stylized)
    74/030116       1675586     Registered   United States of America  
20-Feb-1990   11-Feb-1992   Travelport, LP
SCRIPTPRO
    75/022125       2004517     Registered   United States of America  
20-Nov-1995   01-Oct-1996   Travelport, LP
SECURATE
    74/497735       1947439     Registered   United States of America  
07-Mar-1994   09-Jan-1996   Travelport, LP
TECHXCHANGE
    74/496166       1955617     Registered   United States of America  
03-Mar-1994   13-Feb-1996   Travelport, LP
TRAVEL TECHNOLOGY SO ADVANCED, IT’S SIMPLE
    78/611753       3138318     Registered   United States of America  
19-Apr-2005   05-Sep-2006   Travelport, LP
TRAVELPORT ROOMS AND MORE
    85/372,664             Pending   United States of America   15-Jul-2011    
      Travelport, LP
VIEWPOINT
    78/253544       2825299     Registered   United States of America  
23-May-2003   23-Mar-2004   Travelport, LP
WORLDSPAN
    73/838498       1608514     Registered   United States of America  
13-Nov-1989   31-Jul-1990   Travelport, LP
WORLDSPAN AIRLINE SOURCE
    74/409262       1874327     Registered   United States of America  
06-Jul-1993   17-Jan-1995   Travelport, LP
WORLDSPAN and design
    75/346065       2189417     Registered   United States of America  
22-Aug-1997   15-Sep-1998   Travelport, LP
WORLDSPAN CAR SOURCE
    74/264777       1785867     Registered   United States of America  
13-Apr-1992   03-Aug-1993   Travelport, LP
WORLDSPAN CORPORATE FLEET
    75/277795       2209715     Registered   United States of America  
21-Apr-1997   08-Dec-1998   Travelport, LP
WORLDSPAN FARESOURCE
    76/592364       3204293     Registered   United States of America  
17-May-2004   30-Jan-2007   Travelport, LP
WORLDSPAN GLOBE DESIGN
    74/398846       1,828,591     Registered   United States of America  
07-Jun-1993   29-Mar-1994   Worldspan, L.P.*
WORLDSPAN GO!
    75/435794       2275654     Registered   United States of America  
17-Feb-1998   07-Sep-1999   Travelport, LP
WORLDSPAN HOTEL SELECT
    74/422004       1877037     Registered   United States of America  
09-Aug-1993   31-Jan-1995   Travelport, LP
WORLDSPAN HOTEL SOURCE
    74/264828       1784474     Registered   United States of America  
13-Apr-1992   27-Jul-1993   Travelport, LP
WORLDSPAN INTERACTIVE MAPS
    76/547052       3077119     Registered   United States of America  
25-Sep-2003   04-Apr-2006   Travelport, LP
WORLDSPAN INTERCHANGE
    78/518375       3089656     Registered   United States of America  
17-Nov-2004   09-May-2006   Travelport, LP
WORLDSPAN RAPID REPRICE
    76/458064       2971585     Registered   United States of America  
15-Oct-2002   19-Jul-2005   Travelport, LP
WORLDSPAN RATE RUNNER
    78/661508       3209726     Registered   United States of America  
30-Jun-2005   13-Feb-2007   Travelport, LP
WORLDSPAN TOUR SOURCE
    74/264795       1785868     Registered   United States of America  
13-Apr-1992   03-Aug-1993   Travelport, LP
WORLDSPAN TRIP MANAGER XE
    78/493433       3075954     Registered   United States of America  
01-Oct-2004   04-Apr-2006   Travelport, LP
Design only
            315427     Pending   Uruguay   10-Aug-1999       Galileo
International LLC***
WORLDSPAN
    321444       416711     Registered   Uruguay   24-Mar-2000   12-Oct-2000  
Travelport, LP

11



--------------------------------------------------------------------------------



 



                                                              App.   Reg.    
Trademark     App. No.     Reg. No.   Status   Country   Date   Date   Record
Owner
WORLDSPAN
    MGU2010 0382       MGU20261     Registered   Uzbekistan   26-Feb-2010  
15-Nov-2010   Travelport, LP
GALILEO
    12636-95       N-039161     Registered   Venezuela   22-Aug-1995  
06-Aug-1999   The Galileo Company Limited****
GALILEO
            2236     Registered   Virgin Islands (British)   28-Dec-1987  
28-Dec-1987   Galileo International LLC***
GLOBE DESIGN
            2241     Registered   Virgin Islands (British)   08-Jun-1988  
08-Jun-1988   Galileo International LLC***
WORLDSPAN
    3982       3982     Registered   Western Samoa   31-Jan-2000   24-Sep-2001  
Worldspan*
WORLDSPAN TRIP MANAGER
    3985       3985     Registered   Western Samoa   31-Jan-2000   24-Sep-2001  
Worldspan*
WORLDSPAN WIRED
    3986       3986     Registered   Western Samoa   31-Jan-2000   24-Sep-2001  
Worldspan*
WORLDSPAN
    15230       12819     Registered   Yemen, Republic of   27-Dec-1999  
21-Jan-2001   Worldspan*

 

+   - Instructions have been given to update records to reflect Travelport, LP
as the record owner.   *   - “Worldspan” refers to “Worldspan, L.P.”, which
changed its name to Travelport, LP.   **   - Worldspan, L.P. changed its name to
Travelport, LP.   ***   - The trademarks of Galileo International, LLC and
Travelport International, LLC, through merger and contributions, are now owned
by Travelport, LP.   ****   - Through mergers and name changes, the trademarks
became owned by Galileo International, LLC, and are now owned by Travelport, LP.

TRADEMARK REGISTRATIONS AND APPLICATIONS OWNED BY TRAVELPORT INC.

                                                                  App.   Reg.  
Record Trademark     App. No.     Reg. No.   Status   Country   Date   Date  
Owner
TRAVELPORT
    3200601306       54413     Registered   African Union Territories (OAPI)  
17-Jul-2006   15-Nov-2006   Travelport Inc.
TRAVELPORT
    3200601305       54412     Registered   African Union Territories (OAPI)  
17-Jul-2006   15-Nov-2006   Travelport Inc.
Travelport Strata Design
    3200601303       54410     Registered   African Union Territories (OAPI)  
17-Jul-2006   15-Nov-2006   Travelport Inc.
Travelport Strata Design
    3200601303       54411     Registered   African Union Territories (OAPI)  
17-Jul-2006   15-Nov-2006   Travelport Inc.
TRAVELPORT
    102913             Pending   Algeria   14-Oct-2010       Travelport Inc.
TRAVELPORT
    22559/09             Pending   Angola   14-Aug-2009       Travelport Inc.
TRAVELPORT
    22560/09             Pending   Angola   14-Aug-2009       Travelport Inc.
TRAVELPORT
    22558/09             Pending   Angola   14-Aug-2009       Travelport Inc.

12



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
TRAVELPORT
    2.687.375       2.184.159     Registered   Argentina   19-Jul-2006  
26-Sep-2007   Travelport Inc.
TRAVELPORT
    2.687.376       2.252.436     Registered   Argentina   19-Jul-2006  
03-Oct-2008   Travelport Inc.
TRAVELPORT
    2.687.372       2.369.531     Registered   Argentina   19-Jul-2006  
20-May-2010   Travelport Inc.
TRAVELPORT
    2.687.373       2.184.164     Registered   Argentina   19-Jul-2006  
26-Sep-2007   Travelport Inc.
TRAVELPORT
    2.687.374       2.252.435     Registered   Argentina   19-Jul-2006  
03-Oct-2008   Travelport Inc.
TRAVELPORT
    2.687.370       2.184.157     Registered   Argentina   19-Jul-2006  
26-Sep-2007   Travelport Inc.
TRAVELPORT
    2.687.371       2.184.158     Registered   Argentina   19-Jul-2006  
26-Sep-2007   Travelport Inc.
Travelport Strata Design
    2.687.382       2.252.438     Registered   Argentina   19-Jul-2006  
03-Oct-2008   Travelport Inc.
Travelport Strata Design
    2.687.377       2.184.163     Registered   Argentina   19-Jul-2006  
26-Sep-2007   Travelport Inc.
Travelport Strata Design
    2.687.381       2.184.161     Registered   Argentina   19-Jul-2006  
26-Sep-2007   Travelport Inc.
Travelport Strata Design
    2.687.380       2.252.437     Registered   Argentina   19-Jul-2006  
03-Oct-2008   Travelport Inc.
Travelport Strata Design
    2.687.378       2273241     Registered   Argentina   19-Jul-2006   25-Feb-09
  Travelport Inc.
Travelport Strata Design
    2.687.385       2.184.166     Registered   Argentina   19-Jul-2006  
26-Sep-2007   Travelport Inc.
Travelport Strata Design
    2.687.379       2.184.160     Registered   Argentina   19-Jul-2006  
26-Sep-2007   Travelport Inc.
TRAVELPORT
    20060923       12019     Registered   Armenia   28-Jul-2006   07-Sep-2007  
Travelport Inc.
Travelport Strata Design
    20060924       12020     Registered   Armenia   28-Jul-2006   07-Sep-2007  
Travelport Inc.
TRAVELPORT
    26091       26091     Registered   Aruba   14-Apr-2006   02-Nov-2006  
Travelport Inc.
Travelport Strata Design
    26092       26092     Registered   Aruba   08-Sep-2006   02-Nov-2006  
Travelport Inc.
TRAVELPORT
    1012231       1012231     Registered   Australia   23-Jul-2004   23-Jul-2004
  Travelport Inc.
TRAVELPORT (subway logo)
    1012232       1012232     Registered   Australia   23-Jul-2004   23-Jul-2004
  Travelport Inc.
Travelport Strata Design
    1125163       1125163     Registered   Australia   20-Jul-2006   24-Sep-2007
  Travelport Inc.
TRAVELPORT
    2006 0930       2007 1105     Registered   Azerbaijan   07-Jul-2006  
30-Dec-2007   Travelport Inc.
Travelport Strata Design
    20060939       2008 0491     Registered   Azerbaijan   11-Jul-2006  
05-May-2008   Travelport Inc.
TRAVELPORT WORD & STRATA DESIGN
    52228       52228     Registered   Bahrain   20-Dec-2006   09-Jun-2009  
Travelport Americas, Inc.*
TRAVELPORT WORD & STRATA DESIGN
    52230       52230     Registered   Bahrain   20-Dec-2006   09-Jun-2009  
Travelport Americas, Inc.*
TRAVELPORT WORD & STRATA DESIGN
    52231       52231     Registered   Bahrain   20-Dec-2006   09-Jun-2009  
Travelport Americas, Inc.*

13



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
TRAVELPORT WORD & STRATA DESIGN
    52233       52233     Registered   Bahrain   20-Dec-2006   09-Jun-2009  
Travelport Americas, Inc.*
TRAVELPORT WORD & STRATA DESIGN
    52232       52232     Registered   Bahrain   20-Dec-2006   09-Jun-2009  
Travelport Americas, Inc.*
TRAVELPORT WORD & STRATA DESIGN
    52234       52234     Registered   Bahrain   20-Dec-2006   09-Jun-2009  
Travelport Americas, Inc.*
TRAVELPORT WORD & STRATA DESIGN
    52229       52229     Registered   Bahrain   20-Dec-2006   09-Jun-2009  
Travelport Americas, Inc.*
TRAVELPORT
    119811             Pending   Bangladesh   30-Nov-2008       Travelport Inc.
TRAVELPORT
    119812             Pending   Bangladesh   30-Nov-2008       Travelport Inc.
TRAVELPORT
    119813             Pending   Bangladesh   30-Nov-2008       Travelport Inc.
TRAVELPORT
    45985       45985     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
TRAVELPORT
    45986       45986     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
TRAVELPORT
    45988       45988     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
TRAVELPORT
    45987       45987     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
TRAVELPORT
    45989       45989     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
TRAVELPORT
    45990       45990     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
TRAVELPORT
    45991       45991     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
Travelport Strata Design
    45992       45992     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
Travelport Strata Design
    45993       45993     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
Travelport Strata Design
    45994       45994     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
Travelport Strata Design
    45995       45995     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
Travelport Strata Design
    45996       45996     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
Travelport Strata Design
    45997       45997     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
Travelport Strata Design
    45998       45998     Registered   Bermuda   01-Sep-2006   05-Sep-2007  
Travelport Inc.
Travelport Strata Design
                  Pending   BES Islands   10-Oct-2011       Travelport Inc.
TRAVELPORT
    BW/M/09/00011       BW/M/2009/00011     Registered   Botswana   12-Jan-2009
  12-Jan-2009   Travelport Inc.
TRAVELPORT
    828.572.429             Registered   Brazil   21-Jul-2006   09-Aug-2011  
Travelport Inc.
TRAVELPORT
    828.572.755       828.572.755     Registered   Brazil   21-Jul-2006  
18-Aug-2009   Travelport Inc.
TRAVELPORT
    828.572.798       828.572.798     Registered   Brazil   21-Jul-2006  
18-Aug-2009   Travelport Inc.
TRAVELPORT
    828.572.453       828.572.453     Registered   Brazil   21-Jul-2006  
18-Aug-2009   Travelport Inc.
TRAVELPORT
    828.572.771       828.572.771     Registered   Brazil   21-Jul-2006  
18-Aug-2009   Travelport Inc.

14



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
TRAVELPORT
    828.572.780       828.572.780     Registered   Brazil   21-Jul-2006  
18-Aug-2009   Travelport Inc.
Travelport Strata Design
    828.572.690       828.572.690     Registered   Brazil   21-Jul-2006  
25-May-2010   Travelport Inc.
Travelport Strata Design
    828.572.720       828.572.720     Registered   Brazil   21-Jul-2006  
23-Feb-2010   Travelport Inc.
Travelport Strata Design
    828.572.607       828.572.607     Registered   Brazil   21-Jul-2006  
23-Feb-2010   Travelport Inc.
Travelport Strata Design
    828.572.542       828.572.542     Registered   Brazil   21-Jul-2006  
23-Feb-2010   Travelport Inc.
Travelport Strata Design
    828.572.518       828.572.518     Registered   Brazil   21-Jul-2006  
23-Feb-2010   Travelport Inc.
Travelport Strata Design
    828.572.577       828.572.577     Registered   Brazil   21-Jul-2006  
23-Feb-2010   Travelport Inc.
Travelport Strata Design
    828.572.623       828.572.623     Registered   Brazil   21-Jul-2006  
23-Feb-2010   Travelport Inc.
TRAVELPORT
    32620      KH/31535/09   Registered   Cambodia   28-Nov-2008   28-May-2009  
Travelport Inc.
TRAVELPORT
    32621      KH/31536/09   Registered   Cambodia   28-Nov-2008   28-May-2009  
Travelport Inc.
TRAVELPORT
    32622      KH/31537/09   Registered   Cambodia   28-Nov-2008   28-May-2009  
Travelport Inc.
TRAVELPORT
    1254462       714523     Registered   Canada   18-Apr-2005   15-May-2008  
Travelport Inc.
Travelport Strata Design
    1308727      TMA773,659   Registered   Canada   13-Jul-2006   04-Aug-2010  
Travelport Inc.
TRAVELPORT TRAVERSA
    1504567             Pending   Canada   19-Nov-2010       Travelport Inc.
TRAVELPORT
                  Pending   Cape Verde   18-Mar-2009       Travelport Inc.
TRAVELPORT
                  Pending   Cayman Islands           Travelport Inc.
TRAVELPORT
    737848       786813     Registered   Chile   25-Jul-2006   10-May-2007  
Travelport Inc.
TRAVELPORT
    737477       859049     Registered   Chile   25-Jul-2006   01-Sep-2009  
Travelport Inc.
Travelport Strata Design
    737849       786814     Registered   Chile   25-Jul-2006   10-May-2007  
Travelport Inc.
Travelport Strata Design
    737478       783544     Pending   Chile   25-Jul-2006   3-Apr-2007  
Travelport Inc.
TRAVELPORT
    5527192       5527192     Registered   China (People’s Republic)  
07-Aug-2006   28-Nov-2009   Travelport Inc.
TRAVELPORT
    5527208       5527208     Registered   China (People’s Republic)  
07-Aug-2006   28-Dec-2009   Travelport Inc.
TRAVELPORT
    5527209             Pending   China (People’s Republic)   07-Aug-2006      
Travelport Inc.
TRAVELPORT
    5527193             Pending   China (People’s Republic)   07-Aug-2006      
Travelport Inc.

15



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
TRAVELPORT
    5527207       5527207     Registered   China (People’s Republic)  
07-Aug-2006   28-Nov-2009   Travelport Inc.
TRAVELPORT
    5527210       5527210     Registered   China (People’s Republic)  
07-Aug-2006   28-Nov-2009   Travelport Inc.
TRAVELPORT
    5527194       5527194     Registered   China (People’s Republic)  
07-Aug-2006   21-Jul-2009   Travelport Inc.
TRAVELPORT IN CHINESE CHARACTERS
    5557562       5557562     Registered   China (People’s Republic)  
22-Aug-2006   28-Jul-2009   Travelport Inc.
TRAVELPORT IN CHINESE CHARACTERS
    5557557       5557557     Registered   China (People’s Republic)  
22-Aug-2006   7-Oct-2009   Travelport Inc.
TRAVELPORT IN CHINESE CHARACTERS
    5557556       5557556     Pending   China (People’s Republic)   22-Aug-2006
  7-Dec-2009   Travelport Inc.
TRAVELPORT IN CHINESE CHARACTERS
    5557561       5557561     Pending   China (People’s Republic)   22-Aug-2006
  7-Sep-2007   Travelport Inc.
TRAVELPORT IN CHINESE CHARACTERS
    5557558       5557558     Pending   China (People’s Republic)   22-Aug-2006
  7-Oct-2009   Travelport Inc.
TRAVELPORT IN CHINESE CHARACTERS
    5557560       5557560     Pending   China (People’s Republic)   22-Aug-2006
  7-Oct-2009   Travelport Inc.
TRAVELPORT IN CHINESE CHARACTERS
    5557559       5557559     Pending   China (People’s Republic)   22-Aug-2006
  7-Dec-2009   Travelport Inc.
Travelport Strata Design
    5527196       5527196     Registered   China (People’s Republic)  
07-Aug-2006   28-Sep-2009   Travelport Inc.
Travelport Strata Design
    5527197       5527197     Registered   China (People’s Republic)  
07-Aug-2006   28-Sep-2009   Travelport Inc.
Travelport Strata Design
    5527198       5527198     Registered   China (People’s Republic)  
07-Aug-2006   28-Nov-2009   Travelport Inc.
Travelport Strata Design
    5527201       5527201     Registered   China (People’s Republic)  
07-Aug-2006   21-Feb-2010   Travelport Inc.
Travelport Strata Design
    5527200       5527200     Registered   China (People’s Republic)  
07-Aug-2006   28-Aug-2009   Travelport Inc.
Travelport Strata Design
    5527199       5527199     Registered   China (People’s Republic)  
07-Aug-2006   28-Sep-2009   Travelport Inc.
Travelport Strata Design
    5527195       5527195     Registered   China (People’s Republic)  
07-Aug-2006   28-May-2010   Travelport Inc.
TRAVELPORT
    6103998       333090     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
TRAVELPORT
    6104003       333092     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
TRAVELPORT
    6104007       333094     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*

16



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
TRAVELPORT
    6104009       333095     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
TRAVELPORT
    6104010       333096     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
TRAVELPORT
    6103996       333088     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
TRAVELPORT
    6104012       333097     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
Travelport Strata Design
            333087     Registered   Colombia       22-May-2007   Travelport
Americas, Inc.*
Travelport Strata Design
    6103997       333089     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    6104014       333098     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    6104005       333093     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    6104018       333100     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    6104002       333091     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    6103995       333087     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    6104016       333099     Registered   Colombia   13-Oct-2006   28-May-2007  
Travelport Americas, Inc.*
TRAVELPORT
    D-600549       12332     Registered   Curacao   31-Aug-2006   20-Sep-2006  
Travelport Inc.*
Travelport Strata Design
    D-600505       12420     Registered   Curacao   15-Aug-2006   20-Oct-2006  
Travelport Inc.*
TRAVELPORT
   493/08/RADM      493/08/RADM     Registered   Djibouti   17-Dec-2008  
17-Dec-2008   Travelport Inc.*
TRAVELPORT
    207447       207447     Registered   Egypt   30-Sep-2007   13-Jun-2010  
Travelport Americas, Inc.*
TRAVELPORT
    207442       207442     Registered   Egypt   30-Sep-2007   16-Jun-2010  
Travelport Americas, Inc.*
TRAVELPORT
    207444       207444     Registered   Egypt   30-Sep-2007   13-Jun-2010  
Travelport Americas, Inc.*
TRAVELPORT
    207445       207445     Registered   Egypt   30-Sep-2007   10-Jun-2010  
Travelport Americas, Inc.*
TRAVELPORT
    207448       207448     Registered   Egypt   30-Sep-2007   16-Aug-2010  
Travelport Americas, Inc.*
TRAVELPORT
    207443       207443     Registered   Egypt   30-Sep-2007   13-Jun-2010  
Travelport Americas, Inc.*

17



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
TRAVELPORT
    207446             Pending   Egypt   30-Sep-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    207449       207449     Registered   Egypt   30-Sep-2007   16-Aug-2010  
Travelport Americas, Inc.*
Travelport Strata Design
    207452             Pending   Egypt   30-Sep-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    207453             Pending   Egypt   30-Sep-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    207454             Pending   Egypt   30-Sep-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    207451             Pending   Egypt   30-Sep-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    207455             Pending   Egypt   30-Sep-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    207450             Pending   Egypt   30-Sep-2007       Travelport Americas,
Inc.*
TRAVELPORT
                  Pending   Ethiopia           Travelport Inc.
ASK TRAVELPORT
    7015019       7015019     Registered   European Community   25-Jun-2008  
10-Jun-2009   Travelport Inc.
CARBO2N TRACKER BY TRAVELPORT
    6892004       6892004     Registered   European Community   06-May-2008  
22-Nov-2009   Travelport Inc.
CARBO2N TRACKER BY TRAVELPORT (stylized in color)
    6892079       6892079     Registered   European Community   06-May-2008  
22-Nov-2009   Travelport Inc.
CARBON TRACKER BY TRAVELPORT
    6891238       6891238     Registered   European Community   06-May-2008  
31-Jan-2010   Travelport Inc.
GALILEO BY TRAVELPORT
    6833991             Pending   European Community   15-Apr-2008      
Travelport Inc.
GALILEO BY TRAVELPORT AND DESIGN in color
    6778931             Pending   European Community   25-Mar-2008      
Travelport Inc.
HOTELPORT
            4586591     Registered   European Community       04-Dec-2006  
HotelPort, Inc.**
INTELLITRIP
    1640424             Pending   European Community   04-May-2008      
Trip.com, Inc.***
IT SERVICES AND SOFTWARE BY TRAVELPORT
    6778682       6778682     Registered   European Community   25-Mar-2008  
10-Jul-2009   Travelport Inc.
THETRIPCOM
            984641     Registered   European Community       17-Jun-2000  
Trip.com, Inc.***
TRAVELPORT
    3321643             Pending   European Community   20-Aug-2003      
Travelport Inc.
TRAVELPORT
    9702580             Pending   European Community   20-Aug-2003      
Travelport Inc.
TRAVELPORT (subway logo in color)
    3321676       3321676     Registered   European Community   20-Aug-2003  
03-Jul-2005   Travelport Inc.
TRAVELPORT BUSINESS INTELLIGENCE
    7370381       7370381     Registered   European Community   05-Nov-2008  
29-Jul-2009   Travelport Inc.

18



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
TRAVELPORT CACHE CONTROL
    6586895       6586895     Registered   European Community   16-Jan-2008  
25-Sep-2010   Travelport Inc.
TRAVELPORT CRUISE & TOUR
    6586937       6586937     Registered   European Community   16-Jan-2008  
25-Sep-2009   Travelport Inc.
TRAVELPORT FARE VERIFIED
    6586821       6586821     Registered   European Community   16-Jan-2008  
25-Sep-2009   Travelport Inc.
TRAVELPORT LEISURE
    6587414       6587414     Registered   European Community   16-Jan-2008  
25-Sep-2009   Travelport Inc.
TRAVELPORT RAPID REPRICE
    6587364       6587364     Registered   European Community   16-Jan-2008  
25-Sep-2010   Travelport Inc.
TRAVELPORT ROOMS AND MORE
    129211             Pending   European Community   18-Jul-2011      
Travelport Inc.
Travelport Strata Design
    5190293       5190293     Registered   European Community   11-Jul-2006  
19-Feb-2008   Travelport Inc.
TRAVELPORT TRAVERSA
    6734297       6734297     Registered   European Community   10-Mar-2008  
23-Feb-2010   Travelport Inc.
TRAVELPORT UK RAIL
    7102379       7102379     Registered   European Community   28-Jul-2008  
22-Feb-2010   Travelport Inc.
TRAVELPORT VIEWTRIP
    6594675       6594675     Registered   European Community   18-Jan-2008  
10-Jul-2009   Travelport Inc.
WORLDSPAN BY TRAVELPORT
    6833651       6833651     Registered   European Community   15-Apr-2008  
10-Jan-2011   Travelport Inc.
WORLDSPAN BY TRAVELPORT & DESIGN
    6778872       6778872     Registered   European Community   25-Mar-2008  
04-Aug-2009   Travelport Inc.
TRAVELPORT
    39130/03-2006       17683     Registered   Georgia   10-Jul-2006  
25-Jul-2007   Travelport Inc.
Travelport Strata Design
    39129/03-2006       17682     Registered   Georgia   10-Jul-2006  
25-Jul-2007   Travelport Inc.
TRAVELPORT
    21763       38825     Registered   Ghana   11-Dec-2008   11-Dec-2008  
Travelport Inc.
TRAVELPORT
    22129       38826     Registered   Ghana   11-Dec-2008   11-Dec-2008  
Travelport Inc.
TRAVELPORT
    22494             Pending   Ghana   11-Dec-2008       Travelport Inc.
TRAVELPORT
    300675991       300675991     Registered   Hong Kong   07-Jul-2006  
07-Jul-2006   Travelport Inc.
Travelport Strata Design
    300677719       300677719     Registered   Hong Kong   10-Jul-2006  
30-Apr-2007   Travelport Inc.
TRAVELPORT
    1470774             Pending   India   18-Jul-2006       Travelport Inc.
TRAVELPORT
    1470775       773575     Registered   India   18-Jul-2006   25-Feb-2009  
Travelport Inc.
TRAVELPORT
    1470778             Pending   India   18-Jul-2006       Travelport Inc.
TRAVELPORT
    1470777             Pending   India   18-Jul-2006       Travelport Inc.
TRAVELPORT
    1470776             Pending   India   18-Jul-2006       Travelport Inc.
TRAVELPORT
    1470773             Pending   India   18-Jul-2006       Travelport Inc.
Travelport Strata Design
    1474012       763638     Registered   India   28-Jul-2006   13-Nov-2008  
Travelport Inc.
Travelport Strata Design
    1474013       748590     Registered   India   28-Jul-2006   25-Aug-2008  
Travelport Inc.
Travelport Strata Design
    1474011       747707     Registered   India   28-Jul-2006   23-Aug-2008  
Travelport Inc.

19



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
Travelport Strata Design
    1474015       742345     Registered   India   28-Jul-2006   08-Apr-2008  
Travelport Inc.
Travelport Strata Design
    1474010       749689     Registered   India   28-Jul-2006   29-Aug-2008  
Travelport Inc.
Travelport Strata Design
    1474014       759843     Registered   India   28-Jul-2006   20-Oct-2008  
Travelport Inc.
TRAVELPORT
    D00.2006.023170       IDM000155091     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
TRAVELPORT
    D00.2006.023171       IDM000155092     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
TRAVELPORT
    J00.2006.023156       IDM000155082     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
TRAVELPORT
    J00.2006.023157       IDM000155083     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
TRAVELPORT
    J00.2006.023173       IDM000155093     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
TRAVELPORT
    J00.2006.023155       IDM000155081     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
TRAVELPORT
    J00.2006.023154       IDM000155080     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
Travelport Strata Design
    D00.2006.023158       IDM000155084     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
Travelport Strata Design
    J00.2006.023165       IDM000155089     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
Travelport Strata Design
    J00.2006.023164       IDM000155088     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
Travelport Strata Design
    J00.2006.023163       IDM000155087     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
Travelport Strata Design
    J00.2006.023160       IDM000155086     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
Travelport Strata Design
    D00.2006.023159       IDM000155085     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
Travelport Strata Design
    J00.2006.023166       IDM000155090     Registered   Indonesia   21-Jul-2006
  19-Feb-2008   Travelport Inc.
TRAVELPORT
    191657       191657     Registered   Israel   09-Jul-2006   3-Sep-2008  
Travelport Inc.
TRAVELPORT
    191659       191659     Registered   Israel   09-Jul-2006   14-Feb-2008  
Travelport Inc.
TRAVELPORT
    191656       191656     Registered   Israel   09-Jul-2006   14-Feb-2008  
Travelport Inc.
TRAVELPORT
    191653       191653     Registered   Israel   09-Jul-2006   14-Feb-2008  
Travelport Inc.
TRAVELPORT
    191655       191655     Registered   Israel   09-Jul-2006   06-Aug-2008  
Travelport Inc.
TRAVELPORT
    191658       191658     Registered   Israel   09-Jul-2006   1-May-2008  
Travelport Inc.
TRAVELPORT
    191654       191654     Registered   Israel   09-Jul-2006   14-Feb-2008  
Travelport Inc.
Travelport Strata Design
    191662       191662     Registered   Israel   09-Jul-2006   06-Aug-2008  
Travelport Inc.
Travelport Strata Design
    191663       191663     Registered   Israel   09-Jul-2006   1-May-2008  
Travelport Inc.
Travelport Strata Design
    191661       191661     Registered   Israel   09-Jul-2006   14-Feb-2008  
Travelport Inc.
Travelport Strata Design
    191664       191664     Registered   Israel   09-Jul-2006   3-Sep-2008  
Travelport Inc.
Travelport Strata Design
    191660       191660     Registered   Israel   09-Jul-2006   14-Feb-2008  
Travelport Inc.
Travelport Strata Design
    191665       191665     Registered   Israel   09-Jul-2006   1-May-2008  
Travelport Inc.

20



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
Travelport Strata Design
    191666       191666     Registered   Israel   09-Jul-2006   14-Feb-2008  
Travelport Inc.
TRAVELPORT
    2006-074431       5078887     Registered   Japan   09-Aug-2006   21-Sep-2007
  Travelport Inc.
Travelport Strata Design
    2006-074432       5078888     Registered   Japan   09-Aug-2006   21-Sep-2007
  Travelport Inc.
TRAVELPORT & Strata design
    104719       104719     Registered   Jordan   21-Dec-2008   21-Dec-2008  
Travelport Inc.
TRAVELPORT and Strata design
    103935       103935     Registered   Jordan   28-Sep-2008   28-Sep-2008  
Travelport Inc.
TRAVELPORT and Strata design
    104487       104487     Registered   Jordan   28-Sep-2008   28-Sep-2008  
Travelport Inc.
TRAVELPORT and Strata design
    103937       103937     Registered   Jordan   28-Sep-2008   28-Sep-2008  
Travelport Inc.
TRAVELPORT and Strata design
    104539       104539     Registered   Jordan   28-Sep-2008   28-Sep-2008  
Travelport Inc.
TRAVELPORT and Strata design
    103936       103936     Registered   Jordan   28-Sep-2008   28-Sep-2008  
Travelport Inc.
TRAVELPORT and Strata design
    105362       105362     Registered   Jordan   28-Sep-2008   28-Sep-2008  
Travelport Inc.
TRAVELPORT
    45618       32238     Registered   Kazakhstan   25-Dec-2008   15-Jun-2010  
Travelport Inc.
TRAVELPORT
    64668       64668     Registered   Kenya   17-Dec-2008   19-Dec-2008  
Travelport Inc.
TRAVELPORT
    45/2006/2526             Pending   Korea, Republic of   12-Jul-2006      
Travelport Inc.
Travelport Strata Design
    45/2006/2486             Registered   Korea, Republic of   11-Jul-2006      
Travelport Inc.
TRAVELPORT
    98204       98204     Registered   Kuwait   28-Sep-2008   29-Sep-2008  
Travelport Inc.
TRAVELPORT
    98205             Pending   Kuwait   29-Sep-2008       Travelport Inc.
TRAVELPORT
    98206             Pending   Kuwait   29-Sep-2008       Travelport Inc.
TRAVELPORT
                  Pending   Kyrgyz Republic   24-Jun-2010       Travelport Inc.
TRAVELPORT
    15173       14757     Registered   Laos   17-Oct-2006   15-Jun-2007  
Travelport Americas, Inc.*
TRAVELPORT
    15174       14758     Registered   Laos   17-Oct-2006   15-Jun-2007  
Travelport Americas, Inc.*
TRAVELPORT
    15175       14759     Registered   Laos   17-Oct-2006   15-Jun-2007  
Travelport Americas, Inc.*
TRAVELPORT
    15176       14760     Registered   Laos   17-Oct-2006   15-Jun-2007  
Travelport Americas, Inc.*
TRAVELPORT
    15178       14762     Registered   Laos   17-Oct-2006   15-Jun-2007  
Travelport Americas, Inc.*
TRAVELPORT
    15177       14761     Registered   Laos   17-Oct-2006   15-Jun-2007  
Travelport Americas, Inc.*
TRAVELPORT
    15179       14763     Registered   Laos   17-Oct-2006   15-Jun-2007  
Travelport Americas, Inc.*

21



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
Travelport Strata Design
    15201       14785     Registered   Laos   18-Oct-2006   21-Jun-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    15202       14786     Registered   Laos   18-Oct-2006   21-Jun-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    15203       14787     Registered   Laos   18-Oct-2006   21-Jun-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    15204       14788     Registered   Laos   18-Oct-2006   21-Jun-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    15205       14789     Registered   Laos   18-Oct-2006   21-Jun-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    15206       14790     Registered   Laos   18-Oct-2006   21-Jun-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    15207       14791     Registered   Laos   18-Oct-2006   21-Jun-2007  
Travelport Americas, Inc.*
TRAVELPORT
    8746       119857     Registered   Lebanon   18-Dec-2008   22-Dec-2008  
Travelport Inc.
TRAVELPORT
   MW/TM/2008/00711      MW/TM/2008/00711     Registered   Malawi   11-Dec-2008
  15-Sep-2009   Travelport Inc.
TRAVELPORT
   MW/TM/2008/00712      MW/TM/2008/00712     Registered   Malawi   11-Dec-2008
  11-Dec-2008   Travelport Inc.
TRAVELPORT
    6014580             Pending   Malaysia   16-Aug-2006       Travelport Inc.
TRAVELPORT
    6014581       6014581     Registered   Malaysia   16-Aug-2006   14-Apr-2006
  Travelport Inc.
TRAVELPORT
    6014582             Pending   Malaysia   16-Aug-2006       Travelport Inc.
TRAVELPORT
    6014583             Pending   Malaysia   16-Aug-2006       Travelport Inc.
TRAVELPORT
    6014584             Pending   Malaysia   16-Aug-2006       Travelport Inc.
TRAVELPORT
    6014585       6014585     Registered   Malaysia   16-Aug-2006   10-Dec-2010
  Travelport Inc.
TRAVELPORT
    6014586             Pending   Malaysia   16-Aug-2006       Travelport Inc.
Travelport Strata Design
    6014577             Pending   Malaysia   16-Aug-2006       Travelport Inc.
Travelport Strata Design
    6014578       6014578     Registered   Malaysia   16-Aug-2006      
Travelport Inc.
Travelport Strata Design
    6014573       6014573     Registered   Malaysia   16-Aug-2006   25-May-2009
  Travelport Inc.
Travelport Strata Design
    6014579       6014579     Registered   Malaysia   16-Aug-2006   16-Aug-2006
  Travelport Inc.
Travelport Strata Design
    6014574             Pending   Malaysia   16-Aug-2006       Travelport Inc.
Travelport Strata Design
    6014575       6014575     Registered   Malaysia   16-Aug-2006   16-Aug-2006
  Travelport Inc.
Travelport Strata Design
    6014576             Pending   Malaysia   16-Aug-2006       Travelport Inc.
TRAVELPORT
   MU/M/06/04731     3613/2007     Registered   Mauritius   14-Apr-2006  
08-Aug-2007   Travelport Inc.
Travelport Strata Design
   MU/M/06/04753     3617/2007     Registered   Mauritius   12-Jul-2006  
08-Aug-2007   Travelport Inc.

22



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
TRAVELPORT
    793897       1108784     Registered   Mexico   12-Jul-2006   03-Jul-2009  
Travelport Inc.
TRAVELPORT
    793899       1131782     Registered   Mexico   12-Jul-2006   25-Nov-2009  
Travelport Inc.
TRAVELPORT
    793894       978466     Registered   Mexico   12-Jul-2006   26-Mar-2007  
Travelport Inc.
TRAVELPORT
    793898       961716     Registered   Mexico   12-Jul-2006   17-Nov-2006  
Travelport Inc.
TRAVELPORT
    793895       974887     Registered   Mexico   12-Jul-2006   27-Feb-2007  
Travelport Inc.
TRAVELPORT
    793893       961714     Registered   Mexico   12-Jul-2006   17-Nov-2006  
Travelport Inc.
TRAVELPORT
    793896             Pending   Mexico   12-Jul-2006       Travelport Inc.
Travelport Strata Design
    793904       956000     Registered   Mexico   12-Jul-2006   28-Sep-2006  
Travelport Inc.
Travelport Strata Design
    793908       963006     Registered   Mexico   12-Jul-2006   23-Nov-2006  
Travelport Inc.
Travelport Strata Design
    793906       963005     Registered   Mexico   12-Jul-2006   23-Nov-2006  
Travelport Inc.
Travelport Strata Design
    793905       963004     Registered   Mexico   12-Jul-2006   23-Nov-2006  
Travelport Inc.
Travelport Strata Design
    793901       963003     Registered   Mexico   12-Jul-2006   23-Nov-2006  
Travelport Inc.
Travelport Strata Design
    793902       1009751     Registered   Mexico   12-Jul-2006   31-Oct- 2007  
Travelport Inc.
Travelport Strata Design
    793900       963002     Registered   Mexico   12-Jul-2006   23-Nov-2006  
Travelport Inc.
TRAVELPORT
    8238       7492     Registered   Mongolia   01-Dec-2008   01-Dec-2008  
Travelport Inc.
TRAVELPORT
    14399/2008             Pending   Mozambique   29-Dec-2008       Travelport
Inc.
TRAVELPORT
    14400/2008             Pending   Mozambique   29-Dec-2008       Travelport
Inc.
TRAVELPORT
    14401/2008             Pending   Mozambique   29-Dec-2008       Travelport
Inc.
TRAVELPORT
    33102             Pending   Nepal   03-Feb-2009       Travelport Inc.
TRAVELPORT
    33103             Pending   Nepal   03-Feb-2009       Travelport Inc.
TRAVELPORT
    33104             Pending   Nepal   03-Feb-2009       Travelport Inc.
TRAVELPORT
    D-600549       12332     Registered   Netherlands Antilles   31-Aug-2006  
20-Sep-2006   Travelport Inc.
Travelport Strata Design
    D-600505       12420     Registered   Netherlands Antilles   15-Aug-2006  
20-Oct-2006   Travelport Inc.
TRAVELPORT
    750931       750931     Registered   New Zealand   10-Jul-2006   08-Feb-2008
  Travelport Inc.
Travelport Strata Design
    751011       751011     Registered   New Zealand   10-Jul-2006   08-Feb-2008
  Travelport Inc.
TRAVELPORT
    F/TM/2008/15387       82792     Registered   Nigeria   16-Dec-2008  
16-Dec-2008   Travelport Inc.
TRAVELPORT
    F/TM/2008/15388       82793     Registered   Nigeria   16-Dec-2008  
16-Dec-2008   Travelport Inc.
TRAVELPORT
    F/TM/2008/15389       82791     Registered   Nigeria   16-Dec-2008  
16-Dec-2008   Travelport Inc.
TRAVELPORT
    200607103       238434     Registered   Norway   10-Jul-2006   21-Mar-2007  
Travelport Inc.
Travelport Strata Design
    200607526       238678     Pending   Norway   19-Jul-2006   10-Apr-2007  
Travelport Inc.

23



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
TRAVELPORT
    42018       42018     Registered   Oman   28-Oct-2006   08-Mar-2009  
Travelport Americas, Inc.*
TRAVELPORT
    42019       42019     Registered   Oman   28-Oct-2006   08-Mar-2009  
Travelport Americas, Inc.*
TRAVELPORT
    42022       42022     Registered   Oman   28-Oct-2006   08-Mar-2009  
Travelport Americas, Inc.*
TRAVELPORT
    42020       42020     Registered   Oman   28-Oct-2006   08-Mar-2009  
Travelport Americas, Inc.*
TRAVELPORT
    42023       42023     Registered   Oman   28-Oct-2006   10-May-2009  
Travelport Americas, Inc.*
TRAVELPORT
    42021       42021     Registered   Oman   28-Oct-2006   08-Mar-2009  
Travelport Americas, Inc.*
TRAVELPORT
    42024       42024     Registered   Oman   28-Oct-2006   08-Mar-2009  
Travelport Americas, Inc.*
Travelport Strata Design
    42028       42028     Registered   Oman   28-Oct-2006   08-Mar-2009  
Travelport Americas, Inc.*
Travelport Strata Design
    42025       42025     Registered   Oman   28-Oct-2006   10-May-2009  
Travelport Americas, Inc.*
Travelport Strata Design
    42027       42027     Registered   Oman   28-Oct-2006   08-Mar-2009  
Travelport Americas, Inc.*
Travelport Strata Design
    42030       42030     Registered   Oman   28-Oct-2006   07-Aug-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    42031       42031     Registered   Oman   28-Oct-2006   07-Aug-2007  
Travelport Americas, Inc.*
Travelport Strata Design
    42026       42026     Registered   Oman   28-Oct-2006   08-Mar-2009  
Travelport Americas, Inc.*
Travelport Strata Design
    42029       42029     Registered   Oman   28-Oct-2006   08-Mar-2009  
Travelport Americas, Inc.*
GALILEO BY TRAVELPORT
    264180             Pending   Pakistan   03-Apr-2009       Travelport Inc.
GALILEO BY TRAVELPORT
    264181             Pending   Pakistan   03-Apr-2009       Travelport Inc.
TRAVELPORT
    A68084       A68084     Registered   Papua New Guinea   04-Dec-2008  
04-Dec-2008   Travelport Inc.
TRAVELPORT
    A68085       A68085     Registered   Papua New Guinea   04-Dec-2008  
04-Dec-2008   Travelport Inc.
TRAVELPORT
    A68086       A68086     Registered   Papua New Guinea   04-Dec-2008  
04-Dec-2008   Travelport Inc.
TRAVELPORT
    285277       125860     Registered   Peru   18-Jul-2006   30-Mar-2007  
Travelport Inc.
TRAVELPORT
    285278       125136     Registered   Peru   18-Jul-2006   28-Feb-2007  
Travelport Inc.
TRAVELPORT
    285279       45333     Registered   Peru   18-Jul-2006   22-Feb-2007  
Travelport Inc.
TRAVELPORT
    285280       45291     Registered   Peru   18-Jul-2006   19-Feb-2007  
Travelport Inc.

24



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
TRAVELPORT
    285281       45775     Registered   Peru   18-Jul-2006   09-Apr-2007  
Travelport Inc.
TRAVELPORT
    285282       45334     Registered   Peru   18-Jul-2006   22-Feb-2007  
Travelport Inc.
TRAVELPORT
    285283       45867     Registered   Peru   18-Jul-2006   16-Apr-2007  
Travelport Inc.
Travelport Strata Design
    285270       127599     Registered   Peru   18-Jul-2006   28-May-2007  
Travelport Inc.
Travelport Strata Design
    285271       127135     Registered   Peru   18-Jul-2006   28-Feb-2007  
Travelport Inc.
Travelport Strata Design
    285272       45394     Registered   Peru   18-Jul-2006   28-Feb-2007  
Travelport Inc.
Travelport Strata Design
    285273       45395     Registered   Peru   18-Jul-2006   28-Feb-2007  
Travelport Inc.
Travelport Strata Design
    285274       46320     Registered   Peru   18-Jul-2006   28-May-2007  
Travelport Inc.
Travelport Strata Design
    285275       45396     Registered   Peru   18-Jul-2006   28-Feb-2007  
Travelport Inc.
Travelport Strata Design
    285276       46321     Registered   Peru   18-Jul-2006   28-May-2007  
Travelport Inc.
TRAVELPORT
    4-2006-009296             Pending   Philippines   23-Aug-2006      
Travelport Inc.
Travelport Strata Design
    4-2006-009297       4-2006-009297     Registered   Philippines   23-Aug-2006
  29-Oct-2007   Travelport Inc.
TRAVELPORT
    44732       44732     Registered   Qatar   16-May-2007   30-Jul-2009  
Travelport Americas, Inc.*
TRAVELPORT
    44731       44731     Registered   Qatar   16-May-2007   30-Jul-2009  
Travelport Americas, Inc.*
TRAVELPORT
    44734       44734     Registered   Qatar   16-May-2007   30-Jul-2009  
Travelport Americas, Inc.*
TRAVELPORT
    44735       44734     Registered   Qatar   16-May-2007   30-Jul-2009  
Travelport Americas, Inc.*
TRAVELPORT
    44736       44736     Registered   Qatar   16-May-2007   30-Jul-2009  
Travelport Americas, Inc.*
TRAVELPORT
    44733       44733     Registered   Qatar   16-May-2007   30-Jul-2009  
Travelport Americas, Inc.*
Travelport Strata Design
    44737       44737     Registered   Qatar   16-May-2007   30-Jul-2009  
Travelport Americas, Inc.*
Travelport Strata Design
    44741       44741     Registered   Qatar   16-May-2007   30-Jul-2009  
Travelport Americas, Inc.*
Travelport Strata Design
    44742       44742     Registered   Qatar   16-May-2007   30-Jul-2009  
Travelport Americas, Inc.*
Travelport Strata Design
    44738       44738     Registered   Qatar   16-May-2007   30-Jul-2009  
Travelport Americas, Inc.*
Travelport Strata Design
    44739       44739     Registered   Qatar   16-May-2007   30-Sep-2009  
Travelport Americas, Inc.*

25



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
Travelport Strata Design
    44740       44740     Registered   Qatar   16-May-2007   30-Sep-2009  
Travelport Americas, Inc.*
TRAVELPORT
    2006719462       370294     Registered   Russian Federation   13-Jul-2006  
22-Jan-2009   Travelport Inc.
TRAVELPORT
    2008709393       390555     Registered   Russian Federation   28-Mar-2008  
05-Oct-2009   Travelport Inc.
Travelport Strata Design
    2006719463       342000     Registered   Russian Federation   13-Jul- 2007  
23-Jan-2008   Travelport Inc.
TRAVELPORT
    6541/JRK             Pending   Rwanda   11-Dec-2008       Travelport Inc.
TRAVELPORT
    109646       1120/25     Registered   Saudi Arabia   26-Sep-2006  
27-Dec-2009   Travelport Inc.
TRAVELPORT
    109647       1120/26     Registered   Saudi Arabia   26-Sep-2006  
27-Dec-2009   Travelport Inc.
TRAVELPORT
    109648       1120/27     Registered   Saudi Arabia   26-Sep-2006  
27-Dec-2009   Travelport Inc.
TRAVELPORT
    109649       1120/28     Registered   Saudi Arabia   26-Sep-2006  
27-Dec-2009   Travelport Inc.
TRAVELPORT
    109650       1120/29     Registered   Saudi Arabia   26-Sep-2006  
27-Dec-2009   Travelport Inc.
TRAVELPORT
    109651       1123/47     Registered   Saudi Arabia   26-Sep-2006  
30-Dec-2009   Travelport Inc.
TRAVELPORT
    109652       1123/48     Registered   Saudi Arabia   26-Sep-2006  
30-Dec-2009   Travelport Inc.
Travelport Strata Design
    109653             Pending   Saudi Arabia   26-Sep-2007       Travelport
Inc.
Travelport Strata Design
    109654       969-82     Registered   Saudi Arabia   26-Sep-2007  
16-Jan-2008   Travelport Inc.
Travelport Strata Design
    109655             Pending   Saudi Arabia   26-Sep-2007       Travelport
Inc.
Travelport Strata Design
    109656       951/3/     Registered   Saudi Arabia   26-Sep-2007   21-Oct-
2007   Travelport Inc.
Travelport Strata Design
    109657             Pending   Saudi Arabia   26-Sep-2007       Travelport
Inc.
Travelport Strata Design
    109658             Pending   Saudi Arabia   26-Sep-2007       Travelport
Inc.
Travelport Strata Design
    109659       951/57     Registered   Saudi Arabia   26-Sep-2007   21-Oct-
2007   Travelport Inc.
TRAVELPORT
    T06/13592A       T06/13592A     Registered   Singapore   11-Jul-2006  
11-Jul-2006   Travelport Inc.
TRAVELPORT
    T06/13593Z       T06/13593Z     Registered   Singapore   11-Jul-2006  
11-Jul-2006   Travelport Inc.
TRAVELPORT
    T06/13595F       T06/13595F     Registered   Singapore   11-Jul-2006  
11-Jul-2006   Travelport Inc.
TRAVELPORT
    T06/13598J       T06/13598J     Registered   Singapore   11-Jul-2006  
11-Jul-2006   Travelport Inc.
TRAVELPORT
    T06/13597B       T06/13597B     Registered   Singapore   11-Jul-2006  
11-Jul-2006   Travelport Inc.
TRAVELPORT
    T06/13596D       T06/13596D     Registered   Singapore   11-Jul-2006  
11-Jul-2006   Travelport Inc.
TRAVELPORT
    T06/13594H       T06/13594H     Registered   Singapore   11-Jul-2006  
11-Jul-2006   Travelport Inc.
Travelport Strata Design
    T06/13783E       T06/13783E     Registered   Singapore   13-Jul-2006  
13-Jul-2006   Travelport Inc.
Travelport Strata Design
    T06/13779G       T06/13779G     Registered   Singapore   13-Jul-2006  
13-Jul-2006   Travelport Inc.
Travelport Strata Design
    T06/13778I       T06/13778I     Registered   Singapore   13-Jul-2006  
13-Jul-2006   Travelport Inc.
Travelport Strata Design
    T06/13785A       T06/13785A     Registered   Singapore   13-Jul-2006  
13-Jul-2006   Travelport Inc.

26



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
Travelport Strata Design
    T06/13784C       T06/13784C     Registered   Singapore   13-Jul-2006  
13-Jul-2006   Travelport Inc.
Travelport Strata Design
    T06/13782G       T06/13782G     Registered   Singapore   13-Jul-2006  
13-Jul-2006   Travelport Inc.
Travelport Strata Design
    T06/13780J       T06/13780J     Registered   Singapore   13-Jul-2006  
13-Jul-2006   Travelport Inc.
TRAVELPORT
    2006/15183       2006/15183     Registered   South Africa   07-Jul-2006  
07-Jul-2006   Travelport Inc.
TRAVELPORT
    2006/15187       2006/15187     Registered   South Africa   07-Jul-2006  
07-Jul-2006   Travelport Inc.
TRAVELPORT
    2006/15184       2006/15184     Registered   South Africa   07-Jul-2006  
07-Jul-2006   Travelport Inc.
TRAVELPORT
    2006/15185             Pending   South Africa   07-Jul-2006       Travelport
Inc.
TRAVELPORT
    2006/15186       2006/15186     Registered   South Africa   07-Jul-2006  
07-Jul-2006   Travelport Inc.
TRAVELPORT
    2006/15188       2006/15188     Registered   South Africa   07-Jul-2006  
07-Jul-2006   Travelport Inc.
TRAVELPORT
    2006/15189       2006/15189     Registered   South Africa   07-Jul-2006  
07-Jul-2006   Travelport Inc.
Travelport Strata Design
    2006/15302       2006/15302     Registered   South Africa   10-Jul-2006  
10-Jul-2006   Travelport Inc.
Travelport Strata Design
    2006/15300       2006/15300     Registered   South Africa   10-Jul-2006  
10-Jul-2006   Travelport Inc.
Travelport Strata Design
    2006/15304       2006/15304     Registered   South Africa   10-Jul-2006  
10-Jul-2006   Travelport Inc.
Travelport Strata Design
    2006/15299       2006/15299     Registered   South Africa   10-Jul-2006  
10-Jul-2006   Travelport Inc.
Travelport Strata Design
    2006/15301       2006/15301     Registered   South Africa   10-Jul-2006  
10-Jul-2006   Travelport Inc.
Travelport Strata Design
    2006/15305       2006/15305     Registered   South Africa   10-Jul-2006  
10-Jul-2006   Travelport Inc.
Travelport Strata Design
    2006/15303       2006/15303     Registered   South Africa   10-Jul-2006  
10-Jul-2006   Travelport Inc.
TRAVELPORT
    147268             Pending   Sri Lanka   24-Sep-2008       Travelport Inc.
TRAVELPORT
    147272             Pending   Sri Lanka   24-Sep-2008       Travelport Inc.
TRAVELPORT
    147273             Pending   Sri Lanka   24-Sep-2008       Travelport Inc.
TRAVELPORT
    147271             Pending   Sri Lanka   24-Sep-2008       Travelport Inc.
TRAVELPORT
    147270             Pending   Sri Lanka   24-Sep-2008       Travelport Inc.
TRAVELPORT
    147269             Pending   Sri Lanka   24-Sep-2008       Travelport Inc.
TRAVELPORT
    D-600549       12332     Registered   St. Maarten   31-Aug-2006  
20-Sep-2006   Travelport Inc.
Travelport Strata Design
    D-600505       12420     Registered   St. Maarten   15-Aug-2006  
20-Oct-2006   Travelport Inc.
TRAVELPORT
    36264             Pending   Sudan   28-Oct-2006       Travelport Americas,
Inc.*
TRAVELPORT
    36267             Pending   Sudan   28-Oct-2006       Travelport Americas,
Inc.*
TRAVELPORT
    36265             Pending   Sudan   28-Oct-2006       Travelport Americas,
Inc.*

27



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
TRAVELPORT
    36268             Pending   Sudan   28-Oct-2006       Travelport Americas,
Inc.*
TRAVELPORT
    36269             Pending   Sudan   28-Oct-2006       Travelport Americas,
Inc.*
TRAVELPORT
    36270             Pending   Sudan   28-Oct-2006       Travelport Americas,
Inc.*
TRAVELPORT
    36266             Pending   Sudan   28-Oct-2006       Travelport Americas,
Inc.*
Travelport Strata Design
    36258             Pending   Sudan   28-Oct-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    36262             Pending   Sudan   28-Oct-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    36263             Pending   Sudan   28-Oct-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    36257             Pending   Sudan   28-Oct-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    36259             Pending   Sudan   28-Oct-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    36260             Pending   Sudan   28-Oct-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    36261             Pending   Sudan   28-Oct-2007       Travelport Americas,
Inc.*
TRAVELPORT
    21716       21716     Registered   Suriname   24-Dec-2008   24-Dec-2008  
Travelport Inc.
TRAVELPORT
    56024/2006       553361     Registered   Switzerland   07-Jul-2006  
03-Jan-2007   Travelport Inc.
Travelport Strata Design
    56069       553377     Registered   Switzerland   10-Jul-2006   03-Jan-2007
  Travelport Inc.
TRAVELPORT
    151             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
TRAVELPORT
    153             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
TRAVELPORT
    154             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
TRAVELPORT
    150             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
TRAVELPORT
    152             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
TRAVELPORT
    155             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
TRAVELPORT
    156             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*

28



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
Travelport Strata Design
    160             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    161             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    159             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    163             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    162             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    157             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
Travelport Strata Design
    158             Pending   Syria   09-Jan-2007       Travelport Americas,
Inc.*
TRAVELPORT
    95047747       1311785     Registered   Taiwan   19-Sep-2006   16-May-2008  
Travelport Inc.
Travelport Strata Design
    95047746       1303548     Registered   Taiwan   19-Sep-2006   1-Mar-2008  
Travelport Inc.
TRAVELPORT
    10010541             Pending   Tajikistan   21-Jun-2010       Travelport
Inc.
TRAVELPORT
    TZ/S/2008/520             Pending   Tanganyika   10-Dec-2008      
Travelport Inc.
TRAVELPORT
    TZ/S/2008/521             Pending   Tanganyika   10-Dec-2008      
Travelport Inc.
TRAVELPORT
    TZ/S/2008/522             Pending   Tanganyika   10-Dec-2008      
Travelport Inc.
TRAVELPORT
                  Pending   Tanzania           Travelport Inc.
TRAVELPORT
    638310             Pending   Thailand   08-Sep-2006       Travelport Inc.
TRAVELPORT
    638312       BOR36191     Registered   Thailand   08-Sep-2006   08-Sep-2006
  Travelport Inc.
TRAVELPORT
    638311       269621     Registered   Thailand   08-Sep-2006   08-Sep-2006  
Travelport Inc.
TRAVELPORT
    638313       BOR36197     Registered   Thailand   08-Sep-2006   08-Sep-2006
  Travelport Inc.
TRAVELPORT
    638314             Pending   Thailand   08-Sep-2006       Travelport Inc.
TRAVELPORT
    638315       BOR36618     Registered   Thailand   08-Sep-2006   08-Sep-2006
  Travelport Inc.
TRAVELPORT
    638316       BOR36151     Registered   Thailand   08-Sep-2006   08-Sep-2006
  Travelport Inc.
Travelport Strata Design
    638322       35654     Registered   Thailand   08-Sep-2006   08-Sep-2006  
Travelport Inc.
Travelport Strata Design
    638323       35653     Registered   Thailand   08-Sep-2006   08-Sep-2006  
Travelport Inc.
Travelport Strata Design
    638319       269620     Registered   Thailand   08-Sep-2006   08-Sep-2006  
Travelport Inc.
Travelport Strata Design
    638324       bOR36323     Registered   Thailand   08-Sep-2006   08-Sep-2006
  Travelport Inc.
Travelport Strata Design
    638318       Kor295821     Registered   Thailand   08-Sep-2006   07-Apr-2009
  Travelport Inc.
Travelport Strata Design
    638320       BOR36216     Registered   Thailand   08-Sep-2006   07-Sep-2006
  Travelport Inc.

29



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
Travelport Strata Design
    638321       BOR35613     Registered   Thailand   08-Sep-2006   08-Sep-2006
  Travelport Inc.
TRAVELPORT
    EE062750       EE062750     Registered   Tunisia   16-Oct-2006   16-Apr-2008
  Travelport Americas, Inc.*
Travelport Strata Design
    EE062751       EE062751     Registered   Tunisia   16-Oct-2006   16-Apr-2008
  Travelport Americas, Inc.*
TRAVELPORT
    2006/50039       2006/50039     Registered   Turkey   16-Aug-2006  
16-Oct-2006   Travelport Americas, Inc.*
Travelport Strata Design
    2006-50514       2006/50514     Registered   Turkey   18-Oct-2006  
18-Oct-2006   Travelport Americas, Inc.*
TRAVELPORT
    31833       31833     Registered   Uganda   16-Dec-2008   16-Dec-2008  
Travelport Inc.
TRAVELPORT
    31834       31834     Registered   Uganda   16-Dec-2008   25-May-2011  
Travelport Inc.
TRAVELPORT
    2008 22129       127335     Registered   Ukraine   25-Dec-2008   25-Aug-2010
  Travelport Inc.
TRAVELPORT
    85408       102648     Registered   United Arab Emirates   14-Sep-2006  
28-Apr-2010   Travelport Inc.
TRAVELPORT
    85407             Pending   United Arab Emirates   14-Sep-2006      
Travelport Inc.
TRAVELPORT
    85413       102639     Registered   United Arab Emirates   14-Sep-2006  
27-Apr-2010   Travelport Inc.
TRAVELPORT
    85410             Pending   United Arab Emirates   14-Sep-2006      
Travelport Inc.
TRAVELPORT
    85411       102641     Registered   United Arab Emirates   14-Sep-2006  
28-Apr-2010   Travelport Inc.
TRAVELPORT
    85412             Pending   United Arab Emirates   14-Sep-2006      
Travelport Inc.
TRAVELPORT
    85409       102642     Registered   United Arab Emirates   14-Sep-2006  
28-Apr-2010   Travelport Inc.
Travelport Strata Design
    85400       87872     Registered   United Arab Emirates   14-Sep-2006  
20-Apr-2008   Travelport Inc.
Travelport Strata Design
    85401       87966     Registered   United Arab Emirates   14-Sep-2006  
22-Apr-2008   Travelport Inc.
Travelport Strata Design
    85403       90894     Registered   United Arab Emirates   14-Sep-2006  
29-Jul-2008   Travelport Inc.
Travelport Strata Design
    85405       87967     Registered   United Arab Emirates   14-Sep-2006  
22-Apr-2008   Travelport Inc.
Travelport Strata Design
    85402       88765     Registered   United Arab Emirates   14-Sep-2006  
25-May-2008   Travelport Inc.
Travelport Strata Design
    85404       90896     Registered   United Arab Emirates   14-Sep-2006  
29-Jul-2008   Travelport Inc.
Travelport Strata Design
    85406       90898     Registered   United Arab Emirates   14-Sep-2006  
29-Jul-2008   Travelport Inc.
ASK TRAVELPORT
    77/519455       3753654     Registered   United States of America  
10-Jul-2008   02-Mar-2010   Travelport Inc.
JUMPSTART
    78/513568       3041040     Registered   United States of America  
09-Nov-2004   10-Jan-2006   Travelport Inc.
THOR
    75/693851       2533290     Registered   United States of America  
28-Apr-1999   29-Jan-2002   Travelport Inc.
THOR
    75/344802       2252615     Registered   United States of America  
21-Aug-1997   15-Jun-1999   Trip.com, Inc.***

30



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.       Reg. No.     Status   Country   Date   Date
  Owner
THOR & Design
    76/104845       2613296     Registered   United States of America  
08-Aug-2000   27-Aug-2002   Travelport Inc.
THOR DESIGN
    76/104844       2479890     Registered   United States of America  
08-Aug-2000   21-Aug-2001   Travelport Inc.
TRAVELPORT
    76/251034       2679926     Registered   United States of America  
04-May-2001   28-Jan-2003   Travelport Inc.
TRAVELPORT
    78/861891       3843199     Registered   United States of America  
14-Apr-2006   31-Aug-2010   Travelport Inc.
TRAVELPORT EXPRESS
    78/282397       2,958,286     Registered   United States of America  
04-Aug-2003   31-May-2005   Travelport Inc.
TRAVELPORT FARE VERIFIED
    77/373306       3699677     Registered   United States of America  
16-Jan-2008   20-Oct-2009   Travelport Inc.
TRAVELPORT RAPID REPRICE
    77/375381       3617030     Registered   United States of America  
18-Jan-2008   05-May-2009   Travelport Inc.
Travelport Strata Design
    78/920241       3720208     Registered   United States of America  
29-Jun-2006   01-Dec-2009   Travelport Inc.
TRAVELPORT TRAVERSA
    77/415986       3842009     Registered   United States of America  
07-Mar-2008   31-Aug-2010   Travelport Inc.
TRAVELPORT VIEWTRIP
    77/375692       3617033     Registered   United States of America  
18-Jan-2008   05-May-2009   Travelport Inc.
TRAVELPORT
   MGU 20260    MGU 20260   Registered   Uzbekistan   26-Feb-2010   15-Nov-2010
  Travelport Inc.
TRAVELPORT
    2006-15661       293574     Registered   Venezuela   19-Jul-2006  
6-May-2009   Travelport Inc.
TRAVELPORT
    2006-15660       293573     Registered   Venezuela   19-Jul-2006  
6-May-2009   Travelport Inc.
TRAVELPORT
    2006-15663       41490     Registered   Venezuela   19-Jul-2006   6-May-2009
  Travelport Inc.
TRAVELPORT
    2006-15665       41492     Registered   Venezuela   19-Jul-2006   6-May-2009
  Travelport Inc.
TRAVELPORT
    2006-15664       41491     Registered   Venezuela   19-Jul-2006   6-May-2009
  Travelport Inc.
TRAVELPORT
    2006-15666       41493     Registered   Venezuela   19-Jul-2006   6-May-2009
  Travelport Inc.
TRAVELPORT
    2006-15667       41494     Registered   Venezuela   19-Jul-2006   6-May-2009
  Travelport Inc.
Travelport Strata Design
    2006-15659       293572     Registered   Venezuela   19-Jul-2006  
6-May-2009   Travelport Inc.
Travelport Strata Design
    2006-015670       41497     Registered   Venezuela   19-Jul-2006  
6-May-2009   Travelport Inc.
Travelport Strata Design
    2006-15672       41498     Registered   Venezuela   19-Jul-2006   6-May-2009
  Travelport Inc.
Travelport Strata Design
    2006-15668       41495     Registered   Venezuela   19-Jul-2006   6-May-2009
  Travelport Inc.
Travelport Strata Design
    2006-15669       41496     Registered   Venezuela   19-Jul-2006   6-May-2009
  Travelport Inc.
Travelport Strata Design
    2006-15658       293571     Registered   Venezuela   19-Jul-2006  
6-May-2009   Travelport Inc.
Travelport Strata Design
    2006-15673       41499     Registered   Venezuela   19-Jul-2006   6-May-2009
  Travelport Inc.
TRAVELPORT
    4-2006-17375       4-0101685-000     Registered   Viet Nam   17-Oct-2006  
22-May-2008   Travelport Americas, Inc.*
Travelport Strata Design
    4-2006-17429       108393     Registered   Viet Nam   17-Oct-2006  
30-Jul-2009   Travelport Americas, Inc.*

31



--------------------------------------------------------------------------------



 



                                                                  App.   Reg.  
Record Trademark     App. No.     Reg. No.     Status   Country   Date   Date  
Owner
TRAVELPORT
    46833       37962     Registered   Yemen, Republic of   28-Feb-2009  
16-Jan-2010   Travelport Inc.
TRAVELPORT
    46834       37963     Registered   Yemen, Republic of   28-Feb-2009  
16-Jan-2010   Travelport Inc.
TRAVELPORT
    46835       37964     Registered   Yemen, Republic of   28-Feb-2009  
16-Jan-2010   Travelport Inc.
TRAVELPORT
    46836       37965     Registered   Yemen, Republic of   28-Feb-2009  
16-Jan-2010   Travelport Inc.
TRAVELPORT
    46837       37966     Registered   Yemen, Republic of   28-Feb-2009  
16-Jan-2010   Travelport Inc.
TRAVELPORT
    46838       38676     Registered   Yemen, Republic of   28-Feb-2009  
16-Jan-2010   Travelport Inc.
TRAVELPORT
    46839       39767     Registered   Yemen, Republic of   28-Feb-2009  
16-Jan-2010   Travelport Inc.
TRAVELPORT
    1028/2008       1028/2008     Registered   Zambia   16-Dec-2008  
16-Dec-2008   Travelport Inc.
TRAVELPORT
    1029/2008       1029/2008     Registered   Zambia   16-Dec-2008  
16-Dec-2008   Travelport Inc.
TRAVELPORT
   ZN/S/2008/000246           Pending   Zanzibar   16-Dec-2008       Travelport
Inc.
TRAVELPORT
   ZN/S/2008/000247           Pending   Zanzibar   16-Dec-2008       Travelport
Inc.
TRAVELPORT
   ZN/S/2008/000248           Pending   Zanzibar   16-Dec-2008       Travelport
Inc.
TRAVELPORT
    1448/2008             Pending   Zimbabwe   15-Dec-2008       Travelport Inc.
TRAVELPORT
    1449/2008             Pending   Zimbabwe   15-Dec-2008       Travelport Inc.
TRAVELPORT
    1450/2008             Pending   Zimbabwe   15-Dec-2008       Travelport Inc.

 

*   - Travelport Americas, Inc. assigned rights to its trademarks to Travelport
Inc.   **   - The trademark of HotelPort, Inc, is now owned by Travelport Inc.  
***   - Trip.com, Inc. merged into Travelport Inc.

TRADEMARK REGISTRATIONS AND APPLICATIONS OWNED BY
WORLDSPAN TECHNOLOGIES INC.

                                      App.   Reg.           App.        
Trademark   No.   No.   Status   Country   Date   Reg. Date   Record Owner
TRAVELPORTSAVER
  78/679732     3345399     Registered   United States of America   27-Jul-2005
  27-Nov-2007   Worldspan Technologies Inc.

32



--------------------------------------------------------------------------------



 



Exhibit I to the
Second Lien Intellectual Property
Security Agreement
           SUPPLEMENT NO. __, dated as of [•] (this “Supplement”), to the Second
Lien Intellectual Property Security Agreement, dated as of [•], 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Intellectual Property Security Agreement”), among TRAVELPORT LIMITED,
a company incorporated under the laws of Bermuda (“Holdings”), TRAVELPORT LLC, a
Delaware corporation (the “Borrower”), WALTONVILLE LIMITED, a company
incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS INVESTOR
(LUXEMBOURG) S.A.R.L., a société à responsabilité limitée incorporated under the
laws of Luxembourg (“TDS Intermediate Parent”), the other Subsidiaries of
Holdings from time to time party thereto and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Collateral Agent (as used herein as defined in the Intellectual
Property Security Agreement referred to below).
          A. Reference is made to the Second Lien Credit Agreement, dated as of
[•] (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, Holdings,
Intermediate Parent, TDS Intermediate Parent, Wells Fargo Bank, National
Association, as the “Administrative Agent” (under and as defined therein), Wells
Fargo Bank, National Association, as the “Collateral Agent” (under and as
defined therein) and each Lender from time to time party thereto.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Intellectual Property
Security Agreement.
          C. The Grantors have entered into the Intellectual Property Security
Agreement in order to induce the Lenders to make Loans. Section 5.14 of the
Intellectual Property Security Agreement provides that additional Restricted
Subsidiaries of the Borrower may become Subsidiary Parties under the
Intellectual Property Security Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Restricted Subsidiary
(the “New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Party under the
Intellectual Property Security Agreement and as consideration for Loans
previously made.
          Accordingly, the Collateral Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 5.14 of the Intellectual
Property Security Agreement, the New Subsidiary by its signature below becomes a
Subsidiary Party (and accordingly, becomes a Grantor) and Grantor under the
Intellectual Property Security Agreement with the same force and effect as if
originally named therein as a Subsidiary Party and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Intellectual Property Security
Agreement applicable to it as a Subsidiary Party and Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct in all material respects on and as
of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations, does

 



--------------------------------------------------------------------------------



 



hereby create and grant to the Collateral Agent, its successors and assigns, for
the benefit of the Secured Parties, their successors and assigns, a security
interest in and lien on all of the New Subsidiary’s right, title and interest in
and to the Collateral (as defined in the Intellectual Property Security
Agreement) of the New Subsidiary. Each reference to a “Grantor” in the
Intellectual Property Security Agreement shall be deemed to include the New
Subsidiary. The Intellectual Property Security Agreement is hereby incorporated
herein by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as such enforceability may be limited by Debtor Relief Laws, fraudulent
transfer, preference or similar laws and by general principles of equity.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Collateral
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Collateral Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile transmission or other electronic image transmission (e.g. “PDF” or
“TIF” via electronic mail) shall be as effective as delivery of a manually
signed counterpart of this Supplement.
          SECTION 4. The New Subsidiary hereby represents and warrants that
(a) set forth on Schedule I attached hereto is a true and correct schedule of
any and all Collateral of the New Subsidiary consisting of Intellectual Property
and (b) set forth under its signature hereto, is the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office.
          SECTION 5. Except as expressly supplemented hereby, the Intellectual
Property Security Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intellectual Property Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
hereto shall endeavor in good-faith negotiations to replace the invalid, illegal
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 5.01 of the Intellectual Property
Security Agreement.

2



--------------------------------------------------------------------------------



 



          SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Collateral Agent.
          SECTION 10. Notwithstanding anything herein to the contrary, the lien
and security interest granted to Collateral Agent pursuant to this Supplement
and the exercise of any right or remedy by Collateral Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Supplement,
the terms of the Intercreditor Agreement shall govern and control.
          IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have
duly executed this Supplement to the Intellectual Property Security Agreement as
of the day and year first above written.

            [NAME OF NEW SUBSIDIARY],
      By:           Name:           Title:  

Legal Name:
Jurisdiction of Formation:
Location of Chief Executive Office:     

            WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Collateral Agent
      By:           Name:           Title:      

3



--------------------------------------------------------------------------------



 



         

Schedule I to the
Supplement No. __ to
the Second Lien Intellectual Property
Security Agreement
INTELLECTUAL PROPERTY

 



--------------------------------------------------------------------------------



 



EXHIBIT II
GRANT OF
SECURITY INTEREST IN COPYRIGHTS (SECOND LIEN)
     This GRANT OF SECURITY INTEREST IN COPYRIGHTS (SECOND LIEN) (this
“Agreement”), effective as of [__________ ___], [_____], is made by
[__________], a [__________] with offices located at [__________] (the
“Grantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association with offices located at 625 Marquette Avenue, 11th Floor,
Minneapolis, Minnesota 55479, as Collateral Agent (the “Agent”) for Secured
Parties under the Second Lien Credit Agreement, dated as of September ____, 2011
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among TRAVELPORT LLC, a Delaware limited
liability company (the “Borrower”), TRAVELPORT LIMITED, a company incorporated
under the laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a company
incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS INVESTOR
(LUXEMBOURG) S.A.R.L., a société à responsabilité limitée incorporated under the
laws of Luxembourg (“TDS Intermediate Parent”), the Agent and each Lender from
time to time party thereto.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
extend credit to the Borrower subject to the terms and conditions set forth
therein;
     WHEREAS, in connection with the Credit Agreement, Holdings, Borrower,
Intermediate Parent, TDS Intermediate Parent, the Grantor and certain other
related entities of the Borrower have executed and delivered that certain Second
Lien Intellectual Property Security Agreement, dated as of September ____, 2011,
in favor of the Agent (together with all amendments and modifications, if any,
from time to time thereafter made thereto, the “IP Security Agreement”);
     WHEREAS, pursuant to the IP Security Agreement, as security for the payment
or performance, as the case may be, in full of the Obligations, including the
Guarantees, the Grantor collaterally assigned and pledged, to the Agent, its
successors and assigns, for the benefit of the Secured Parties, and granted to
the Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all right, title or interest in or to any and all of the
Collateral, including the Copyrights; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees, for the benefit of the Agent and the
Lenders, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided or provided by reference in the Credit
Agreement and the IP Security Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, the Grantor hereby collaterally assigns and pledges to the Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of the Grantor’s right, title and interest
in, to and under the Copyrights (including, without limitation, those items
listed on Schedule A hereto) (collectively, the “Copyright Collateral”).
     SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Copyright Office. The security interest granted hereby has
been granted to the Agent in connection with the IP Security Agreement and is
expressly subject to the terms and conditions thereof. The IP Security Agreement
(and all rights and remedies of the Agent thereunder) shall remain in full force
and effect in accordance with its terms.
     SECTION 4. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Agent pursuant to this
Agreement and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.
     SECTION 5. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile transmission or other electronic image transmission
(e.g. “PDF” or “TIF” via electronic email) shall be as effective as delivery of
a manually signed counterpart of this Agreement.
     SECTION 6. Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers as of the date first
above written.

            [GRANTOR]
      By:           Name:           Title:        

Accepted and Agreed:
WELLS FARGO BANK,
NATIONAL ASSOCIATION

         
By:
 
 
   
 
 
 
   
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT III
GRANT OF
SECURITY INTEREST IN TRADEMARKS (SECOND LIEN)
     This GRANT OF SECURITY INTEREST IN TRADEMARKS (SECOND LIEN) (this
“Agreement”), effective as of [__________ ___], [_____], is made by
[__________], a [__________] with offices located at [__________] (the
“Grantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association with offices located at 625 Marquette Avenue, 11th Floor,
Minneapolis, Minnesota 55479, as Collateral Agent (the “Agent”) for Secured
Parties under the Second Lien Credit Agreement, dated as of September ____, 2011
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among TRAVELPORT LLC, a Delaware limited
liability company (the “Borrower”), TRAVELPORT LIMITED, a company incorporated
under the laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a company
incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS INVESTOR
(LUXEMBOURG) S.A.R.L., a société à responsabilité limitée incorporated under the
laws of Luxembourg (“TDS Intermediate Parent”), the Agent and each Lender from
time to time party thereto.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
extend credit to the Borrower subject to the terms and conditions set forth
therein;
     WHEREAS, in connection with the Credit Agreement, Holdings, Borrower,
Intermediate Parent, TDS Intermediate Parent, the Grantor and certain other
related entities of the Borrower have executed and delivered that certain Second
Lien Intellectual Property Security Agreement, dated as of September ____, 2011,
in favor of the Agent (together with all amendments and modifications, if any,
from time to time thereafter made thereto, the “IP Security Agreement”);
     WHEREAS, pursuant to the IP Security Agreement, as security for the payment
or performance, as the case may be, in full of the Obligations, including the
Guarantees, the Grantor collaterally assigned and pledged, to the Agent, its
successors and assigns, for the benefit of the Secured Parties, and granted to
the Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all right, title or interest in or to any and all of the
Collateral, including the Trademarks; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees, for the benefit of the Agent and the
Lenders, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided or provided by reference in the Credit
Agreement and the IP Security Agreement.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, the Grantor hereby collaterally assigns and pledges to the Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of the Grantor’s right, title and interest
in, to and under the Trademarks (including, without limitation, those items
listed on Schedule A hereto) (collectively, the “Trademark Collateral”);
provided, however, that the security interest granted by the Grantor hereunder
shall not include any intent-to-use application for a Trademark that may be
deemed invalidated, cancelled or abandoned due to the grant and/or enforcement
of such security interest unless and until such time that the acceptable
evidence of use of such Trademark is filed with the United States Patent and
Trademark Office and grant and/or enforcement of the security interest will not
affect the status or validity of such application for such Trademark of the
resulting registration.
     SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office. The security interest granted
hereby has been granted to the Agent in connection with the IP Security
Agreement and is expressly subject to the terms and conditions thereof. The IP
Security Agreement (and all rights and remedies of the Agent thereunder) shall
remain in full force and effect in accordance with its terms.
     SECTION 4. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Agent pursuant to this
Agreement and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.
     SECTION 5. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile transmission or other electronic image transmission
(e.g. “PDF” or “TIF” via electronic email) shall be as effective as delivery of
a manually signed counterpart of this Agreement.
     SECTION 6. Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers as of the date first
above written.

            [GRANTOR]
      By:           Name:           Title:        

Accepted and Agreed:
WELLS FARGO BANK,
NATIONAL ASSOCIATION

         
By:
 
 
   
 
 
 
   
 
  Name:    
 
  Title:    





--------------------------------------------------------------------------------



 



EXHIBIT IV
GRANT OF
SECURITY INTEREST IN PATENTS (SECOND LIEN)
     This GRANT OF SECURITY INTEREST IN PATENTS (SECOND LIEN) (this
“Agreement”), effective as of [__________ ___], [_____], is made by
[__________], a [__________] with offices located at [__________] (the
“Grantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association with offices located at 625 Marquette Avenue, 11th Floor,
Minneapolis, Minnesota 55479, as Collateral Agent (the “Agent”) for Secured
Parties under the Second Lien Credit Agreement, dated as of September ____, 2011
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among TRAVELPORT LLC, a Delaware limited
liability company (the “Borrower”), TRAVELPORT LIMITED, a company incorporated
under the laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a company
incorporated under the laws of Gibraltar (“Intermediate Parent”), TDS INVESTOR
(LUXEMBOURG) S.A.R.L., a société à responsabilité limitée incorporated under the
laws of Luxembourg (“TDS Intermediate Parent”), the Agent and each Lender from
time to time party thereto.
W I T N E S S E T H:
     WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
extend credit to the Borrower subject to the terms and conditions set forth
therein;
     WHEREAS, in connection with the Credit Agreement, Holdings, Borrower,
Intermediate Parent, TDS Intermediate Parent, the Grantor and certain other
related entities of the Borrower have executed and delivered that certain Second
Lien Intellectual Property Security Agreement, dated as of September ____, 2011,
in favor of the Agent (together with all amendments and modifications, if any,
from time to time thereafter made thereto, the “IP Security Agreement”);
     WHEREAS, pursuant to the IP Security Agreement, as security for the payment
or performance, as the case may be, in full of the Obligations, including the
Guarantees, the Grantor collaterally assigned and pledged, to the Agent, its
successors and assigns, for the benefit of the Secured Parties, and granted to
the Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in all right, title or interest in or to any and all of the
Collateral, including the Patents; and
     WHEREAS, the Grantor has duly authorized the execution, delivery and
performance of this Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees, for the benefit of the Agent and the
Lenders, as follows:
     SECTION 1. Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided or provided by reference in the Credit
Agreement and the IP Security Agreement.





--------------------------------------------------------------------------------



 



     SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Obligations, including the
Guarantees, the Grantor hereby collaterally assigns and pledges to the Agent,
its successors and assigns, for the benefit of the Secured Parties, and hereby
grants to the Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest in all of the Grantor’s right, title and interest
in, to and under the Patents (including, without limitation, those items listed
on Schedule A hereto) (collectively, the “Patent Collateral”).
     SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest herein with
the United States Patent and Trademark Office. The security interest granted
hereby has been granted to the Agent in connection with the IP Security
Agreement and is expressly subject to the terms and conditions thereof. The IP
Security Agreement (and all rights and remedies of the Agent thereunder) shall
remain in full force and effect in accordance with its terms.
     SECTION 4. Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Agent pursuant to this
Agreement and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.
     SECTION 5. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute a single contract. Delivery of an executed signature page to
this Agreement by facsimile transmission or other electronic image transmission
(e.g. “PDF” or “TIF” via electronic email) shall be as effective as delivery of
a manually signed counterpart of this Agreement.
     SECTION 6. Governing Law. This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers as of the date first
above written.

            [GRANTOR]
      By:           Name:           Title:        

Accepted and Agreed:
WELLS FARGO BANK,
NATIONAL ASSOCIATION

         
By:
 
 
   
 
 
 
   
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Intercreditor Agreement
See attached.

 



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT,
Dated as of
September 30, 2011,
among
UBS AG, STAMFORD BRANCH,
as First Priority Collateral Agent,
UBS AG, STAMFORD BRANCH,
as First Priority Administrative Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Second Priority Collateral Agent,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Second Priority Administrative Agent,
TRAVELPORT LLC,
as the Borrower,
TRAVELPORT LIMITED,
as Holdings,
WALTONVILLE LIMITED,
as Intermediate Parent,
TDS INVESTOR (LUXEMBOURG) S.A.R.L.,
as TDS Intermediate Parent,
and

 



--------------------------------------------------------------------------------



 



CERTAIN SUBSIDIARIES OF HOLDINGS
IDENTIFIED HEREIN

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 1. Definitions
    2  
1.1 Defined Terms
    2  
1.2 Terms Generally
    9  
Section 2. Lien Priorities
    10  
2.1 Relative Priorities
    10  
2.2 Prohibition on Contesting Liens
    10  
2.3 No New Liens
    11  
2.4 Nature of First Priority Obligations
    11  
Section 3. Enforcement
    11  
3.1 Exercise of Remedies
    11  
3.2 Cooperation
    15  
3.3 Notices of Default
    15  
Section 4. Payments
    15  
4.1 Application of Proceeds
    15  
4.2 Payments Over
    16  
Section 5. Other Agreements
    16  
5.1 Releases
    16  
5.2 Insurance
    17  
5.3 Amendments to Second Priority Documents, etc.
    18  
5.4 Rights as Unsecured Creditors
    20  
5.5 Bailee and Agent for Perfection
    20  
Section 6. Insolvency Proceedings
    21  
6.1 Finance and Sale Issues
    21  
6.2 Adequate Protection
    22  
6.3 No Waiver
    23  
6.4 Reinstatement
    23  
6.5 Post-Petition Interest
    23  
6.6 Separate Grants of Security and Separate Classification
    23  
6.7 Voting for Plan of Reorganization
    24  
6.8 X Clause
    24  
6.9 Determination of Distributions on Account of Lien on Collateral
    25  
6.10 Plan of Reorganization
    25  
6.11 Turnover Provisions
    25  
Section 7. Reliance; Waivers; etc.
    26  
7.1 Reliance
    26  
7.2 No Warranties or Liability
    26  
7.3 No Waiver of Lien Priorities
    27  
7.4 Obligations Unconditional
    29  
Section 8. Miscellaneous
    29  
8.1 Conflicts
    29  
8.2 Continuing Nature of this Agreement
    29  

i



--------------------------------------------------------------------------------



 



              Page  
8.3 Amendments; Waivers
    29  
8.4 Information Concerning Financial Condition of the Obligors and their
Subsidiaries
    30  
8.5 Certain Successors
    30  
8.6 Application of Payments
    30  
8.7 Marshalling of Assets
    30  
8.8 No Purchase Option in Favor of Second Priority Secured Parties
    31  
8.9 Notices
    31  
8.10 Further Assurances
    31  
8.11 Governing Law
    31  
8.12 Binding on Successors and Assigns; No Third Party Beneficiaries
    32  
8.13 Specific Performance
    32  
8.14 Section Titles; Time Periods
    32  
8.15 Counterparts
    32  
8.16 Authorization
    32  
8.17 Effectiveness
    32  
8.18 Provisions Solely to Define Relative Rights
    33  
8.19 Exclusive Means of Exercising Rights under this Agreement
    33  
8.20 Right of First Priority Collateral Agent to Continue
    34  
8.21 Interpretation
    34  
8.22 Forum Selection and Consent to Jurisdiction
    34  
8.23 WAIVER OF RIGHT TO TRIAL BY JURY
    34  
8.24 Bond Conversion Offer
    35  
8.25 No Contest
    35  

ii



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT
     This INTERCREDITOR AGREEMENT, dated as of September 30, 2011, is among UBS
AG, STAMFORD BRANCH, as collateral agent for the First Priority Secured Parties
under the First Priority Documents referenced below (in such capacity, the
“First Priority Collateral Agent”), UBS AG, STAMFORD BRANCH, as administrative
agent under the First Priority Documents referenced below (in such capacity, the
“First Priority Administrative Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION,
as collateral agent for the Second Priority Secured Parties under the Second
Priority Documents referenced below (in such capacity, the “Second Priority
Collateral Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent under the Second Priority Documents referenced below (in such capacity,
the “Second Priority Administrative Agent”), TRAVELPORT LIMITED, a Bermuda
company (“Holdings”), TRAVELPORT LLC, a Delaware corporation (the “Borrower”),
and the other undersigned Obligors (as hereinafter defined).
W I T N E S S E T H:
     WHEREAS, the Borrower, the Person or Persons from time to time party
thereto as lenders, the First Priority Administrative Agent (as hereinafter
defined), the First Priority Collateral Agent, Holdings and the other
“Guarantors” specified therein previously entered into a Fourth Amended and
Restated Credit Agreement, dated as of August 23, 2006, as amended and restated
as of September 30, 2011 (as further amended, supplemented, amended and restated
or otherwise modified from time to time, the “First Priority Credit Agreement”);
     WHEREAS, the Obligors have granted to the First Priority Collateral Agent,
for the benefit of the First Priority Secured Parties, security interests in the
Collateral (as hereinafter defined) as security for payment and performance of
the First Priority Claims (as hereinafter defined);
     WHEREAS, the Borrower, the Person or Persons from time to time party
thereto as lenders, the Second Priority Administrative Agent (as hereinafter
defined), the Second Priority Collateral Agent, Holdings and the other
“Guarantors” specified therein are entering into a Second Lien Credit Agreement,
dated as of September 30, 2011 (as amended, supplemented, amended and restated
or otherwise modified from time to time, the “Second Priority Credit
Agreement”); and
     WHEREAS, the Obligors will grant to the Second Priority Collateral Agent,
for the benefit of the Second Priority Secured Parties, security interests in
the Collateral as security for payment and performance of the Second Priority
Claims (as hereinafter defined).

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, and in reliance upon the
representations, warranties and covenants herein contained, the parties hereto,
intending to be legally bound, hereby agree as follows:
     Section 1. Definitions.
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and the plural forms of the terms indicated):
     “Agreement” means this Intercreditor Agreement, as amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms hereof.
     “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. 101
et seq.).
     “Borrower” is defined in the preamble.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, NY or the state where any of the First Priority Collateral
Agent’s, the Second Priority Collateral Agent’s, the First Priority
Administrative Agent’s or the Second Priority Administrative Agent’s office for
notices pursuant to Section 8.9 is located.
     “Collateral” means any property, real, personal or mixed, of any Obligor in
which the First Priority Collateral Agent, any First Priority Secured Party, the
Second Priority Collateral Agent or any Second Priority Secured Party has a
security interest pursuant to any First Priority Collateral Document or Second
Priority Collateral Document, as the case may be; provided that “Collateral”
shall not include, for all purposes under this Agreement, the Tranche S
Collateral Account (as defined in the First Priority Credit Agreement).
     “Collateral Documents” means the First Priority Collateral Documents and
the Second Priority Collateral Documents (and including, for sake of clarity,
this Agreement).
     “Comparable Collateral Document” means, in relation to any Collateral
subject to any Lien created under any First Priority Collateral Document, the
Second Priority Collateral Document that creates a Lien in the same Collateral,
granted by the same Obligor, as applicable.

2



--------------------------------------------------------------------------------



 



     “Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.
     “Consummation Date” means “Consummation Date” as defined in the Second
Priority Credit Agreement as in effect on the date hereof or as amended or
otherwise modified from time to time to the extent permitted by this Agreement.
     “DIP Financing” is defined in Section 6.1.
     “Discharge of First Priority Claims” means, except to the extent otherwise
provided in Section 6.4 (a) payment in full in cash of (i) the principal of and
interest (including interest accruing on or after the commencement of any
Insolvency Proceeding whether or not such interest would be allowed in such
Insolvency Proceeding) and premium, if any, on all Indebtedness outstanding
under the First Priority Documents and, with respect to letters of credit
outstanding thereunder, if any, termination thereof or delivery of cash
collateral or backstop letters of credit in respect thereof and for the full
amount thereof (or such greater amount as may be required under the First
Priority Documents) in compliance with such First Priority Documents, in each
case after or concurrently with termination of all commitments to extend credit
thereunder and (ii) any other First Priority Claims that are due and payable or
otherwise accrued and owing at or prior to the time such principal and interest
are paid, in each case other than obligations that constitute Unasserted
Contingent Obligations at the time such principal and interest is paid; and
(b) delivery by the First Priority Administrative Agent to the First Priority
Collateral Agent (with copies to the Second Priority Administrative Agent and
Second Priority Collateral Agent) of a written notice that the Discharge of
First Priority Claims has occurred.
     “Discharge of Second Priority Claims” means, except to the extent otherwise
provided in Section 6.4 or except to the extent the relevant Indebtedness
described below is excluded from the definition of Second Priority Claims,
(a) payment in full in cash of (i) the principal of and interest (including
interest accruing on or after the commencement of any Insolvency Proceeding,
whether or not such interest would be allowed in such Insolvency Proceeding) and
premium, if any, on all Indebtedness outstanding under the Second Priority
Documents, after or concurrently with termination of all commitments to extend
credit thereunder and (ii) any other Second Priority Claims that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid, in each case other than obligations that constitute
Unasserted Contingent Obligations at the time such principal and interest is
paid; and (b) delivery by the Second Priority Administrative Agent to the Second
Priority Collateral Agent of a written notice that the Discharge of Second
Priority Claims has occurred.
     “First Lien Deficiency Claim” shall mean that portion, if any, of the First
Priority Claims that are unsecured claims under Section 506(a)(i) of the
Bankruptcy Code with such determination to be made based upon the value of all
of the Collateral securing the First Priority Claims irrespective of whether the
Obligor that has pledged such Collateral is a debtor in the Insolvency
Proceeding.

3



--------------------------------------------------------------------------------



 



     “First Priority Administrative Agent” shall include, in addition to the
First Priority Administrative Agent defined in the preamble, any successor
thereto appointed by the requisite First Priority Secured Parties exercising
substantially the same rights and powers.
     “First Priority Claims” means (a) all First Priority Credit Agreement
Obligations and (b) all other Indebtedness or other obligations of the Borrower
or any other Obligor under any First Priority Document. First Priority Claims
shall include all interest accrued or accruing (or which would, absent the
commencement of an Insolvency Proceeding, accrue) after the commencement of an
Insolvency Proceeding in accordance with and at the rate specified in the
relevant First Priority Document whether or not the claim for such interest is
allowed as a claim in such Insolvency Proceeding. For the avoidance of any
doubt, First Priority Claims shall include the fees, expenses, disbursements and
indemnities of the First Priority Collateral Agent. To the extent any payment
with respect to the First Priority Claims (whether by or on behalf of any
Obligor, as proceeds of security, enforcement of any right of set-off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. Notwithstanding the foregoing, the Second Priority Claims will
not constitute First Priority Claims even if any proceeds thereof are used to
repay any First Priority Claims.
     “First Priority Collateral Agent” shall include, in addition to the First
Priority Collateral Agent defined in the preamble, any successor thereto
appointed by the requisite First Priority Secured Parties exercising
substantially the same rights and powers.
     “First Priority Collateral Documents” mean collectively, the First Priority
Security Agreement, any other “Collateral Document” (as defined in the First
Priority Credit Agreement) and any other agreement, document or instrument
pursuant to which a Lien is granted to secure (or perfect, preserve or maintain
the security of) any First Priority Claim or under which rights or remedies with
respect to such Liens are governed.
     “First Priority Credit Agreement” is defined in the first recital; provided
that the term “First Priority Credit Agreement” shall (a) also include any
renewal, extension, refunding, restructuring, replacement or refinancing thereof
(whether with the original lenders or with an administrative agent or agents or
other lenders, whether provided under the original First Priority Credit
Agreement or any other credit or other agreement or indenture and whether
entered into concurrently with or subsequent to the termination of the prior
First Priority Agreement), and (b) exclude the Second Priority Documents.
     “First Priority Credit Agreement Obligations” means all “Obligations” as
defined in the First Priority Credit Agreement and all other Obligations under
the First Priority Documents.

4



--------------------------------------------------------------------------------



 



     “First Priority Documents” means the First Priority Credit Agreement, the
First Priority Collateral Documents, the other “Loan Documents” (as defined in
the First Priority Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any First Priority Claims,
and any other related document or instrument executed or delivered pursuant to
any of the foregoing at any time or otherwise evidencing any First Priority
Claims thereunder, as any such document or instrument may be amended,
supplemented, amended and restated or otherwise modified from time to time.
     “First Priority Liens” means all Liens that secure the First Priority
Claims.
     “First Priority Secured Parties” means the “Secured Parties” as defined in
the First Priority Credit Agreement.
     “First Priority Security Agreement” means the Security Agreement, dated as
of August 23, 2006, among Holdings, the Borrower, certain of their affiliates
and the First Priority Collateral Agent, as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Holdings” is defined in the preamble.
     “Indebtedness” means “Indebtedness” as defined in the First Priority Credit
Agreement as in effect on the date hereof or as amended or otherwise modified
from time to time to the extent permitted by this Agreement.
     “Insolvency Proceeding” means (a) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any Obligor as a debtor,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Obligor as a debtor or with
respect to any substantial part of their respective assets, (c) any liquidation,
dissolution, reorganization or winding up of any Obligor, whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy, or (d) any
assignment for the benefit of creditors or any other marshaling of assets and
liabilities of any Obligor.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or

5



--------------------------------------------------------------------------------



 



other title retention agreement, any easement, right of way or other encumbrance
on title to real property).
     “Net Cash Proceeds” means “Net Cash Proceeds” as defined in the First
Priority Credit Agreement as in effect on the date hereof or as amended or
otherwise modified from time to time to the extent permitted by this Agreement.
     “Non-Conforming Plan of Reorganization” any Plan of Reorganization whose
provisions are inconsistent with or in contravention of the provisions of this
Agreement, including any plan of reorganization that purports to re-order
(whether by subordination, invalidation, or otherwise) or otherwise disregard,
in whole or part, the provisions of Section 2 (including the Lien priorities of
Section 2.1), the provisions of Section 4 or the provisions of Section 6.
     “Obligations” means any and all obligations with respect to the payment of
(a) any principal of or interest (including interest accruing on or after the
commencement of any Insolvency Proceeding, whether or not a claim for
post-filing interest is allowed in such proceeding) or premium on any
Indebtedness, including any reimbursement obligation in respect of any letter of
credit, (b) any fees, indemnification obligations, damages, expense
reimbursement obligations (including, without limitation, reasonable and
documented attorneys’ fees and expenses) or other liabilities payable under the
documentation governing any Indebtedness and (c) any obligation to post cash
collateral in respect of letters of credit and any other obligations.
     “Obligors” means Holdings, the Borrower and each of their Subsidiaries that
is obligated under any First Priority Document or Second Priority Document.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan of Reorganization” means any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency Proceeding.
     “Recovery” is defined in Section 6.4.
     “Relevant Directing Party” means the following Person(s) who are entitled
to provide instructions or directions with respect to the Collateral: (a) until
the Discharge of First Priority Claims has occurred, the First Priority
Collateral Agent and (b) following the Discharge of First Priority Claims and
until the Discharge of Second Priority Claims has occurred, the Second Priority
Collateral Agent.

6



--------------------------------------------------------------------------------



 



     “Second Lien Deficiency Claim” shall mean that portion, if any, of the
Second Priority Claims that are unsecured claims under Section 506(a)(i) of the
Bankruptcy Code with such determination to be made based upon the value of all
of the Collateral securing the Second Priority Claims irrespective of whether
the Obligor that has pledged such Collateral is a debtor in the Insolvency
Proceeding.
     “Second Priority Administrative Agent” shall include, in addition to the
Second Priority Administrative Agent defined in the preamble, any successor
thereto appointed by the requisite Second Priority Secured Parties exercising
substantially the same rights and powers, including, without limitation, the
trustee under the “Indenture” (as defined in the Second Priority Credit
Agreement as in effect on the date hereof or as amended or otherwise modified
from time to time to the extent permitted by this Agreement).
     “Second Priority Claims” means (a) all Second Priority Credit Agreement
Obligations and (b) all other Indebtedness or other obligations of the Borrower
or any other Obligor under any Second Priority Document. Second Priority Claims
shall include all interest accrued or accruing (or which would, absent the
commencement of an Insolvency Proceeding, accrue) after the commencement of an
Insolvency Proceeding in accordance with and at the rate specified in the
relevant Second Priority Document whether or not the claim for such interest is
allowed as a claim in such Insolvency Proceeding. For the avoidance of any
doubt, Second Priority Claims shall include the fees, expenses, disbursements
and indemnities of the Second Priority Collateral Agent. To the extent any
payment with respect to the Second Priority Claims (whether by or on behalf of
any Obligor, as proceeds of security, enforcement of any right of set-off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred.
     “Second Priority Collateral Agent” shall include, in addition to the Second
Priority Collateral Agent defined in the preamble, any successor thereto
appointed by the requisite Second Priority Secured Parties exercising
substantially the same rights and powers.
     “Second Priority Collateral Documents” mean collectively, the Second
Priority Security Agreement, any other “Collateral Document” (as defined in the
Second Priority Credit Agreement) and any other agreement, document or
instrument pursuant to which a Lien is granted to secure (or perfect, preserve
or maintain the security of) any Second Priority Claim or under which rights or
remedies with respect to such Liens are governed.
     “Second Priority Credit Agreement” is defined in the third recital;
provided that the term “Second Priority Credit Agreement” shall (a) also include
any renewal, extension, refunding, restructuring, replacement or refinancing
thereof (whether with the original lenders or with an administrative agent or
agents or other lenders, whether provided under the original Second Priority
Credit Agreement or any other credit or other agreement or indenture and whether

7



--------------------------------------------------------------------------------



 



entered into concurrently with or subsequent to the termination of the prior
Second Priority Agreement, and including, without limitation, the “Indenture”
and the “Conversion Bonds” (each such term as defined in the Second Priority
Credit Agreement as in effect on the date hereof or as amended or otherwise
modified from time to time to the extent permitted by this Agreement) governed
thereby), and (b) exclude the First Priority Documents.
     “Second Priority Credit Agreement Obligations” means all “Obligations” as
defined in the Second Priority Credit Agreement and all other Obligations under
the Second Priority Documents.
     “Second Priority Documents” means the Second Priority Credit Agreement, the
Second Priority Collateral Documents, the other “Loan Documents” (as defined in
the Second Priority Credit Agreement), and each of the other agreements,
documents and instruments providing for or evidencing any Second Priority
Claims, and any other related document or instrument executed or delivered
pursuant to any of the foregoing at any time or otherwise evidencing any Second
Priority Claims thereunder, as any such document or instrument may be amended,
supplemented, amended and restated or otherwise modified from time to time.
     “Second Priority Liens” means all Liens that secure the Second Priority
Claims.
     “Second Priority Secured Parties” means the “Secured Parties” as defined in
the Second Priority Credit Agreement.
     “Second Priority Security Agreement” means the Second Lien Security
Agreement, dated as of September 30, 2011 among Holdings, the Borrower, certain
of their affiliates and the Second Priority Collateral Agent, as the same may be
amended, supplemented, amended and restated, replaced or otherwise modified from
time to time.
     “Secured Parties” means collectively, the First Priority Secured Parties
and the Second Priority Secured Parties.
     “Senior Note Documents” means the (i) Indenture, dated as of August 23,
2006, by and among Travelport LLC, the guarantors listed herein and the Bank of
Nova Scotia Trust Company of New York, as amended by Supplemental Indenture
No. 1, dated as of January 11, 2007, between Warpspeed Sub Inc. and The Bank of
Nova Scotia Trust Company of New York and Supplemental Indenture No. 2, dated as
of March 13, 2007, among Travelport LLC, TDS Investor (Luxembourg) S.à.r.l.,
Travelport Inc., Orbitz Worldwide, Inc., Travelport Holdings, Inc. and The Bank
of Nova Scotia Trust Company of New York and (ii) Indenture, dated as of
August 18, 2010, by and among Travelport Limited, Travelport LLC, Travelport
Inc., the guarantors named therein, and The Bank of Nova Scotia Trust Company of
New York.

8



--------------------------------------------------------------------------------



 



     “Senior Note Obligations” means, in connection with any Insolvency
Proceeding, the unpaid principal amount, plus any accrued but unpaid interest
thereon, of any of the Senior Dollar Floating Rate Notes due 2014, Senior Euro
Floating Rate Notes due 2014, 97/8% Senior Dollar Fixed Rate Notes due 2014 and
9% Senior Notes Due 2016 issued under the applicable Senior Note Document as in
effect on the date hereof.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
     “Unasserted Contingent Obligations” shall mean, at any time, Obligations
for taxes, costs, indemnifications, reimbursements, damages and other
liabilities (except for (a) the principal of and interest and premium (if any)
on, and fees relating to, any Indebtedness and (b) contingent reimbursement
obligations in respect of amounts that may be drawn under letters of credit) in
respect of which no claim or demand for payment has been made (or, in the case
of Obligations for indemnification, no notice for indemnification has been
issued by the indemnitee) at such time.
     “Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or
any similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.
     “Use of Cash Collateral” is defined in Section 6.1.
     1.2 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
document or other writing herein shall be construed as referring to such
agreement, document or other writing as from time to time amended, supplemented
or otherwise modified, (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns to the extent that such
successors and assigns are permitted pursuant to the applicable agreement,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and general intangibles,
(f) terms defined in the UCC but not

9



--------------------------------------------------------------------------------



 



otherwise defined herein shall have the same meanings herein as are assigned
thereto in the UCC, (g) reference to any law means such law as amended,
modified, codified, replaced or re-enacted, in whole or in part, and in effect
on the date hereof, including rules, regulations, enforcement procedures and any
interpretation promulgated thereunder and (h) underscored references to Sections
or clauses shall refer to those portions of this Agreement, and any underscored
references to a clause shall, unless otherwise identified, refer to the
appropriate clause within the same Section in which such reference occurs.
     Section 2. Lien Priorities.
     2.1 Relative Priorities. Irrespective of the date, time, method, manner or
order of grant, attachment or perfection of any Lien granted to the First
Priority Collateral Agent, the Second Priority Collateral Agent, any First
Priority Secured Party, any Second Priority Secured Party or any other Person on
the Collateral (including, in each case, irrespective of whether any such Lien
is granted, or secures obligations relating to the period, before or after the
commencement of any Insolvency Proceeding) and notwithstanding (i) any provision
of the UCC or any other applicable law or the Second Priority Documents, or any
defect or deficiency in, or failure to attach or perfect any aspect or portion
of any First Priority Lien, to the contrary, (ii) the fact that any First
Priority Lien may have been subordinated, voided, avoided, set aside,
invalidated or lapsed or (iii) any other circumstance whatsoever, including a
circumstance that might be a defense available to, or a discharge of, a Grantor
in respect of a First Priority Claim or a Second Priority Claim or any holder of
such claims, each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, hereby agrees that: (A) any Lien on the Collateral securing any
First Priority Claim now or hereafter held by the First Priority Secured Parties
shall be senior in priority in all respects to any Lien on the Collateral
securing the Second Priority Claims; and (B) any Lien on the Collateral now or
hereafter securing any Second Priority Claim regardless of how or when acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall be
junior and subordinate in priority in all respects to all Liens on the
Collateral securing the First Priority Claims. All Liens on the Collateral
securing the First Priority Claims shall be and remain first in priority in all
respects to all Liens on the Collateral securing the Second Priority Claims for
all purposes, whether or not such First Priority Liens are subordinated to any
Lien securing any other obligation of any Obligor.
     2.2 Prohibition on Contesting Liens. Each of the First Priority Collateral
Agent and the First Priority Administrative Agent, on behalf of itself and the
other First Priority Secured Parties, and each of the Second Priority Collateral
Agent and the Second Priority Administrative Agent, on behalf of itself and the
other Second Priority Secured Parties, agrees that it shall not (and hereby
waives any right to) contest or support, directly or indirectly, any other
Person in contesting, in any proceeding (including any Insolvency Proceeding),
the priority, validity, perfection or enforceability of (a) the First Priority
Claims or any Lien held by the First Priority Secured Parties in the Collateral
securing the First Priority Claims or (b) the Second Priority Claims or any
Liens by the Second Priority Secured Parties in the Collateral securing the
Second Priority Claims, as the case may be.

10



--------------------------------------------------------------------------------



 



     2.3 No New Liens. So long as the Discharge of First Priority Claims has not
occurred, the parties hereto agree that no Obligor shall (a) grant or permit any
Lien on any asset or property to secure any Second Priority Claim unless it has
granted Liens on such asset or property to secure the First Priority Claims; or
(b) grant or permit any additional Lien on any asset to secure any First
Priority Claim unless it has granted a Lien on such asset to secure the Second
Priority Claims; provided that no Liens on the Tranche S Collateral Account (as
defined in the First Priority Credit Agreement) to secure any Second Priority
Claim shall be required or permitted hereunder. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the First Priority Collateral Agent, the First
Priority Administrative Agent and/or the First Priority Secured Parties, each of
the Second Priority Collateral Agent and the Second Priority Administrative
Agent, on behalf of itself and the other Second Priority Secured Parties, agrees
that any amount received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.
     2.4 Nature of First Priority Obligations. Each of the Second Priority
Collateral Agent and the Second Priority Administrative Agent, on behalf of
itself and the other Second Priority Secured Parties, acknowledges that a
portion of the First Priority Claims are revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed without affecting the lien
subordination or other provisions of this Agreement.
     Section 3. Enforcement.
     3.1 Exercise of Remedies.
     (a) (i) So long as the Discharge of First Priority Claims has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Obligor, none of the Second Priority Administrative Agent, the Second Priority
Collateral Agent or any other Second Priority Secured Party will (and each such
Person hereby waives any right to) (A) exercise or seek to exercise any rights
or remedies (including the exercise of any right of setoff or any right under
any lockbox agreement, account control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which the Second Priority
Administrative Agent, the Second Priority Collateral Agent or any such Second
Priority Secured Party is a party and including the exercise of any right to
direct or provide direction or orders with respect to the Collateral or to any
account bank, securities intermediary or any other custodian as to the
disposition of the asset or property on deposit in, carried in or otherwise
credited to any deposit accounts or securities accounts) with respect to any
Collateral, (B) institute any action or proceeding with respect to such rights
or remedies, including any action of foreclosure, any exercise of any right
under any control agreement in respect of a deposit account, securities account,
security entitlement or other investment property constituting Collateral
(including, without limitation, any right to direct or provide direction or
orders with respect to the Collateral or to any account bank, securities
intermediary or other custodian as to the disposition of the asset or property
on deposit in, carried in or otherwise credited to any deposit accounts or
securities accounts), or any bailee’s letter or similar agreement or arrangement
to which the

11



--------------------------------------------------------------------------------



 



Second Priority Administrative Agent, the Second Priority Collateral Agent or
any other Second Priority Secured Party is a party, (C) exercise any other
rights or remedies relating to the Collateral under the Second Priority
Documents or otherwise, (D) contest, protest or object to any foreclosure
proceeding or other action brought by the First Priority Collateral Agent, the
First Priority Administrative Agent or any other First Priority Secured Party or
(E) object to the forbearance by the First Priority Collateral Agent, the First
Priority Administrative Agent or any First Priority Secured Party from bringing
or pursuing any foreclosure proceeding or action or any other exercise of any
right or remedy relating to the Collateral; and (ii) so long as the Discharge of
First Priority Claims has not occurred, whether or not any Insolvency Proceeding
has been commenced by or against any Obligor, the First Priority Collateral
Agent, the First Priority Administrative Agent and the other First Priority
Secured Parties shall have the exclusive right to enforce rights, exercise
remedies (including the exercise of any right of setoff, any right to credit bid
or any right under any lockbox agreement, account control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement to which the
Second Priority Collateral Agent or any other Second Priority Secured Party is a
party and including the exercise of any right to direct or provide direction or
orders with respect to the Collateral or to any account bank, securities
intermediary or any other custodian as to the disposition of the asset or
property on deposit in, carried in or otherwise credited to any deposit accounts
or securities accounts), refrain from enforcing or exercising remedies, make
determinations in connection with any enforcement of rights and remedies
regarding release or disposition of, or restrictions with respect to, the
Collateral, and otherwise enforce the rights and remedies of a secured creditor
under the UCC and the bankruptcy laws of any applicable jurisdiction without the
consent of or any consultation with the Second Priority Administrative Agent,
the Second Priority Collateral Agent or any other Second Priority Secured Party;
provided that with respect to clauses (i) and (ii) above, (1) in any Insolvency
Proceeding commenced by or against any Obligor, any Second Priority Secured
Party may file a claim or statement of interest with respect to the Second
Priority Claims, (2) the Second Priority Collateral Agent may take any action
not adverse to the Liens on the Collateral securing the First Priority Claims or
the rights of the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party to exercise
remedies in respect thereof in order to establish, preserve, or perfect its
rights in the Collateral, (3) any Second Priority Secured Party shall be
entitled to (u) file any necessary responsive or defensive pleading in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the Second
Priority Claims, including any claim secured by the Collateral, if any, in each
case in accordance with the terms of this Agreement, (v) file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Obligors arising under the Bankruptcy Code (including
exercising the right, if any, to file an involuntary petition against any
Obligor), any similar law or any applicable non-bankruptcy law, in each case to
the extent not inconsistent with the other terms of this Agreement (it being
understood that no Second Priority Secured Party shall be entitled to assert any
right or interest of an unsecured creditor (or otherwise) that they would not be
entitled to assert hereunder as a secured creditor, and, specifically, that no
Second Priority Secured Party shall be entitled to assert any right or interest
of an unsecured creditor (or otherwise), of any kind or nature, in respect of
any Use of Cash Collateral, DIP Financing or sale of any assets of an Obligor,
in each case to which holders of a majority of First Priority Claims have
consented), (w) exercise any rights and remedies as an unsecured creditor
against the Borrower or any other Obligor in

12



--------------------------------------------------------------------------------



 



accordance with the Second Priority Documents and applicable law, in each case
to the extent not inconsistent with the other terms of this Agreement (it being
understood that no Second Priority Secured Party shall be entitled to assert any
right or interest of an unsecured creditor (or otherwise) that they would not be
entitled to assert hereunder as a secured creditor) and excluding the filing of
pleadings, objections, motions or agreements covered by the preceding clause (v)
, (x) bid (but only for cash, and not by way of credit bid or otherwise) for or
purchase (but only for cash, and not by way of credit bid or otherwise)
Collateral at any private or judicial foreclosure upon such Collateral initiated
by any secured party in respect thereof, (y) file any notice of or vote any
claim in any Insolvency Proceeding of any Obligor but solely in accordance with
Section 6.7 of this Agreement and (z) file any proof of claim and other filings,
appear and be heard on any matter in connection therewith and make any arguments
and motions that are, in each case, not inconsistent with the other terms of
this Agreement, with respect to the Second Priority Claims and the Collateral
(it being understood that no Second Priority Secured Party shall be entitled to
assert any right or interest of an unsecured creditor (or otherwise) that they
would not be entitled to assert hereunder as a secured creditor) and excluding
the filing of pleadings, objections, motions or agreements covered by the
preceding clause (v), and (4) nothing herein shall be construed to limit or
impair in any way the right of any Second Priority Secured Party to receive any
remaining Collateral and proceeds of Collateral after the Discharge of First
Priority Claims has occurred. In exercising rights and remedies with respect to
the Collateral, the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party may enforce the
provisions of the First Priority Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion except that, following the Discharge of First Priority Claims
and until the Discharge of Second Priority Claims has occurred, the Second
Priority Collateral Agent, the Second Priority Administrative Agent or the other
Second Priority Secured Parties may enforce the provisions of the Second
Priority Documents and exercise remedies thereunder, all in such order and in
such manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by the
First Priority Collateral Agent, the First Priority Administrative Agent and the
other First Priority Secured Parties (or, following the Discharge of First
Priority Claims and until the Discharge of Second Priority Claims has occurred,
the Second Priority Collateral Agent, the Second Priority Administrative Agent
and the other Second Priority Secured Parties) to sell or otherwise dispose of
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition, and to exercise all the rights and remedies of a secured party
under the UCC of any applicable jurisdiction and of a secured creditor under
bankruptcy or similar laws of any applicable jurisdiction.
     (b) (i) Until the Discharge of First Priority Claims has occurred, each of
the Second Priority Collateral Agent and the Second Priority Administrative
Agent, on behalf of itself and the other Second Priority Secured Parties, agrees
that it will not, in connection with the exercise of any right or remedy
(including the exercise of any right of setoff or any right under any lockbox
agreement, account control agreement, landlord waiver or bailee’s letter or
similar agreement or arrangement to which the Second Priority Administrative
Agent, the Second Priority Collateral Agent or any other Second Priority Secured
Party is a party) with respect to any Collateral (but instead shall be deemed to
have hereby irrevocably, absolutely, and

13



--------------------------------------------------------------------------------



 



unconditionally waived until after the Discharge of First Priority Claims any
right to) take or receive any Collateral or any proceeds of Collateral.
     (ii) Without limiting the generality of the foregoing clause (i), unless
and until the Discharge of First Priority Claims has occurred, except as
expressly provided in the proviso in clause (a) of Section 3.1, the sole right
of the Second Priority Administrative Agent, the Second Priority Collateral
Agent and the other Second Priority Secured Parties as secured parties with
respect to the Collateral is to hold a perfected Lien on the Collateral pursuant
to the Second Priority Documents for the period and to the extent granted
therein and to receive a share of the proceeds thereof, if any, after the
Discharge of First Priority Claims has occurred.
     (c) Each of the Obligors agrees that it will not, and will not permit any
of its Subsidiaries to, in connection with the exercise of any right or remedy
with respect to any Collateral by the Second Priority Administrative Agent, the
Second Priority Collateral Agent or any other Second Priority Secured Party,
transfer, deliver or pay, as applicable, to the Second Priority Administrative
Agent, the Second Priority Collateral Agent or any other Second Priority Secured
Party, any Collateral or any proceeds of Collateral unless and until the
Discharge of First Priority Claims has occurred.
     (d) (i) Each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, agrees that the Second Priority Secured Parties will not (and
instead shall be deemed to have hereby irrevocably, absolutely, and
unconditionally waived any right to) take any action (other than as provided in
Section 3.1(a)) that would hinder or cause to delay any exercise of remedies
undertaken by the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party under the First
Priority Documents as secured parties in respect of any Collateral, including
any sale, lease, exchange, transfer or other disposition of the Collateral,
whether by foreclosure or otherwise.
     (ii) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, hereby irrevocably, absolutely and unconditionally waives any and all
rights it or the Second Priority Secured Parties may have as a junior lien
creditor or otherwise (whether arising under the UCC or any other law) to object
to the manner (including by judicial foreclosure, non-judicial foreclosure,
strict foreclosure or otherwise) in which the First Priority Collateral Agent,
the First Priority Administrative Agent or the other holders of First Priority
Claims seek to enforce the Liens granted in any of the Collateral except that
there shall be no waiver of the obligation, if any, of the First Priority
Collateral Agent or the First Priority Administrative Agent to dispose of the
Collateral in a “commercially reasonable” manner within the meaning of any
applicable UCC.

14



--------------------------------------------------------------------------------



 



     (e) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, hereby acknowledges and agrees that no covenant, agreement or
restriction contained in the Second Priority Collateral Documents or any other
Second Priority Document (other than this Agreement) is intended to restrict in
any way the rights and remedies of the First Priority Collateral Agent, the
First Priority Administrative Agent or the First Priority Secured Parties with
respect to the Collateral as set forth in this Agreement and the First Priority
Documents.
     3.2 Cooperation. Subject to the proviso in Section 3.1(a), each of the
Second Priority Collateral Agent and the Second Priority Administrative Agent,
on behalf of itself and the other Second Priority Secured Parties, agrees that,
unless and until the Discharge of First Priority Claims has occurred, it will
not, and shall be deemed to have waived any right to, commence, or join with any
Person in commencing any enforcement, collection, execution, levy or foreclosure
action or proceeding with respect to any Lien held by it under any Second
Priority Document.
     3.3 Notices of Default. Each of the First Priority Collateral Agent, the
Second Priority Collateral Agent, the First Priority Administrative Agent and
the Second Priority Administrative Agent will provide such information as it may
have to the others as the others may from time to time reasonably request
concerning the status of the exercise of any enforcement action against the
Collateral, and each of the First Priority Collateral Agent, the Second Priority
Collateral Agent, the First Priority Administrative Agent and the Second
Priority Administrative Agent shall be available on a reasonable basis during
normal business hours to review with each other alternatives available in
exercising such rights; provided that the failure of any of them to do any of
the foregoing shall not affect the relative priorities of the First Priority
Liens or the Second Priority Liens as provided herein or the validity or
effectiveness of any notice or demand as against any Obligor. The Obligors
hereby consent and agree to each of the First Priority Collateral Agent, the
Second Priority Collateral Agent, the First Priority Administrative Agent and
the Second Priority Administrative Agent providing any such information to the
other and to such actions by any of them and waives any right or claim against
any of them arising as a result of such information or actions.
     Section 4. Payments.
     4.1 Application of Proceeds.
     (a) As long as the Discharge of First Priority Claims has not occurred,
whether or not any Insolvency Proceeding has been commenced by or against any
Obligor, the cash proceeds of Collateral received in connection with the sale or
other disposition of, or collection on, such Collateral upon the exercise of
remedies, shall, after payment of all outstanding fees, expenses (including
reasonable fees and expenses of counsel), disbursements and indemnities of the
First Priority Collateral Agent, be delivered by the First Priority Collateral
Agent to the First Priority Administrative Agent for application against the
First Priority Claims in such order as the First Priority Administrative Agent
may determine in its sole discretion and in accordance with the First Priority
Documents until the Discharge of First Priority Claims has occurred. Upon the
Discharge of First Priority Claims, (i) the First Priority Administrative Agent
shall promptly

15



--------------------------------------------------------------------------------



 



deliver to the First Priority Collateral Agent (with copies to the Second
Priority Collateral Agent and the Second Priority Administrative Agent) a
written notice stating that the Discharge of First Priority Claims has occurred
and (ii) promptly following receipt of such notice in clause (i), the First
Priority Collateral Agent or First Priority Administrative Agent, as applicable,
shall deliver at the joint and several cost of the Obligors, to the Second
Priority Collateral Agent for distribution to the Second Priority Administrative
Agent for the benefit of the Second Priority Secured Parties any proceeds of
Collateral held by it in the same form as received, with any necessary
endorsement or as a court of competent jurisdiction may otherwise direct.
     (b) Following the Discharge of First Priority Claims and until the
Discharge of Second Priority Claims has occurred, whether or not any Insolvency
Proceeding has been commenced by or against any Obligor, the cash proceeds of
Collateral received in connection with the sale or other disposition of, or
collection on, such Collateral upon the exercise of remedies, shall, after
payment of all outstanding fees, expenses (including reasonable fees and
expenses of counsel), disbursements and indemnities of the Second Priority
Collateral Agent, be delivered by the Second Priority Collateral Agent to the
Second Priority Administrative Agent for application against the Second Priority
Claims in such order as is specified in the Second Priority Documents until the
Discharge of Second Priority Claims has occurred.
     4.2 Payments Over. Except as expressly provided in Section 6.8, so long as
the Discharge of First Priority Claims has not occurred, whether or not any
Insolvency Proceeding has been commenced by or against any Obligor, any
Collateral or proceeds thereof (including assets or proceeds subject to Liens
referred to in the final sentence of Section 2.3(a)) received by the Second
Priority Administrative Agent, the Second Priority Collateral Agent or any other
Second Priority Secured Party in connection with the exercise of any right or
remedy (including set-off) relating to the Collateral in contravention of this
Agreement or any distribution received on account of or by virtue of any Lien on
the Collateral in any Insolvency Proceeding (including any distribution on
account of or otherwise by virtue of any Lien on the Collateral under any Plan
of Reorganization) shall, be segregated and held in trust and forthwith paid
over to the First Priority Collateral Agent for the benefit of the First
Priority Secured Parties in the same form as received, with any necessary
endorsement, or as a court of competent jurisdiction may otherwise direct. The
First Priority Collateral Agent is hereby authorized to make any such
endorsement as agent for the Second Priority Administrative Agent, the Second
Priority Collateral Agent or any other Second Priority Secured Party. This
authorization is coupled with an interest and is irrevocable until the Discharge
of First Priority Claims has occurred. For the avoidance of doubt, the Second
Priority Claims shall not be reduced or satisfied by any amounts or
distributions required to be paid over to the First Priority Administrative
Agent pursuant hereto.
     Section 5. Other Agreements.
     5.1 Releases.
     (a) If, in connection with (i) the exercise of any remedies by the First
Priority Collateral Agent or any other First Priority Secured Party in respect
of the Collateral provided for in Section 3.1, including any sale, lease,
exchange, transfer or other disposition of any such

16



--------------------------------------------------------------------------------



 



Collateral or (ii) any sale, lease, exchange, transfer or other disposition of
any Collateral (other than to another Obligor) permitted under the terms of the
First Priority Documents and the Second Priority Documents (in each case, as in
effect on the date hereof), the First Priority Collateral Agent, on behalf of
itself and the other First Priority Secured Parties, releases any of its Liens
on any part of the Collateral, the Lien of the Second Priority Collateral Agent
for the benefit of the Second Priority Secured Parties on such Collateral (but
not on any proceeds of such Collateral not required to be paid to the First
Priority Secured Parties for application to the First Priority Claims) shall be
automatically and unconditionally released with no further consent or action of
any Person, and each of the Second Priority Collateral Agent the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, shall promptly execute and deliver, at the joint and several expense of
the Obligors, to the First Priority Collateral Agent and the First Priority
Administrative Agent and the Obligors such termination statements, releases and
other documents as the First Priority Collateral Agent, the First Priority
Administrative Agent and the Obligors (in the case of the Obligors, to the
extent permitted by the First Priority Documents) may reasonably request to
effectively confirm such release at the joint and several expense of the
Obligors.
     (b) Until the Discharge of First Priority Claims occurs, each of the Second
Priority Collateral Agent and the Second Priority Administrative Agent, on
behalf of itself and the other Second Priority Secured Parties, hereby
irrevocably constitutes and appoints the First Priority Collateral Agent and any
officer or agent of the First Priority Collateral Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Person or in the First
Priority Collateral Agent’s own name, from time to time in the First Priority
Collateral Agent’s discretion (as directed by the First Priority Administrative
Agent in writing), for the purpose of carrying out the terms of this Section
5.1, to take any and all appropriate action and to execute any and all releases,
documents and instruments which may be necessary to accomplish the purposes of
this Section 5.1, including any financing statements, mortgage releases,
intellectual property releases, endorsements or other instruments of transfer or
release.
     5.2 Insurance.
     (a) Unless and until the Discharge of First Priority Claims has occurred,
the First Priority Collateral Agent, the First Priority Administrative Agent and
the other holders of First Priority Claims shall have the sole and exclusive
right, subject to the rights of the Obligors under the First Priority Documents,
to adjust settlement for any award under any insurance policy relating to an
insured loss in respect of Collateral and to approve any award granted in any
condemnation or similar proceeding affecting the Collateral. Following the
Discharge of First Priority Claims and until such time that the Discharge of
Second Priority Claims has occurred, the Second Priority Collateral Agent, the
Second Priority Administrative Agent and the other holders of Second Priority
Claims shall have the sole and exclusive right, subject to the rights of the
Obligors under the Second Priority Documents, to adjust settlement for any award
under any insurance policy relating to an insured loss relating to the
Collateral and to approve any award granted in any condemnation or similar
proceeding affecting the Collateral.

17



--------------------------------------------------------------------------------



 



     (b) Unless and until the Discharge of First Priority Claims has occurred,
all proceeds of any such insurance policy and any such award if in respect to
the Collateral shall, after payment of all outstanding fees, expenses (including
reasonable fees and expenses of counsel), disbursements and indemnities of the
First Priority Collateral Agent, be delivered by the First Priority Collateral
Agent to the First Priority Administrative Agent for benefit of the First
Priority Secured Parties to the extent required under the First Priority Credit
Agreement and pursuant to the terms of the First Priority Documents; and
thereafter, following the Discharge of First Priority Claims and until the
Discharge of Second Priority Claims has occurred, and after payment of all
outstanding fees, expenses (including reasonable fees and expenses of counsel),
disbursements and indemnities of the Second Priority Collateral Agent, be
delivered by the Second Priority Collateral Agent to the Second Priority
Administrative Agent for the benefit of the Second Priority Secured Parties to
the extent required under the applicable Second Priority Documents; and finally,
to the owner of the subject property or as a court of competent jurisdiction may
otherwise direct.
     (c) Unless the Discharge of First Priority Claims has occurred, if the
Second Priority Administrative Agent, the Second Priority Collateral Agent or
any other Second Priority Secured Party shall, at any time, receive any proceeds
of any such insurance policy or any such award or payment thereunder in
contravention of this Agreement, it shall pay such proceeds, award or payment
over to the First Priority Collateral Agent in accordance with Section 4.2.
     5.3 Amendments to Second Priority Documents, etc.
     (a) Unless and until the Discharge of First Priority Claims has occurred,
without the prior written consent of the First Priority Administrative Agent
(and the First Priority Collateral Agent, to the extent an amendment, supplement
or modification would affect its respective rights, protections or obligations),
no Second Priority Collateral Document may be amended, supplemented or otherwise
modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Second Priority Collateral Document, would
be inconsistent with any of the terms of this Agreement or the First Priority
Documents.
     (b) Each of the Second Priority Administrative Agent and the Second
Priority Collateral Agent agrees that each Second Priority Collateral Document
granting a Lien on any Collateral shall include the following language (or
similar language satisfactory to the First Priority Administrative Agent):
“Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Priority Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Second Priority Collateral Agent
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of September 30, 2011 (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Intercreditor Agreement”), among UBS
AG, Stamford Branch, in its capacity as First Priority Collateral Agent, UBS AG,
Stamford Branch, in its capacity as First Priority Administrative Agent, Wells
Fargo Bank, National Association, in its capacity as Second Priority

18



--------------------------------------------------------------------------------



 



Collateral Agent, Wells Fargo Bank, National Association, in its capacity as
Second Priority Administrative Agent, and the other parties thereto. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”
     (c) Unless and until the Discharge of First Priority Claims has occurred,
in the event the First Priority Collateral Agent or the First Priority
Administrative Agent enters into any amendment, waiver or consent in respect of
any First Priority Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departure from any provision of, any First
Priority Collateral Document or changing in any manner the rights of the First
Priority Collateral Agent, the First Priority Administrative Agent, the other
First Priority Secured Parties or the Obligors thereunder, then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Comparable Collateral Document without the consent of the Second Priority
Collateral Agent, the Second Priority Administrative Agent or the Second
Priority Secured Parties and without any action by any of them or any Obligor;
provided that (i) no such amendment, waiver or consent shall have the effect of
(A) removing assets subject to the Lien of the Second Priority Collateral
Documents, except to the extent that a release of such Lien is permitted by
Section 5.1 and provided there is a corresponding release of the Lien securing
the First Priority Claims, (B) imposing duties or adding liabilities on the
Second Priority Collateral Agent or any other Second Priority Secured Party
without its consent or (C) permitting other Liens on the Collateral which are
prohibited under the terms of the Second Priority Documents or Section 6,
(ii) any such amendment, waiver or consent that materially and adversely affects
the rights of the Second Priority Collateral Agent or any other Second Priority
Secured Party (and not the First Priority Secured Parties in a like or similar
manner) shall not apply to the Second Priority Collateral Documents without the
consent of the Second Priority Collateral Agent (acting at the written direction
of the Second Priority Administrative Agent (itself acting at the written
direction of the requisite Second Priority Secured Parties in accordance with
the Second Priority Credit Agreement)), and (iii) notice of such amendment,
waiver or consent shall have been given by the First Priority Administrative
Agent to the Second Priority Collateral Agent (unless it is the same Person as
the First Priority Collateral Agent), within 10 Business Days after the
effective date thereof; provided, further, that (x) nothing contained in this
clause (c) shall impair the rights of the First Priority Collateral Agent, the
First Priority Administrative Agent and the holders of First Priority Claims, or
the obligations and agreements of the Second Priority Collateral Agent and the
other Second Priority Secured Parties, under Sections 3 and 5.1 and (y) the
First Priority Collateral Documents and the Second Priority Collateral Documents
may, without the consent of any Second Priority Secured Party, be amended or
modified pursuant to this Section 5.3(c) to secure additional extensions of
credit and add additional secured creditors as long as such amendments or
modifications do not violate the express provisions of any Second Priority
Document.
     (d) The First Priority Documents may be amended, supplemented or otherwise
modified in accordance with their terms and the First Priority Credit Agreement
may be refinanced, in each case, without notice to, or the consent of, the
Second Priority Collateral Agent or the other Second Priority Secured Parties,
and in each case subject to the terms hereof, all without affecting the lien
subordination or other provisions of this Agreement.

19



--------------------------------------------------------------------------------



 



     (e) Without the written consent of the First Priority Administrative Agent,
none of the Second Priority Administrative Agent, the Second Priority Collateral
Agent or any other Second Priority Secured Party will be entitled to agree (and
none of them will agree) to any amendment to, or modification of, or consent to
any waiver of departure from, the Second Priority Documents, whether in a
refinancing or otherwise, that is prohibited by or in contravention of the First
Priority Documents as in effect on the date hereof or this Agreement.
     (f) Unless and until the Discharge of First Priority Claims has occurred,
the Second Priority Secured Parties shall not consent to the release of any
Second Priority Lien on any Collateral without the written consent of the First
Priority Administrative Agent, except for releases in connection with the
Discharge of Second Priority Claims (or a refinancing thereof) to the extent
permitted under the First Priority Credit Agreement or with respect to such
Collateral for which the First Priority Lien is also released.
     5.4 Rights as Unsecured Creditors. Notwithstanding anything to the contrary
in this Agreement, the Second Priority Secured Parties may exercise rights and
remedies as unsecured creditors against the Obligors in accordance with the
terms of the Second Priority Documents and applicable law only to the extent set
forth in the proviso of Section 3.1(a) hereof. Nothing in this Agreement shall
prohibit the receipt by any Second Priority Secured Party of any payment of
interest and principal on the Second Priority Claims, together with any
reimbursable fees and expenses and other amounts due in respect thereof, so long
as such receipt is not (a) the direct or indirect result of the exercise by any
Second Priority Secured Party of rights and remedies as a secured creditor in
respect of the Second Priority Claims or enforcement of any Second Priority
Lien, in either case in contravention of this Agreement, or (b) a distribution
in any Insolvency Proceeding on account of or otherwise by virtue of any Second
Priority Lien (including any distribution on account of or otherwise by virtue
of any Lien on the Collateral under any Plan of Reorganization), other than as
permitted by Section 6.8 hereof. In the event that any Second Priority Secured
Party becomes a judgment lien creditor in respect of Collateral as a result of
its enforcement of its rights as an unsecured creditor in respect of the Second
Priority Claims, such judgment lien shall be subject to the terms of this
Agreement (including in relation to the First Priority Liens and the First
Priority Claims and including in relation to the Second Priority Liens and
Second Priority Claims) to the same extent as the other Liens securing the
Second Priority Claims (created pursuant to the Second Priority Collateral
Documents) are subject to the terms of this Agreement. Nothing in this Agreement
modifies any right or remedy the holders of First Priority Claims or, after the
Discharge of First Priority Claims has occurred, the holders of Second Priority
Claims may have with respect to the Collateral.
     5.5 Bailee and Agent for Perfection. The First Priority Collateral Agent
hereby acknowledges that, to the extent that it holds, or a third party holds on
its behalf, physical possession over Collateral pursuant to any of the First
Priority Collateral Documents (any such Collateral, as updated from time to time
in accordance with the relevant Collateral Document, the “Bailment Collateral”),
such possession or control is also held as a bailee and agent for perfection
for, on behalf of and for the benefit of, the Second Priority Collateral Agent
(as collateral agent for the Second Priority Secured Parties), such bailment and
agency for perfection being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC, and
in each case solely to the extent required to perfect and

20



--------------------------------------------------------------------------------



 



enforce their security interests in such Bailment Collateral. Nothing in the
preceding sentence shall be construed to impose any duty on the First Priority
Collateral Agent, the First Priority Administrative Agent or any First Priority
Secured Party (or any third party acting on their behalf) with respect to such
Bailment Collateral or provide the Second Priority Administrative Agent, the
Second Priority Collateral Agent or any other Second Priority Secured Party with
any rights with respect to such Bailment Collateral beyond those specified in
this Agreement or the Second Priority Collateral Documents (it being understood
that the First Priority Collateral Agent’s duty under this Section 5.5 shall be
limited solely to holding any such Collateral as bailee and agent for
perfection); provided that promptly following the Discharge of First Priority
Claims, the First Priority Collateral Agent (upon the written direction of the
First Priority Administrative Agent) shall deliver to the Second Priority
Collateral Agent, at the Obligors’ joint and several cost and expense, such
Bailment Collateral in its possession together with any necessary endorsements
or direct and deliver such Collateral as a court of competent jurisdiction may
otherwise direct.
     Section 6. Insolvency Proceedings.
     6.1 Finance and Sale Issues.
     (a) Until the Discharge of First Priority Claims has occurred, if any
Obligor shall be subject to any Insolvency Proceeding and the First Priority
Administrative Agent shall desire to permit the use of cash collateral (as such
term is defined in Section 363(a) of the Bankruptcy Code) under Section 363 of
the Bankruptcy Code (“Use of Cash Collateral”) or to permit an Obligor to obtain
financing, whether from the First Priority Secured Parties, any other Person, or
any combination thereof, under Section 364 of the Bankruptcy Code (“DIP
Financing”), then each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, agrees that (i) it shall not be entitled to raise (and will not
raise), but instead shall be deemed to have otherwise irrevocably, absolutely,
and unconditionally waived any right to raise, any objection to such Use of Cash
Collateral or DIP Financing (and instead will be deemed to have consented to
such Use of Cash Collateral or DIP Financing), (ii) it shall not be entitled to
request (and will not request) adequate protection or any other relief in
connection therewith (except as expressly agreed by the First Priority
Administrative Agent or to the extent permitted by Section 6.2), and (iii) to
the extent the First Priority Liens are junior in priority to or pari passu with
Liens granted in connection with such Use of Cash Collateral or such DIP
Financing (including adequate protection Liens), the Second Priority Liens in
the Collateral shall be maintained as junior in priority to the First Priority
Liens as contemplated hereunder and to such Liens granted in connection with
such Use of Cash Collateral or such DIP Financing on the same basis as the
Second Priority Liens are junior in priority to First Priority Liens under this
Agreement. Without limiting the other provisions of this Agreement, nothing in
this Section 6.1(a) is intended to limit the ability of the First Priority
Secured Parties or the Second Priority Secured Parties to participate in,
support, or object to any Use of Cash Collateral or DIP Financing that does not
involve the Collateral. Each of the Lenders (as defined in the Second Priority
Credit Agreement) agrees that none of them shall offer to provide, administer or
syndicate any DIP Financing to any Obligor unless (i) the

21



--------------------------------------------------------------------------------



 



application of the proceeds of such DIP Financing would result in the Discharge
of the First Priority Claims or (ii) consented to by the First Priority
Administrative Agent.
     (b) Until the Discharge of First Priority Claims has occurred, the Second
Priority Secured Parties, in any Insolvency Proceeding, shall not be entitled to
oppose (and shall not oppose) (1) any sale or disposition of any assets of any
of the Obligors, or (2) any procedure governing sale or disposition of any
assets of any of the Obligors, in each case that is supported by the First
Priority Administrative Agent, and the Second Priority Secured Parties will be
deemed to have consented under Section 363 of the Bankruptcy Code to any sale,
and any procedure for sale (and in each case any motion in support hereof),
supported by such First Priority Secured Parties and to have released (and to
have consented to the release of) their Liens in such assets so long as and to
the extent that (i) the First Priority Secured Parties shall have likewise
released their Liens and (ii) the First Priority Liens and the Second Priority
Liens shall attach to the proceeds of any Collateral sold or disposed of in the
priorities set forth herein. For the avoidance of doubt, and without limitation
of the generality of the foregoing, in any Insolvency Proceeding, the Second
Priority Secured Parties irrevocably waive any right to object to any sale, or
any procedure for sale, or any motion for sale or for bid procedures regarding
the sale, of any Collateral under Section 363 of the Bankruptcy Code on the
grounds of inadequate time for marketing of such asset, inopportune time for
sale of such asset (based on market conditions or otherwise), inadequate
purchase price/value to be received for such asset, or any expense
reimbursement, break-up fee or other condition or covenant contained in any
stalking horse bid for such asset.
     6.2 Adequate Protection. If and only if directed to do so by Second
Priority Secured Parties holding at least a majority of the principal amount of
the Second Priority Claims, the Second Priority Administrative Agent or the
Second Priority Collateral Agent, on behalf of itself and the Second Priority
Secured Parties, may seek or request adequate protection in the form of a Lien
on any additional collateral as to which the First Priority Secured Parties have
received adequate protection in the form of a Lien (including by way of
objecting to any DIP Financing that does not provide for such Lien), which Lien
will be junior in priority to the First Priority Liens (including any adequate
protection Lien in favor of the First Priority Secured Parties) and any Lien
securing such DIP Financing (and all Obligations relating thereto) on the same
basis as the other Liens securing the Second Priority Claims are junior in
priority to the First Priority Liens under this Agreement and subject in all
respects to the release obligations set forth in this Agreement, including in
Section 5.1 and Section 6.1 hereof. If the Second Priority Secured Parties are
granted post-petition interest and/or adequate protection payments in an
Insolvency Proceeding (“Junior Priority Bankruptcy Payments”), such amounts
shall be deemed Collateral, shall be turned over to the First Priority
Collateral Agent in accordance with Section 4.2 hereof (or, following the
Discharge of First Priority Claims and prior to the Discharge of Second Priority
Claims, to the Second Priority Collateral Agent) and shall be applied according
to the terms thereof (regardless of whether or not any order of a bankruptcy
court authorizing and/or directing any Junior Priority Bankruptcy Payments shall
expressly provide for such direct payment to the First Priority Collateral Agent
or the Second Priority Collateral Agent, as applicable).

22



--------------------------------------------------------------------------------



 



     6.3 No Waiver. Subject to Section 3.1(a), nothing contained herein shall
prohibit or in any way limit the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party from
objecting in any Insolvency Proceeding or otherwise to any action taken by any
Second Priority Secured Party, including the seeking by any Second Priority
Secured Party of adequate protection or the asserting by any Second Priority
Secured Party of any of its rights and remedies under the Second Priority
Documents or otherwise. Subject to Section 3.1(a), following the Discharge of
First Priority Claims, nothing contained herein shall prohibit or in any way
limit the Second Priority Administrative Agent, the Second Priority Collateral
Agent or any other Second Priority Secured Party from objecting in any
Insolvency Proceeding.
     6.4 Reinstatement. If, in any Insolvency Proceeding or otherwise, all or
part of any payment with respect to the First Priority Claims previously made
shall be rescinded for any reason whatsoever (including an order or judgment for
disgorgement of a preference under the Bankruptcy Code, or any similar law) (a
“Recovery”), then the First Priority Claims shall be reinstated to the extent of
such Recovery. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto from such date of reinstatement. If
any Second Priority Secured Party is required in any Insolvency Proceeding or
otherwise to turn over any Recovery, then the Second Priority Claims shall be
reinstated to the extent of such Recovery. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.
     6.5 Post-Petition Interest. No Second Priority Secured Party shall oppose
or seek to challenge any claim by the First Priority Collateral Agent, the First
Priority Administrative Agent or any other First Priority Secured Party for
allowance or payment in any Insolvency Proceeding of the First Priority Claims
consisting of post-petition interest, fees or expenses to the extent of the
value of any First Priority Lien on the Collateral, without regard to the
existence of the Second Priority Liens on the Collateral, such value to be
determined without regard to the existence of the Second Priority Liens on the
Collateral.
     6.6 Separate Grants of Security and Separate Classification. Each of the
First Priority Collateral Agent and the First Priority Administrative Agent, on
behalf of itself and the other First Priority Secured Parties, and each of the
Second Priority Collateral Agent and the Second Priority Administrative Agent,
on behalf of itself and the other Second Priority Secured Parties, acknowledge
and agree that:
     (a) the grants of Liens pursuant to the First Priority Collateral Documents
and the Second Priority Collateral Documents constitute two separate and
distinct grants of Liens; and
     (b) because of, among other things, their differing rights in the
Collateral, the First Priority Claims and the Second Priority Claims are
fundamentally different from one another and

23



--------------------------------------------------------------------------------



 



must be separately classified in any Plan of Reorganization proposed or
confirmed in an Insolvency Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that, contrary to the intention of the
parties, the claims of the First Priority Secured Parties and/or the Second
Priority Secured Parties in respect of the Collateral constitute only one
secured claim (rather than separate classes of first priority and second
priority secured claims), then (i) each of the parties hereto hereby
acknowledges and agrees that, subject to Sections 2.1 and 4.1, all distributions
shall be made as if there were separate classes of first priority and second
priority secured claims against the Obligors in respect of the Collateral and
(ii) the First Priority Secured Parties shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest, including any additional interest payable pursuant to the First
Priority Documents, arising from or related to a default, which is disallowed as
a claim in any Insolvency Proceeding, and reimbursement of all fees and expenses
of the First Priority Collateral Agent’s and the First Priority Administrative
Agent’s respective attorneys, financial consultants, and other agents) before
any distribution is made in respect of or by virtue of the Second Priority
Liens, with each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, hereby acknowledging and agreeing to turn over to the First Priority
Collateral Agent amounts otherwise received or receivable by them in respect of
or by virtue of the Second Priority Liens to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second Priority Secured Parties.
     6.7 Voting for Plan of Reorganization. The First Priority Secured Parties
and the Second Priority Secured Parties, in each case in such capacity, shall be
entitled to vote to accept or reject any Plan of Reorganization in connection
with any Insolvency Proceeding so long as such Plan of Reorganization is a
Conforming Plan of Reorganization and shall be entitled to vote to reject any
such Plan of Reorganization that is a Non-Conforming Plan of Reorganization;
provided that each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, agrees that none of the Second Priority Secured Parties, in
such capacity, shall be entitled to take any action or vote in any way that
supports any Non-Conforming Plan of Reorganization or to object to a Plan of
Reorganization to which the requisite holders of First Priority Claims have
consented on the grounds that any sale of Collateral thereunder or pursuant
thereto is for inadequate consideration, or that the sale process in respect
thereof was inadequate. Without limiting the generality of the foregoing or of
the other provisions of this Agreement, any vote to accept, and any other act to
support the confirmation or approval of, any Non-Conforming Plan of
Reorganization by any Second Priority Secured Party, in such capacity, shall be
inconsistent with and accordingly, a violation of the terms of this Agreement,
and the First Priority Administrative Agent shall be entitled (and hereby
authorized by the Second Priority Secured Parties) to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any such Non-Conforming Plan of Reorganization withdrawn.
     6.8 X Clause. Notwithstanding Section 4.2 hereof or any other provision of
this Agreement, regardless of whether a Discharge of First Priority Claims shall
occur in connection

24



--------------------------------------------------------------------------------



 



with a confirmed Plan of Reorganization, the Second Priority Secured Parties
shall be permitted to receive or retain any debt or equity securities or other
obligations of the Obligors to be distributed to them under any such confirmed
Plan of Reorganization on account of or otherwise by virtue of the Second
Priority Liens on the Collateral (collectively, a “Plan Distribution”), so long
as (i) any lien granted on the Collateral (or any other assets of an Obligor) to
secure such Plan Distributions shall be junior in priority to any liens granted
to secure any Plan Distribution to the First Priority Secured Parties under any
such Plan of Reorganization on account of the First Priority Liens to the same
extent as the Second Priority Liens are junior in priority to the First Priority
Liens on the Collateral hereunder and such liens shall otherwise be subject to
the terms and conditions of this Agreement (or an analogous agreement), and
(ii) any Plan Distribution received by a Second Priority Secured Party shall not
be entitled to receive cash interest (but may accrue interest or contain
pay-in-kind interest), any Plan Distribution may not be subject to amortization,
redemption or other principal or preference paydown, in each case prior to the
Discharge of First Priority Claims (including by way of full payment of any Plan
Distribution received by the First Priority Secured Parties); provided, however,
that, absent a Discharge of the First Priority Claims, any Plan Distribution
received by a Second Priority Secured Party under a Plan of Reorganization which
the class of First Priority Claims has voted to reject (and which was
implemented despite such rejection), or which does not satisfy the criteria set
forth in clauses (i) and (ii) above, shall be turned over to the First Priority
Administrative Agent in accordance with Section 4.2.
     6.9 Determination of Distributions on Account of Lien on Collateral. For
the purposes of this Agreement, including for the purposes of Sections 4.2, 5.4,
and 6.8 hereof, there shall be a presumption that any distribution to or for the
benefit of the Second Priority Secured Parties under any Plan of Reorganization
for any Obligor shall be on account of or by virtue of the Second Priority Liens
on the Collateral. Each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, shall have the burden of rebutting that presumption, and of
proving the portion (if any) of any distribution under any Plan of
Reorganization to, or for the benefit of, the Second Priority Secured Parties
that does not consist of proceeds of (or is not otherwise on account of or by
virtue of) such Lien on the Collateral, in each case by clear and convincing
evidence.
     6.10 Plan of Reorganization. Neither the Second Priority Administrative
Agent nor any other Second Priority Secured Party will sponsor, fund or
otherwise facilitate, or support or vote in favor of in an Insolvency
Proceeding, any Plan of Reorganization that does not contemplate the payment in
full, in cash of the First Priority Claims upon the effective date of such Plan
of Reorganization unless the First Lien Administrative Agent shall have
otherwise consented. Neither the Second Priority Administrative Agent nor any
other Second Priority Secured Party will raise or support any objection to any
Plan of Reorganization on the basis that the rate of interest payable on any
Plan Distribution to the First Priority Secured Parties is excessive or
over-compensatory.
     6.11 Turnover Provisions. If, in connection with an Insolvency Proceeding,
a First Lien Deficiency Claim exists and any Second Priority Secured Party
receives a distribution (whether in cash or in-kind) solely on account of its
Second Lien Deficiency Claim out of property not constituting Collateral or
otherwise not subject to Section 4.2, Section 6.2 or Section 6.8 of the
Intercreditor Agreement (such amount, the “Turnover Proceeds”), then such

25



--------------------------------------------------------------------------------



 



Second Priority Secured Party’s interest in such Turnover Proceeds shall be
subject and subordinate to the First Lien Deficiency Claim until such First Lien
Deficiency Claim shall have been paid in full, and, subject to the immediately
following proviso, such Second Priority Secured Party shall segregate and hold
in trust such Turnover Proceeds for the benefit of the First Priority Secured
Parties and shall forthwith pay over such Turnover Proceeds in the form received
to the First Priority Administrative Agent for application to the First Lien
Deficiency Claim until the First Lien Deficiency Claim shall have been paid in
full; provided that, to the extent, and only to the extent, required by the last
paragraph of Section 4.09 of the Senior Note Documents, each Second Priority
Secured Party hereby agrees that (i) its Second Lien Deficiency Claim shall be
subject and subordinate to the Senior Note Obligations to the extent and in the
same manner as its Second Lien Deficiency Claim is subject and subordinate to
the First Lien Deficiency Claim under this paragraph, (ii) it shall, subject to
the preceding provisions of this paragraph, segregate and hold in trust Turnover
Proceeds for the benefit of the holders of the Senior Note Obligations and (iii)
it shall, subject to the preceding provisions of this paragraph, forthwith pay
over Turnover Proceeds in the form received to the trustee(s) under the Senior
Note Documents. The First Lien Secured Parties and the Second Lien Secured
Parties agree that the foregoing shall not be deemed to restrict the Second
Priority Secured Parties from acquiring or repaying and discharging in full
(other than out of Turnover Proceeds) the First Lien Deficiency Claim. For the
avoidance of doubt, nothing in this paragraph shall otherwise impact the rights
of the First Priority Secured Parties or the Second Priority Secured Parties to
the Collateral, the proceeds of Collateral or any property or distribution
contemplated by Section 4.2, Section 6.2 or Section 6.8 above.
     Section 7. Reliance; Waivers; etc.
     7.1 Reliance. Each of the Second Priority Collateral Agent and the Second
Priority Administrative Agent, on behalf of itself and the Second Priority
Secured Parties, acknowledges that the Second Priority Secured Parties have,
independently and without reliance on the First Priority Collateral Agent, the
First Priority Administrative Agent or any other First Priority Secured Party,
and based on documents and information deemed by them appropriate, made their
own credit analysis and decision to enter into the Second Priority Credit
Agreement, any other applicable Second Priority Document, this Agreement and the
transactions contemplated hereby and thereby and they will continue to make
their own credit decisions in taking or not taking any action under the Second
Priority Credit Agreement, any such other Second Priority Document or this
Agreement.
     7.2 No Warranties or Liability. Each of the Second Priority Collateral
Agent and the Second Priority Administrative Agent, on behalf of itself and the
Second Priority Secured Parties, acknowledges and agrees that each of the First
Priority Collateral Agent, the First Priority Administrative Agent and the other
holders of First Priority Claims have made no express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any of the First Priority
Documents or the ownership of any Collateral or the perfection or priority of
any Lien thereon. The holders of First Priority Claims will be entitled to
manage and supervise their respective loans and extensions of credit to the
Obligors in accordance with applicable law and as they may otherwise, in their
sole discretion, deem appropriate, and the holders of First Priority Claims may
manage

26



--------------------------------------------------------------------------------



 



their loans and extensions of credit without regard to any right or interest
that any Second Priority Secured Party may have in the Collateral or otherwise,
except as otherwise provided in this Agreement. None of the First Priority
Collateral Agent, the First Priority Administrative Agent or any other First
Priority Secured Party shall have any duty to any Second Priority Secured Party
to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of an event of default or default under any agreement
with any Obligor (including the Second Priority Documents), regardless of any
knowledge thereof which they may have or be charged with.
     7.3 No Waiver of Lien Priorities.
     (a) To the fullest extent permitted under applicable law, no right of the
First Priority Collateral Agent, the First Priority Administrative Agent, the
other First Priority Secured Parties or any of them to enforce any provision of
this Agreement shall at any time in any way be prejudiced or impaired by any act
or failure to act on the part of any Obligor or by any act or failure to act by
any First Priority Secured Party, or by any noncompliance by any Person with the
terms, provisions and covenants of this Agreement or any of the First Priority
Documents or the Second Priority Documents, regardless of any knowledge thereof
which the First Priority Collateral Agent, the First Priority Administrative
Agent or the other First Priority Secured Parties, or any of them, may have or
be otherwise charged with. To the fullest extent permitted under applicable law,
no right of the Second Priority Collateral Agent, the Second Priority
Administrative Agent, the other Second Priority Secured Parties or any of them
to enforce any provision of this Agreement shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of any Obligor
or by any act or failure to act by any Second Priority Secured Party, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement or any of the Second Priority Documents, regardless of any knowledge
thereof which the Second Priority Collateral Agent, the Second Priority
Administrative Agent or the other Second Priority Secured Parties, or any of
them, may have or be otherwise charged with.
     (b) Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Obligors under the First Priority Documents),
the First Priority Secured Parties and any of them may, to the fullest extent
permitted under applicable law, at any time and from time to time, without the
consent of, or notice to, any Second Priority Secured Party, without incurring
any liability to any Second Priority Secured Party and without impairing or
releasing the lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy of any Second
Priority Secured Party is affected, impaired or extinguished thereby), do any
one or more of the following:
     (i) make loans and advances to any Obligor or issue, guaranty or obtain
letters of credit for account of any Obligor or otherwise extend credit to any
Obligor, in any amount and on any terms, whether pursuant to a commitment or as
a discretionary advance and whether or not any default or event of default or
failure of condition is then continuing;

27



--------------------------------------------------------------------------------



 



     (ii) change the manner, place or terms of payment or change or extend the
time of payment of, or renew, exchange, amend, increase or alter, the terms of
any of the First Priority Claims or any First Priority Lien or guaranty thereof
or any liability of the Obligors, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
First Priority Claims), without any restriction as to the amount, tenor or terms
of any such increase or extension or otherwise amend, renew, exchange, extend,
modify or supplement in any manner any Liens held by the holders of First
Priority Claims, the First Priority Claims or any of the First Priority
Documents;
     (iii) sell, exchange, release, surrender, realize upon, enforce or
otherwise deal with in any manner and in any order any part of the Collateral or
any liability of any Obligor to the First Priority Secured Parties, or any
liability incurred directly or indirectly in respect thereof;
     (iv) settle or compromise any First Priority Claim or any other liability
of any Obligor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sum by whomsoever paid and however
realized to any liability (including the First Priority Claims) in any manner or
order; and
     (v) exercise or delay in or refrain from exercising any right or remedy
against any Obligor or any security or any other Person, elect any remedy and
otherwise deal freely with the Obligors and the Collateral and any security or
any liability of any Obligor to the holders of First Priority Claims or any
liability incurred directly or indirectly in respect thereof.
     (c) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, also agrees, to the fullest extent permitted under applicable law, that
no First Priority Secured Party shall have any liability to any of them, and
each of them, to the fullest extent permitted under applicable law, hereby
waives any claim against any First Priority Secured Party, arising out of any
action which such holders of First Priority Claims may take or permit or omit to
take with respect to the foreclosure upon, or sale, liquidation or other
disposition of, the Collateral. Each of the Second Priority Collateral Agent and
the Second Priority Administrative Agent, on behalf of itself and the other
Second Priority Secured Parties, agrees that none of the First Priority
Collateral Agent, the First Priority Administrative Agent or any other First
Priority Secured Party shall have any duty to them, express or implied,
fiduciary or otherwise, in respect of the maintenance or preservation of the
Collateral, the First Priority Claims or otherwise.
     (d) Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, agrees not to assert and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshaling, appraisal,

28



--------------------------------------------------------------------------------



 



valuation or other similar right that may otherwise be available under
applicable law or any other similar right a junior secured creditor may have
under applicable law.
     7.4 Obligations Unconditional. All rights, interests, agreements and
obligations of the First Priority Secured Parties and the Second Priority
Secured Parties hereunder shall remain in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any First Priority Document
or Second Priority Document or any setting aside or avoidance of any First
Priority Lien or Second Priority Lien;
     (b) any change in the time, manner or place of payment of, or in any other
terms of, any First Priority Claim or Second Priority Claim, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of the First Priority
Documents or the Second Priority Documents;
     (c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of any First Priority Claim or Second
Priority Claim or any guarantee thereof;
     (d) the commencement of any Insolvency Proceeding in respect of any
Obligor; or
     (e) any other circumstance which otherwise might constitute a defense
available to, or a discharge of, any Obligor in respect of the First Priority
Claims or Second Priority Claims or of any First Priority Secured Party or
Second Priority Secured Party in respect of this Agreement.
     Section 8. Miscellaneous.
     8.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Priority Documents and the Second
Priority Documents, the provisions of this Agreement shall govern and control.
     8.2 Continuing Nature of this Agreement. This Agreement shall continue to
be effective until the Discharge of First Priority Claims shall have occurred.
This is a continuing agreement of lien priority. Each of the Second Priority
Collateral Agent and the Second Priority Administrative Agent, on behalf of
itself and the other Second Priority Secured Parties, hereby irrevocably,
absolutely, and unconditionally waives any right it may have under applicable
law to revoke this Agreement or any provisions hereof.
     8.3 Amendments; Waivers. No amendment, modification or waiver of any
provision of this Agreement shall be deemed to be made unless the same shall be
in writing signed by the First Priority Collateral Agent, the First Priority
Administrative Agent, the Second Priority Collateral Agent and the Second
Priority Administrative Agent and, subject to the immediately

29



--------------------------------------------------------------------------------



 



following sentence, each Obligor and each waiver, if any, shall be a waiver only
with respect to the specific instance involved and shall in no way impair the
rights of the parties making such waiver or the obligations of the other parties
to such party in any other respect or at any other time. Notwithstanding the
foregoing, no Obligor shall have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly affected (which includes any amendment to
such Obligor’s ability to cause additional obligations to constitute First
Priority Claims or Second Priority Claims as such Obligor may designate).
     8.4 Information Concerning Financial Condition of the Obligors and their
Subsidiaries.
     (a) Each of the First Priority Secured Parties and the Second Priority
Secured Parties, as separate groups of secured creditors, shall be responsible
for keeping themselves informed of (i) the financial condition of the Obligors
and their Subsidiaries and all endorsers and/or guarantors of the First Priority
Claims or the Second Priority Claims and (ii) all other circumstances bearing
upon the risk of nonpayment of the First Priority Claims or the Second Priority
Claims.
     (b) None of the First Priority Collateral Agent, the First Priority
Administrative Agent or any other First Priority Secured Party shall have any
duty to advise the Second Priority Collateral Agent, the Second Priority
Administrative Agent or any other Second Priority Secured Party of information
known to it or them regarding such condition or any such circumstance or
otherwise. In the event the First Priority Collateral Agent or the First
Priority Administrative Agent or any other First Priority Secured Party
undertakes at any time or from time to time to provide any such information to
any Second Priority Secured Party, it or they shall be under no obligation
(i) to provide any additional information or to provide any such information on
any subsequent occasion, (ii) to undertake any investigation or (iii) to
disclose any information which, pursuant to accepted or reasonable commercial
finance practices, such party wishes to maintain confidential.
     8.5 Certain Successors. Each successor First Priority Collateral Agent and
Second Priority Collateral Agent shall execute and deliver a counterpart of and
become a party to this Agreement (but the failure to execute such counterpart
shall not diminish such Person’s obligations under this Agreement).
     8.6 Application of Payments. All payments received by the holders of First
Priority Claims may be applied, reversed and reapplied, in whole or in part, to
such part of the First Priority Claims as the holders of First Priority Claims,
in their sole discretion, deem appropriate. Following the Discharge of First
Priority Claims and until the Discharge of Second Priority Claims has occurred,
all payments received by the holders of Second Priority Claims may be applied,
reversed and reapplied, in whole or in part, to such part of the Second Priority
Claims as the holders of Second Priority Claims, in their sole discretion, deem
appropriate.
     8.7 Marshalling of Assets. Each of the Second Priority Collateral Agent and
the Second Priority Administrative Agent, on behalf of itself and the other
Second Priority Secured

30



--------------------------------------------------------------------------------



 



Parties, hereby irrevocably, absolutely, and unconditionally waives any and all
rights or powers any Second Priority Secured Party may have at any time under
applicable law or otherwise to have the Collateral, or any part thereof,
marshaled upon any foreclosure or other enforcement of the First Priority Liens
or the Second Priority Liens.
     8.8 No Purchase Option in Favor of Second Priority Secured Parties. Without
in any manner limiting the other provisions of this Agreement (including as to
the enforcement of the rights, powers and/or remedies of the First Priority
Collateral Agent, the First Priority Administrative Agent or the other First
Priority Secured Parties in and to the Collateral), nothing herein is intended
to grant the Second Priority Secured Parties the option to purchase the
aggregate amount (or any other portion) of the outstanding First Priority
Claims, whether at par or at any other price or under any other terms or
conditions.
     8.9 Notices. (a) All notices to the First Priority Secured Parties
permitted or required under this Agreement may be sent to the First Priority
Administrative Agent (with a copy to the First Priority Collateral Agent). All
notices to the Second Priority Secured Parties permitted or required under this
Agreement may be sent to the Second Priority Administrative Agent (with a copy
to the Second Priority Collateral Agent). All notices to the Obligors permitted
or required under this Agreement may be sent to the Borrower. Unless otherwise
expressly provided herein, all notices and other communications provided for
hereunder shall be in writing (including by facsimile transmission or other
electronic means). All such written notices shall be mailed, faxed or delivered
to the applicable address, facsimile number or electronic mail address as set
forth below each party’s name on the signature pages hereto, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties. All such notices and other communications
shall be deemed to be given or made upon the earlier to occur of (i) actual
receipt by the relevant party hereto and (ii) (A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four (4) Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail, when delivered. In no
event shall a voice mail message be effective as a notice, communication or
confirmation hereunder.
     8.10 Further Assurances. Each of the First Priority Administrative Agent,
on behalf of itself and the other First Priority Secured Parties, the Second
Priority Administrative Agent, on behalf of itself and the other Second Priority
Secured Parties, and each Obligor, agrees that each of them shall take such
further action and shall execute and deliver such additional documents and
instruments (in recordable form, if requested) as any other party may reasonably
request to effect the terms of this Agreement (including, in the case of the
First Priority Administrative Agent and the Second Priority Administrative
Agent, to direct the First Priority Collateral Agent and the Second Priority
Collateral Agent to do the same). Each of Holdings and the Borrower shall cause
each of its Subsidiaries that becomes an Obligor to execute and deliver a
counterpart of and become a party to this Agreement.
     8.11 Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

31



--------------------------------------------------------------------------------



 



     8.12 Binding on Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall be binding upon and inure to the benefit of the First Priority
Collateral Agent, the First Priority Administrative Agent, the other First
Priority Secured Parties (including to the benefit of any successors to the
First Priority Secured Parties by virtue of any refinancing), the Second
Priority Collateral Agent, the Second Priority Administrative Agent, the other
Second Priority Secured Parties (including to the benefit of any successors to
the Second Priority Secured Parties by virtue of any refinancing), and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits hereunder. This Agreement shall be binding upon the
Obligors and their successors and assigns; provided that no Obligor or any
successor or assign thereof shall be entitled to enforce any provision of this
Agreement (other than any provision hereof expressly preserving any right of any
Obligor under any First Priority Document or Second Priority Document).
     8.13 Specific Performance. Each of the First Priority Collateral Agent, the
First Priority Administrative Agent, the Second Priority Collateral Agent and
the Second Priority Administrative Agent may demand specific performance of this
Agreement. Each of the Second Priority Collateral Agent and the Second Priority
Administrative Agent, on behalf of itself and the other Second Priority Secured
Parties, hereby irrevocably waives any defense based on the adequacy of a remedy
at law and any other defense which might be asserted to bar the remedy of
specific performance in any action which may be brought by the First Priority
Collateral Agent, the First Priority Administrative Agent or any other First
Priority Secured Party (other than the defense that the obligation for which
specific performance is being sought has been performed in accordance with this
Agreement). Without limiting the generality of the foregoing or of the other
provisions of this Agreement, in seeking specific performance in any Insolvency
Proceeding, the First Priority Collateral Agent and the First Priority
Administrative Agent may seek such relief as if it were the “holder” of the
claims of the Second Priority Secured Parties under Section 1126(a) of the
Bankruptcy Code or otherwise had been granted an irrevocable power of attorney
by the Second Priority Secured Parties.
     8.14 Section Titles; Time Periods. The section titles contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of this Agreement.
     8.15 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement.
     8.16 Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
     8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties listed below. This Agreement shall be effective both
before and after the commencement of any Insolvency Proceeding. Consistent with,
but not in limitation of, the preceding sentence, each of the First Priority
Collateral Agent and the First Priority Administrative Agent, on behalf of
itself and the other First Priority Secured Parties, and each of

32



--------------------------------------------------------------------------------



 



the Second Priority Collateral Agent and the Second Priority Administrative
Agent, on behalf of itself and the other Second Priority Secured Parties,
irrevocably acknowledges that this Agreement constitutes a “subordination
agreement” within the meaning of both New York law and Section 510(a) of the
Bankruptcy Code. All references to any Obligor shall include any Obligor as
debtor and debtor-in-possession and any receiver or trustee for such Obligor (as
the case may be) in any Insolvency Proceeding.
     8.18 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Priority Secured Parties and the Second Priority Secured
Parties as separate groups of secured creditors. Neither the Borrower nor any
other Obligor (including any Guarantor) or any other creditor thereof shall have
any right hereunder. Nothing in this Agreement is intended to or shall impair
the obligations of the Borrower or any other Obligor, which are absolute and
unconditional, to pay the First Priority Claims and the Second Priority Claims
as and when the same shall become due and payable in accordance with their
terms. Each provision hereunder applicable to the First Priority Secured Parties
and the Second Priority Secured Parties shall be applicable to, and binding upon
them, solely in their respective capacities as such.
     8.19 Exclusive Means of Exercising Rights under this Agreement. The First
Priority Secured Parties shall be deemed to have irrevocably appointed the First
Priority Administrative Agent as their exclusive agent hereunder. The Second
Priority Secured Parties shall be deemed to have irrevocably appointed the
Second Priority Administrative Agent as their exclusive agent hereunder.
Consistent with such appointment, (a) the First Priority Secured Parties further
shall be deemed to have agreed that only the First Priority Administrative Agent
(and not any individual claimholder or group of claimholders) as agent for the
First Priority Secured Parties, or any of the First Priority Administrative
Agent’s agents (including the First Priority Collateral Agent) shall have the
right on their behalf to exercise any rights, powers, and/or remedies under or
in connection with this Agreement (including bringing any action to interpret or
otherwise enforce the provisions of this Agreement); provided that (i) First
Priority Secured Parties holding obligations in respect to obligations in
respect of hedging agreements may exercise customary netting rights with respect
thereto, (ii) cash collateral may be held pursuant to the terms of the First
Priority Documents (including any relating to hedging agreements) and any such
individual First Priority Secured Party may act against such cash collateral,
and (iii) First Priority Secured Parties may exercise customary rights of setoff
against depository or other accounts maintained with them; and (b) the Second
Priority Secured Parties further shall be deemed to have agreed that only the
Second Priority Administrative Agent (and not any individual claimholder or
group of claimholders), as the agent of the Second Priority Secured Parties, or
any of the Second Priority Administrative Agent’s agents (including the Second
Priority Collateral Agent) shall have the right on their behalf to exercise any
rights, powers, and/or remedies under or in connection with this Agreement
(including bringing any action to interpret or otherwise enforce the provisions
of this Agreement). Specifically, but without limiting the generality of the
foregoing, each First Priority Secured Party or group of First Priority Secured
Parties and each Second Priority Secured Party or group of Second Priority
Secured Parties shall not be entitled to take or file, but instead shall be
precluded from taking or filing (whether in any Insolvency Proceeding or
otherwise), any action, judicial or otherwise, to enforce any right or power or
pursue any remedy under this Agreement (including any declaratory judgment or
other action to

33



--------------------------------------------------------------------------------



 



interpret or otherwise enforce the provisions of this Agreement), except solely
as provided in the proviso in the immediately preceding sentence.
     8.20 Right of First Priority Collateral Agent to Continue. Any Person
serving as First Priority Collateral Agent shall be entitled to continue,
including to continue to perform his, her or its rights, obligations and duties,
as the First Priority Collateral Agent, notwithstanding whether any such Person
has served or is serving as the Second Priority Collateral Agent. Without
limiting the generality of the preceding sentence of this Section 8.20, any
Person serving as First Priority Collateral Agent shall be entitled to continue
to so serve in such capacity (including to continue to perform any of such First
Priority Collateral Agent’s rights, obligations, and/or duties) even if any such
Person has resigned as the Second Priority Collateral Agent, but such
resignation has not become effective for any reason, including because a
successor Second Priority Collateral Agent has not been appointed or has
accepted such appointment, without any liability to any of the Second Priority
Secured Parties by virtue of any such resignation and any of the circumstances
relating in any manner whatsoever to such resignation.
     8.21 Interpretation. This Agreement is a product of negotiations among
representatives of, and has been reviewed by counsel to, each of the First
Priority Collateral Agent, the Second Priority Collateral Agent, the First
Priority Administrative Agent, the Second Priority Administrative Agent and each
Obligor and is the product of those Persons on behalf of themselves and the
First Priority Secured Parties (in the case of the First Priority Administrative
Agent) and the Second Priority Secured Parties (in the case of the Second
Priority Administrative Agent). Accordingly, this Agreement’s provisions shall
not be construed against, or in favor of, any party or other Person merely by
virtue of the extent of that party or other Person’s involvement, or lack of
involvement, in the preparation of this Agreement and of any of its specific
provisions.
     8.22 Forum Selection and Consent to Jurisdiction. ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT
OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR OTHER DOCUMENT RELATED THERETO.
     8.23 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL

34



--------------------------------------------------------------------------------



 



TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 8.23 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     8.24 Bond Conversion Offer. Notwithstanding anything to the contrary set
forth herein, on and after the Consummation Date, (i) any references to the
Second Priority Credit Agreement shall be replaced by the trust indenture
entered into by the Borrower on the Consummation Date and (ii) this Agreement
shall be automatically amended mutatis mutandis to reflect the continuation or
replacement of the second priority liens of the lenders under the Second
Priority Credit Agreement with the second priority liens of the trustee on
behalf of the bondholders under the trust indenture entered into by the Borrower
on the Consummation Date.
     8.25 No Contest. Each of the Second Priority Collateral Agent and the
Second Priority Administrative Agent, on behalf of itself and the other Second
Priority Secured Parties, agrees that none of them shall contest, in an
Insolvency Proceeding or otherwise, the enforceability of any provision of this
Agreement.
[Signature Pages Follow]

35



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            UBS AG, STAMFORD BRANCH, as First
Priority Collateral Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans         Title:  
Associate Director Banking Products Services, US              By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services, US        UBS AG, STAMFORD BRANCH, as First
Priority Administrative Agent
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director Banking Products Services, US              By:   /s/ Irja R.
Otsa         Name:   Irja R. Otsa        Title:   Associate Director Banking
Products Services, US     

[Additional Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Second Priority Administrative Agent
      By:   /s/ Julius R. Zamora         Name:   Julius R. Zamora       
Title:   Vice President       
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Second Priority Collateral Agent
      By:   /s/ Julius R. Zamora         Name:   Julius R. Zamora       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            Obligors:

TRAVELPORT LLC, as the Borrower
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Authorized Person        TRAVELPORT LIMITED, as Holdings
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas        
Title:   Senior Vice President and
Assistant Secretary        WALTONVILLE LIMITED, as Intermediate Parent
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Director        TDS INVESTOR (LUXEMBOURG) S.À.R.L.,
as TDS Intermediate Parent
      By:   /s/ John Sutherland        Name:   John Sutherland        Title:  
Manager     

 



--------------------------------------------------------------------------------



 



            TRAVELPORT INC.
GALILEO TECHNOLOGIES LLC
GTA NORTH AMERICA, INC.
OWW2, LLC
TRAVEL INDUSTRIES, INC.
TRAVELPORT HOLDINGS, INC.
TRAVELPORT HOLDINGS, LLC
TRAVELPORT INTERNATIONAL SERVICES, INC.
TRAVELPORT OPERATIONS, INC.
WORLDSPAN LLC
WORLDSPAN BBN HOLDINGS, LLC
WORLDSPAN DIGITAL HOLDINGS, LLC
WORLDSPAN IJET HOLDINGS, LLC
WORLDSPAN OPENTABLE HOLDINGS, LLC
WORLDSPAN S.A. HOLDINGS II, L.L.C.
WORLDSPAN SOUTH AMERICAN HOLDINGS LLC
WORLDSPAN STOREMAKER HOLDINGS, LLC
WORLDSPAN TECHNOLOGIES INC.
WORLDSPAN VIATOR HOLDINGS, LLC
WORLDSPAN XOL LLC
WS FINANCING CORP.
      By:   /s/ Rochelle J. Boas         Name:   Rochelle J. Boas       
Title:   Senior Vice President and Secretary         TRAVELPORT, LP

BY: TRAVELPORT HOLDINGS, LLC, as General Partner           By:   /s/ Rochelle J.
Boas         Name:   Rochelle J. Boas        Title:   Senior Vice President and
Secretary of Travelport Holdings, LLC, as
General Partner     

 